 Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 1 of 222 Page ID #:746



     Cynthia Anderson Barker, SBN 75764   Barrett S. Litt, SBN 45527
 1   3435 Wilshire Blvd., Suite 2910      Lindsay Battles, SBN 262862
     Los Angeles, CA 90010                KAYE, MCLANE, BEDNARSKI & LITT
 2   t. 213 381-3246 f. 213 381-3246      975 E. Green Street
 3
     e. cablaw@hotmail.com                Pasadena, California 91106
                                          t. 626 844-7660 f. 626 844-7670
 4                                        e. blitt@kmbllaw.com
     Paul Hoffman, SBN 71244              e. lbattles@kmbllaw.com
 5   Michael D. Seplow, SBN 150183
     Aidan McGlaze, SBN 277270            Pedram Esfandiary, SBN 312569
 6   John C. Washington, SBN 315991       e. pesfandiary@baumhedlundlaw.com
     SCHONBRUN, SEPLOW, HARRIS,           Monique Alarcon, SBN 311650
 7   HOFFMAN & ZELDES LLP                 e. malarcon@baumhedlundlaw.com
     200 Pier Avenue, Suite 226           Bijan Esfandiari, SBN 223216
 8   Hermosa Beach, California 90254      e. besfandiari@baumhedlundlaw.com
     t. 310 396-0731; f. 310 399-7040     R. Brent Wisner, SBN 276023
 9   e. hoffpaul@aol.com                  e. rbwisner@baumhedlundlaw.com
     e. mseplow@sshhzlaw.com              BAUM, HEDLUND, ARISTEI &
10   e. amcglaze@sshhzlaw.com             GOLDMAN, P.C.
     e. jwashington@sshhlaw.com           10940 Wilshire Blvd., 17th Floor
11                                        Los Angeles, CA 90024
12   Attorneys for Plaintiffs             t. 310 207-3233 f. 310 820-7444
     Additional Counsel on Next Page
13
14
15                     UNITED STATES DISTRICT COURT
16            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17   BLACK LIVES MATTER LOS                Case No.: 2:20-cv-05027 CBM-AS
     ANGELES, et al.,
18                                         VOLUME I
                            PLAINTIFFS,
19   v.                            EXHIBITS AND DECLARATIONS
                                   IN SUPPORT OF PLAINTIFFS’
20   CITY OF LOS ANGELES, et al.,  RENEWED APPLICATION FOR
                                   A TEMPORARY RESTRAINING
21                     DEFENDANTS. ORDER
22                                         Date and Time: TBA
23
                                           Courtroom: 8B

24
25
26
27
28
 Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 2 of 222 Page ID #:747



     Carol A. Sobel, SBN 84483         Jorge Gonzalez, SBN 100799
 1   Katherine Robinson, SBN 323470    A PROFESSIONAL CORPORATION
     Weston Rowland, SBN 327599        2485 Huntington Dr., Ste. 238
 2   LAW OFFICE OF CAROL A. SOBEL      SAN MARINO, CA 91108-2622
 3
     1158 26th Street, #552            t. 626 328-3081
     Santa Monica, CA 90403            e. jgonzalezlawoffice@gmail.com
 4   t. 310 393-3055
     e. carolsobel@aol.com
 5   e. klrobinsonlaw@gmail.com
     e. rowland.weston@gmail.com       Olu Orange, SBN 213653
 6                                     Orange Law Offices
                                       3435 Wilshire BLvd., Ste. 2910
 7   Colleen Flynn, SBN 234281         LOS ANGELES, CA. 90010-2015
     LAW OFFICE OF COLLEEN FLYNN       T. 213 736-9900
 8   3435 Wilshire Blvd., Suite 2910   f. 213 417-8800
     Los Angeles, CA 90010             e. o.orange@orangelawoffices.com
 9   t. 213 252-9444
     r. 213 252-0091
10   e. cflynn@yahoo.com
11   Matthew Strugar, SBN 232951
12
     LAW OFFICE OF MATTHEW STRUGAR
     3435 Wilshire Blvd., Suite 2910
13   Los Angeles, CA 90039
     t. 323 696-2299
14   e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 3 of 222 Page ID #:748




 1
                    INDEX OF EXHIBITS AND DECLARATIONS
 2
 3
     Exhibit No.                                                   Cited

 4   VOLUME I:
 5
       1. An Independent Examination of the Los Angeles Police     passim
 6        Department 2020 Protest Response (“Chaleff Report”)
 7
       2. A Crisis in Trust
 8
 9   VOLUME II:
10
       3. Safe La 2020 Civil Unrest After Action Report            9
11
12   VOLUME III;
13
     Declarations                                                  Page
14
15        Declaration of Abdullah                                  2
16        Declaration of Astorga                                   1,4,13,18
17        Declaration of Baffa                                     2,4,13,18
18        Declaration of Barbadillo                                4,13,18
19        Declaration of Roger Clark                               6,8,12-14,21
20        Declaration of Guerrero                                  4
21        Declaration of Kanegawa                                  1,4,13,18
22
          Declaration of Kim                                       1,4,13,18
23
          Declaration of Monterrossa                               1,4,13,17
24
     Exhibits:
25
26     4. Photographs of Astorga injury
27
       5. Video of Astorga shooting (manually filed)
28
       6. Video of Baffa shooting (manually filed)

                                            1
 Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 4 of 222 Page ID #:749



       7. Photograph of Baffa injury
 1
 2     8. Video of Echo Park incident by Barbadillo (manually filed)
 3
       9. Video of Echo Park incident by Barbadillo (manually filed)
 4
 5     10.Photograph of Guerrero injury
 6     11.Photograph of Guerrero injury
 7
       12.Photograph of Guerrero injury
 8
 9     13.Photograph of Kanegawa injury
10
       14.Photograph of Kanegawa injury
11
12     15.Photograph of Kim injury
13
       16.Photograph of Monterrosa injury
14
15     17.Photograph of Monterrosa injury

16
17                                        Respectfully submitted,
18
19   DATED: April 13, 2021                LAW OFFICE OF CAROL A. SOBEL
20
21                                        By:   /s/ Carol A. Sobel
22                                              CAROL A. SOBEL
                                                Attorneys for Plaintiffs.
23
24
25
26
27
28



                                            2
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 5 of 222 Page ID #:750




                           EXHIBIT 1
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 6 of 222 Page ID #:751
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 7 of 222 Page ID #:752




         An Independent Examination
                                 Of The
        Los Angeles Police Department
                2020 Protest Response




            Report by Independent Counsel, Gerald Chaleff
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 8 of 222 Page ID #:753

     AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE




    1
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 9 of 222 Page ID #:754

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



                                                          Table of Contents
 I.    Executive Summary................................................................................................................... 4
 II.   Introduction ............................................................................................................................ 14
       Section 2.01 Background and Methodology ........................................................................ 14
       Section 2.02 Civil Unrest in Los Angeles ............................................................................... 15
       Section 2.03 Consent Decree ............................................................................................... 16
       Section 2.04 Settlements in Los Angeles .............................................................................. 16
       Section 2.05 Department Organization................................................................................ 18
       Section 2.06 Incident Command System Concept ............................................................... 19
 III. Timeline Summary of Major Events........................................................................................ 21
 IV. Observations and Findings ...................................................................................................... 24
       Section 4.01 Planning ........................................................................................................... 24
           (a)    Public Information and Messaging ............................................................................. 26
       Section 4.02 Command and Control .................................................................................... 26
           (a)    Command and Control ............................................................................................... 27
           (b)    Intelligence ................................................................................................................. 27
           (c)    Operations Central Bureau Command Post ............................................................... 29
           (d)    Operations Central Bureau Staging Area.................................................................... 30
           (e)    Operations West Bureau Command Post................................................................... 31
           (f)    Mutual Aid .................................................................................................................. 32
       Section 4.03 Public Order Policing ....................................................................................... 34
           (a)    Mobile Field Force Configuration ............................................................................... 38
           (b)    Shadow Teams ............................................................................................................ 40
       Section 4.04 Less Lethal Tools .............................................................................................. 41
           (a)    40mm Launcher Deploying the 40 mm eXact iMpact Sponge Round ....................... 41
           (b)    37mm Launcher Deploying the 37 mm Foam Baton Black Powder Round ............... 42
           (c)    Beanbag Shotgun ........................................................................................................ 42
           (d)    Hornets Nest Sting Grenade, .60 Caliber Rubber Balls............................................... 43
           (e)    Less Lethal Use............................................................................................................ 43

       2
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 10 of 222 Page ID #:755

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


            (f)     Handheld Baton .......................................................................................................... 45
         Section 4.05 Planning for Mass Arrests and Citations ......................................................... 46
            (a)     Citations Related to Mass Arrests .............................................................................. 46
            (b)     Transportation of Arrestees ....................................................................................... 48
            (c)     Field Jails ..................................................................................................................... 49
         Section 4.06 Preparedness and Training .............................................................................. 50
         Section 4.07 Wellness........................................................................................................... 53
         Section 4.08 Community Input ............................................................................................. 56
  V.     Conclusion ............................................................................................................................... 57
  VI. List of Findings ........................................................................................................................ 58
  VII. Recommendations .................................................................................................................. 65
  VIII. Appendix ................................................................................................................................. 76
            Appendix 1: Review Team Members and Other Contributors .......................................... 76
            Appendix 2: Methodology and Limitations ........................................................................ 79
            Appendix 3: 1992 After-Action Report Findings ................................................................ 81
            Appendix 4: 2001 Consent Decree Details ......................................................................... 82
            Appendix 5: 2000 DNC National Lawyers Guild Settlement Information .......................... 83
            Appendix 6: 2007 MacArthur Park Settlement .................................................................. 84
            Appendix 7: 2011 Occupy Los Angeles............................................................................... 85
            Appendix 8: 2014 Ferguson................................................................................................ 86
            Appendix 9: Key Terms ....................................................................................................... 87
            Appendix 10: Incident Command System Structures .......................................................... 91
            Appendix 11: LAPD and FEMA National Concepts of Emergency Management ................. 93
            Appendix 12: LAPD Less Lethal Tools ................................................................................... 94
            Appendix 13: History of Training 1992-2020 ....................................................................... 96
  IX. Bibliography ............................................................................................................................ 99




        3
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 11 of 222 Page ID #:756

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



 I. Executive Summary
  The death of George Floyd sparked protests across the United States. The protests in Los Angeles began
  on May 27, 2020 and continued for many weeks. In Los Angeles there were many peaceful protests, but
  some erupted in violence, arson, looting and vandalism. On June 30, the Los Angeles City Council
  approved a motion that the Los Angeles Police Department (LAPD) prepare an after action report, and
  that Gerald Chaleff lead the review of the Department’s actions during the protests. This report has
  been prepared pursuant to that motion, although the Department ultimately decided to prepare its own
  report. Because of that decision, an independent review team was assembled to prepare this report.

  In the protests in Los Angeles in May-June 2020, there were small groups that were primarily
  responsible for the violence and criminal activity, which resulted in the disruption of protestors’ ability
  to exercise their First Amendment rights. Additionally, these disrupters were throwing dangerous
  objects at the police. The level of violence committed by these small groups had not been seen at
  demonstrations in years. The lack of adequate planning and preparation caused the Department to be
  reactive, rather than proactive, and inhibited the Department’s ability to have better control over the
  violence being committed by small groups of individuals whose objectives were to create chaos and
  confrontation with the police.

  Additionally, looting occurred that appeared to be well coordinated with “scouts” and convoys of up to
  ten cars targeting a given location. It was also believed that some of the organized looting was gang
  related while other looting seemed to be opportunistic. When the police responded to interdict or make
  arrests the looters would quickly disperse only to regroup elsewhere to attack another target. The
  Department initially did not have enough resources or strategies to contain the looting. Eventually using
  tactics developed by the air unit observers, officers were able to make arrests and reduce the amount of
  looting that occurred.

  The Review Team found deficiencies in the following areas that impacted the Department’s actions
  during the protests: (1) planning, (2) command and control, (3) public order policing, (4) less lethal tools,
  (5) mass arrests, (6) preparedness and training and (7) wellness.

  PLANNING

  It appears the Department believed that if protests arising out of George Floyd’s death occurred in Los
  Angeles, they all would be peaceful. In interviews with the Review Team, interviewees said they were
  surprised at the violence that occurred in the afternoon and evening hours at some protests. They had
  believed that the good relationships which had been developed with various communities would cause
  any protests to be peaceful, as they had been in the past.

  There had been widely publicized violence in Minneapolis on Tuesday, May 26, and protests were
  beginning across the country. However, the next day (Wednesday) the Department treated the weekly
  racial justice protest at the Office of the District Attorney, which had always been peaceful, as if it were
  business as usual. Even after some protestors left the District Attorney’s Office on Wednesday and
  began to engage in violent or otherwise unlawful activity in downtown Los Angeles, necessitating the
     4
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 12 of 222 Page ID #:757

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  declaration of a tactical alert, the Department still did not seem to believe that widespread or violent
  protests would occur in Los Angeles. For example, the Department did not establish a fully staffed
  command post until Saturday night, May 30.

  On May 27 and 28, the protests in downtown Los Angeles were marred by an escalating level of violence
  and criminality. Initially, the Department treated these as isolated incidents, rather than as a
  manifestation of a larger expression of outrage that was spreading across the United States.

  When the Department did begin to set up a command post, on Friday, May 29, the assigned personnel
  did not have the experience or training to execute what needed to be done to successfully run a
  command post. At that time, the Department designated the Central Bureau command post as the
  Department area command, giving it the authority to oversee police operations for the entire City. This
  required those running the Central Bureau command post to manage competing responsibilities,
  juggling the needs of the Central Bureau divisions (downtown Los Angeles and the surrounding area)
  with the Department’s needs City-wide. If the Department had planned for protests across the City, it
  would have created an area command structure to oversee the whole City and would not have placed
  the burden on Central Bureau to manage both.

  Another example of lack of planning was creating the staging area downtown, at Dodger Stadium, and
  requiring all personnel to report there before being assigned to protest locations. This was problematic
  because officers wasted valuable time driving from their areas of assignment to Dodger Stadium, and
  then back to their respective areas. This occurred because the Department did not seem to anticipate
  for protests in parts of Los Angeles other than downtown.

  Even as some of the protests began to intensify, the Department failed to properly plan in a number of
  other areas. For example, the Department did not consult with the City Attorney for advice on the
  proper charge for arrests. This caused the Department to arrest people for violating Los Angeles
  Municipal Code (LAMC) Section 80.02 (failure to obey a lawful order of a police officer) which is an
  infraction. An infraction, pursuant to the California Penal Code (PC), only requires the arrestee to
  provide proof of identification and sign a promise to appear, in order to be released. It does not
  authorize the transportation of the person to another site or prolonged detention of the person, both of
  which occurred during the May-June protests.

  The Department also failed to appropriately plan for field jails, in the event the need for mass arrests
  were to arise. This further impacted operations, because there was not a plan in place for buses to
  transport those arrested out of the protest areas to be processed. The need for buses for a mass arrest
  situation is not new for the Department. It has been a problem at large events over the past decade, as
  evidenced by prior litigation settlements.1 Preparation and/or planning for large scale protests that




  1The City and the Department settled lawsuits in 2011 involving arrests at the Occupy LA encampment, and in 2014 during
  protests about the death of Michael Brown in Ferguson, Missouri, where the detention of arrestees for hours while handcuffed,
  deprived of water and the use of bathroom facilities, were the main issue.
      5
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 13 of 222 Page ID #:758

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  posed a likelihood of mass arrests was even more important during the time period reviewed because of
  the existence of a pandemic and the possibility of exposure to the Covid-19 virus.

  COMMAND and CONTROL

  When confronted by multiple large scale events, it is important that there be a clear chain of command,
  where everyone knows who is in charge, and those in charge provide clear direction. This did not
  consistently occur during the protests. There were times when command staff officers arrived on the
  scene of a protest and issued orders without coordination with the incident commander, who was
  supposed to be in charge of the entire police response to a protest. This created confusion. Multiple
  command staff officers gave orders, sometimes conflicting, regarding the same protest.

  Members of the LAPD command staff confirmed that they did not always know who was in charge,
  which led to a chaos of command. In some instances, resources were allocated to a location or tasked by
  one command staff member, and those decisions were subsequently contradicted by another command
  staff member, who sent the same resources somewhere else.

  For example, on at least two occasions, high-ranking officers self-deployed directly to the field,
  bypassing the command post, and made tactical decisions. In some instances, the directions given by
  these high-ranking officers conflicted with directions and actions being undertaken by personnel in the
  field, who were acting at the direction of the incident commander. As one command officer indicated,
  he was in the field working on a problem for an extended period when a higher-ranking officer arrived
  and tried to enact different tactical plans, creating confusion where disorder was already occurring.
  While it is understood that these situations were highly chaotic and volatile, the duty of high-ranking
  officers is to think strategically; their limited situational awareness in the field and conflicting tactical
  directions only exacerbated the confusion.

  PUBLIC ORDER POLICING

  Public order policing, also known as crowd management/crowd control, is complex in the 21st Century.
  Skills to manage public order are perishable and diminish over time if they are not maintained. The skills
  necessary to manage a complex and dynamic situation must be refreshed frequently. In interviews with
  command officers, many opined that they lacked expertise in public order policing. Many said they were
  not provided with meaningful or relevant command-level training to be able to effectively manage large
  scale, complex events that involve violence and criminal activities. The Department did not adequately
  prepare the Department command staff for events such as those faced in May-June.

  Between 2018 and 2020, the Department experienced the departure of a number of high-ranking
  officers with expertise in public order policing. During that time period, two assistant chiefs, six deputy
  chiefs, and numerous commanders and captains left the Department, representing an attrition rate of
  nearly 50%. Some left as their time expired in the irrevocable Deferred Retirement Option Program
  (DROP); others chose to leave for early retirement; and some left to pursue other career opportunities.
  This has posed, and continues to pose, a significant leadership challenge.


     6
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 14 of 222 Page ID #:759

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Although there are still a few high-level personnel within the LAPD with expertise in public order
  policing, attempts to ensure that the expertise, lessons learned, and historical knowledge is not lost
  must be a Department priority. The Department should ensure that, as retirements occur and
  promotions and assignments are made, the necessary expertise and experience is retained in all areas,
  not just crowd management.

  The expertise, skills, and experience necessary to manage a peaceful protest are different from the skills
  required to manage a protest that is violent and hostile. The lack of expertise and experience in this area
  impacted the Department’s ability to control the protests and, in particular, to prevent the criminal
  element from creating the chaos and violence that ultimately occurred.

  Actionable intelligence is necessary for the success of public order policing. The Department suffered
  from a lack of useable intelligence leading up to the protests, which dramatically impacted LAPD’s
  operational effectiveness. There has been a degradation of LAPD’s intelligence function because of
  cutbacks of numerous positions to better support patrol operations. During the period that is the
  subject of this report, there was a notable lack of specific actionable information available for incident
  commanders. Accordingly, the LAPD could not reliably plan where or how to dedicate resources to
  manage the demonstrations.

  The Department faced small groups of disrupters within the larger group of protesters at several
  demonstrations. These groups of disrupters often intermingled throughout the crowd, throwing objects,
  while those standing in the front were shouting with their hands up in a non-threatening manner. It
  became exceedingly difficult to isolate and remove the problem individuals from those who were there
  to exercise their First Amendment rights.

  Additionally, the traditional Department strategy used in crowd control incidents utilizes lines of officers
  (skirmish lines) as a blocking force and/or to move or push crowds and in some instances to protect
  property. Skirmish lines are often static but will move at a slow pace to direct crowd movement. At the
  protests in 2020, skirmish lines were effective during the peaceful demonstrations when used to control
  the direction of the movement of the protestors. When violence erupted at some of the protests, these
  static or slow-moving skirmish lines were ineffective because they were not able to isolate and arrest
  those who were committing the criminal acts. Some interviewed for this report stated that the
  “Napoleonic-style static skirmish line” was useless in controlling the small groups of violent agitators
  placing protestors and police at risk.

  At times, the Department did not, or was not able to, isolate and arrest those criminal elements who
  were throwing objects, creating violence, or looting due in part to the use of antiquated tactics and lack
  of training on public order policing. On some occasions, when undercover officers were able to identify
  criminal activity, they were unable to directly communicate with supervisors on the front line because of
  their reporting protocols. This did not allow for instantaneous or even quick responses from uniformed
  personnel. Also, because of the hostility of some of those disrupters in the crowd the safety of
  undercover officers was threatened and at times officers had to be removed from the violence.


     7
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 15 of 222 Page ID #:760

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  LESS LETHAL TOOLS

  The LAPD used a variety of less lethal munitions and tools during the protests of 2020, including batons,
  bean bag shotguns, 37mm and 40mm munitions, and, on one occasion, a stinger grenade. Collectively,
  the LAPD used a significant amount of less lethal munitions during the protests.2 As stated in the City
  Council resolution that formed the Review Team, there are reports that people were struck in the face
  and head, causing significant injuries, some of which required surgery. Not all people struck with less
  lethal munitions during the protests were engaging in criminal behavior. This appears to be in part due
  to the complex and rapid movement of the crowds and at times a lack of adequate training on the
  40mm system. Multiple lawsuits have been filed regarding the protests in Los Angeles, in which
  allegations are made that the Department violated detention and arrest procedures; many of the
  plaintiffs claim to have been injured by police action. The plaintiffs who claim injuries state they were
  not engaged in the violent or criminal activity.

  While this report cannot evaluate each use of force incident or instance of individual injury, it does
  attempt to examine the overall use of less lethal munitions during the evaluation period and to provide
  suggestions regarding their use. Whether any of the uses of the less lethal tools were inappropriate, or
  in violation of policy, is being investigated by the Department, with the Inspector General and the Board
  of Police Commissioners reviewing the Department’s investigations and determinations.

  Until 2017, only personnel from Metropolitan Division who were certified and trained frequently to
  deploy the 40mm less lethal weapon were allowed to do so in crowd control incidents. The use of the
  40mm weapon was expanded to routine patrol operations in 2017 for any officer who received training
  in its use. The training that was provided, however, lasted only two hours and was embedded in a ten-
  hour integrated communications, de-escalation and crowd control course. The training consisted of
  learning how to manipulate the weapon and firing the weapon only a few times at a stationary target.

  The 40mm training was problematic for several reasons, including that the dynamics dramatically
  change in a crowd control situation when the person engaging in the criminal behavior is not standing
  still. There also may be other people in front, behind or to the side of the intended target. In such cases,
  the officer operating the 40mm weapon must be very precise in its application to minimize the risk to
  bystanders. The use of the 40mm weapon to fire at individuals who are in a crowd situation requires
  well-trained, experienced, and highly skilled individuals. Unfortunately, because of dynamic movement
  of large, unruly crowds, individuals who are not involved in criminal activity can unintentionally be hit
  and injured, which is alleged to have occurred during these protests. To be precise takes practice. Of
  further concern is that the policy from 2017 is silent on the use of the 40mm weapon in crowd control
  situations.




  2It was difficult to determine how many less lethal rounds in totality were fired as the Department did not provide the numbers
  to the Review Team.



      8
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 16 of 222 Page ID #:761

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Unlike the 40mm munitions, the 37mm foam baton round may be indirectly fired at crowds of people by
  firing or “skipping” the rounds along the ground in front of the group police intending to disperse. This
  less lethal tool requires less specialized training and practice to use properly.

  The handheld baton is a less lethal tool approved to be used on skirmish lines during crowd control
  incidents, to push a crowd. The baton is not authorized to be used as an impact device unless the officer
  or another individual is being physically threatened. In the videos reviewed there is no evidence that the
  baton use during this evaluation period was inappropriate. However, in lawsuits filed following the
  events in 2020, plaintiffs have alleged that the baton was inappropriately used as an impact weapon.
  The Chief of Police reissued a Department directive on baton use in the fall of 2020 to reiterate the
  policy of baton use in crowd control situations.

  One of the recommendations of this report is to analyze the use of the 40mm less lethal weapon in
  situations with large crowds, or ones where people are standing close together, and whether the use of
  such a weapon should be limited in such situations to individuals well-trained and experienced, as was
  the LAPD policy until 2017.

  MASS ARRESTS

  Thousands of people were arrested throughout the protests without a clearly articulated plan for
  detentions, transportation and processing. As a result, those arrested were detained at the scene of the
  arrests for hours, handcuffed on the pavement, detained in buses, and taken to remote locations,
  without water or the use of bathroom facilities. Additionally, because the protests occurred during the
  pandemic, officers and those arrested were in close proximity, not socially distancing, many without
  masks and thus at risk of being exposed to the Covid-19 virus.

  These problems have occurred in the past; in 2011 with Occupy LA arrests, and again in 2014 during the
  arrests in the protests over the death of Michael Brown in Ferguson Missouri. Those earlier protestors
  were detained for hours in similar conditions as in 2020. Lawsuits were filed in connection with both the
  2011 and 2014 mass arrests and were settled by the City for more than $3,000,000. It is unfortunate
  that the same issues have arisen again and again, with the Department being unable or unwilling to
  rectify the problem.

  The use of LAMC Section 80.02, an infraction, does not allow those cited to be detained for hours and
  transported to another location for processing3. Even when the arrests were made pursuant to LAMC
  Section 8.78 (curfew violation), a misdemeanor, which does allow for arrest, detention and
  transportation to another location for processing, the unreasonable delays and failure to provide access
  to bathroom facilities and water remained a problem.

  The failure to obtain buses needed to transport the large number of people arrested was one of the
  causes of the lengthy detention of those arrested. This failure required those detained to remain



  3   Edgerly v City and County of San Francisco, 713F3d976(2013).
         9
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 17 of 222 Page ID #:762

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  handcuffed sitting on the pavement or standing against walls while buses were obtained to transport
  them. This failure also required officers to remain with those detained and removed them from being
  deployed to assist with controlling the protest and help prevent violence from occurring. It also
  subjected the officers to potential exposure to Covid-19.

  The LAPD arrested more than 4,000 people between May 29 and June 2. The Department’s failure to
  establish a field jail early to process the large number of people arrested was problematic.4 The
  Department arrested a large number of people on both Saturday and Sunday, yet the first field jail was
  not set up until Monday, June 1, causing long delays and overwhelming the arrest processing system.

  On June 1, a field jail was set up at the University of California, Los Angeles (UCLA), many miles from the
  location of the arrests. More than 1,000 people were processed there. The lack of experience and
  trained personnel contributed to the lengthy detention of many of the arrestees, causing them to be
  released in a location far from their arrest location and in violation of the curfew declaration. However,
  this field jail was shut down on June 2, when members of the UCLA community complained. That caused
  further delays in processing arrestees. A second field jail was set up in the parking lot of Grace
  Community Church in the San Fernando Valley on June 2 to help in the processing. The lack of planning
  for the field jail created several problems, including:

       •    An insufficient number of personnel to staff the field jails.
       •    A lack of properly trained or experienced personnel to adequately handle the large number of
            arrests; and
  Declarations for unlawful assembly were made. However, there were few arrests for failure to disperse;
  the arrests were generally made for failure to obey a lawful order of a police officer and for curfew
  violations. The reasons for not arresting people for failure to disperse were not made clear.
  PREPAREDNESS AND TRAINING

  The Department has a history of legal settlements and agreements that it entered into after lawsuits
  were filed in connection with police conduct at large events: in 2000 (Democratic National Convention);
  2007 (MacArthur Park incident); 2011 (Occupy LA); and 2014 (Ferguson demonstrations). In each
  settlement, there were mandates that the Department correct policy, procedures, and training
  regarding various components of the management of protests and demonstrations. The Department did
  not maintain some of the requirements from these prior settlement agreements, which in turn caused
  problems for the Department in 2020. Crowd control, mobile field force, mass arrest procedures and
  less lethal training were all insufficient.

  Preparedness demands that an organization plan, organize, train, exercise, and evaluate performance
  before any event actually occurs. As such, training and exercising that at one time had been
  implemented should have been sustained within the Department over the years, but were not. If it had



  4 Field Jails are temporary facilities set up to process large numbers of arrests that would otherwise overwhelm the available jail
  facilities and personnel.
      10
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 18 of 222 Page ID #:763

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  been, the LAPD command staff would have been better prepared for the events of May-June 2020 in Los
  Angeles.

  The LAPD’s training in public order policing has declined in the past several years and was identified as a
  problem in 2007 after the MacArthur Park May Day demonstrations. As a result, the LAPD command
  staff were required to receive annual training on public order policing. This training had not occurred for
  several years prior to 2020. There had been minimal crowd control and mobile field force training in the
  past five years and mass arrests procedures were not exercised at all. The lack of training caused
  problems in 2020. Indeed, command officers interviewed for this report raised the issue of the lack of
  training to prepare them for public order policing events.

  Based on information gleaned during this examination, it is recommended that the LAPD develop a
  command-level public order policing curriculum and practice these leadership skills frequently. The
  settlement of the 2007 Macarthur Park lawsuits required every officer above the rank of sergeant to
  undergo training on crowd control and use of force policies at a minimum of every two years, and
  command staff to be trained annually. It is recommended that this requirement be followed.

  WELLNESS

  Many officers worked long hours during the protests without relief and were sleep deprived throughout
  the protests. It is imperative that when officers are subjected to dangerous conditions and provocations,
  --such as having objects thrown at them, having lasers pointed at their eyes, and being taunted and
  screamed at -- they be at their best, with the patience and judgement necessary to perform
  professionally.

  Members of LAPD command staff also were subject to long hours and not afforded the opportunity to
  get sufficient rest or sleep. The lack of sleep is equally important for command officers, who must make
  critical decisions as events rapidly unfold. If they are sleep deprived, decision making could be impacted,
  which then has the potential to affect the success of the police strategy and the safety of the officers
  they command, as well as the safety of the community.

  It is incumbent upon the leadership of the Department to ensure that officers and command staff
  members can get the necessary down time for rest/sleep. During the protests, there were situations
  where officers were in staging areas but were never assigned to relieve those working in the field. There
  were also command staff members who volunteered to work, but were never assigned to the field. The
  Department must develop schedules that will allow officers to obtain the relief that is necessary.

  Almost every day during the protests there were small subgroups of people engaged in criminal activity;
  they used the protests to attack officers by throwing dangerous objects at them including bricks and
  concrete blocks, using firecrackers or explosive devices, and pointing lasers at officers’ eyes. The
  Department reported that 106 officers were injured during these protests. The Department must do
  everything it can to provide for officer safety and at the same time protect the safety of those who are
  peacefully protesting.


     11
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 19 of 222 Page ID #:764

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  The Department has ordered protective eye gear and shields for the officers to use during future events
  that might turn violent. The Department should continue to research what additional protective gear is
  available to ensure that personnel are protected in the future.

  Another important aspect of officer wellness is officer morale and trust in Department leadership. The
  Los Angeles Police Protective League conducted a survey, after the protests, that clearly showed that
  the officers did not feel supported by their leadership, the Mayor, Board of Police Commissioners, or the
  City Council. This is a problem that all involved must consider and try to solve.

  RECOMMENDATIONS

  There are 67 findings included in this report. The Review Team has proposed 22 recommendations for
  the City, the Board of Police Commissioners, and the Department to consider. These recommendations
  address the deficiencies noted in planning, command and control, public order policing, use of less
  lethal tools, mass arrests, preparedness and training, and wellness.

  It is recommended that the Department’s public order policing strategies be enhanced to meet
  contemporary operational challenges and anticipate future ones. Crowd psychology is a necessary
  component of training police to better handle dynamic crowd behavior. The strategies used by some
  small groups causing violence during the protests in Los Angeles have dramatically changed from past
  disrupters; disrupters now have become more mobile and better organized likely due to the use of
  technology, and more violent. This shift has significantly impacted the ability of officers to facilitate
  peaceful protestors exercising their First Amendment rights. The challenge for police today is how to
  facilitate the exercising of a crowd’s First Amendment rights while at the same time interdicting smaller
  groups who are attempting to disrupt the lawful demonstrations. A review of the LAPD Emergency
  Operations Guide, last updated in 2009, reveals that there are no plans/strategies for dealing with the
  type of highly mobile groups and/or looting convoys that were observed in Los Angeles at some of the
  May-June demonstrations. When police strategies and tactics are based on inaccurate assumptions
  about how crowds function, these approaches can stimulate more conflict than they prevent,
  endangering both crowds and the police.

  The Review Team is urging the Department to research and adopt a variety of strategies and tactics that
  would minimize the extent to which protesters “transfer” their grievances toward the police. 5 The LAPD
  is in a unique position because it is fortunate enough to have a fulltime, large behavioral sciences
  section embedded within the Department. Psychologists within this section likely have crowd
  psychology experience and should be consulted as the Department moves forward. The Department
  should also contact other agencies, academics, and law enforcement experts to identify best practices
  and to develop strategies for policing in the 21st Century.




  5Roger Smith, Ian Tomlinson Inquest Proves We Have Moved Forward, L. SOC’Y GAZETTE (May 19, 2011),
  http://www.lawgazette.co.uk/analysis/ian-tomlinson-inquest-proveswe-have-moved-forwards/60507.
      12
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 20 of 222 Page ID #:765

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  It is recommended that the LAPD create a high-level executive position (sworn or civilian) with
  appropriate support staff within the Department to serve as a “Strategic Emergency Manager”. That
  person should have expertise, or be able to develop the expertise, in all-hazards emergency
  management, public order policing, large scale incident management, intelligence/information
  gathering and dissemination, use of force, use of less lethal tools, and analysis of current events as they
  present a challenge to policing operations. That person should be responsible for examining current
  events and preparing the Department (and City) to manage large-scale emergency events that occur in
  Los Angeles. Though such events do not happen every day, the costs when the Department is not
  prepared are too great not to consider such a position. Additionally, the Strategic Emergency Manager
  would be responsible to the Department to ensure any recommendations adopted from this report,
  prior court settlement requirements pertaining to public order policing, and other Department
  policies/directives on the subject, are implemented and sustained.




     13
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 21 of 222 Page ID #:766

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



 II. Introduction
  This report examines the LAPD’s response to the protests beginning May 27, following the death of
  George Floyd. The report contains observations, an analysis of the events, 67 findings and 22
  recommendations with a focus of the following:
          1. Planning
          2. Command and Control
          3. Public Order Policing
          4. Use of Less Lethal Tools
          5. Mass Arrests
          6. Preparedness and Training
          7. Wellness

  The report also considers the history of the Department during prior protests and civil unrest to help
  understand the problems of the past and determine whether the Department learned from its
  experience in these events or repeated errors in tactics or mistakes of the past.

  This report includes 22 recommendations (see Section VI), however, it will be the City’s elected and
  appointed officials and the Department who must determine which, if any, should be adopted. The hope
  is that this report will provide the Department with findings and recommendations that will assist the
  leadership in enacting reforms that will improve the Department. Unlike the past, where crises were
  followed by long periods of time between major events that allowed police leaders to analyze, work
  with the community and political leadership, and learn from events, police leaders today are facing a
  precipitous growth in the number of major crises they face, leaving little time between events. This calls
  for a fundamentally different approach to crisis management that will allow the Department to be more
  agile, be forward thinking, and be more responsive to communities they serve.

  Thus, it is recommended that the LAPD create a high-level executive position (sworn or civilian) within
  the Department known as a “Strategic Emergency Manager”. That person should have expertise in all-
  hazards emergency management, public order policing, and large-scale incident management. This
  individual should work closely with the Department executive level officers and the commanding officer
  of the Risk Management and Legal Affairs Group to focus on the management of natural disasters, acts
  of terror, other large-scale or catastrophic events in which people and information needs to be
  managed. This individual should be responsible for examining current events, as well as preparing the
  Department (and City) for future crises in Los Angeles.

       Section 2.01               Background and Methodology

  This report was prepared under the conditions of the Covid-19 stay-at-home orders. Therefore, all
  interviews were conducted by Zoom video conferencing or by telephone. The Review Team spoke with
  more than 50 members of the LAPD command staff (captains and above). Over 30 members of both
  sworn and civilian personnel below the rank of captain or police administrator were also interviewed. All
  interviews were voluntary. Additionally, the Los Angeles Police Protective League provided access to
  comments in response to an internal summer 2020 survey conducted by the union that represents all
     14
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 22 of 222 Page ID #:767

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  sworn personnel at the rank of lieutenant and below. The survey discussed officers’ perceptions of what
  occurred during the protests and unrest.

  In addition to Department personnel, the Review Team talked to members of the community,
  representatives from the City Attorney’s office, and attorneys representing plaintiffs in litigation arising
  out of the George Floyd protests. Finally, several individuals with expertise in the field of public order
  policing, and crisis management were also interviewed. The Review Team conducted an analysis of
  hundreds of pages of Department documents and conducted in-depth interviews of LAPD command
  staff resulting in findings throughout this report.

  This report does not address the issue of discipline to be imposed, if any, on individual officers related to
  any use of force or use of less lethal tools or munitions (see Appendix 2 for Methodology and
  Limitations). The Review Team does not have the authority to conduct internal investigations. The
  investigations of use of force, use of less lethal munitions, and lawsuit allegations will be investigated by
  the Department and reviewed or monitored by the Inspector General and the Board of Police
  Commissioners.

  There were thousands of hours of video contained in nearly 141,000 files from body worn video cameras
  and other sources. Although only a small portion of those were reviewed, this did not affect the
  understanding of what occurred, as this report is primarily concerned with institutional issues and not
  individual ones. The use of less lethal tools and the types of munitions used during crowd management
  and control situations will be addressed later in this report. The appropriateness of the individual uses
  will be left to the Department to assess.

       Section 2.02        Civil Unrest in Los Angeles

  To better understand the dynamics of the issues the LAPD faces today, it is important to understand the
  history of civil unrest in Los Angeles. Historically, the topics of biased policing and police uses of force
  have been of concern in the United States and in Los Angeles. For several decades Los Angeles has been
  a rallying point for many demonstrations, including those specifically concerned with police abuse and
  the treatment of people of color. The LAPD’s history is evidenced in the 1965 Watts Riots and in the civil
  unrest that erupted on April 29, 1992, in the aftermath of the acquittal of officers involved in the 1991
  Rodney King beating.

  The 1992 civil unrest lasted approximately seven days and is a stark reminder of how fragile police-
  community relationships are and how quickly volatile incidents can unfold. The Department was unable
  to contain and control the events for nearly a week. As sections of the City burned and livelihoods were
  destroyed, many officers on the front lines watched as the Department was slow, and at times unable to
  respond. It was noted in the Los Angeles Police Department After-Action Report 1992 April/May Riot
  that a high-level staff officer conducted a meeting with other Department staff and command personnel
  a month prior to the release of the jury’s decision regarding the officers on trial and requested that
  plans be developed for the possibility of civil unrest if the officers were acquitted of charges. Commands
  were advised to train line personnel in civil disorder tactics, revitalize mobilization rosters, update

     15
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 23 of 222 Page ID #:768

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  employee “call-up” and notification plans, develop a ratio of officers to available police vehicles for
  transportation to areas impacted by civil unrest, and develop platoon-size teams to respond to looters.
  Unfortunately, only a small number of staff officers within the Department believed there was a
  possibility of violence, and therefore the Department did not prepare. The after action report indicated
  that the first signs of planning did not begin until 37 days into the officer’s trial even though a
  commander had asked for this to occur.

  At that time, the LAPD after action report stated the Department experienced organizational
  complacency, as few problems with civil unrest had occurred within the City since the 1965 Watts Riots.

  The after action report from the 1992 civil unrest contained lessons learned that, like all after action
  reports, were to be used to improve the Department’s future response to such incidents (Appendix 3).
  Some of the areas include lack of preparation and planning, problems with command and control in the
  field, lack of discipline at the command post, organizational complacency, lack of intelligence, and lack
  of training for civil disorder tactics.6

          Section 2.03          Consent Decree

  In 1999 the Department of Justice informed the City and the Department that it intended to sue the City
  for a pattern and practice of unconstitutional conduct by the LAPD. The Department of Justice’s actions
  were prompted by complaints about police actions against people of color and a corruption scandal,
  which became known as the Rampart Scandal.

  The result was a settlement agreement, in which the City and the Department consented to monitoring
  by the Department of Justice, under the jurisdiction of a federal court judge, to enact reforms of the
  LAPD’s policies, procedures, and actions. The agreement, known as the Consent Decree, was enacted in
  June 2001.7 It took the Department eight years to be relieved of court jurisdiction for most of the
  Consent Decree and an additional three years to be relieved of the remainder. Reforms included but
  were not limited to: investigations of complaints against officers; investigations of officer involved
  shootings and other uses of force; training; development of an officer early intervention system; control
  over the use of confidential informants; supervision and management of units responsible for
  investigating gangs, and the development of a program for responding to persons with mental illness
  (see Appendix 4 for an overview of the settlement).

          Section 2.04            Settlements in Los Angeles

  Los Angeles has a history of lawsuits arising from police actions and responses to demonstrations and
  protests. The lawsuits have involved the Democratic National Convention (2000), MacArthur Park
  (2007), Occupy LA (2011) and the Ferguson protests (2014). Collectively, the settlement agreements
  involved the use of less lethal munitions, timely processing of arrestees and declaration of unlawful


  6   http://documents.latimes,com/los-angeles-police-department-after-action-report-1992-aprilmay-riot/
  7   The Department of Justice Consent Decree, 2001.
        16
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 24 of 222 Page ID #:769

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  assemblies. The settlement costs agreed to by the City (and Department) totaled over $21,000,000.
  (See Appendix 5, 6, 7, 8 for more information regarding the settlement agreements).

  Results of the settlements are as follows:

  Democratic National Convention (2000). The court ordered that less lethal munitions may only be used
  to control persons who are aggressive and/or combative or persons armed with weapons other than
  firearms or who are destroying property. Before declaring an unlawful assembly, the incident
  commander should consider isolating and arresting those responsible for unlawful conduct if feasible.
  Settled for over $5,000,000.

  MacArthur Park (2007). The court ordered that warnings should generally be given prior to the use of
  less lethal munitions. Less lethal munitions may only be deployed on aggressive and/or combative
  subjects in a crowd control situation and to prevent the destruction of property. Less lethal munitions
  are not to be used on lawfully dispersing crowds. Before declaring an unlawful assembly, the incident
  commander should consider isolating and arresting those responsible for unlawful conduct if feasible.
  Crowds shall be given a reasonable amount of time to disperse before being subjected to arrest.
  Training was mandated for Metropolitan Division personnel every year, patrol officers every two years,
  and command staff every year. Settled for over $13,000,000.

  Occupy LA (2011). Plaintiff’s alleged that they were arrested without being given the opportunity to
  leave. Plaintiffs also alleged they were placed on transportation buses with tight handcuffs for an
  extended period of time and denied access to bathroom facilities or water while held in police custody.
  Arrestees shall be released on their own recognizance if charged with only a misdemeanor, pursuant to
  PC Section 853.6. Settled for $2,450,000.

  Ferguson Protests (2014). Plaintiff’s alleged that they were handcuffed using “zip-ties” (plastic
  handcuffs) for extended periods of time, incarcerated for extended periods of time or denied release on
  their own recognizance pursuant to PC Section 853.6. Settled for $750,000.

  This evaluation determined that the Department had not corrected its historical problems in the
  treatment and timely processing of arrestees as agreed to in the Occupy LA and Ferguson Protests
  agreements. Despite having nearly a decade to revise and exercise custody procedures, the LAPD did not
  have an adequate arrestee processing procedure in place resulting in arrestees being in handcuffs for
  extended periods of time and arrestees allegedly not being allowed access to bathroom facilities or
  water. The lack of an efficient custody process also adversely impacted field operations as noted later in
  this report.




     17
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 25 of 222 Page ID #:770

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       Section 2.05        Department Organization

  The Department is led by a Chief of Police. There are three assistant chiefs or Office Directors who
  report to the Chief. The Director of Office of Special Operations oversees specialized divisions such as
  Metropolitan, Emergency Services, Major Crimes and Air Support Divisions along with traffic
  enforcement and transit services. Another assistant chief, the Director of Office of Support Services,
  oversees administrative and support entities
  including Training, Recruitment, Personnel, Fiscal
  Support, Communications and Custody Services
  Divisions.

  The Director of Office of Operations is responsible for
  the traditional day-to-day policing that takes place in
  the City, such as patrol and detective operations. The
  Office of Operations is divided into four large
  geographic sectors called bureaus, as depicted in
  Figure 1, and include: Operations Central Bureau,
  Operations South Bureau, Operations West Bureau,
  and Operations Valley Bureau. Each bureau is led by a
  deputy chief who reports to the Office of Operations
  assistant chief. The four bureaus are divided further
  into geographic “areas” also commonly referred to as
  divisions. Each area is staffed with a senior captain in
  charge of all Departmental activities for the area and
  a subordinate captain who oversees patrol functions.

  Three Operations Bureaus have Special Events Units
  where staff are specifically assigned to planning for
  special events and unusual occurrences. Operations
  Valley Bureau utilizes their Training Unit personnel to
  do most event planning. Those persons have
  expertise in most aspects of event planning and
  create the majority of incident action plans for
  preplanned events. Operations Central Bureau
  command staff indicated that their Special Events
  Unit alone handles hundreds of special events each
  year. In nearly all instances, these events are
  peacefully facilitated by the LAPD.

  A list of key terms is found in Appendix 9.

  Figure 1: Los Angeles Police Department Bureaus and Areas Map


     18
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 26 of 222 Page ID #:771

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


           Section 2.06      Incident Command System Concept

  The incident command system is a standardized hierarchical structure that allows for a cooperative
  response by multiple entities, both within and outside of government, to organize and coordinate
  response activities without compromising the decision-making authority of local command (Appendix
  10). The incident command system ensures that the most pressing needs are met and that precious
  resources are used without duplication or waste.”8

  The incident command system was created in the 1970s to allow fire agencies to meld their resources to
  control wildfires.9 The system adopted standardized terminologies, position titles, etc. The system soon
  was adopted by law enforcement and other first responders as an organized structure to establish a
  command structure over an incident to manage that incident effectively. The incident command system
  is now the national standard for organizing and handling large-scale events.

  Successful deployment of the incident command system requires individuals with expertise to be
  designated to administer or lead the various sections and subsections within the organizational
  structure. An incident command system structure is designed to be infinitely adaptable by allowing the
  incident commander to create an organization that supports the mission. Incident command system
  protocols advise that the structure should be effective by keeping the span of control from three to
  seven people with five being the ideal.

  The incident command system table of organization that is created for the unique incident designates
  who is responsible for each function. According to the LAPD’s Emergency Operations Guide, some of the
  essential features of the incident command system are:

      •   Common Terminology                                   •   Integrated Communications
      •   Modular Organization                                 •   Establishment and Transfer of Command
      •   Management by Objectives                             •   Chain of Command and Unity of Command
      •   Incident Action Planning                             •   Unified Command
      •   Manageable Span of Control                           •   Accountability
      •   Incident Location and Facilities                     •   Dispatch Deployment
      •   Comprehensive Resource Management                    •   Information and Intelligence Management10




  8 Overview: The Incident Command System, accessed December 15, 2020,
  https://www.nationalservice.gov/sites/default/files/olc/moodle/ds_online_orientation/viewf265.html?id=3139&chapterid=90
  8.
  9 History of ICS, EMSI (blog), accessed December 19, 2020, http://www.emsics.com/history-of-ics/.

  10 Emergency Operations Guide (Los Angeles Police Department, 2009), vol. 4, page 5.


          19
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 27 of 222 Page ID #:772

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE




   Figure 211: A summary of the Incident Command Structure

  The area command is an important component of the incident command system. It is used in instances
  when there are several incidents occurring simultaneously in the same general area and often similar in
  nature (e.g., multiple structure fires, multiple wildland fires, collapsed buildings, medical events, civil
  disturbances, planned everts, earthquake, etc.). Typically, these kinds of incidents compete for the same
  resources.”12 In these instances, an area command is established. The area command places a hybrid of
  an incident command system organization over several incident command system organizations
  handling similar incidents (Appendix 10).




  Figure 313: A summary of the Incident Command Structure




  11Managing   Large Scale Incidents - Area Command, ICS 420-1.3,
   January 2020, https://firescope.caloes.ca.gov/ICS%20Documents/ICS%20420-1.3.pdf.
  12 Managing Large Scale Incidents - Area Command, ICS 420-1.3, 1.

  13 Managing Large Scale Incidents - Area Command, ICS 420-1.3, January 2020,

  https://firescope.caloes.ca.gov/ICS%20Documents/ICS%20420-1.3.pdf.
      20
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 28 of 222 Page ID #:773

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



III. Timeline Summary of Major Events
  This timeline was meant to capture the highlights of the events in Los Angeles and does not represent
  a complete list of all events that occurred during the time in review. It was compiled from documents
  obtained from the Department and timestamped media footage.

  On Monday, May 25, 2020, George Floyd died in Minneapolis, Minnesota, and on May 26 protests
  began in response to his death throughout the country.

  On Wednesday, May 27, protests occurred in cities across the country. At approximately 4:00pm,
  protestors converged on the Hall of Justice in downtown Los Angeles, in front of then District Attorney
  Jackie Lacey’s office. Although protestors were loud, they were peaceful. At approximately 6:00pm the
  crowd had grown to several hundred and began to march towards Union Station four blocks from the
  Hall of Justice. The crowd took a turn and entered the Hollywood freeway causing a temporary closure.
  As protestors began to march off the freeway, some participants turned violent, breaking the windows
  of two California Highway Patrol (CHP) vehicles before heading towards City Hall and LAPD
  headquarters. By 6:30pm, groups were observed burning American flags, vandalizing City property and
  blocking streets in the downtown area. Central Bureau resources were overwhelmed, and the
  Department called for a City-wide tactical alert, the preliminary stage of the LAPD’s mobilization plan for
  unusual occurrences, holding over on-duty resources. As the crowd became more destructive, the
  decision was made to declare the event an unlawful assembly. A sergeant delivered a dispersal order
  using a Department sound truck at the intersection of Temple and Los Angeles Streets. The Department
  later confirmed to news media that no demonstrators were arrested, despite police headquarters being
  vandalized with graffiti.

  On Thursday, May 28, there were multiple peaceful protests during the day. At approximately 5:00pm
  hundreds of protestors in downtown began to walk towards the 110 freeway, vandalizing CHP vehicles
  and ultimately shutting down the freeway. An estimated 500 to 1000 people marched from City Hall and
  blocked multiple intersections in downtown. At 8:00pm a modified tactical alert was declared for
  Central Bureau. At about 8:30pm there was violence erupting at 7th Street and Grand Avenue, LAPD
  police vehicles were damaged, and an LAPD officer was dragged into a crowd. Objects were being
  thrown at the police and an unlawful assembly was declared. The group walked to 3rd Street and Grand
  Avenue and a second dispersal order was made. Three arrests for failure to disperse and four for
  burglary were made.

  On Friday, May 29, multiple peaceful protests continued throughout the City. Simultaneously, a group
  blocked the 110 freeway, and looting was occurring at multiple businesses in downtown Los Angeles
  including jewelry stores, food markets, and coffee shops. The crowd pelted police cars, vandalized
  property, set fires and broke windows. LAPD records indicated that 265 people were arrested, and six
  police officers were injured. Officers recovered handguns, brass knuckles and bricks during sweeps of
  downtown. Less lethal munitions were used during the downtown protests.



     21
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 29 of 222 Page ID #:774

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  On Saturday, May 30, multiple peaceful protests took place across the City. A Black Lives Matter
  demonstration was planned for noon at Pan Pacific Park located at 7600 Beverly, a public green space
  located just east of The Grove shopping area and adjacent to the historic Farmers Market. Information
  surfaced that there would also be a demonstration at Mariachi Plaza located at 1st Street and S. Boyle
  Avenue in the Hollenbeck Area police district and that a plan to take over the Hollenbeck police station
  might be attempted.

  Thousands of people gathered for the peaceful protest at Pan Pacific Park. By early afternoon violence
  broke out when breakaway groups from the larger protest blocked the intersection of 3rd Street and
  Fairfax Avenue and surrounded a Department mobile field force which had been sent to the area to
  rescue a Los Angeles County Metropolitan Transit Authority (MTA) bus with passengers onboard. The
  bus had been overrun by a group of aggressive agitators. A Department-wide tactical alert was called
  due to the need for additional personnel demands throughout the City. A large, organized convoy of
  cars arrived in the area and individuals from those cars began to systematically loot local businesses at
  The Grove. Looting and vandalism continued there, and groups of criminals set fires, burned a kiosk, and
  vandalized stores into the evening hours. Several LAPD police cars were damaged, and some were
  burned.

  The Mayor declared a state of emergency and implemented a curfew in Los Angeles effective from
  8:00pm to 5:30am. As the curfew went into effect, an LAPD police car was set on fire in downtown. At
  11:15pm police arrested dozens of people in vehicles in the vicinity of 8th Street and Broadway. Officers
  were being pelted with rocks, M-80s, frozen water bottles, bricks, bottle rockets and had lasers directed
  at their eyes. KNX 1070 news radio reported attacks on police and journalists, looting and vandalism.
  Weapons found on some individuals included knives, brass knuckles, bottles of urine and a pepper ball
  gun. The National Guard was requested by the Mayor. A total of 866 people were arrested for looting,
  curfew violations, failure to disperse, and failure to obey a lawful order of a police officer. Most
  individuals were processed at the Van Nuys or Wilshire Station. Less lethal munitions were used in both
  the Pan Pacific Park incident and during downtown protests.

  On Sunday, May 31, multiple peaceful protests occurred throughout the day in Los Angeles. The
  National Guard arrived during the early morning hours and was deployed to protect buildings and
  critical infrastructure. The Mayor lowered the curfew hour to 6:00pm. The LAPD was finding it difficult
  to obtain buses to transport arrestees. Looting and vandalism occurred in downtown, and less lethal
  munitions were deployed at various locations. LAPD made 700 arrests for curfew violations and looting.
  Most arrestees were transported to the Van Nuys jail for processing.

  On Monday, June 1, multiple peaceful protests occurred during the day. Violence and looting erupted in
  the late afternoon. A county-wide curfew was issued, beginning at 6:00pm. Looting occurred in
  Hollywood, Van Nuys and downtown Los Angeles. LAPD deployed less lethal munitions at various
  incidents to control the crowd. Caravans were seen bringing criminal activity into the City. LAPD arrested
  1,242 individuals, most from those three communities for looting, curfew violations and failing to obey a



     22
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 30 of 222 Page ID #:775

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  police order. The LAPD decided to create a field jail at the Jackie Robinson Stadium at UCLA to which the
  majority arrested were transported.

  On Tuesday, June 2, multiple protests continued throughout the City. By 12:30pm violence and looting
  had erupted in Hollywood. Projectiles were thrown at police and less lethal munitions were used.
  Looting and vandalism were sporadic in various locations throughout the day and into the night
  including downtown, the Mayor’s Getty House residence approximately five miles west of City Hall, Van
  Nuys, and Hollywood. Approximately 1,500 persons unexpectedly arrived to demonstrate in and around
  the Getty House. The demonstrators at Getty House reportedly were loud, but not violent. Olympic Area
  had one squad (approximately ten officers and one sergeant) at Getty House. Subgroups from the
  crowds in downtown pelted police cars, vandalized property and set fires. LAPD cited several people for
  LAMC violations. LAPD records indicate that 956 people were arrested, and six police officers were
  injured.

  Between the five-day period of Wednesday and Sunday, June 3-7, a total of 80 arrests were made by
  the LAPD as peace was restored to the City. On June 4, at 5:21pm, the Mayor rescinded the curfew. On
  June 6, a peaceful protest occurred at Pan Pacific Park and on June 7, a peaceful protest attended by
  over 20,000 protesters occurred with no problems. In both cases there were no conflicts between the
  police and the protesters.




     23
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 31 of 222 Page ID #:776

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



IV. Observations and Findings
  There are seven thematic areas identified from the review providing opportunities for improvement:
  (1) planning, (2) command and control, (3) public order policing, (4) less lethal tools, (5) mass arrests, (6)
  preparedness and training, and (7) wellness.

  The Review Team would like to acknowledge the sworn, including volunteer Reserve Officers, and
  civilian members of the Department who worked tirelessly under difficult conditions during the protests
  of 2020 in Los Angeles. It must be noted that although deficiencies have been identified in this
  examination, most officers involved in the events that are the focus of this report responded to
  exceedingly difficult circumstances with professionalism and courage.

       Section 4.01        Planning

  The potential exists during any large-scale events for events or demonstrations to turn violent. Law
  enforcement executives should prepare for such instances by developing tactics and strategies to
  effectively maintain peace and public safety while protecting Constitutional rights and civil liberties.

  Observations

  In the days following May 25, 2020, the death of George Floyd in Minneapolis, a focus on issues of police
  abuse and discriminatory treatment of people of color fell upon all law enforcement. By the afternoon
  of May 26, peaceful protests began to develop spontaneously in Minneapolis, as well as in many large
  cities throughout the nation. As the day progressed in Minneapolis, the tone of the protests began to
  shift. Subgroups of individuals intent on engaging in criminal behavior started to clash with police. At
  nightfall acts of violence, vandalism, arson and looting were observed and broadcasted throughout the
  nation.

  On Wednesday, May 27, the LAPD deployed for a protest in opposition to District Attorney Jackie Lacey
  at the downtown Hall of Justice. This recurring weekly protest had been taking place since late 2017.
  There is no indication that the LAPD did any additional planning as the result of the death of George
  Floyd for the May 27 event. Members of the command staff stated that no additional planning had been
  deemed necessary because there had been no violence at the Wednesday protest in the past and the
  Department had successfully facilitated hundreds of protests in the City in the last several years with no
  problems or violence. Additionally, there is no indication that LAPD had received any intelligence or
  information that the May 27 would become violent.

  This protest began at approximately 4:00pm. By 6:00pm, it turned violent when hundreds of
  demonstrators marched onto the Hollywood freeway, stopped traffic and vandalized two CHP vehicles.
  By 6:40pm a tactical alert was called holding over all on-duty personnel. An unlawful assembly was
  declared, and the unlawful assembly order was repeated at 7:34pm at Los Angeles and Temple Streets.
  The Department had not planned for or deployed for this type of violent protest. The crowd dispersed
  after a final warning was given at 2nd and Hill Streets.


     24
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 32 of 222 Page ID #:777

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  It appears limited planning was done for the 5:00pm protest in the downtown area on Thursday, May
  28. The protest led to a modified tactical alert being declared for Central Bureau, and a declaration of an
  unlawful assembly. Police vehicles were damaged, an officer was dragged into the crowd, and there
  were acts of vandalism.

  On May 29, Central Bureau set up a command post to run operations in Central Bureau. Central Bureau
  became the focal point of where the Department believed unrest would continue. This was largely
  because initial unrest occurred in downtown Los Angeles, and because of a very consistent historical
  pattern of demonstrations being limited to downtown municipal facility areas. Because of this focus,
  Department executives decided the Central Bureau would act as an area command (a command
  structure that oversees and coordinates City-wide events) and be responsible not just for any incidents
  in Central Bureau but also be responsible for tracking and allocating resources throughout the City. The
  command post did not become fully staffed until May 31.

  No other geographic bureaus were directed to establish any kind of command structure or prepare for
  possible protests in communities under their command. However, two bureaus did so without direction.
  This included one bureau chief directing subordinate commands to contact off duty officers and request
  they respond voluntarily to provide extra deployment at critical sites within that bureau.

  The pattern of past demonstrations being limited to downtown was disrupted when unrest spread to
  West Bureau (most notably Pan Pacific Park in Wilshire Area) and later into Valley Bureau. In addition to
  establishing the Central Bureau command post as the area command structure for the City, the
  Department had also placed many of its operational resources close to downtown causing delays in
  deployment. While the Central Bureau command post was managing Central Bureau events, executive
  level leadership should have been planning to set up an area command structure as events began to
  unfold across the City rather than placing the burden on Central Bureau.

  The Department did not provide documentation indicating that any formal or informal high-level
  meetings or discussions took place within the Department or with City leadership to obtain thoughts or
  impressions of what the mood of the community was in various parts of the City.

  Findings

          1. The Department did not follow the basic principles of the incident command system and did
             not set up an appropriate area command post immediately when protests became
             widespread by designating the Central Bureau as the Department command post overseen
             by an assistant chief.

          2. The Central Bureau command post did not become fully staffed until May 31. Some
             personnel assigned lacked experience and training in command post operations. (All of the
             issues with this command post are fully explained in Section 4.02 Command and Control (b)
             Operations Central Bureau Command post.)



     25
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 33 of 222 Page ID #:778

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


          3. There was a lack of firm executive-level direction to the Department command officers to
             prepare and plan for potential widespread civil unrest and demonstrations which contributed
             to the problems cited throughout this report. It is unlikely that proper planning would have
             totally prevented the problems experienced in Los Angeles. However, preplanning and
             preparation could have mitigated the issues.

              (a) Public Information and Messaging

  In any crisis, best practice is to have a plan for messaging. Messaging must be transparent, allow access
  for the media, and occur on a consistent basis at set times with updates when necessary. The
  Department’s messaging should be consistent with City leadership so that the City speaks with one
  voice. It is imperative that the messaging explains what is occurring, why actions are being taken and be
  accurate.

  Observations

  The Department’s Public Information Officer was not given responsibility for messaging and was not
  asked to contribute to the creation of a Department message. There was no consistent messaging done
  by the Department during the multi-day events which allowed various factions to use social media and
  traditional media to fill the information void and drive their own messages. Instead of the public being
  made aware of the violent nature of some of the protestors, including shots fired at officers and physical
  attacks on officers, looting, vandalism and arson, social media sources displayed edited videos showing
  what appeared to be officers attacking peaceful protestors for no reason. In any case there was no
  response or explanation from the Department or City leaders indicating the full version of the video
  showed the officers were actually being attacked.

  Findings

          4. It does not appear that either the Department or City leaders had a plan for messaging to the
             public, to the media or to Department personnel.

          5. There was a lack of a unified message from City leaders to de-escalate the violence so that
             peaceful protestors could exercise their First Amendment rights.

  Note: The Review Team does not suggest that a slanted or biased version should have been presented
  by the Department or the City. Rather, messaging by the Department and the City should have been
  factual, consistent, and thoughtful, which might have helped in discouraging unlawful behavior.

       Section 4.02        Command and Control

  It is imperative there be clear lines of command delineated and followed so that there can be unified
  and coordinated actions. The incident command system provides clear lines of authority and
  responsibility which are critical to follow in large scale events to ensure there is no confusion in the
  directions given by the incident commander and the operations chief in their plans to command and
  control the incident.
     26
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 34 of 222 Page ID #:779

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


              (a) Command and Control

  Observations

  In some instances during this review period high-ranking officers, ventured outside their lines of
  responsibilities causing command and control confusion. On more than one occasion during the multi-
  day events, command officers appeared at a location and issued orders without coordination with other
  command officers, the incident commander, or operations chief. Lower ranking personnel complained
  of operating with unclear missions and conflicting orders and at times minimal direction. In some cases,
  one commanding officer would intercept resources and redirect them without notifying the original
  commanding officer or the command post, creating confusion and incongruent direction to personnel
  regarding enforcement, about when, or if, to make arrests, and enforce curfew laws. This confusion of
  command inhibited the Department’s ability to control what was occurring.

  Findings

          6. A lack of clear command and control led to diverted resources and at times, an inability to
             accomplish basic policing tasks given by the incident commander or operations chief.

          7. The lack of a known and clear chain of command resonated in some incidents examined.

              (b) Intelligence

  Accurate and timely intelligence is vital to public order policing. Intelligence is seeking out information
  (knowledge about a particular fact or circumstance), analyzing it to determine what it means, and then
  using it in decision making. The more accurate the available intelligence/information to an incident
  commander, the better the decisions on deployment and tactics will be. There are three components of
  accurate and timely intelligence/information gathering: (1) intelligence and information must be
  gathered (2) analyzed; and (3) distributed. During this review period all three factors were problematic.

  Observations

  During the multi-day events, the Department received unanalyzed information from the internet and
  social media, information shared by the Los Angeles Sheriff’s Department (LASD), as well as intelligence/
  information from the Joint Regional Intelligence Center, the Federal Bureau of Investigation, and the
  National Operations Center. LAPD geographic bureaus were also attempting to identify relevant
  information and forward it to appropriate entities within the Department.

  The Department established an intelligence control center on Friday, May 29, at the Central Bureau
  command post. However, it was not until May 31 that the intelligence control center was fully staffed
  with personnel from the Office of Special Operations and Major Crimes Division. The Department had
  taken individuals out of specialized units and reassigned them back to patrol operations before the
  events of May-June 2020 occurred. As a result of this managed attrition, the intelligence function of the
  Department had been scaled down to a minimal level. One person was assigned to this function at
  Major Crimes Division, and one was assigned at Robbery Homicide Division. The Robbery Homicide
     27
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 35 of 222 Page ID #:780

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Division employee focused on criminal investigations. Department personnel attempted to analyze
  information during the protests, but the amount of information was too great. The Department
  currently does not have access to software to assist in gathering and processing information.

  Several Department personnel pointed out that there is software available that would assist the
  Department in gathering open-source information on the internet, analyzing it and making it useful
  intelligence. Requests to purchase software of this kind have not been approved.

  Personnel assigned to the Central Bureau command post, those assigned to field duties, and other staff
  and command officers gave different statements about how information was received (if at all). This
  suggests that the distribution method was not consistent, thereby degrading its usefulness.

  Some interviewees stated they sent out e-mail blasts to some command staff members, posted
  information on a white board in the Central Bureau command post and provided information at
  briefings done at the Central Bureau command post when possible. However, the consensus of those
  who were in the field in need of the intelligence was that they either did not receive analyzed
  information or intelligence or that when they did receive analyzed information, it was coming too
  rapidly to be useful.

  Findings

          8. The lack of a dedicated unit to analyze information, along with the fact that the Department
             does not have software to assist with the analysis, weakened the process and created a
             significant disadvantage.

          9. Interviews and a lack of any documentation to the contrary support the conclusion that the
             Department has no specific or consistent direction on how individual commands are
             supposed to monitor the internet and social media.

          10. There is no training within the City or Department to develop employees in the skills
              necessary to perform the intelligence function.

          11. There is no current robust intelligence function to gather information, analyze it and then
              distribute it effectively and quickly during large, wide-spread events. While current budget
              deficits could prevent the Department from staffing dedicated intelligence positions, it would
              be beneficial for the Department to develop a plan on how it would monitor the internet and
              social media when staffing does become available.

          12. Software and technology is available to analyze the flow of information, which would provide
              meaningful intelligence to those who need it during an event.

          13. The Department does not have established protocols on how intelligence/information is
              going to be distributed during major events so that all personnel know how to obtain the
              information and that there is consistency throughout the Department.


     28
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 36 of 222 Page ID #:781

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


              (c) Operations Central Bureau Command Post

  A bureau command post should be responsible for all events within the respective bureau. During
  instances in which events are occurring simultaneously at various locations throughout the City, the best
  practice is to set up what is called an area command post to be responsible for tracking and allocating
  resources throughout the City. Responsibilities for the City-wide command post include:
  intelligence/information control, logistics, mass arrest response, resource tracking, staging, and working
  with the National Guard to establish missions.

  Observations

  On Friday, May 29, the Department established a command post for Central Bureau at the Buddhist
  Temple on 1st Street near Vignes Street in downtown. The command post was an outdoor, temporary
  structure located next to the City Emergency Operations Center and the Department Operations Center.
  A decision was also made that the Central Bureau command post serve as the Department’s area
  command, thus making it responsible not only for all events in Central Bureau but also responsible for
  tracking and allocating resources throughout the City. Such a structure went against both the basic
  principles of the incident command system, and against past practices of the Department. The span of
  control was far too great and placed an undue burden on the Central Bureau incident commander who
  was dealing with a complex and rapidly changing situation in downtown.

  Interviews established that on Saturday, May 30, discussions were held at the executive-level of the
  Department about transitioning to a true area command. An area command would have required each
  geographic bureau to establish separate command posts with the responsibility of handling events in
  their commands while the area command post would have oversight over the four geographic bureaus.
  The area command post would then be responsible for City-wide tracking and allocation of resources
  responding to the needs of the four geographic bureaus. The decision was made not to do this as it was
  believed the Central Bureau command post was already operating effectively, was staffed, and had
  situational awareness. This was an error in judgement. As of late on May 31, personnel were still being
  called in to staff positions in the Central Bureau command post. In many cases these personnel did not
  have training or experience in the positions to which they were assigned.

  Further, had the Department had a properly configured area command structure, each of the four
  geographic bureaus would have had a fully operational command post to support their subordinate
  commands.

  Findings

          14. The Department should have set up a separate area command under the direction of an
              assistant chief using the Department Operations Center. No information was provided to the
              Review Team that any assistant chief assumed formal operational command of Department
              operations at any time during the review period. Having Central Bureau act as the area
              command placed an unnecessary burden on the entire Central Bureau incident command


     29
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 37 of 222 Page ID #:782

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


              structure. In addition, it exceeded the span of control as recommended by incident
              management best practices.

  Note: Given the extreme anger and violence exhibited by the demonstrators on Saturday, May 30, it is
  doubtful that establishing a true area command on Friday, May 29, would have prevented the criminal
  behavior that occurred. But it is legitimate to ask whether, if the appropriate area command structure
  had been in place and fully staffed with trained personnel, the Department might have been able to act
  more quickly and possibly have mitigated the criminal behavior. The Department did establish the
  appropriate area command for the November 2020 presidential election.

              (d) Operations Central Bureau Staging Area

  In the incident command system structure, the logistics chief is responsible for obtaining necessary
  personnel resources, who are then directed to report to a staging area that is under the direction of the
  operations chief. The operations chief directs a staging manager to supervise the staging area and the
  staging manager is responsible for receiving, organizing and tracking personnel resources prior to
  dispatching them to their respective assignments. It is important for the staging manager to be well
  trained in and have experience with major events. During such large-scale events dozens, if not
  hundreds, of personnel are responding and any delays in getting personnel in and out of the staging
  area can lead to further delays in gaining control of the incident.

  Observations

  Under an area command configuration, each operations bureau would have had its own staging area so
  as not to concentrate resources in one location. In conjunction with the Central Bureau command post,
  a Central Bureau staging area was established on Friday, May 29, at Dodger Stadium on the same
  property that the City of Los Angeles had set up a Covid-19 testing area. Through Sunday, May 31, this
  was designated as the Department staging area with all personnel resources being directed there for
  assignments throughout the City.

  Several interviewees noted that there was confusion at the staging area with long delays for personnel
  arriving to their assignments. Several officers commented they spent many hours in staging when they
  knew they were needed in the field. In some cases, officers reported they were not assigned appropriate
  radio designations, which caused additional issues. According to a Department executive officer, the
  problems in the staging area were serious enough at one point that he had to respond to the location to
  try to fix the problems.

  Currently, the Department does not have any technology or software that can be utilized for processing
  personnel coming into or leaving the staging area.

  Findings

          15. The initial designation of the Central Bureau staging area as the Department staging area was
              problematic. Personnel from throughout the City had to respond to this location and in some

     30
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 38 of 222 Page ID #:783

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


              instances were then sent back to their home bureaus or to locations in the City in other
              geographic bureaus, outside Central Bureau, causing response delays.

          16. Personnel assigned to the staging area in many cases had never received training on how to
              run a staging area or command post. They had to devise staging procedures on the fly, at the
              very time that personnel demands were the greatest in the field.

          17. Problems with the staging area included the location, long delays in processing personnel, a
              lack of restrooms and proper lighting and lack of protection from the extreme heat during
              the day (temperatures over 100 degrees Fahrenheit).

          18. Personnel assigned to the staging area were forced to use paper forms and white boards to
              receive, organize, track, and then dispatch hundreds of officers, causing further delays.

  NOTE: Personnel assigned to the Central Bureau staging area appear to have done the best they could
  under the circumstances. The delays were not because of lack of effort or because they did not try, but
  instead appeared to be a lack of preparation by the Department in developing personnel with the skill
  sets necessary and providing the support needed to ensure the deployment of a successful staging area.
  After several days, the Department moved staging to the four geographic bureaus which is more
  consistent with an area command.

              (e) Operations West Bureau Command Post

  Observations

  On Thursday, May 28, the Department received information that there was going to be a Black Lives
  Matter demonstration at the Pan Pacific Park on Saturday May 30. At that time, West Bureau had not
  established a fully staffed command post at the bureau level to support major incident management,
  leaving that task to the individual areas within the bureau.

  On Saturday, May 30, the incident commander for the planned Black Lives Matter demonstration in Pan
  Pacific Park set up a command post at the West Bureau community room at West Bureau Headquarters.

  An event action plan was created for the Pan Pacific Park event and while the plan named specific
  personnel for some positions within the incident command system, it noted “TBD” (to be determined)
  for many positions. This included the logistics section chief, safety officer, public information officer,
  resource unit leader, situation unit leader, documentation unit leader and communication unit leader.
  These are key staffing positions to ensure the incident commander and operations chief have situational
  awareness and can respond effectively to problems that may occur during the event.

  The incident commander responded to the designated staging area at the nearby CBS Television City
  studio complex to give a briefing for assigned personnel. It was at this time that problems began to
  occur in the field and the incident commander was not able to return to the command post. As the
  event became more violent, the command post was transitioned to the staging area. At some point later


     31
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 39 of 222 Page ID #:784

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  in the afternoon the West Bureau commanding officer responded to the staging area and became the
  incident commander.

  Findings

          19. West Bureau’s decision not to establish a fully staffed command post after two nights of
              violent protests resulted in no logistical support for the West Bureau divisions and adversely
              impacted their ability to manage the large-scale events.

          20. There was a lack of personnel assigned to key event action plan positions for the Pan Pacific
              Park protest. This does not mean that some, if not all, positions were staffed; however, it
              does raise questions as to whether the command post staff was adequately staffed to handle
              this event.

          21. The lack of fully staffed West Bureau and Pan Pacific Park event command posts hindered the
              ability of the incident commander to manage the extreme anger and violence exhibited by
              some of the protestors on Saturday, May 30.

  NOTE: It is doubtful that the establishment of fully staffed command posts with well trained personnel
  would have prevented the criminal behavior. But it is legitimate to ask the question that if they had
  been in place, would the Department have been able to act more quickly and been able to mitigate the
  situation.

              (f) Mutual Aid

  Mutual aid is used by law enforcement agencies to call upon county, state, and federal resources to
  supplement their own resources to ensure the safety of the public under various emergency situations.
  Instances may include both natural and manmade disasters, terrorist events, and civil unrest. Mutual aid
  acts as a force multiplier for the requesting agency to return chaotic situations back to order.

  As a general matter, differences between requesting and responding agencies’ respective policies,
  policing strategies, and training can create the potential for conflicts between the expectations of the
  community and the expectations of the agency in need of mutual aid.

  Observations

  On May 30, the fourth day of the protests in Los Angeles, the Mayor determined that additional
  resources were needed as a force multiplier because the protests turned riotous and the Mayor
  requested mutual aid. The Department was assisted by the LASD, other regional law enforcement
  agencies and the National Guard.

  The LAPD immediately began to prepare for the arrival of the National Guard. Despite the National
  Guard numbers rising from 50 to 2,800 in a period of 24 hours, LAPD did a remarkable job controlling
  this process. For more than nine days, the National Guard operated with clear missions and LAPD


     32
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 40 of 222 Page ID #:785

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  escorts throughout the City. The National Guard deployment and LAPD’s use of this resource was well
  documented, and the deployment was consistent with the Department’s direction.

  The Review Team did not receive information from the Department documenting the activities or uses
  of force by the various policing agencies, including the LASD, that responded to the City’s mutual aid
  request. However, it is believed that the LASD deployed “pepperball” less lethal munitions. This
  munition is not approved for Department-wide use, nor was it used by the LAPD during this time. The
  LASD may also have other less lethal munitions that the LAPD does not use and may have deployed
  them during the protests in Los Angeles. However, making this determination was outside the scope of
  this evaluation. Photographs on the internet and social media posts depicting various expended less
  lethal munitions did reveal some of those munitions are not in the LAPD inventory.

  The approval for the LAPD to deploy tear gas requires a commander or higher. The LAPD has not used
  tear gas in a public order policing environment for decades. The LASD is authorized to use tear gas and
  only requires the approval of the incident commander, a watch commander or sergeant. LAPD patrol
  personnel are not equipped for operating in a teargas environment and have no experience in doing so.
  Should teargas be deployed near officers without the proper equipment, it would cause eye and lung
  irritation and widespread confusion. The Department asked the LASD not to deploy teargas in the
  downtown protests. It does not appear that the LASD deployed tear gas within the City.

  Findings

          22. The National Guard activation and the LAPD’s use of this resource was well documented, and
              the deployment was consistent with the Department’s direction.

          23. The fact that the National Guard operated without becoming the story is a testament to both
              the conduct of the National Guard and to the Department’s ability to quickly solve problems
              as they surfaced. LAPD’s success in facilitating the National Guard’s deployment appears to
              be in large part because LAPD personnel with both military and incident command system
              experience were selected to work this assignment throughout the duration of the National
              Guard’s deployment to Los Angeles.

          24. The LAPD has various settlement agreements (as described elsewhere in this report) that
              requires the approval of a commander (or higher) to use certain kinds of less lethal
              munitions. The LASD has a lower approval threshold for the deployment of less lethal
              munitions that allow an incident commander or watch commander to approve the use of the
              same munition.

          25. Due to the operational differences between agencies, the LAPD should consider using mutual
              aid agencies for fixed position tasks, such as protecting locations freeing up LAPD officers to
              engage in more dynamic tactical action (skirmish lines and seeking out roving looters).




     33
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 41 of 222 Page ID #:786

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  NOTE: It is incumbent on the Department to obtain or review/update mutual aid agreements with
  partner agencies, especially the LASD, ahead of time outlining the concepts of operation, use of force
  policies, approvals required, less lethal tools/munitions to be used and use of force reporting.

          Section 4.03           Public Order Policing

  For purposes of this report, the term “public order policing” means the discipline of using strategies and
  tactics to manage and control crowds. LAPD’s Emergency Operations Guide describes the Department’s
  public order policing mission as follows:

              The Department’s mission is to work in partnership with the public to ensure that the First
              Amendment rights of all who have gathered are protected and guaranteed by our personnel.
              We have the responsibility to the public to protect the lives and property of all people. This will
              be accomplished through the fair and impartial enforcement of laws. It is imperative that when
              faced with both crowd management and crowd control incidents, those Department personnel
              utilize planning, communication, openness, and leadership to accomplish our mission. 14

  Public order policing is a complex and challenging endeavor because it entails policing (protecting rights,
  enforcing laws, keeping the peace) large numbers of people, often in volatile, evolving, and uncertain
  circumstances.

  Crowd management, as distinguished from crowd control, means policing crowd situations that do not
  involve “civil disorder or unlawful activities”. 15 For preplanned events, representatives of the
  Department meet with the leaders or organizers of the demonstration in advance of the event to plan
  together to ensure that participants in the event are allowed to exercise their First Amendment rights,
  and that the event remains peaceful. In such instances, it is common for the police and organizers to
  share plans so that the event can be peacefully managed. Generally, the police are able to facilitate the
  crowd through such tactics as stopping traffic and helping plan routes.

  Even when the police and organizers work together, there may be instances where individual actors or
  small groups in the crowd commit unlawful acts. When such instances occur, because a line of
  communication is open between the police and the organizers/leaders, the police can work with the
  organizers/leaders to de-escalate the situation by having them “self-monitor” to stop the unlawful acts,
  thereby eliminating the need for other policing actions, such as making arrests or declaring an unlawful
  assembly.

  When the police are not included in the planning of the protests, they should attempt, when feasible, to
  identify and work with the formal or informal leaders in the crowd. They should encourage such leaders
  to assist with self-monitoring of the crowd, to prevent violence and maintain the safety of everyone
  involved. In most cases of ad hoc, unpermitted demonstrations or marches, police can manage the



  14   Emergency Operations Guide (Los Angeles Police Department, n.d.), vol. 5, page 1.
  15   Emergency Operations Guide, vol. 5, page 2.
         34
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 42 of 222 Page ID #:787

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  demonstrations and marches to ensure they are conducted peacefully. When members of the crowd
  commit unlawful acts, the police then must transition from crowd management to crowd control.

  Crowds are typically heterogeneous, made up of numerous smaller groups of people from many walks
  of life, and often with different norms and values. This creates a complex problem for those within the
  larger crowd and those who are expected to manage the crowd. Police who attempt to manage a large
  crowd must avoid the mistake of treating the entire crowd as though they were all part of a violent or
  criminal element. If officials view a crowd as homogeneous and impose a direction or an action such as
  declaring curfew or an unlawful assembly, conflict can escalate. As such, strategies used by police can
  either escalate or deescalate crowd behavior. Understanding the dynamic of crowd psychology should
  be a priority of Department leadership training.

  The Department defines crowd control as:

              When a preplanned or spontaneous lawful assembly deteriorates to the point where there is a
              potential for unlawful activity or threat of violence, the Department has a duty to stop this
              behavior. The nature of these events has the potential to cause injury, death, damage to
              property, and infringement of the rights of other members of the public. The Department must
              react in a lawful, measured, and rapid manner to restore order. The objective will be achieved
              through the use of appropriate crowd control tactics and the adherence to the law, policies and
              procedures. If the situation results in a use of force, the force utilized to arrest violators and
              restore order shall be objectively reasonable.16

  Basic crowd control tactics include placing officers on skirmish lines to move or block a crowd. The
  officers on the line are allowed to “push the crowd” with batons if the crowd encroaches on them or the
  crowd does not move. The Department also has authorized the use of less lethal munitions (described
  elsewhere in this report) for crowd control. If required, and safe to do so, a squad of officers may enter
  the crowd, in what is known as an “arrest circle” to detain an individual. It is in these circumstances that
  the Department may disperse the crowd or make arrests for unlawful assembly or other crimes, such as
  curfew violations.

  Observations

  Many command officers interviewed indicated they are used to successfully managing and facilitating
  the movement of crowds and demonstrations in Los Angeles. For example, prior to the protests that are
  the subject of this report, Central Bureau had experienced anti-gentrification marches in the Hollenbeck
  Area, several years of weekly demonstrations supporting the removal of District Attorney Jackie Lacey,
  and recent demonstrations about such matters as tenant’s rights and Covid-19. Those demonstrations
  were peacefully managed by the Department.




  16   Emergency Operations Guide, vol. 5, page 3.
         35
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 43 of 222 Page ID #:788

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  On many occasions during May-June of 2020, the police become aware of an unplanned or ad hoc
  demonstration taking place. In such instances the Department arrived on-scene and gauged the
  temperament and conduct of the crowd to determine whether the crowd was peaceful or engaged in
  criminal activity. It has long been a standard practice of the LAPD to facilitate unplanned public
  demonstrations just as they do with preplanned events. This took place on several occasions throughout
  May-June 2020. Notably, an example occurred in West Bureau, when a large crowd of frustrated
  protestors marched through an LAPD geographic area to several adjoining jurisdictions only to be
  prevented from entering those cities. The incident commander and field commander were able to
  successfully facilitate the crowd movement and exercising of their First Amendment right to protest
  without violence erupting.

  In addition to the formal mission of the Department, one of its informal goals is to “not become the
  story”. This means to avoid becoming involved in controversy by unnecessarily interrupting a march, by
  using force, or by otherwise diverting attention away from the cause of the organizers and unnecessarily
  focusing it onto the Department.

  It is notable that most of the many demonstrations that occurred in Los Angeles in the wake of George
  Floyd’s killing were peaceful. Community members interviewed said the police generally allowed the
  demonstrations to proceed without interference. For example, the Department peacefully facilitated
  the Black Lives Matter demonstration in Hollywood on June 7, which was attended by over 20,000
  people.

  A major challenge for the LAPD was to determine to which of the numerous protests held over several
  days to send resources, and then then to determine the mood of the crowd, and how to police it
  appropriately.

  It appears that on occasion during the May-June protests command officers did not transition from
  crowd management to crowd control as quickly as was necessary. Some command officers expressed
  reluctance to act quickly out of concern over being unfairly second guessed in the aftermath. While it is
  understandable that decision-making can be difficult, there were times when more rapid interdiction of
  unlawful behavior would have been appropriate.

  With few exceptions, nearly all commanding officers interviewed for this report said that their level of
  training and experience was limited prior to these events, and that they did not feel confident in
  handling these incidents. The few who felt confident in handling all aspects of public order situations
  indicated that their competence came from prior assignments such as Metropolitan Division or via
  mentoring from highly knowledgeable peers/superiors. The Review Team was not able to identify any
  formal training or mentoring programs in place to ensure that commanding officers are proficient in
  being able to provide command and control in crowd control situations.

  The community focus of the protests and demonstrations of May-June was the police and the issue of
  police abuse, particularly of people of color. Thus, the Department could not always manage the crowd.



     36
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 44 of 222 Page ID #:789

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  The mere presence of police officers was not necessarily going to quell problems as has been the recent
  experience of the LAPD, and in fact led to confrontations on occasion.

  In addition, most crowds were leaderless. Some smaller groups in some of the crowds who appeared to
  be attempting to commit unlawful acts seemed to be well prepared, highly mobile and coordinated.
  Some police commanders, as well as Air Support Division officers, opined that some persons in the
  crowd may have been monitoring LAPD radio frequencies, as evidenced by their rapid and coordinated
  movements in response to police communications. Police commanders described the behavior of some
  groups involved in criminal behavior as similar to “water” where they would commit an unlawful act and
  quickly disperse, only to reappear at another location, extremely difficult to contain.

  As reflected in media video, and according to LAPD accounts, it appeared that in some instances people
  at the front of the crowd directly facing police officers had their hands raised over their heads, while
  others stood behind this line and threw objects at police. Many command officers opined that this
  appeared to be a deliberate strategy, using the general protestors in front as a shield, possibly without
  their knowledge. Such behavior of small subgroups of people engaging in criminal acts and causing
  violence, and then hiding behind demonstrators, was a shift from past demonstrations. This behavior
  was observed at multiple demonstrations across the nation.

  Looting often appeared to be well coordinated. Police commanders observed that it looked like there
  were “scouts” in certain areas observing the actions of police and selecting targets. The looters seemed
  to be opportunistic and some officers identified gang members in the groups engaged in looting and
  vandalism. Convoys of up to ten cars were observed driving together in a line to “attack” one location. If
  police responded to interdict or make arrests, those cars (and occupants) quickly dispersed in all
  directions, only to reconfigure together elsewhere to attack another target. The wide-spread nature of
  the looting simultaneously at various locations made it incredibly difficult to contain. At times, the
  Department did not seem to have enough resources to contain the looting that initially occurred.

  Findings

          26. There were many protests during the evaluation period which the LAPD facilitated peacefully.

          27. There was a lack of training to properly prepare command officers for managing large crowds
              with the possibility of civil unrest and many command officers stated they did not feel
              confident in handling these incidents.

          28. The Department culture inhibits those in in a position to make decisions as they are either
              afraid to use their best judgment or paralyzed by concerns that they will be second-guessed
              by their superiors or they fear “becoming the story”.

          29. The LAPD did not anticipate and was not prepared for the disruptive strategies of swift
              mobility and coordination of movement used by some criminal groups.




     37
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 45 of 222 Page ID #:790

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  NOTE: Recommendation No.1 to establish a Strategic Emergency Manager would be key to effectively
  addressing all-hazards emergency management facing law enforcement today. It is envisioned that the
  Strategic Emergency Manager will keep abreast of emerging trends in all aspects of public order policing
  and introduce those concepts to the Department. Public order policing must be enhanced to meet
  contemporary operational challenges and anticipate future ones. Crowd psychology is a necessary
  component of training police to better handle dynamic crowd behavior. The civil unrest strategies now
  used by some groups intent on spreading chaos have allowed them to become more mobile and better
  planned than historically has been the case. The challenge for police is to facilitate First Amendment
  rights while at the same time interdicting groups who are attempting to disrupt lawful demonstrations.
  The Review Team contacted law enforcement professionals and emergency management experts and
  found that there are crowd psychology professionals independently looking at such issues. The LAPD
  should be doing the same (see Recommendations section for further). The LAPD is in a unique position,
  since it is fortunate enough to have a fulltime, large behavioral sciences section embedded within the
  Department. Psychologists within this section likely have some crowd psychology experience and should
  be consulted as the Department moves forward. The Department also should contact other law
  enforcement agencies, academics, and law enforcement experts to understand best practices and to
  develop strategies for the 21st Century.

             (a) Mobile Field Force Configuration

  In the aftermath of the 1992 civil unrest in Los Angeles, LAPD’s Metropolitan Division conducted a best
  practices in training for crowd management search. Metropolitan Division then created the mobile field
  force concept, which is still in use today by law enforcement nationwide. The mobile field force concept
  was codified into the 1993 California Police Officers Standards in Training Crowd Management and
  Crowd Control Guidelines and incorporated into multiple documents within the LAPD. Mobile field
  forces use crowd control strategies, such as skirmish lines, but are also a more flexible way of rapidly
  responding to events. The mobile field force concept was developed to provide a fast and effective
  method to assemble and deploy a platoon-size, tactical force. It is adaptable to both planned events and
  spontaneous incidents which require the rapid assembly of large numbers of officers. An important
  strategy during crowd control events is the use of the mobile field force configuration. The effectiveness
  of the mobile field force is dependent upon its mobility. As such, the cars must be staged in a relatively
  safe location and the driver’s duty is to stay with the cars to maintain security and be ready to move
  quickly if necessary.

  A mobile field force is defined as:

  •   A platoon-sized tactical force of one lieutenant, four sergeants, and 45 officers who rapidly
      assemble specifically capable to respond to events as a unit;
  •   A standalone group that is capable of mobility, physical presence, supervision and command;
  •   Tactically trained and capable of mass arrest; and
  •   Utilized during pre-planned and spontaneous events; and



      38
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 46 of 222 Page ID #:791

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  •      Capable of deployment within 45 minutes.17

  In addition to mobile field forces, Metropolitan Division deploys what are known as tactical support
  elements. Tactical support elements are used in coordination with mobile field forces or as a standalone
  strategy. A tactical support element is a reinforced Metropolitan Division squad of between eight and 22
  officers with two sergeants and one lieutenant, with equipment and equipment operators selected
  based on the assigned mission.

  The LAPD also often deploys helicopters (air units) over public policing situations and did so on many
  occasions during the protest that were triggered by George Floyd’s death. Obviously, personnel in
  helicopters have the advantage of being able to have a far greater view of events as they unfold on the
  ground. A tactical flight officer’s perspective in the air unit adds situational awareness from a unique
  position and thus provides tactical communications to officers on the ground. The tactical flight officer is
  often a key component of any crowd control situation, as was the case during the review period.

  Observations

  During the review period, at least six police vehicles from mobile field force configurations were
  destroyed by arson and others were damaged. This was in part because no officers were left with the
  cars to protect them from vandalism as the crowds were very mobile, overtaking the locations where
  police cars were parked. The Department has estimated the repair and replacement cost at nearly
  $1,000,000.

  Numerous officers interviewed by the Review Team, and many of the LAPD officers who participated in
  the Los Angeles Police Protective League survey, stated that they frequently told supervisors on the
  ground that the police vehicles needed to be protected by a small group of officers from the mobile field
  force configuration. However, some supervisors did not take the advice of their subordinates, creating
  opportunity for small groups of problem people to commit crimes of arson and vandalism on police
  vehicles, without consequence.

  Most command staff interviewed stated that the Metropolitan Division tactical support elements were
  used effectively and supported the mobile field forces as they were made up of smaller groups of
  officers, thus more mobile. The West Bureau commander who was present at the Pan Pacific Park
  protest on May 30 was able to start to control problem areas using the tactical support elements, which
  he stated were a “huge help”. The tactical support elements developed a plan based on their situational
  awareness, gave a dispersal order, and then, when the crowd did not disperse, they moved the crowd in
  the direction of an alley where they could be surrounded and arrested for curfew. A review of dispatch
  audio, corroborated by command officer interviews, indicates that the air units from the LAPD Air



  17   Emergency Operations Guide, vol. 5.




         39
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 47 of 222 Page ID #:792

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Support Division was used effectively throughout the events, helping to coordinate officers on the
  ground.

  Groups of individuals who engaged in criminal behavior were using new methods to cause disruption
  that the LAPD had never encountered before. Thus, it was difficult for officers to separate and isolate
  those who were committing unlawful acts. Command and line officers noted that the heavy reliance on
  traditional crowd control tactics of skirmish lines, described as “Napoleonic tactics” in which officers
  stand in static lines and attempt to push the crowds, were simply not effective during the protests. As
  such, the highly mobile groups within crowds, as well as roving looters, made the officers on the ground
  less effective.

  The LAPD air units developed a tactic to deal with the looters during the Pan Pacific Park unrest which
  was then used in other problem locations throughout the City. On Monday, June 1, the air unit broke up
  mobile field forces and used other available officers to make small squads of one sergeant and ten
  officers. The tactical flight officers identified convoys of looters and then directed the officers on the
  ground to intercept and arrest the looters. In addition, once the LAPD was fully mobilized so as to
  provide additional personnel, and the National Guard was on-scene, police resources were freed up to
  interdict roving convoys of looters. This tactic proved to be effective. The traditional Mobile field force
  configuration of 45 officers was not effective in many instances during the unrest of 2020. The LAPD
  recognized that the mobile field force configuration needed more personnel to be operationally
  effective and keep the cars protected. Subsequently, the LAPD increased the number of officers in a
  mobile field force from 45 to 60.

  Findings

          30. The traditional mobile field force configuration of 45 officers was not effective in many
              instances during the protests of 2020 and additional personnel were needed to be able to
              protect the police vehicles and manage the crowds. The LAPD has since increased the size of
              the mobile field force from 45 to 60 personnel.

          31. The LAPD adjusted tactics mid-way through the unrest when the air unit designed a tactic
              that broke up mobile field force units into smaller squads. This tactic proved effective.

          32. Officers occasionally expressed concern to supervisors that the mobile field force police
              vehicles needed to be guarded, however, in some instances these warnings were ignored.

              (b) Shadow Teams

  Shadow teams are a strategy the Department has used frequently during past crowd management
  events. Shadow teams consist of undercover officers who are in the crowd to monitor the mood of the
  crowd and to provide operational information to the incident commander. Such a strategy can be
  extremely effective if information can be quickly communicated to the incident commander. For
  example, the immediate arrest of a few agitators can potentially deescalate an incident by removing the


     40
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 48 of 222 Page ID #:793

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  trouble-maker intent on creating chaos or engaging in criminal behavior from the crowd with minimal
  disruption.

  Observations

  The Department deployed shadow teams in crowds at various points during the May-June 2020
  protests. The use and assignment of shadow teams has been successful historically. During these
  protests, shadow teams were utilized by some incident commanders. Many of the crowds were violent
  and hostile, which raised concerns about the safety of the officers. There were also communications
  problems between shadow team members, and uncertainty about whom they should be communicating
  within the incident command system. This created a lack of information that could be acted upon in a
  timely manner.

  Findings

              33. There are no standard Department protocols or training documents on the use of shadow
                  teams.

              34. Communications and information from the shadow team’s observations were not distributed
                  in a timely manner. The Department now assigns shadow teams and a uniformed cover team
                  to the mobile field force. This will allow for a more direct line of communication between
                  shadow teams and mobile field force leaders while providing the shadow teams with a
                  dedicated security team.

          Section 4.04          Less Lethal Tools

  Trained LAPD officers were authorized to use four types of less lethal tools during the May-June 2020
  events. Those tools were:

                  (a) 40mm Launcher Deploying the 40 mm eXact iMpact Sponge Round

  The 40mm fires a single foam projectile that weighs 0.96 oz and travels at 325 feet per second. The
  minimum range for the eXact iMpact round is five feet and the maximum effective range is 131 feet
  (Note: LAPD limits this range to 110 feet). The round is intended for direct impact (target specific)
  application.18 The 40mm is a standard tool for patrol operations.

  LAPD policy on the 40mm is documented in a directive which states that less lethal force options are
  only permissible when an officer reasonably believes that a suspect or subject is violently resisting arrest
  or poses an immediate threat of violence or physical harm.19 The 40mm shall not be used to target the
  head, neck, face, eyes, or spine unless lethal force is authorized. The 40mm launcher may be used in




  18   40mm eXact iMpact Sponge Round Spec Sheet (Defense Technologies, December 30, 2020), www.defense-technologies.com.
  19   USE OF FORCE - TACTICS DIRECTIVE: 40mm LESS-LETHAL LAUNCHER, 1.
         41
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 49 of 222 Page ID #:794

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  crowd control situations against a single subject/suspect as a target-specific less lethal option. 20
  Because the 40mm round is target specific, it cannot be used to disperse a crowd. The LAPD 40mm
  launchers are outfitted with an EOTech sight. The cost of the 40mm system with a sighting system is
  approximately $2,000. (A repurposed shotgun that uses a beanbag shotgun round can cost one fourth of
  that amount.) The 40mm rounds cost approximately $25 per round making it too expensive to certify
  (requalify) the entire Department on a regular basis.

              (b) 37mm Launcher Deploying the 37 mm Foam Baton Black Powder Round

  The foam baton round consists of five foam rubber projectiles that are discharged at once. The LAPD
  uses the 37mm foam baton rounds as a non-target specific impact tool. The LAPD only allows the foam
  baton rounds to be skip fired. The range of the round is 15 to 30 feet.21

  LAPD policy states in part, “the 37mm foam baton round is a non-target specific round used for crowd
  control. With the approval of the incident commander, the 37mm foam baton round may be used as a
  crowd control tool when a dispersal order has been issued and/or immediate action is necessary, to stop
  violence, to ensure public safety, and restore order.”22

              (c) Beanbag Shotgun

  The beanbag shotgun is a Remington 870 shotgun which has been configured with a green slide handle
  and stock, rifled barrel, and side saddle ammunition holder. The beanbag shotgun deploys a “super-sock
  round” which is a 12-gauge cartridge containing a shot-filled fabric bag. These rounds are designed to be
  non-penetrating, and upon striking a target distribute energy over a broad surface area. According to
  LAPD policy, the beanbag shotgun may be used in crowd control situations against a single
  subject/suspect as a target-specific less-lethal option.23

  The beanbag shotgun is also a standard less lethal tool/munition used during patrol operations. Most
  officers in the Department have been certified during the academy in the use of the beanbag shotgun
  trained for use in patrol functions. Like the 40 mm round, the beanbag shotgun is not to be fired at the
  head, neck, face, eyes, or spine.




  20 USE OF FORCE - TACTICS DIRECTIVE: 40mm LESS-LETHAL LAUNCHER, 2.
  21 37mm Foam Baton Black Powder Round Spec Sheet (Defense Technologies, December 30, 2020), www.defense-
  technologies.com.
  22 USE OF FORCE - TACTICS DIRECTIVE No. 11.1 CROWD MANAGEMENT, INTERVENTION, AND CONTROL (Los Angeles Police

  Department, October 2020), 5, http://lapd-lapd-lapd-assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.
  23 USE OF FORCE - TACTICS DIRECTIVE No. 6.3 BEANBAG SHOTGUN (Los Angeles Police Department, July 2018).


       42
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 50 of 222 Page ID #:795

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


               (d) Hornets Nest Sting Grenade, .60 Caliber Rubber Balls

  Hornets Nest Sting Grenade (sometimes referred to as a “stinger” round) is a “rubber ball diversionary
  device that produces approximately 130 decibels at five feet and emits 1-2 million candelas. In addition
  to the light and sound, the device disperses 25, .60 caliber, rubber balls in a 360-degree pattern.”24

  The Department did not provide documentation relative to the deployment approval of the Hornets
  Nest Sting Grenade round. However, the Department did provide information that states that only the
  Special Weapons and Tactics Team (SWAT) has this less lethal tool and is authorized to deploy it. There
  is some confusion among the Department command staff as to who may authorize the deployment of
  this tool in crowd control situations. The MacArthur Park 2007 settlement agreement as well as
  information in the Emergency Operations Guide and lesson plans indicate that only a person of the rank
  of commander or higher may authorize its usage in crowd control situations. However, there is a belief
  by command staff that only the Chief of Police may authorize its usage. Regardless, members of SWAT
  deployed rounds of this less lethal tool on May 30, during the Pan Pacific Park situation with the direct
  approval of the Chief of Police who was on-scene.

  For detailed information on the above less lethal weapons see Appendix 12.

               (e) Less Lethal Use

  The goal of less lethal tools is to control or stop the actions of the subject while minimizing the potential
  for serious injury to the suspect. Less lethal tools may reduce the likelihood of using deadly force.25

  The Department was asked for but did not provide the number of less lethal munitions used between
  May 27 and June 7. Less lethal munitions were not used after June 3. As of this writing, no accounting of
  less lethal munitions has been received. However, rough inventory records indicated that over 3,500
  rounds of 40mm and over 6,200 rounds of 37mm munitions were not returned to the Department
  armory. Whatever the exact number was, it appears that the Department expended a great deal of less
  lethal rounds during the protests.

  Of note, the Review Team received information from the Department that there are six serious use of
  force investigations (for a definition of categorical use of force incident see Appendix 9) that are related
  to the protests. Those cases will be investigated by a specialized LAPD investigative team assigned to
  Professional Standards Bureau and findings will be reviewed by the Board of Police Commissioners.

  There are over 140,000 body worn camera videos associated with this review period and the LAPD
  technology makes it exceedingly difficult to separate out videos related to the various events
  throughout the City. Therefore, the Review Team was not able to view every video in which less lethal
  munitions were deployed. Thus, the Review Team did not attempt to investigate the appropriateness of


  24Hornets Nest Sting Grenade, .60 Cal. Rubber Balls, Produce Code ALSG10160 (ALS, December 30, 2020), www.lesslethal.com.
  25Sid Heal, Concepts of Nonlethal Force: Understanding Force from Shouting to Shooting (Brooklyn: Lantern Publishing & Media,
  2020), chap. 6.
       43
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 51 of 222 Page ID #:796

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  individual uses of less lethal munitions. Nor could a determination be made about the amount of less
  lethal munitions expended other than that a large amount was used.

  It is believed that the majority of injuries reported occurred from the deployment of the 40mm rounds
  because of the reasons stated below.

  The Department first approved use of the less lethal 40mm system in 2000. At that time, only personnel
  from Metropolitan Division were authorized to use the 40mm and trained frequently on its use.

  The LAPD later undertook a pilot program to examine the deployment of the 40mm Department-wide.
  This was largely due to the increased safety of the 40mm round vs. the beanbag round and the
  increased effective range of the 40mm. The pilot program was successful. The 40mm system was
  authorized for Department-wide patrol operations use in 2017 upon approval of the Board of Police
  Commissioners after the Inspector General’s evaluation.

  In 2017, when the Department transitioned to the 40mm for patrol, officers were trained during the
  Integrated Communications, De-escalation, and Crowd Control (ICDC) ten-hour class. Two hours of this
  course was dedicated to the 40mm transition. At that time, the Department also integrated training on
  the 40mm in the Basic Recruit Training Course. To the best of the Review Team’s knowledge, the
  Department determined that officers would only need to qualify one time during the class to be able to
  carry and use the weapon in the field.

  A primary benefit of the 40mm system, its greater effective range, is also a factor that complicates the
  deployment in crowd control situations. The effective range of the round makes precise, target-specific
  shots at distance possible, but also magnifies issues such as marksmanship (or lack thereof) and
  movement of the intended target. The movement of others in the crowd creates the potential for other
  persons to be impacted by the round. The officer operating the 40mm must be very precise in its
  application to strike the intended target and minimize the risk potential to bystanders. Given the longer-
  range capabilities of the 40mm system and the environment in which the round is used in, a greater
  level of training, marksmanship and competency is necessary.

  Findings

          35. It appears the majority of reported injuries that were sustained by persons in crowds were
              the result of less lethal munitions from the 40mm. Many who reported being injured claim
              that they were not involved in any violent or hostile acts.

          36. Injuries reported ranged from minor to significant, some in the head, the back, the neck, and
              the eye.

          37. Limited viewing of video indicated that there were instances where officers quickly fired the
              40mm rounds at distant targets which increases the likelihood of hitting an unintended
              target.



     44
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 52 of 222 Page ID #:797

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


          38. The deployment of less lethal munitions was not always done at the direction of a supervisor
              or officer. In some instances, officers were directed to be in front of a skirmish line and left to
              deploy less lethal tools, including the 40 mm, with no direction or coordination.

          39. Over 7,800 personnel were trained (certified) to deploy the 40mm during a two-hour block
              of instruction at the ICDC course. However, the Review Team did not find the two hours of
              training to be sufficient given the skill level needed to deploy the 40mm in a chaotic public
              order policing environment.

          40. Officers are required to be trained one time on the 40mm system. Deploying the 40mm in
              public order policing situations requires recurring certification and training.

          41. The skill level required to deploy the 40mm in chaotic public order policing situations is high.
              Officers must be extremely competent and possess excellent marksmanship skills. It is
              unlikely that all officers trained possess the marksmanship skills necessary to competently
              deploy the 40mm system under those circumstances.

          42. The last training for the 40mm for officers, other than those going through recruit training,
              was in 2018.

          43. Most supervisors and officers who deploy less lethal munitions are outfitted with body worn
              video and could use the video audio capabilities to record information about their use of less
              lethal munitions. This should become a protocol during crowd control situations.

          44. The Department’s Use of Force Tactics directive authorizing the use of 40mm has no detailed
              guidance on use in public order policing situations.

          45. The 40mm can be an effective tool in a crowd control situation when utilized by officers who
              are well trained and experienced in its use.

              (f) Handheld Baton

  During crowd control situations the use of the baton is authorized only to push a crowd and not as an
  impact weapon unless the officer or another person is physically threatened.

  Observations

  LAPD personnel used the handheld baton throughout the protests in 2020. The Review Team was not
  able to determine if the baton use was appropriate. Lawsuits filed indicated that some plaintiffs claimed
  they were hit with batons but were not engaged in any violent or threatening behavior. Any allegations
  of inappropriate use of batons will be investigated by the Department.

  Findings

  None


     45
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 53 of 222 Page ID #:798

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       Section 4.05        Planning for Mass Arrests and Citations

  An agency must have a clearly articulated plan for how to handle the various issues related to mass
  arrests. For example, the plan must include appropriate transportation, provide access to water and
  restroom facilities and have an adequate number of personnel to process arrestees in a timely manner.

  Observations

  The type of large-scale mass arrests that occurred in Los Angeles in May-June 2020 requires significant
  planning. The LAPD arrested more than 4,000 people. Nearly all those arrests occurred during a five-day
  period from Friday, May 29 to Tuesday, June 2. The breakdown of the arrests over those five days was
  265 on Friday, 866 on Saturday, 700 on Sunday, 1,242 on Monday, and 956 on Tuesday. There is no
  evidence, however, that the Department prepared for a situation where mass arrests might be in order.
  Even after Wednesday and Thursday nights - when protesters shut down the freeway and vandalized
  property, including police headquarters and police vehicles, threw objects at police officers and dragged
  one officer into a crowd - there is no indication that planning had begun for mass arrests.

  The LAPD’s field jail guide (Volume 6 of the Department’s Emergency Operations Guide) lays out the
  planning process that should be used by a logistics chief assigned to an event in which mass arrests are a
  possibility. The field jail guide outlines how to set up a field jail unit, which is a temporary unit that must
  be stood up to identify and process arrestees, evidence and property in the field. A field jail unit set-up
  requires time, equipment and personnel. It requires preparation and planning, and it is essential that
  the logistics section within the incident command structure appoint someone with experience and
  knowledge to set up the field jail.

  On Saturday, May 30, 866 arrests were made by the LAPD. At that time, the Department did not have a
  fully staffed, properly set up logistics branch within the area command configuration. This led to the
  Department being unprepared to handle the mass arrests.

  Findings

          46. The LAPD failed to plan ahead for mass arrests, which resulted in a last-minute,
              uncoordinated effort to manage the arrests of more than 4,000 individuals.

              (a) Citations Related to Mass Arrests

  A violation of PC Section 409 (failure to disperse) requires an announcement of unlawful assembly with
  a route to leave, and a reasonable amount of time to do so. PC Section 415 (disturbing the peace) and
  LAMC Section 8.78 (curfew violation) are sections individuals can be arrested for, while LAMC Section
  80.02 (failure to obey a lawful order of a police officer) is an infraction. An infraction is like a traffic
  ticket, in that the person arrested is only required to show proof of identification and sign a promise to
  appear in order to be released at the location of the traffic stop.




     46
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 54 of 222 Page ID #:799

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Observations

  The first instance in which the LAPD consulted with the City Attorney as to what charges to use for those
  arrested during the protests was Friday night, May 29. At that time, LAPD only inquired about the use of
  PC Section 409 (failure to disperse at the scene of a riot or unlawful assembly) and PC Section 415
  (disturbing the peace).

  On the night of Friday, May 29, however, the Department arrested 265 people for violation of LAMC
  Section 80.02, failure to obey a lawful order of a police officer, which is an infraction under the law. In
  this instance, the Department arrested, detained, and transported individuals to a Department facility to
  be booked or cited, and then released. Many, if not all, of those arrested were detained for hours, while
  remaining handcuffed, and citations were ultimately issued at the police facility where the arrestees
  were taken. This treatment of the arrestees in 2020 is nearly identical to the treatment of those arrested
  in 2011 at Occupy LA, and then again in 2014 during the Ferguson protests, except that in 2020 it
  occurred in the middle of a public health crisis.

  Over the course of several days of protests, prior to the declaration of a curfew, most of the arrests by
  LAPD were for disobeying a lawful order of a police officer. After the curfew declaration on Saturday
  night, LAMC Section 8.78, violation of curfew, was the primary arrest section used. Those arrested for
  curfew were detained and handcuffed for hours, without water or bathroom breaks, before being
  transported to the jail facility for booking. This occurred during the worst pandemic in 100 years and
  subjected those arrested, and officers providing security, to be in close proximity to one another for
  extended periods of time with the possibility of becoming infected with Covid-19. Ultimately, the looters
  were detained and the curfew violators were released. During the protests, very few arrests were made
  for violation of PC Section 409, failure to disperse. The reasons for not using this section are unknown,
  but it could be that the requirements of the section would have been difficult to meet due to excessively
  loud noise levels or not wanting to disperse people out of one area, just to have them relocate to
  another area where unrest was occurring.

  Findings

          47. The arrests made on Thursday, Friday, and Saturday were made under a Municipal Code
              Section that is an infraction requiring a citation and release in the field.

          48. On Thursday, Friday and Saturday, the LAPD arrested and detained individuals for
              exceedingly long periods of time, and transported individuals to a Department facility for
              processing.

          49. Those arrested were detained for hours while handcuffed and were not provided with water
              or the use of bathroom facilities and were held in close conditions without masks during a
              pandemic environment.




     47
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 55 of 222 Page ID #:800

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


              50. The LAPD has not corrected the issues related to detention and arrests identified in the 2011
                  Occupy LA and the 2014 Ferguson protests. Those lawsuit settlements regarding arrest
                  problems resulted in the City paying over $3,000,000.

                  (b) Transportation of Arrestees

  Factors LAPD considers when setting up a field jail include the number of officers required to process
  arrestees. Typically, approximately 50-80 officers are required to handle the intake of 200-300 arrestees
  per hour.26 To assist with the timely processing of arrestees, the field jail may activate the Automated
  Mass Arrest Booking System (AMABS) whenever the Department has exhausted, or anticipates to
  exhaust, its routine capabilities (reached at approximately 300-400 arrestees). The AMABS is a
  computer-based system operated by the LASD. When activated, Department personnel need only to
  complete the arresting officer’s portion of an LASD mass arrest report and an arrest report narrative. At
  the time the incident commander activates the AMABS, it is recommended that they communicate the
  need for jail buses to the on-duty watch commander at LASD. This allows time for drivers to be notified
  and buses to be scheduled while the LAPD identifies a location for a field jail. LASD personnel and buses
  will ultimately transport the arrestees.

  Observations

  On May 30, 866 arrests were made by LAPD. A request was made to secure buses from LASD for
  arrestee transportation. The LAPD was not able to secure buses as the LASD buses were already
  dedicated to other functions. The LAPD had also requested buses from the MTA, but, per MTA policy,
  MTA will not assist the LAPD unless the LASD has officially refused to do so. After several hours of trying,
  the LAPD command post was finally able to secure MTA buses.

  The delayed identification of a source of buses caused even longer delays in the field. Additionally, as
  the violence began to escalate throughout the City, it became increasingly difficult for the buses to
  reach their designated pick-up location, leaving officers in the field holding arrestees for hours while
  awaiting transportation. In some instances, officers resorted to obtaining vans from police stations to
  remove arrestees from the field.

  The lack of buses or other vehicles for transportation also necessitated that field officers remain with
  the arrestees for hours. This prevented them from assisting with crowd control efforts.

  It appears that minimal pre-planning was done by LAPD in regard to setting up the appropriate mass
  arrest organization, including a field jail and transportation plan, until after problems arose on Saturday,
  May 30. After three nights of demonstrations, some with significant violence including arson and
  looting, LAPD was not timely in establishing the field jail and obtaining the resources needed to operate
  it. In addition, on May 30, the Central Bureau command post did not have sufficient nor experienced



  26   Emergency Operations Guide, page 1.
         48
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 56 of 222 Page ID #:801

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  staff to develop the organization needed to manage this growing incident, causing troublesome delays
  in getting buses to transport arrestees and processing of arrestees.

  Findings

          51. The lack of planning and preparation for mass arrests resulted in an insufficient number of
              personnel assigned to process the arrestees and a lack of buses or vans to transport the
              arrestees to the field jails. Arrestees were seated on curbs while handcuffed for exceedingly
              long periods of time before buses were available for transportation.

          52. The lack of an efficient mass arrest procedure negatively impacted field operations. Officers
              in the field were often forced to maintain custody of arrestees for lengthy periods of time
              making it impossible for them to return to crime control or public order policing operations.

  NOTE: The current Prisoner Transportation and Release Services Agreement between LAPD and LASD
  expires on June 30, 2021. It addresses service fees, contractual requirements and limitations for prisoner
  transportation from jail facilities to court locations. It does not include an emergency clause regarding
  the transportation of arrestees during a local emergency.

              (c) Field Jails

  The incident commander must consider several factors when determining the most appropriate location
  for a field jail unit. These factors as outlined in the field jail guide include accessibility to the involved
  area, proximity to the incident command post, number of arrestees, sufficient space for processing,
  detention, supplies, lighting, restrooms and other factors.

  Further, the field jail guide notes that,

                   “Arrestees should not be held at a Field Jail Unit long enough to require
                   feeding. However, the formal booking facility (Jail Division, County jails)
                   that ultimately receives the prisoners must be prepared to feed them.
                   The facility should be alerted if a large volume of arrestees is foreseen.
                   Liaison should be established with the prosecutor’s office and the local
                   courts to expedite arraignment of arrestees”.

  Observations

  West Bureau selected the Jackie Robinson Stadium, at the University of California, Los Angeles (UCLA)
  located in West Los Angeles, as the location to setup a field jail. The location was freeway close, large,
  and secure, preventing protestors from wandering in while resources were staging, and arrestees were
  being processed. The selection of the UCLA venue was problematic as the optics of using the Jackie
  Robinson Stadium, a stadium named after an iconic civil rights movement symbol, to process arrestees
  protesting police abuse of people of color was insensitive. UCLA administrators complained because
  their students were arrested and objected to the use of the stadium. This resulted in the location being

     49
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 57 of 222 Page ID #:802

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  used for one 24-hour period before the Department was required to move to a location in the San
  Fernando Valley.

  The field jail locations were miles from the locations of arrest. People were released late in the evening
  and early morning hours during the curfew period, placing them again in violation of the curfew
  declaration. Further, there was no public transportation available, and people were not able to call for
  someone to pick them up without also placing that individual in jeopardy of being arrested for a curfew
  violation.

  Findings

            53. The lack of selection of an appropriate location for the field jail unit resulted in the Jackie
                Robinson Stadium location being used for one 24-hour period before the Department was
                asked to relocate, requiring personnel to move to a location in the San Fernando Valley and
                set up a new field jail.

            54. The field jail locations were miles from arrest locations and when people were released, they
                were again in violation of the curfew.

            55. Personnel assigned to the field jail had not received training on field jail procedures.

            56. The use of the UCLA Jackie Robinson Stadium as a field jail was inappropriate during these
                protests.

        Section 4.06         Preparedness and Training

  Federal Emergency Management Agency (FEMA) identifies four phases of disaster management as
  preparedness, response, recovery, and mitigation. The emergency
  preparedness phase is defined by the Department of Homeland
  Security (DHS) and FEMA as a “continuous cycle of planning,
  organizing, training, equipping, exercising, evaluating, and taking
  corrective action in an effort to ensure effective coordination
  during incident response.” Preparedness guidelines “promote a
  common understanding of the fundamentals of risk-informed
  planning and decision making to help planners examine a hazard or threat and produce integrated,
  coordinated, and synchronized plans.”27 Preparedness is a constant cycle that allows an agency to
  prepare for all-risks, all-hazards incidents (see Appendix 11). The concept of preparedness refers to the
  ability of an organization to anticipate and plan for effective responses to current, imminent or potential
  events. The preparedness cycle specifically refers to the actions such as planning, organizing, training,
  etc., taken as a precautionary measure when the organization has the luxury of time.



  27FEMA: Developing and Maintaining Emergency Operations Plans: Comprehensive Preparedness Guide (CPG) 1010, version
  2.0 (November 2020)
       50
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 58 of 222 Page ID #:803

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Training should include an all-hazards approach to policing. An all-hazards approach is an integrated
  approach to emergency preparedness planning that focuses on developing capacities and capabilities
  for a full spectrum of emergencies or disasters.28 Such a training philosophy prepares law enforcement
  for a multitude of incidents they may face and creates a more agile response to complex incidents when
  needed. Training must go beyond lecture-based teaching of the fundamentals. It is incumbent upon
  police agencies to provide training that will prepare and instill confidence in their membership. LAPD
  provides its personnel with an abundance of training, much of which is excellent, evidenced by agencies
  across the country participating in or seeking out LAPD’s curriculum.

  Observations

  Post-1992 civil unrest, Metropolitan Division was directed to develop a 16-hour mobile field force and
  crowd management course to include lessons learned from the unrest and began delivery to LAPD
  personnel.29 By 1993, 6,500 Department personnel had been trained. In 1993 the State of California
  adopted the mobile field force concept and the 16-hour training course. As other training demands
  increased overtime needs, the mobile field force refresher course was reconfigured in 1994 to be a four-
  hour, eight-hour, or twelve-hour version of the course to be delivered on an as needed basis. At that
  time, the mobile field force training was added to the Supervisory Development School.30

  In July 1999, preparations for the 2000 Democratic National Convention began and Metropolitan
  Division trained approximately 500 patrol officers and 350 supervisors in the eight-hour mobile field
  force refresher course which included crowd control techniques. Sporadic training on crowd
  management and mobile field force occurred between 2000 and 2007.

  In 2007, after the MacArthur Park incident, the Chief of Police directed Incident Management and
  Training Bureau (now Training Bureau) to conduct Department-wide training on command and control
  on a regular basis consistent with the California State Commission on Police Standards and Training two-
  year training cycle. The recommendation was that scenario-based, classroom and e-learning training
  would be viable methods of training. Additionally, command staff officers would continue training on an
  annual basis as recommended in the 2007 MacArthur Park report. Due to the Chief of Police’s concerns
  regarding command staff’s lack of experience in facilitation of demonstrations and crowd control
  incidents, an incident management team mentoring program was introduced. This mentoring program
  created teams of command officers who would be assigned newly appointed command staff as
  mentees. The incident management teams would then be assigned to pre-planned protests,
  demonstrations, celebrations, parades, etc. Those who were inexperienced would shadow the mentors,
  providing opportunity for learning and gaining of experience. This program assisted in preparing future
  leaders of the Department.



  28 The Department of Homeland Security, Federal Emergency Management Agency (FEMA) Continuity Guidance Circular 2(CGC
  2) July 22, 2010 https://.fema.gov/pdf/about/org/ncp/coop/cont_guidance2.pdf
  29 LAPD Tactical Crowd Control Course, course number: SK 43.

  30 LAPD Tactical Crowd Control Course, course numbers: SK 43, 114 & 115.


       51
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 59 of 222 Page ID #:804

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  During 2007-2009 all Department sworn personnel attended a ten-hour Crowd Management/Crowd
  Control course. Areas trained together with their commanding officers in which groups of over 150
  personnel at a time would train thus being able to replicate actual field scenarios with large numbers of
  demonstrators. Over 9,500 personnel were trained. During this time, all command staff also completed
  incident command system training annually. The incident management team mentoring program
  continued during that time.

  During 2009-2012, the Multiple Assault-Counter Terrorism Action Capabilities ten-hour course
  incorporated a brief overview of the mobile field force concept and was conducted Department-wide.
  This allowed large numbers of personnel to train at one time, allowing for replication of actual field
  scenarios. All officers, supervisors, and command staff were required to attend. Over 9,100 personnel
  were trained. Incident command system training also occurred at the quarterly command staff training
  each year. The incident management team mentoring program continued, on an informal level.

  During 2013-2014, some crowd management training was conducted through e-learning for line
  personnel and hands on training in the basic recruit course for all new officers. Incident command
  system and crowd management training occurred in the command staff quarterly training each year.
  Additionally, a program was introduced to address concerns over succession planning for command staff
  called Conversations in 21st Century Policing. Seminars were offered to all command level personnel and
  lieutenants in which panels discussed topics such as crowd management/facilitations, building
  community relationships, etc.

  Since 2015, there is no evidence of ongoing training and/or a mentoring plan for mid-level managers
  (lieutenants and captains) or executive-level managers (commanders and chief officers) as was
  developed and implemented in the aftermath of MacArthur Park 2007. Both the incident management
  team mentoring program and Conversations in 21st Century Policing were discontinued. Other than the
  command officer course for lieutenants and newly appointed captains, training on protests, crowd
  management, crowd psychology, mobile field force, etc., was sparse. The priority for training had shifted
  away from public order policing to other topics. The hands-on training of the past had given way to
  more classroom lecture training.

  In 2017 the Department required mobile field force and crowd management training to be reduced to a
  four-hour block embedded in a ten-hour course, mostly classroom, with some practical exercise. At that
  time, the Department introduced the 40mm less lethal system into patrol operations. Two hours of the
  four-hour block introduced personnel to the less lethal weapon, demonstrated how it functions, and
  each officer fired the weapon. Upon completion of the course personnel were considered certified to
  carry and deploy the 40mm. The curriculum was reviewed and found to be silent on the subject of using
  the 40mm in crowd control situations.

  In most instances during May-June 2020, officers performed as trained. They responded professionally
  to complex and dangerous incidents involving large crowds of demonstrators which included those who
  were peacefully and loudly attempting to exercise their First Amendment rights, and groups who came


     52
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 60 of 222 Page ID #:805

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  to engage in criminal acts of violence, assaults, vandalism, arson, and looting. Line personnel responded
  as directed by supervisors and command staff.

  LAPD commanding officers were not trained or regularly exercised on crowd dynamics and crowd
  psychology. Such training and exercising are necessary to manage and take command of public order
  policing incidents. This was also noted in the MacArthur Park 2007 report. Public order policing demands
  command level training extend beyond a one-day mobile field force/crowd management training.

  Findings

          57. A review of crowd management curriculum in place prior to 2017 revealed that the eight-
              hour and ten-hour courses adequately covered basic mobile field force and crowd
              management concepts and included crowd dynamics. The 2017 four-hour mobile field force
              training did not adequately cover the material.

          58. In the aftermath of the May-June 2020 demonstrations, the Department conducted a ten-
              hour mobile field force and crowd management course. As of the close of 2020, over 4,000
              personnel were trained. The training curriculum is adequate for the basic mobile field force
              and basic crowd management topics.

          59. Annual, hands on training on public order policing for command staff diminished over time
              resulting in many command staff in 2020 not being prepared for the civil unrest.

          60. Most LAPD command staff have completed the basic incident command system training.
              However, the events of the summer of 2020 make it clear that additional training and
              mentoring in crowd control tactics and specific incident command system positions, such as
              incident commander, operations chief, logistics, etc. is needed and should be conducted on
              an annual basis.

          61. The incident management team mentor program was dismantled resulting in numerous
              command staff lacking experience with public order policing.

          62. Training on the 40mm system use during crowd control situations was insufficient.

       Section 4.07          Wellness

  It is imperative that those in decision making roles as well as the officers who are in skirmish lines, facing
  hostile crowds and people throwing dangerous objects at them, be clear headed, have proper protective
  gear, have patience, and not be sleep deprived. Any agency which has emergency medical team (EMT)
  programs must ensure personnel are properly equipped to handle incidents in the field for the safety of
  the officers and the individuals they encounter.




     53
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 61 of 222 Page ID #:806

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Observations

  The Department mobilized on the night of May 30, going into the morning of May 31. The process of
  deployment of the A-B watch configuration (where A watch starts at 6:00am and B watch starts at
  6:00pm) often took hours to accomplish. Most of the demonstrations during this timeframe occurred
  later in the day or mid-afternoon and the A-watch personnel were committed to incidents that
  stretched far beyond their scheduled end of watch time.

  Many officers worked 16 to-20-hour days, some standing on skirmish lines for hours without relief. At
  the same time there were officers who were being held in reserve and for unknown reasons never were
  deployed. Some remained in holding for entire shifts. Command officers were subject to the same long
  hours without relief.

  An overwhelming concern from all sworn and civilian personnel is the mental health aspect of the LAPD
  and morale. A Department psychologist interviewed said that there has been a significant increase in the
  number of officers and civilian employees experiencing mental health problems since the protests. From
  a review of the Los Angeles Police Protective League survey results it is clear that morale is impacted by
  the Department, the Board of Police Commissioners, and City leaders, with these results:

      •   86.33% do not feel supported by Department leadership (executive leadership and the Board of
          Police Commissioners).
      •   99.1% do not feel supported by the Mayor.
      •   99.1% do not feel supported by the City Council.

  While some will see this as an important problem that needs immediate attention, others may say that
  Department personnel are simply complaining. Nevertheless, the survey results should be taken
  seriously by the Department and City leadership.

  During the protests, the Department personnel and the media observed that some subgroups within the
  crowd and people standing on apartment balconies at various locations used green laser pointers to
  attack officers by focusing on the officers’ eyes. At least one officer sustained significant eye damage.
  News reports indicate that the officer lost sight in one eye and has balance difficulty and migraine
  headaches. The use of lasers in Los Angeles and in other places, such as Portland, was at times
  unrelenting.

  Some officers were attacked with bricks, fireworks, containers filled with urine, frozen water bottles,
  and caustic chemicals such as bleach. One police captain noted that someone fired a firework/explosive
  narrowly missing his head; the blast concussion caused the captain to lose vision and hearing for
  approximately a minute. Other personnel also noted they were struck with chemicals and/or fireworks.
  A review of the injuries sustained by police personnel during the review period noted several officers
  injured from projectile strikes, many suffering injuries to their hands.

  There were several people (protestors and officers) injured during the May-June protests. Many of the
  seriously injured were provided medical care by the Los Angeles Fire Department. However, there were

     54
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 62 of 222 Page ID #:807

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  instances where the Fire Department was not able to reach the injured individual due to crowd size and
  activity. There was at least one incident were police officers provided care to a person during a protest
  and other instances where they rendered aid to a fellow officer. It is likely police personnel provided
  medical care to other persons during the protest. These incidents are not captured by the Department
  in a consistent manner.

  In 2014 officers were provided with updated training and first aid kits. As a result, there are several
  instances over the years in which officers rendered first aid and, in some cases, saved lives. The
  Department identifies expectations that employees “should provide basic and emergency assistance to
  all members of the community, including victims, witnesses, subjects, suspects, persons in custody,
  subject of use of force, and fellow officers” within their training and experience.31

  The LAPD Emergency Medical Technician (EMT) program (officers voluntarily undergo additional training
  and maintain EMT certification) is also of significance. The first aid kits and accompanying training and
  the EMT program are important to support safety and wellness during general police operations. These
  valuable resources could potentially play a significant role in addressing injuries occurring during civil
  unrest when it may be difficult for the Fire Department to reach the injured due to crowd behavior as
  occurred on occasion during the 2020 protests in Los Angeles.

  Findings

              63. The Department did not appear to have plans in place to relieve personnel in the middle of a
                  tactical operation. This resulted in personnel at all ranks experiencing sleep deprivation.

              64. The Department mobilized using the traditional A and B watch configuration. This caused
                  numerous personnel to be sleep deprived during the events due to the rigidity of the A/B
                  configuration.

              65. The LAPD ordered special eye protection for every officer to prevent the damaging effects of
                  lasers. (The City of Los Angeles passed legislation making lasers a prohibited item at a
                  demonstration, LAMC Section 55.07, which should be strictly enforced during future events.)

              66. The LAPD ordered shields after the unrest to better protect the officers from the crowds and
                  they are being trained in how to effectively use them.

              67. The LAPD has a “rendering aid” philosophy and EMT program. There is not a consistent
                  process to document when officers render first aid during crowd management and crowd
                  control instances. The EMT program is voluntary and takes effort by the officers to keep their
                  State certification current.




  31   LAPD Training Bulletin: Rendering Medical Aid, July 2019.
         55
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 63 of 222 Page ID #:808

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  It is incumbent upon the Department that the safety and wellness of officers be of paramount
  importance as it is directly correlated to the safety and wellness of the communities it serves. Emphasis
  on this critical concern should be a priority as the Department moves forward.

       Section 4.08       Community Input

  The Review Team had discussions with a number of community members who participated in many of
  the demonstrations between May 27 and June 7. Access to these community members was provided to
  the Review Team by City Council members who identified them with the belief they would be forthright
  in discussing their experiences. These discussions revealed that most of the interviewees did not have
  personal apprehension or concern about attending the organized demonstrations. Most of the
  participants attended more than one event during this time period and saw people of all ages and races,
  young families with children, and older folks watching out for one another during peaceful protests,
  enjoying a sense of camaraderie. Some said they wore masks and tried to practice social distancing.

  Most of them expected or accepted a police presence but they are not police supporters. They believe
  that the current policing system in general is not working and they want a reallocation of community
  resources. Most stated that the police need to have more empathy toward demonstrators and not be so
  eager to anticipate violence from them. They stated that there is a disconnect between officers and the
  community, that police “need to listen to what is said at a protest,” and that to have police watching
  them “incites us to say more things and exercise our right to free speech more loudly.” However, they
  also believe that when things did escalate during May and June, it was because of “outside agitators”
  and “Trump supporters” who came with the intent to cause trouble. It was noted by most that when it
  started to get dark, it seemed like a new group of people would appear who were more “rowdy” than
  the daytime group. One of the interviewed community members stated that there were intoxicated
  individuals and some with mental health issues who caused a lot of disruption at a downtown protest,
  and that person gave the police credit, saying, “even then, the police let the crowd get their message
  out.” One person left a demonstration at the Hall of Justice after the group started marching later in the
  day and she saw a “younger crowd coming in . . . it gave me a bad vibe.”

  None of the community members interviewed personally witnessed any violence, and none had
  complaints about officer misconduct. Nearly all agreed that the police, while appearing intimidating,
  were restrained. “The police gave us a chance to protest and give our planned speeches.”




     56
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 64 of 222 Page ID #:809

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



V. Conclusion
  Looking to the future, public order policing is going to become even more relevant and
  complex. Evolving crowd tactics, rising public expectations of police and the increase in civil discord are
  but a few of the challenges. This report recommends that the LAPD create an executive-level position of
  Strategic Emergency Manager to be responsible for preparing, planning, researching, and exercising the
  Department to meet those all-hazards policing needs facing the 21st Century.

  It is incumbent that the Department prepare now for events that have a reasonable likelihood of
  occurring in the future. As identified in this examination, the LAPD did not prepare for handling mass
  arrests, staging of resources, and training in incident command systems. Nor did the Department
  provide meaningful strategic public order policing to command officers, mobile field force training for
  officers, and 40mm training for patrol officers during public order policing incidents, and otherwise did
  not give public order policing the focus that it deserves.

  This report does not ignore the fact that 106 police officers suffered injuries from dangerous objects
  being thrown at them, lasers used to injure their eyes, and other methods used to injure the officers and
  incite the crowd of protestors. Nor does this report ignore the reporting of 141 LAPD patrol cars severely
  damaged and six destroyed by fire and other forms of vandalism. It does not excuse the behavior of
  those who used the protests as an opportunity to commit criminal acts or those protesting who got
  caught up in the violence or hostility. But it does recognize that, despite the provocations, the police
  must be able to effectively address those who are committing criminal acts and causing disruption. One
  of the fundamental duties of policing is to protect the First Amendment right to free speech, assembly
  and the right to petition the government for redress of grievances. The shift in protest dynamics seen in
  many cities including Los Angeles in 2020, makes protecting First Amendment rights more complex.
  Traditional crowd management techniques and tactics seem ill equipped to handle this new trend.

  There were three key decisions that worked as a force multiplier and supported the Department in
  restoring order in June 2020: (1) the mobilization of the Department personnel; (2) the curfew
  implementation; and (3) the support of the National Guard. Although the Department was operating in
  a difficult and complex environment there were several notable deficiencies in seven areas: planning,
  command and control, public order policing, use of less lethal tools, mass arrests, preparedness and
  training, and wellness.

  This report encourages the Department to review and evaluate the Department’s public order policing
  operational doctrine and training as well as less lethal tools training, certification, and less lethal use
  related to crowd control situations. There are 67 findings identified in this report that resulted in a total
  of 22 specific recommendations. The recommendations are designed to integrate policies, procedures,
  and protocols into the Department culture, so reforms are sustainable going forward. By establishing an
  executive-level person with appropriate support staff (Recommendation No.1) who is responsible for
  preparing the Department to meet future strategic challenges, it is hoped that the LAPD will seriously
  engage in a continuous cycle of improvement.


     57
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 65 of 222 Page ID #:810

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



VI. List of Findings
  Planning Findings

       1. The Department did not follow the basic principles of the incident command system and did
          not set up an appropriate area command post immediately when protests became
          widespread by designating the Central Bureau as the Department command post overseen by
          an assistant chief. Related Recommendation Nos. 1, 2, 12.

       2. The Central Bureau command post did not become fully staffed until May 31. Some personnel
          assigned lacked experience and training in command post operations. (All of the issues with
          this command post are fully explained in Section 4.02 Command and Control (b) Operations
          Central Bureau Command post.) Related Recommendation Nos. 1, 12.

       3. There was a lack of firm executive-level direction to the Department command officers to
          prepare and plan for potential widespread civil unrest and demonstrations which contributed
          to the problems cited throughout this report. It is unlikely that proper planning would have
          totally prevented the problems experienced in Los Angeles. However, preplanning and
          preparation could have mitigated the issues. Related Recommendation Nos. 1, 12, 16.

       4. It does not appear that either the Department or City leaders had a plan for messaging to the
          public, to the media, or to Department personnel. Related Recommendation No. 13.

       5. There was a lack of a unified message from City leaders to de-escalate the violence so that
          peaceful protestors could exercise their First Amendment rights. Related Recommendation
          No. 13.

  Command and Control Findings

       6. A lack of clear command and control led to diverted resources and at times, an inability to
          accomplish basic policing tasks given by the incident commander or operations chief. Related
          Recommendation Nos. 12, 16.

       7. The lack of a known and clear chain of command resonated in some incidents examined.
          Related Recommendation No. 12.

       8. The lack of a dedicated unit to analyze information, along with the fact that the Department
          does not have software to assist with the analysis, weakened the process and created a
          significant disadvantage. Related Recommendation No. 19.

       9. Interviews and a lack of any documentation to the contrary support the conclusion that the
          Department has no specific or consistent direction on how individual commands are supposed
          to monitor the internet and social media. Related Recommendation No. 19.



     58
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 66 of 222 Page ID #:811

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       10. There is no training within the City or Department to develop employees in the skills necessary
           to perform the intelligence function. Related Recommendation No. 19.

       11. There is no current robust intelligence function to gather information, analyze it and then
           distribute it effectively and quickly during large, wide-spread events. While current budget
           deficits could prevent the Department from staffing dedicated intelligence positions, it would
           be beneficial for the Department to develop a plan on how it would monitor the internet and
           social media when staffing does become available. Related Recommendation No. 19.

       12. Software and technology is available to analyze the flow of information, which would provide
           meaningful intelligence to those who need it during an event. Related Recommendation No.
           19.

       13. The Department does not have established protocols on how intelligence/information is going
           to be distributed during major events so that all personnel know how to obtain the
           information and that there is consistency throughout the Department. Related
           Recommendation No. 19.

       14. The Department should have set up a separate area command under the direction of an
           assistant chief using the Department Operations Center. No information was provided to the
           Review Team that any assistant chief assumed formal operational command of Department
           operations at any time during the review period. Having Central Bureau act as the area
           command placed an unnecessary burden on the entire Central Bureau incident command
           structure. In addition, it exceeded the span of control as recommended by incident
           management best practices. Related Recommendation Nos. 1, 2.

       15. The initial designation of the Central Bureau staging area as the Department staging area was
           problematic. Personnel from throughout the City had to respond to this location and in some
           instances were then sent back to their home bureaus or to locations in the City in other
           geographic bureaus outside of Central Bureau, causing delays in response Related
           Recommendation No. 2.

       16. Personnel assigned to the staging area in many cases had never received training on how to
           run a staging area or command post. They had to devise staging procedures on the fly, at the
           very time that personnel demands were the greatest in the field. Related Recommendation
           No. 2.

       17. Problems with the staging area included the location, long delays in processing personnel, a
           lack of restrooms and proper lighting, and lack of protection from the extreme heat during the
           day (temperatures over 100 degrees Fahrenheit). Related Recommendation Nos. 2, 19, 20.

       18. Personnel assigned to the staging area were forced to use paper forms and white boards to
           receive, organize, track, and then dispatch hundreds of officers, causing further delays.
           Related Recommendation No. 20.

     59
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 67 of 222 Page ID #:812

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       19. West Bureau’s decision not to establish a fully staffed command post after two nights of
           violent protests resulted in no logistical support for the West Bureau divisions and adversely
           impacted their ability to manage the large-scale events. Related Recommendation No. 2.

       20. There was a lack of personnel assigned to key event action plan positions for the Pan Pacific
           Park protest. This does not mean that some, if not all, positions were staffed, however, it does
           raise questions as to whether the command post staff was adequately staffed to handle this
           event. Related Recommendation Nos. 1, 2.

       21. The lack of fully staffed West Bureau and Pan Pacific Park event command posts hindered the
           ability of the incident commander to manage the extreme anger and violence exhibited by
           some of the protestors on Saturday, May 30. Related Recommendation Nos. 1, 2.

       22. The National Guard deployment and the LAPD’s use of this resource was well documented,
           and the activation was consistent with the Department’s direction. No recommendation.

       23. The fact that the National Guard operated without becoming the story is a testament to both
           the conduct of the National Guard and to the Department’s ability to quickly solve problems
           as they surfaced. LAPD’s success in facilitating the National Guard’s deployment appears to be
           in large part because LAPD personnel with both military and incident command system
           experience were selected to work this assignment throughout the duration of the National
           Guard’s deployment to Los Angeles. No recommendation.

       24. The LAPD has various settlement agreements (as described elsewhere in this report) that
           requires the approval of a commander (or higher) to use certain kinds of less lethal munitions.
           The LASD has a lower approval threshold for the deployment of less lethal munitions that
           allow an incident commander or watch commander to approve the use of the same munition.
           Related Recommendation No. 1.

       25. Due to the operational differences between agencies, the LAPD should consider using mutual
           aid agencies for fixed position tasks, such as protecting locations freeing up LAPD officers to
           engage in more dynamic tactical action (skirmish lines and seeking out roving looters). Related
           Recommendation No. 1.

  Public Order Policing Findings

       26. There were many protests during the evaluation period which the LAPD facilitated peacefully.
           No recommendation.

       27. There was a lack of training to properly prepare command officers for managing large crowds
           with the possibility of civil unrest and many command officers stated they did not feel
           confident in handling these incidents. Related Recommendation Nos. 1, 11, 12, 14, 15, 16, 21.




     60
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 68 of 222 Page ID #:813

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


        28. The Department culture inhibits those in in a position to make decisions as they are either
            afraid to use their best judgment or paralyzed by concerns that they will be second-guessed
            by their superiors or they fear “becoming the story”. Related Recommendation No. 21.

          29. The LAPD did not anticipate and was not prepared for the disruptive strategies of swift
              mobility and coordination of movement used by some criminal groups. Related
              Recommendation Nos. 1, 9, 11, 12, 13, 14, 15, 16, 19, 21.

          30. The traditional mobile field force configuration of 45 officers was not effective in many
              instances during the protests of 2020 and additional personnel were needed to be able to
              protect the police vehicles and manage the crowds. The LAPD has since increased the size of
              the mobile field force from 45 to 60 personnel. Related Recommendation Nos. 13, 14.

          31. The LAPD adjusted tactics mid-way through the unrest when the air unit designed a tactic
              that broke up mobile field force units into smaller squads. This tactic proved effective. No
              recommendation.

          32. Officers occasionally expressed concern to supervisors that the mobile field force police
              vehicles needed to be guarded, however, in some instances these warnings were ignored.
              Related Recommendation Nos. 11, 13, 14, 16.

          33. There are no standard Department protocols or training documents on the use of shadow
              teams. Related Recommendation No. 15.

  Less Lethal Tools Findings

          34. Communications and information from the shadow team’s observations were not distributed
              in a timely manner. The Department now assigns shadow teams and a uniformed cover team
              to the mobile field force. This will allow for a more direct line of communication between
              shadow teams and mobile field force leaders while providing the shadow teams with a
              dedicated security team. Related Recommendation No. 15.

        35. It appears the majority of reported injuries that were sustained by persons in crowds were the
            result of less lethal munitions from the 40mm. Many who reported being injured claim that
            they were not involved in any violent or hostile acts. Related Recommendation Nos.1, 7, 9, 10.

        36. Injuries reported ranged from minor to significant, some in the head, the back, the neck, and
            the eye. Related Recommendation Nos. 1, 7, 9. 10.

        37. Limited viewing of video indicated that there were instances where officers quickly fired the
            40mm rounds at distant targets which increases the likelihood of hitting the wrong target.
            Related Recommendation Nos. 1, 7, 9, 10.

        38. The deployment of less lethal munitions was not always done at the direction of a supervisor
            or officer. In some instances, officers were directed to be in front of a skirmish line and left to
     61
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 69 of 222 Page ID #:814

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


           deploy less lethal tools, including the 40 mm, with no direction or coordination. Related
           Recommendation Nos. 1, 7, 9, 10.

       39. Over 7,800 personnel were trained (certified) to deploy the 40mm during a two-hour block of
           instruction at the ICDC course. However, the Review Team did not find the two hours of
           training to be sufficient given the skill level needed to deploy the 40mm in a chaotic public
           order policing environment. Related Recommendation Nos. 7, 9, 10.

       40. Officers are required to be trained one time on the 40mm system. Deploying the 40mm in
           public order policing situations requires recurring certification and training. Related
           Recommendation Nos. 7, 9, 10.

       41. The skill level required to deploy the 40mm in chaotic public order policing situations is high.
           Officers must be extremely competent and possess excellent marksmanship skills. It is unlikely
           that all officers trained possess the marksmanship skills necessary to competently deploy the
           40mm system under those circumstances. Related Recommendation Nos. 7, 9, 10.

       42. The last training for the 40mm for officers, other than those going through recruit training,
           was in 2018. Related Recommendation Nos. 7, 8, 10.

       43. Most supervisors and officers who deploy less lethal munitions are outfitted with body worn
           video and could use the video audio capabilities to record information about their use of less
           lethal munitions. This should become a protocol during crowd control situations. Related
           Recommendation No. 10.

       44. The Department’s Use of Force Tactics directive authorizing the use of 40mm has no detailed
           guidance on use in public order policing situations. Related Recommendation Nos. 1, 9.

       45. The 40mm can be an effective tool in a crowd control situation when utilized by officers who
           are well trained and experienced in its use. Related Recommendation Nos. 7, 8, 10.

  Planning for Mass Arrests Findings

       46. The LAPD failed to plan ahead for mass arrests, which resulted in a last-minute, uncoordinated
           effort to manage the arrests of more than 4,000 individuals. Related Recommendation Nos. 1,
           2, 3, 5, 6.

       47. The arrests made on Thursday, Friday, and Saturday were made under a Municipal Code
           Section that is an infraction requiring a citation and release in the field. No recommendation.

       48. On Thursday, Friday and Saturday, the LAPD arrested and detained individuals for exceedingly
           long periods of time, and transported individuals to a Department facility for processing.
           Related Recommendation Nos. 2, 3, 5, 6.




     62
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 70 of 222 Page ID #:815

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       49. Those arrested were detained for hours while handcuffed and were not provided with water
           or the use of bathroom facilities and were help in close conditions without masks during a
           pandemic environment. Related Recommendation Nos.2, 3, 5, 6.

       50. The LAPD has not corrected the issues related to detention and arrests identified in the 2011
           Occupy LA and the 2014 Ferguson protests. Those lawsuit settlements regarding arrest
           problems resulted in the City paying over $3,000,000. Related Recommendation Nos. 1, 2, 3,
           4, 5, 12, 21.

       51. The lack of planning and preparation for mass arrests resulted in an insufficient number of
           personnel assigned to process the arrestees and a lack of buses or vans to transport the
           arrestees to the field jails. Arrestees were seated on curbs while handcuffed for exceedingly
           long periods of time before buses were available for transportation. Related Recommendation
           Nos. 1, 2, 3, 4, 12, 21.

       52. The Lack of an efficient mass arrest procedure negatively impacted field operations. Officers in
           the field were often forced to maintain custody of arrestees for lengthy periods of time
           making it impossible for them to return to crime control or public order policing operations.
           Related Recommendation Nos. 2, 3, 5.

       53. The lack of selection of an appropriate location for the field jail unit resulted in the Jackie
           Robinson Stadium location being used for one 24-hour period before the Department was
           asked to relocate, requiring personnel to move to a location in the San Fernando Valley and
           set up a new field jail. Related Recommendation Nos. 2.

       54. The field jail locations were miles from arrest locations and when people were released, they
           were again in violation of the curfew. Related Recommendation Nos. 2, 3.

       55. Personnel assigned to the field jail had not received training on field jail procedures. Related
           Recommendation No. 3.

       56. The use of the UCLA Jackie Robinson Stadium as a field jail was inappropriate during these
           protests. Related Recommendation Nos. 2, 3.

  Preparedness and Training Findings

       57. A review of crowd management curriculum in place prior to 2017 revealed that the eight-hour
           and ten-hour courses adequately covered basic mobile field force and crowd management
           concepts and included crowd dynamics. The 2017 four-hour mobile field force training did not
           adequately cover the material. Related Recommendation Nos. 1, 12, 14, 15, 17.

       58. In the aftermath of the May-June 2020 demonstrations, the Department conducted a ten-
           hour mobile field force and crowd management course. As of the close of 2020, over 4,000
           personnel were trained. The training curriculum is adequate for the basic mobile field force
           and basic crowd management topics. No recommendation.
     63
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 71 of 222 Page ID #:816

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


       59. Annual, hands on training on public order policing for command staff diminished over time
           resulting in many command staff in 2020 not being prepared for the civil unrest. Related
           Recommendation Nos. 1, 12, 14, 15, 16, 22.

       60. Most LAPD command staff have completed the basic incident command system training.
           However, the events of the summer of 2020 make it clear that additional training and
           mentoring in crowd control tactics and specific incident command system positions, such as
           incident commander, operations chief, logistics, etc. are needed and should be conducted on
           an annual basis. Related Recommendation Nos. 12, 14, 15, 16.

       61. The Incident Management Team mentor program was dismantled resulting in numerous
           command staff lacking experience with public order policing. Related Recommendation No.
           21.

       62. Training on the 40mm system use during crowd control situations was insufficient. Related
           Recommendation Nos. 9, 10.

  Wellness Findings

       63. The Department did not appear to have plans in place to relieve personnel in the middle of a
           tactical operation. This resulted in personnel at all ranks experiencing sleep deprivation.
           Related Recommendation No. 18.

       64. The Department mobilized using the traditional A and B watch configuration. This caused
           numerous personnel to be sleep deprived during the events due to the rigidity of the A/B
           configuration. Related Recommendation No. 18.

       65. The LAPD ordered special eye protection for every officer to prevent the damaging effects of
           lasers. (The City of Los Angeles passed legislation making lasers a prohibited item at a
           demonstration, LAMC Section 55.07, which should be strictly enforced during future events.)
           Related Recommendation No. 1.

       66. The LAPD ordered shields after the unrest to better protect the officers from the crowds and
           they are being trained in how to effectively use them. Related Recommendation No. 1.

       67. The LAPD has a rendering aid philosophy and EMT program. There is not consistent process to
           document when officers render first aid during crowd management and crowd control
           instances. The EMT program is voluntary and takes effort by the officers to keep their State
           certification current. The City plays a role in supporting this effort. Related Recommendation
           No. 19.




     64
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 72 of 222 Page ID #:817

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



VII. Recommendations

                                              Recommendations
           Recommendation
           Establish a Department Strategic Emergency Bureau to be commanded by a deputy chief or
           civilian equivalent who has expertise in public order policing, incident command systems,
           liaising with outside agencies, etc. This position should report directly to the Chief of Police.
           Rationale
           The Strategic Emergency Manager should be responsible for ensuring that the Department:
           (a) Is on the cutting edge of organization, strategy, tactics, safety equipment and technology in
           dealing with all-hazard events by establishing contacts with personnel within the Department,
           throughout the Nation and in the world on this subject,
           (b) Is responsible for working with Training Group and the existing committee (Tactics Training
           Review Committee) on developing and implementing procedures and training on this subject,
           (c) Is responsible for advising the Chief of Police on what needs to be done to ensure the
           Department is always trained and prepared for any all-hazard events,
           (d) Is responsible for periodic and thorough review of the Emergency Operations Guide. The
           position should chair the Unusual Occurrence Evaluation Board as outlined in the Emergency
    1      Operations Guide, Volume 1,
           (e) Is responsible for review of all settlements, litigation, and after action reports and ensuring
           that items related to incident command system, emergency management, operations and
           respective training are fulfilled,
           (f) Identifies and reviews safety equipment to better protect officers from anticipated assaults
           against them during public order policing operations, and
           (g) Is responsible for obtaining or reviewing mutual aid agreements with partner agencies,
           especially the LASD, ahead of time outlining the concepts of operation, use of force policies,
           approvals required, less lethal tools/munitions to be used and use of force reporting.
           Funding
           Budget for this position and support staff. This position will in fact minimize liability and save
           costs to the Department and the City by helping to reduce lawsuits and judgement awards that
           will occur if nothing is done.
           Responsibility
           City Council, Board of Police Commissioners, Chief of Police




     65
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 73 of 222 Page ID #:818

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                             Recommendations
           Recommendation
           Under the direction of the Strategic Emergency Management Bureau, thoroughly review and
           update the Emergency Operations Guide. Include:
           (a) Emphasis on the field jail guide, Volume 6 of the Emergency Operations Guide,
           (b) Inclusion and emphasis on when to establish a Department area command structure,
           (c) Identification of how the Department is to be organized when an area command is
           implemented under the directions of an assistant chief,
           (d) Evaluation and updating of the establishment of staging and command post locations, mass
           arrest instructions, and the need to activate the field jail unit and transportation detail when
           mass arrests are planned, and
    2
           (e) Implement periodic training on how to run an area command, command posts (including
           forward operating platforms) and key positions such as staging.
           Rationale
           This report identified that the Emergency Operations Guide is outdated in numerous areas and
           it was not used during the review period to streamline processes.
           Funding
           No budgetary impact
           Responsibility
           Chief of Police

           Recommendations
           Emphasize the following upon updating the field jail guide:
           (a) Training of all detective personnel on field jail duties during mass arrests, and
           (b) Inclusion of field jail duties and staffing duties related to mass arrest in command officer
           training, and,
           (c) Inclusion of Custody Services Division jail personnel in training on how to process arrestees
           during mass arrests.
           Rationale
    3
           This report identified that the field jail guide within the Emergency Operations Guide is
           outdated in numerous areas and on several occasions, it was not used during the review
           period to streamline processes.
           Funding
           No budgetary impact
           Responsibility
           Chief of Police




     66
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 74 of 222 Page ID #:819

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                            Recommendations
           Recommendation
           The Office of the Inspector General must periodically audit the requirements, and Department
           compliance with, all settlement agreements.
           Rationale
           A search of Board of Police Commissioner public documents on settlements involving protests
           and/or civil unrest revealed no current settlement agreement audit or inspection reports.
    4      Ongoing audits or inspections of the requirements of Department and City settlements should
           have identified some of the deficiencies identified in this report.
           Funding
           No budgetary impact
           Responsibility
           Board of Police Commissioners

           Recommendation
           Conduct a periodic review of the number of buses and vans available to transport arrestees
           during a mass arrest situation and the number of personnel certified to drive them. Include:
           (a) An assessment that the total available is sufficient,
           (b) Plans to increase the transportation fleet if needed, and
           (c) Whether the Department Operations Center, Communications Division, shall retain a
           current list of all certified drivers.
            Rationale
           Currently there are few LAPD personnel properly licensed (Class B with appropriate
    5
           endorsements) and the Department should identify an appropriate number of drivers needed
           for this function.
           Funding
           Cost to certify and license personnel: unknown budgetary impact until the Department
           identifies the number of personnel needed and the cost of licensing. The cost of buses and
           vans.
           Responsibility
           City Council, Board of Police Commissioners, Chief of Police

           Recommendation
           Work with both the LASD and MTA to include clauses in their Prisoner Transportation and
           Release Services Agreement contracts to assist with arrestee transportation during local
           emergencies.
           Rationale
           To prevent arrestee transportation delays and employee relations conflicts between agencies
    6
           as noted in the events of 2020.
           Funding
           Unknown budgetary impact.
           Responsibility
           City Council, Board of Police Commissioners, Chief of Police




     67
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 75 of 222 Page ID #:820

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                              Recommendations
           Recommendation
           Undertake an extensive study of all less lethal munitions, including the 40 mm round, to
           examine performance, consistent velocity, potential for ricochets, influence of the plastic
           wrapping or banding around the sponge projectile and other aspects of the round. Included in
           that study should be any potential new technology for use in public order policing operations.
           Rationale
    7      While manufacturers conduct research on the various less lethal rounds, the LAPD should
           conduct its own studies and look for emerging technologies.
           Funding
           Minor budgetary impact-cost of munitions.
           Responsibility
           Board of Police Commissioners, Chief of Police

           Recommendation
           Design and implement an inventory system to audit and track the amount of less lethal
           munitions, including the 37mm and 40mm rounds, expended during any public order policing
           incidents.
           Rationale
           The Department was unable to provide an accurate accounting of these munitions used during
    8
           the 2020 protests.
           Funding
           No budgetary impact.
           Responsibility
           Board of Police Commissioners, Chief of Police

           Recommendation
           Update the use of force tactical directives to include more detailed instruction regarding the
           use of less lethal tools in crowds and the approval level required for the deployment of each
           the less lethal tools.
           Rationale
           Currently there is no use of force tactical directive relative to the 37mm less lethal tool. The
    9      information contained in the use of force tactical directive for the 40mm system does not
           contain adequate instruction on the use of the round in crowd control situations.
           Funding
           No budgetary impact.
           Responsibility
           Chief of Police




     68
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 76 of 222 Page ID #:821

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                           Recommendations
          Recommendation
          Establish protocols that:
          (a) Only trained (certified) members of Metropolitan Division or officers who receive
          consistent and periodic instruction and certification in the 40mm system should be allowed to
          deploy the 40mm during crowd control situations,
          (b) Retain the use of the 40mm system for all other officers during patrol duties and ensure
          annual retraining of weapon manipulations during shotgun qualification, and
          (c) Mandate the use of body worn video (when feasible) to record problem behavior of
          individuals in the crowd when officers decide to use the target specific 40mm in a crowd
          control situation.
          Rationale
          The Department certified nearly 8,000 officers to deploy the 40mm munitions in patrol
    10
          functions and deployment of that system in crowd control situations. Limiting the deployment
          of the 40mm munitions during crowd control situations to officers with enhanced and on-
          going training may enhance effectiveness and reduced unintended strikes during use under
          such conditions. Manipulations of the 40mm system could easily be retrained/tested during
          the annual shotgun qualification cycle after the shotgun qualification with minimal impact to
          deployment concerns. This would guarantee that the perishable skill involving weapon
          manipulation is addressed annually.
          Funding
          No budgetary impact.
          Responsibility
          Chief of Police




     69
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 77 of 222 Page ID #:822

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                            Recommendations
          Recommendation
          Create an LAPD two-year training plan that is aligned with the State training cycle that is
          reviewed and updated every year to include:
          (a) All required training mandates by various entities including the State, City, Police
          Commission,
          (b) All litigation settlement items, or previous applicable reports,
          (c) The topics and methods for training and delivery,
          (d) Who is mandated to attend,
          (e) Frequency, number of hours required,
          (f) A cost analysis of time, dollar amount, and what training is not going to be able to occur,
          (g) Identification of where the training should be integrated to replicate real life experiences,
          and,
          (h) Formal plan approval by the Chief of Police with any modifications documented.
          Rationale
          It was evident that many executive-level officers throughout the Department’s history,
    11
          including the Board of Police Commissioners, and the City placed numerous well-intentioned
          training requirements on the Department with little understanding of the overall impact on
          deployment, training mandates, costs, and/or the organization. Likewise, these same executive
          officers frequently cut training without understanding the overall impact on the Department
          and training mandates put in place by litigation, legal mandates, etc. This will allow those
          recommending or mandating additional training to address the impact the proposed training
          would have on Departmental operations and the current training plan, and the cost to the
          Department. This process would document when and why training modifications occurred and
          ensure lessons learned from the past and training advances such as those of the Consent
          Decree are not lost.
          Funding
          No budgetary impact.
          Responsibility
          Chief of Police




     70
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 78 of 222 Page ID #:823

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                           Recommendations
          Recommendation
          Train command staff annually on the incident command system, including:
          (a) Exercising all-hazards events (fires, earthquakes, pandemics, demonstrations, etc.) through
          hands-on, scenario-based training, and
          (b) Activating the incident management teams concept as outlined in the Emergency
          Operations Guide as part of the training plan.
          Rationale
          This will reinforce in all command officers what their designations mean in the incident
          command system configurations and provide for certainty and uniformity in the chain of
    12
          command from the incident commander and improve situational awareness to direct field
          operations.
          Funding
          No budgetary impact at this time.
          This training could be included in the current rotation of quarterly command staff training
          session.
          Responsibility
          Chief of Police

          Recommendation
          Staff the public information officer position in the incident command system during any major
          event(s). This position should be responsible to coordinate periodic updates from the
          Department for the media and the public to keep them informed on the status of the event(s).
          The personnel assigned should also coordinate with other City leaders to ensure there is a
          coordinated and consistent message being provided throughout the duration of the event(s).
          Rationale
          The importance of keeping the media and the public informed on the status of any event is
          critical to ensure that there is transparency, rumors are managed, misinformation can be
    13    corrected, and/or information clarified. The lack of providing these periodic updates can
          provide people with agendas that do not serve the public, to fill the gap with information that
          is inaccurate and at times can endanger lives. The need to include the City leadership in this
          process is also critical so that there are no mixed messages which can lead to the public
          questioning the credibility of the information being provided.
          Funding
          No budgetary impact at this time.
          Responsibility
          Chief of Police




     71
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 79 of 222 Page ID #:824

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                             Recommendations
          Recommendation
          Conduct a thorough review of, and update on, the configuration and deployment of a mobile
          field force to include consideration of:
          (a) The number of officers and supervisors deployed in a mobile field force,
          (b) The configuration of the preplanned mobile field force,
          (c) Examination of the form of transportation of the mobile field force (police car vs vans, etc.),
          and
          (d) Assessment of whether preplanned mobile field configurations should include resources
          such as shadow seams.
    14    The review should use Department expertise and subject matter experts.
          Rationale
          Under the current mobile field force configuration, a driver must remain with each police car,
          which only carries four officers. This change could allow for less vehicles and less personnel
          needed to be assigned to vehicle protection upon arrival.
          Funding
          No budgetary impact at this time.
          Responsibility
          Chief of Police

          Recommendation
          Conduct a thorough review of mobile field force training:
          (a) Adjust accordingly to any updated, contemporary tactics for crowd control as identified
          during the mobile field force review by the Department experts as stated in recommendation
          No.1, and any updated California State guidelines,
          (b) Training Bureau should conduct this review in coordination with personnel with
          appropriate expertise. If the Department adopts the Strategic Emergency Manager
          recommendation, Training Bureau and the Director of Police Training and Education should
          coordinate the update with this executive-level officer, and,
          (c) Require that hands on mobile field force training be conducted every two years for
          lieutenants and below and annually for command officers.
    15    Rationale
          Mobile field force skills are perishable and need to be trained on a consistent basis to ensure
          competency. Currently no Department representative is specifically designated to reach out to
          other agencies, experts or scholars for best practices to learn what tactics are being used by
          protestors around the nation or the world. A consensus of the people interviewed for this
          review stated that many of the tactics used by protestors during this event had not been seen
          before by the LAPD.
          Funding
          No budgetary impact.
          Responsibility
          Chief of Police




     72
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 80 of 222 Page ID #:825

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                            Recommendations
          Recommendation
          Establish Department-wide, consistent shadow team protocols and training to manage the risk
          that shadow teams endure, including establishing a clear line of communication so information
          is received and acted upon rapidly by the incident commander to enable quick arrests when
          necessary or to potentially retrieve the shadow team officers if needed.
          Rationale
          Shadow teams are for the safety of the crowd and the officers facilitating crowd movement.
    16    Well-coordinated teams with clear missions can coordinate the quick removal of individuals
          committing crimes and/or prevent a potential “blue on blue” situation in which undercover
          police officers may not be recognized by uniformed personnel.
          Funding
          No budgetary impact.
          Responsibility
          Chief of Police

          Recommendation
          Explore the possibility of adding public order policing scenarios to the Department’s force-on-
          force training (training simulators/systems) library. Include scenario training for command
          staff, supervisors and officers.
          Rationale
          The Department does not currently use public order policing scenarios in its force-on-force
    17    training simulators/systems. Force option simulation training will enhance decision making and
          competency in using the less lethal tools.
          Funding
          Unknown cost of new force options simulator or other technology.
          Responsibility
          Chief of Police

          Recommendation
          Review and assess the current mobilization period start times to determine if an additional
          start of watch time would be appropriate to prevent the fatigue that occurred during this
          event. Develop several unusual occurrence deployment schemes to fit a variety of
          occurrences (A/B, A/B/C etc.) to provide for safety and flexibility. A possibility would be to add
          a 10:00am start time for personnel who would most likely be assigned to missions that would
          go end of watch after 6:00pm.
          Rationale
    18    The Department currently uses two start of watch times, 6:00am-6:00pm, for most all
          personnel. During these events it was common for personnel who began watch at 6:00am to
          be assigned to missions that caused them to work 18 or 20-hour shifts, severely limiting the
          time they had to rest and recover. This can cause levels of fatigue that can lead to flawed
          decision making.
          Funding
          This recommendation may save funds as overtime should be reduced.
          Responsibility
          Chief of Police


     73
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 81 of 222 Page ID #:826

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                             Recommendations
           Recommendation
           Establish a more robust Department basic first aid and EMT program.
           (a) Develop a consistent reporting process to document all instances of rendering general first
           aid using the first aid kits provided to all officers,
           (b) Develop a consistent reporting process to document all incidents when a trained EMT
           renders aid,
           (c) Support the EMT program in terms of the cost of the equipment and on-duty time needed
           to retain State certification, and
           (d) Consider providing a bonus pay incentive for those employees who are EMT certified.
    19     Rationale
           The Department currently does not document these instances in a consistent manner.
           Establishing a more formal and expanded EMT program to include patrol officers will provide
           potentially lifesaving care.
           Funding
           Cost of a bonus based on the number of employees EMT certified, the cost of replacing used
           equipment and keeping equipment updated.
           Responsibility
           City Council, Board of Police Commissioners, Chief of Police

           Recommendations
           Purchase software that can be used to analyze open-source internet and social media content
           to provide field operations with vetted and useable intelligence/information and add
           appropriate staffing.
           Rationale
           To provide real-time analysis of information.
    20
           Funding
           Council to consider approving funding or Department could potentially use federal Urban
           Areas Security Initiative (UASI) grant funds.
           Responsibility
           City Council, Board of Police Commissioners, Chief of Police

           Recommendation
           Explore Department personnel tracking technology to be used for large scale events to be able
           to track personnel during staging and deployment, skill sets, certification and timekeeping for
           better planning and deployment.
           Rationale
           The current process is to conduct Department personnel check-in and check-out using
           pencil/paper and can take hours to accomplish. Technology could improve efficiencies,
   21
           effectiveness, minimize errors, improve personnel safety, and assist with administration of
           mutual aid and assistance reimbursement agreements.
           Funding
           Council to approve funding. Budgetary impact is the cost of technology.
           Responsibility
           Board of Police Commissioners, Chief of Police



     74
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 82 of 222 Page ID #:827

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                                          Recommendations
          Recommendations
          Establish a five-year succession plan.
          Rationale
          The LAPD has been experiencing an unusually large number of retirements in all ranks over the
          past ten years taking with them leadership experience and expertise and leaving a gap in
    22    experience. This was identified as a problem throughout this report and if the Department
          does not have the resources to develop a formal succession plan, an outside consultant may
          be of assistance.
          Funding
          No budgetary impact unless an outside consultant is determined to be useful.




                        This was intentionally left blank




     75
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 83 of 222 Page ID #:828

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



VIII. Appendix
                    Appendix 1: Review Team Members and Other Contributors

   Review Team Members
   Gerald Chaleff
   Mr. Chaleff joined LAPD in 2003 under Chief William J. Bratton as the civilian Commanding Officer of the
   Consent Decree Bureau, tasked with overseeing the implementation of the reform provisions of the
   2001 Consent Decree which the Department and the City of Los Angeles entered into with the United
   States Department of Justice. In 2009, Mr. Chaleff became the Special Assistant for Constitutional
   Policing to Chief Charlie Beck. During his tenure with the Department, Mr. Chaleff also oversaw the
   operations of the Department Risk Manager, as well as the Civil Rights Integrity, Planning and Research,
   Legal Affairs, Internal Audits, and Fiscal Operations Divisions.

   Before joining LAPD, Mr. Chaleff was appointed to the Los Angeles Board of Police Commissioners,
   serving as President from 1999 to 2001. During this time he was selected by the City to be part of the
   team negotiating with the United States Department of Justice the terms of the 2001 Consent Decree.
   He is also a former President of the Los Angeles County Bar Association and served as a Deputy General
   Counsel to the Webster Commission.

   After receiving his Bachelor of Science degree from UCLA and his law degree from Harvard Law School,
   Mr. Chaleff worked for the office of the Los Angeles County District Attorney and the office of the Los
   Angeles County Public Defender. He then entered private practice, first at his own law firm, and later as
   a partner at a large, multinational firm. He is a nationally recognized expert in criminal defense, with
   extensive experience in both state and federal courts and is a member of the prestigious American
   College of Trial Lawyers.

   Mr. Chaleff has served as a consultant on constitutional policing issues to the New York Police
   Department and assisted the City of New Orleans in their negotiations with the Department of Justice,
   which resulted in a Consent Decree. Mr. Chaleff is presently a member of the National Research
   Advisory Board of the Data Collaborative for Justice, at John Jay College and the National Advisory
   Committee for the Early Intervention System of the University of Chicago Crime lab. He recently assisted
   in the evaluation of the Community Safety Partnership by UCLA as a member of the Advisory
   Committee. He has previously served as a member of the Board of Advisory of the Luskin School of
   Public Affairs, at UCLA.

   Gloria Grube
   Gloria Grube is a retired LAPD Police Administrator III, a Deputy Chief equivalent and the highest ranking
   civilian position in the Police Department. She spent the last five of her 35 years with the LAPD as the
   Bureau Chief of the Administrative Services Bureau, a command of 1600 employees. She has overseen
   or managed most of LAPD's support entities including Personnel, Recruitment, Communications
   (dispatch center), Records and Identification, Information and Technology, Motor Transport (fleet
   services), Facilities Management, Evidence and Property Management, and Custody Services Divisions.

      76
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 84 of 222 Page ID #:829

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  She also had oversight over the military liaison unit and was responsible for Department-wide personnel
  deployment.

  Stephen R. Jacobs
  Stephen Jacobs is a retired LAPD Deputy Chief who spent the last five years of his career as the Chief of
  Staff for Chief of Police Charlie Beck. As the prior Commanding Officer of Metropolitan Division and one
  of the original incident management team leaders he has extensive experience in crowd management,
  crowd control and the incident command system.

  Sandy Jo MacArthur
  Sandy Jo MacArthur is a law enforcement consultant (e.g., Chicago, Detroit, New York, Cincinnati) an
  associate professor at Pepperdine University, and a retired LAPD Assistant Chief. She has extensive
  experience in policing training, LAPD consent decree and settlement agreements and implementation,
  use of force, and employee wellness. In 2007 she was the Commanding Officer of Incident Management
  and Training Bureau and has experience in designing and implementing public order policing training
  programs. Sandy Jo has her Masters Degree in Negotiations and Conflict Management and for over ten
  years was a member of the City of Los Angeles City Attorney’s Officer Community Dispute Resolution
  program. She currently a member of the University of Chicago Crime Lab National Advisory Committee
  on Police Early Intervention Systems and a member of an Advisory Committee for the UCLA evaluation
  of the Community Safety Partnership program.

  Rosa Moreno
  Rosa Moreno is a retired LAPD Captain III who spent 32 years with the LAPD. She has more than nine
  years of patrol experience, more than ten years of detective experience and over 12 years of
  administrative experience. At the time of her retirement, she was the Commanding Officer of Legal
  Affairs Division. She was an incident management team member, has experience with the Department
  Operations Center and extensive knowledge of the Department consent decrees, settlements, and
  lawsuits, including those that pertain to crowd control, mass arrest, and field jail procedures.

  Rick Webb
  Rick Webb is a retired LAPD Commander with over 35 years of service. He currently provides
  consultation and expert testimony for law enforcement firms and police agencies in police practices,
  police management, use of force, police tactics, internal discipline and biased policing. While with the
  LAPD he spearheaded key projects including collaborating with various law enforcement agencies across
  the country to design new police strategies and tactics to manage large scale active shooter incidents
  and acts of terrorism.




  Appreciation for professionalism in representing their constituents and clients.
  Rachel Brashier, Deputy Chief of Staff, Office of Councilmember Harris-Dawson, Council District 8
  Muna Busaliah, Law Firm of Stone Busailah, LLP, Command Officer’s Association

     77
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 85 of 222 Page ID #:830

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  Krista Kline, Deputy Chief of Staff, Office of Councilmember Bonin, Council District 11
  The Los Angeles Police Protective League Board of Directors, representing LAPD Officers to Lieutenants

  Appreciation to the professionals who were interviewed and contributed to this report.
  All those who agreed to be interviewed and made this report possible.
  Special thanks to Dr. Ian Mitroff, PhD, Professor Emeritus from the Marshall School of Business and the
  Annenberg School for Communication, University of Southern California. He is currently a Senior
  Research Affiliate in the Center for Catastrophic Risk Management at the University of California,
  Berkeley

  Bret Burton, Sergeant Portland Police Department
  Craig Dobson, Commander Portland Police Department
  Phil Fontanetta, Retired Commander LAPD
  Robert Green, Retired Deputy Chief LAPD
  Leland Klauzer, Sergeant Portland Police Department
  Jeffery McDaniel, Sergeant Portland Police Department
  Mark Pazin, Chief of California Office of Emergency Services
  Eric Rose, LAPD Reserve Officer and Partner and Crisis/Media Strategist with Englander, Knabe & Allen




     78
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 86 of 222 Page ID #:831

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                   Appendix 2: Methodology and Limitations

  Methodology: The Review Team reviewed documents, policies, directives and tactics of the LAPD and
  conducted in-depth interviews with over 100 members of the LAPD (more than 50 of whom were
  members of the leadership team), and City and plaintiff attorneys.

  Although most after action reports rely on open discussion participation with those involved in the
  incident, this report is a hybrid. While the Review Team was not given access to a true after action
  review meeting with key individuals involved in the protests and civil unrest, the Chief of Police provided
  an opportunity to obtain voluntary interviews from command staff to officers on the ground. The team
  was able to obtain over 50 interviews of sworn and civilian command officers. In addition, the team was
  able to interview over 30 sworn members of the rank of lieutenant and below and reviewed the
  responses to the LAPPL membership survey regarding the events of May and June 2020, from over 3,000
  sworn members. After conducting a thorough review and analysis, recommendations for improvement
  were identified. A full list of recommendations is found in Section VIII of this report.

  City Council members provided the Review Team with a list of community members and advocates who
  participated in the various protests. The Review Team obtained interviews from ten individuals who
  were able to provide invaluable information regarding their perspective of the Los Angeles events during
  May and June of 2020.

  Limitations: It is not possible to review and evaluate every incident and interaction between members
  of the public and the police that occurred during the review period. There are logical, logistical, and legal
  limitations in the Review Team’s ability to evaluate individual actions. Those limitations include:

  Each incident and parts of an incident is unique. Police use of force must be evaluated based on the
  facts and circumstances facing the officer at the time of the force incident. To accurately assess
  reasonableness, the articulation expressed by the officer and a thorough examination of the facts and
  evidence surrounding the use of force is required for each incident. Given the thousands of interactions
  between officers and members of the public during May-June 2020, it was not feasible to examine each
  incident.

  According to LAPD policy, reporting of force used by officers in crowd control situations, such as baton
  strikes or pushes and deployment of less lethal munitions, is summarized on incident command system
  forms. This is unlike use of force incidents occurring during normal policing operations where there is an
  on-scene supervisory investigation, canvassing for witnesses and thorough documentation of all aspects
  of the incident. Reporting force procedures used in crowd control incidents must consider the fact that
  the scenes are often dynamic and there may be multiple instances of force used by officers in often
  unsafe and rapidly unfolding conditions. For these reasons, such uses of force are reported after the
  incident has calmed or subsided.

  In crowd control situations, police supervisors are required to document as much information as they
  can (the name of the officer(s) using force, the type of force tool used, and the approximate time).
  Usually, the identification of the subject of the use of force is not known or available and the reporting is
     79
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 87 of 222 Page ID #:832

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  done after the incident has concluded or at the end of the shift. Generally, given the numbers of
  incidents, the chaotic and on-going nature of crowd control situations, and the delay in reporting, the
  information documented is typically very general in nature.

  All allegations of serious misconduct, including allegations of excessive force are investigated by Internal
  Affairs Group, Professional Standards Bureau. Officers under investigation, and witness officers, have
  certain rights afforded to them by the Peace Officers Bill of Rights, California Government Code Section
  3300-3311. The Bill of Rights guides the way the investigation is conducted. The Review Team does not
  have the authority to investigate allegations of misconduct, compel officers to cooperate with an
  investigation, interview witnesses, canvass for evidence, evaluate the report for consideration of
  criminal referral, or otherwise make recommendations about individual cases. Further, any effort by the
  Review Team to investigate or question officers about an occurrence under investigation by the
  Department could unreasonably interfere with an on-going Department investigation.




     80
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 88 of 222 Page ID #:833

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                           Appendix 3: 1992 After-Action Report Findings

                                     Table of 1992 LAPD After Action Report Findings
       After the video recording of an LAPD use of force incident against a Black man (Rodney King) that was
       viewed by most of the nation, four Los Angeles police offices were tried for excessive force and
       acquitted. The trial of the officers was broadcast live on television for several weeks. All four officers
       were acquitted. Soon after the acquittal, violence erupted. Over the following six days, 63 people
       were killed. The National Guard and other mutual aid law enforcement agencies were deployed into
       the City. The property damage from arson and looting was estimated at over $1 billion. Below are
       findings from the LAPD After Action Report.
       Problems with call up rosters: Individual commands were directed to revitalize mobilization rosters,
       update employee “call-up” and notification plans, develop a ratio of officers to available police
       vehicles for transportation to areas impacted by civil unrest, and develop platoon size teams to
       respond to looters.
       Preparedness: Only a small number of staff officers within the Department believed there was a
       possibility of violence, while the majority did not and did not follow through on making plans for
       potential unrest.
       Preparedness/Training: Although commands were advised to train line personnel in civil disorder
       tactics, there was no evidence that any training occurred.
       Planning: A high-level staff officer conducted a meeting with other Department staff and command
       personnel a month prior to the release of the jury’s decision and requested that plans be developed
       for the possibility of civil unrest in the event that the officers were acquitted of charges. However,
       planning did not begin until 37 days into the trial.
       Planning: There was no centralized Department-wide effort to develop plans should there be unrest.
       Instead, commands were left to devise their own plans, resulting in 18 separate Area plans, four
       Traffic Division plans, and one Metropolitan Division plan to respond to possible civil unrest.
       Area Command: There was no centralized direction to conduct outreach to community leadership
       which may have afforded the Department valuable intelligence that an acquittal most likely would
       spark community outcry and possible violence.
       Preparedness: The LAPD experienced organizational complacency, as few problems with civil unrest
       had occurred within the City since the 1965 Watts Riots.
       Incident Command System: Command post and staging discipline and deployment of resources was
       poorly executed.
       Communication: Communications and interoperability difficulties.
       Intelligence: Lack of intelligence gathering capabilities.
       Command and Control: Command and control deficiencies noted throughout the report.
       Planning and Preparedness: Department incident action plans for pre-planned events, emergency
       action plans for unplanned events, and after-action reports created by the LAPD did not include
       specific areas in planning, command and control, and accurate and timely information.32




  32   July 8, 1992, Los Angeles Police Department After-Action Report 1992 April/May Riot.

         81
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 89 of 222 Page ID #:834

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                  Appendix 4: 2001 Consent Decree Details



                     Federal Department of Justice Civil Rights Consent Decree
                                     June 2001 Agreement

   The Consent Decree was intended to promote police integrity within the Department and prevent
   conduct that deprives individuals of their rights, privileges, or immunities protected by the
   Constitution of the United States. The Consent Decree placed emphasis on the following nine areas.
       1. Management and supervisory measures to promote civil rights integrity
       2. Critical incident procedures, documentation, investigation and review
       3. Management of gang units
       4. Management of confidential informants
       5. Program development for response to persons with mental illness
       6. Training
       7. Integrity audits
       8. Operations of the Police Commission and Inspector General
       9. Community outreach and public information

   In May 2013, U.S. District Judge Gary Feess formally lifted the binding agreement the U.S. Department
   of Justice imposed on the Department. Judge Feess said that the Department had sufficiently complied
   with reforming itself and no longer required the oversight of a monitor.




     82
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 90 of 222 Page ID #:835

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                  Appendix 5: 2000 DNC National Lawyers Guild Settlement Information



                           National Lawyers Guild V. City of Los Angeles
                                      June 2005 Settlement

   Helicopters          Must operate at reasonable altitudes and not be used with the intent to deny
                        response to emergency.
   Marches              Crowds can use the public sidewalk adjacent to the street but may not disrupt
                        businesses.
   Motorcycles/Bicycles Not allowed to strike lawfully assembling demonstrators as a crowd control
                        strategy.
   Use of Less Lethal   May be deployed on aggressive and/or combative suspects in crowd control
   Tools                situations on subjects armed with weapons other than firearms, and on
                        subjects who are destroying property. Not allowed to be used on lawfully
                        dispersing individuals or crowds, individuals or crowds who are retreating.
                        Department must publish a notice that require stinger weapons to be used
                        ONLY with the approval of a staff officer and only in riotous situations.
   Public Assemblies    Prior to declaring an assembly unlawful, Department personnel shall refer to
                        the LAPD guidelines for crowd management and control, Volume 5 of the
                        Emergency Operations Guide. All incident commanders shall be trained in
                        crowd management strategies and tactics. Before declaring an unlawful
                        assembly, the incident commander should evaluate the feasibility of isolating
                        and arresting those responsible for the unlawful conduct.




     83
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 91 of 222 Page ID #:836

      AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                    Appendix 6: 2007 MacArthur Park Settlement

                    Multi-Ethnic Immigrant Workers Organizing Network V. City of Los Angeles
                                               June 2009 Settlement
                                                   May Day 2007
   Basic Principles        All persons have a right to demonstrate/protest.
                           Government may impose reasonable and narrowly tailored restrictions on the
                           demonstrations. Restrictions must be justified based on public safety and public
                           health.
   Helicopters             Must fly at reasonable altitudes and used for emergencies.
   Marches                  Demonstrators/protestors can use sidewalks. LAPD will consider the practicality of
                            facilitating demonstrations that may temporarily block traffic and include these
                            procedures in the manual.
   Motorcycles/Bicycles/    Such vehicles may be used for observation and traffic control. They may not be used to
   Motor Vehicles           strike demonstrators as a method or strategy to control or disperse crowds.
   Horses                   Ensure that during crowd control training the curriculum addresses the subject of the
                            impact of the use of horses on crowd behavior.
   Less Lethal Weapons      Less lethal weapons may be deployed on aggressive or combative subjects in crowd
                            control situation, against a physical threat or aggressive or combative behavior and to
                            prevent the destruction of property. Less lethal weapons may not be used on lawfully
                            dispersing or retreating persons or crowds. When feasible, notice should be given
                            before deploying less lethal in a crowd control incident or for dispersal. Where
                            feasible, the warning should be given in language(s) spoken by participants.
                            If LAPD resumes the use of Stinger rounds, LAPD must publish a notice that Stinger
                            round use requires the approval of a staff officer and only in riotous situations.
   Batons                   Batons are not to be used against dispersing individuals or crowds who are unable to
                            move or pose no imminent threat. Batons can be used in a pushing motion against
                            individuals who intentionally refuse to move or when behavior is threatening or
                            violent. Batons may be used as an impact weapon in accordance with LAPD policy.
   Assemblies               The incident commander and supervisors shall make every effort to ensure the police
                            missions are created and communicated with the highest regard for dignity and
                            liberty. Prior to declaring an assembly unlawful, the Department shall refer to Volume
                            5 of the Emergency Operations Guide and the incident commander shall evaluate the
                            feasibility of isolating the problem individuals.
   Declaration of           Announce the unlawful assembly under the requirements of CA Penal Code 409,
   Unlawful Assembly        follow procedures in Volume 5 of the Emergency Operations Guide and use an
                            amplified loudspeaker system to warn. If feasible, send personnel to the far side of the
                            crowd to record the unlawful assembly order, and the order shall be made repeatedly
                            and reasonably calculated to be heard by the entire crowd in English and other
                            languages. The unlawful assembly order shall include: an objectively reasonable period
                            of time to disperse and provide a safe route(s) to disperse and a warning that police
                            action may include the use of less lethal munitions.
   Crowd management         Training shall include the understanding of the impact that a Department show of
   Training                 force has on crowd behavior. Metropolitan Division shall undergo training annually.
                            Every officer above the rank of Sergeant I shall undergo training at a minimum interval
                            of two years on crowd control and use of fore policy developed as the result of this
                            settlement. Training may be live or by e-module or both.
   Policy                   All policies shall be included in the Emergency Operations Guide by July 1, 2009.
                            (Plaintiffs were given opportunity to provide input prior to the approval.)



     84
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 92 of 222 Page ID #:837

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                     Appendix 7: 2011 Occupy Los Angeles

                                             Occupy of Los Angeles
                                               2011 Settlement

   1        Demonstrators shall not be “kettled” by officers when they are attempting to comply with a
            dispersal order.

   2        Arrestees shall not be placed on transportation buses with tight handcuffs for an extended
            period of time.

   3        Arrestees shall not be denied access to bathroom facilities or water while held in police custody.

   4        Arrestees shall be released on their own recognizance if charged only with a misdemeanor,
            pursuant to California Penal Code 853.6




       85
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 93 of 222 Page ID #:838

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                   Appendix 8: 2014 Ferguson

                                         Ferguson Demonstration
                                                 2014
                                               Settlement

           Demonstrators shall be given a dispersal order prior to arrest and given the opportunity to
    1      leave.

           Demonstrators shall not be “kettled” after being given a dispersal order.
    2
           Arrestees shall not be zip-tied for extended periods of time.
    3
           Arrestees shall not be incarcerated for extended periods of time.
    4
           Arrestees shall not be denied “OR” (released on their own recognizance) for misdemeanor
    5      charges pursuant to California Penal Code 853.5pc




     86
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 94 of 222 Page ID #:839

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                     Appendix 9: Key Terms

  Categorical Use of Force: LAPD Manual Section 3/795 defines categorical uses of force (CUOF) as:
       • An incident involving the use of deadly force (e.g., discharge of a firearm) by a Department employee;
       • All uses of an upper body control hold by a Department employee, including the use of a modified carotid,
           full carotid or locked carotid hold;
       • All deaths while the arrestee or detainee is in the custodial care of the Department (also known as an In-
           Custody Death or ICD);
       •    A use of force incident resulting in death;
       • A use of force incident resulting in an injury requiring hospitalization, commonly referred to as a law
           enforcement related injury or LERI;
       • All intentional head strikes with an impact weapon or device (e.g., baton, flashlight, etc.) and all
           unintentional (inadvertent or accidental) head strikes that results in serious bodily injury, hospitalization
           or death;
  Note: Serious bodily injury, as defined in California Penal Code Section 243(f)(4), includes, but is not limited to, the
  following:
                     o Loss of consciousness;
                     o Concussion;
                     o Bone fracture;
                     o Protracted loss or impairment of function of any bodily member or organ;
                     o A wound requiring extensive suturing; and,
                     o Serious disfigurement.
           (All other unintentional head strikes shall be investigated as Level I Non-Categorical Use of Force
           incidents;)
           • Officer-involved animal shootings and non-tactical unintentional discharges;
           • An incident in which a member of the public has contact with a Department canine and
                 hospitalization is required. Under Department policy, a canine contact is not a use of force but has
                 been included in this category to satisfy the provisions of the Consent Decree; and,
           • Incidents where the Department has agreed to conduct similar critical incident investigations for a
                 non-Department entity, such as a Los Angeles Fire Department Arson Unit.33

  Civil Disturbance: A gathering that constitutes a breach of the peace or any assembly of persons where there is a
  threat of collective violence, destruction of property, or other unlawful acts. Such a gathering may also be referred
  to as a riot or unlawful assembly.34

  Crowd Control: Techniques used to address civil disturbances, to include a show of force, crowd containment,
  disperse equipment and tactics, and preparation for multiple arrests. 35 LAPD doctrine states that the Mission and
  Objectives of crowd control during a civil disorder is to restore conditions to normal as rapidly and efficiently as
  possible.36
  Crowd Management: Techniques used to manage lawful assemblies before, during, and after the event for the
  purpose of maintaining lawful status though event planning, pre-event contact with event organizers, issuance of
  permits where applicable, information gathering, personnel training and other means. 37 LAPD doctrine states that




  33 Manual of the Los Angeles Police Department, Vol 3/795.
  34 Crowd Management (Alexandria, Va: International Association of Chiefs of Police, April 2019),
  https://www.theiacp.org/sites/default/files/2020-08/Crowd%20Management%20FULL%20-%2008062020.pdf.
  35 Crowd Management

  36 Supervisor’s Field Operations Guide (Los Angeles Police Department, n.d.), vol. 2 page 16.

  37 Crowd Management.


       87
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 95 of 222 Page ID #:840

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  the Mission and Objectives of crowd management situation is to “preserve public order while at the same time
  protecting the constitutional rights of the individuals involved.38
  Command and Control: The use of active leadership to direct others while using available resources to coordinate
  a response, accomplish tasks and minimize risk. Command uses active leadership to establish order, provide
  stability and structure, set objectives, and create conditions under which the function of control can be achieved
  with minimal risk. Control implements the plan of action while continuously assessing the situation, making
  necessary adjustments, managing resources, managing the scope of the incident (containment), and evaluating
  whether existing Department protocols apply to the incident.39
  Demonstration: A lawful assembly of persons organized primarily to engage in free speech activity. These may be
  scheduled events that allow for law enforcement planning. They include, but are not limited to, marches, protests,
  and other assemblies intended to attract attention. Lawful demonstrations can devolve into civil disturbances that
  necessitate enforcement action.40
  Department Operations Center: The Department Operations Center (DOC) is part of Communications Division and
  serves as the Department command post during serious or major unusual occurrences. It is staffed to coordinate
  and provide police services, personnel, equipment, and supplies to incidents. It is located in the City’s Emergency
  Operations Center and is capable of communicating with all City Departments and selected outside agencies.41
  Emergency Operations Center: The Emergency Operations Center (EOC) is the facility established by the City to
  coordinate the City’s overall response and support to an emergency. Representatives from various City
  Departments and agencies, including the Police Department, staff the EOC.
  Review Period: The time frame from May 27 through June 7, 2020.
  Failure to Disperse: California Penal Code Section 409 states: Every person remaining present at the place of any
  riot, rout, or unlawful assembly, after the same has been lawfully warned to disperse, except public officers and
  persons assisting them in attempting to disperse the same, is guilty of a misdemeanor. 42
  Impact Projectiles: Projectiles designed and intended to deliver non-penetrating impact energy from safer range.
  These may include direct fire or non-direct skip-fired rounds. The latter are projectiles that are discharged toward
  the ground in front of a target, theoretically delivering the energy to the subject following contact with the
  ground.43
  Mobilization: The principal Department plan to marshal personnel resources for control of a major unusual
  occurrence. The preliminary stage of a mobilization is a tactical alert. A mobilization includes the immediate
  implementation of 12-hour A and B watches, the deferment of days off, and the recalling of off-duty officers.
  Objective Reasonableness: Police use of force is judged pursuant to a “reasonable objective standard” per the
  United States Supreme Court Decision known as Graham v. Connor. “Graham” specifically states, and is repeated,
  in part, in the Los Angeles Police Department use of force policy: “The reasonableness of a particular use of force
  must be judged from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
  hindsight. The calculus of reasonableness must embody the allowance for the fact that police officers are often
  forced to make split-second judgements – in circumstances that are tense, uncertain, and rapidly evolving – about
  the amount of force that is necessary in a particular situation. The test of reasonableness is not capable of precise



  38 Supervisor’s Field Operations Guide, vol. 2, page 16.
  39 TRAINING BULLETIN: COMMAND AND CONTROL (Los Angeles Police Department, July 2018), 1, http://lapd-lapd-lapd-
  assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.
  40 Crowd Management.

  41 LAPD Media Relations Guide

  42 California Penal Code Section 409.5 - California Attorney Resources - California Laws, accessed October 1, 2020,

  https://law.onecle.com/california/penal/407.html.
  43Crowd Management


       88
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 96 of 222 Page ID #:841

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  definition or mechanical application. The force must be reasonable under the circumstances known to the officer
  at the time the force was used.”44
  Public Order Policing: A term that is widely used in Canada and Europe. For purposes of this report, public order
  policing is crowd control AND crowd management.
  Riot: California Penal Code Section 404 defines a riot as: Any use of force or violence, disturbing the public peace,
  or any threat to use force or violence, if accompanied by immediate power of execution, by two or more persons
  acting together, and without authority of law, is a riot. (Amended by Stats. 1995, Ch. 132, Sec. 1. Effective January
  1, 1996.)45
  Staging Area: A location approved by the incident commander and used for the collection, storage, maintenance,
  disbursement, and accounting of personnel, vehicles, supplies, and equipment used or available. The staging area
  may also be used for the temporary storage of booked property and impounded vehicles.
  Unlawful Assembly: California Penal Code Section 407 defines an unlawful assembly as: Whenever two or more
  persons assemble together to do an unlawful act, or do a lawful act in a violent, boisterous, or tumultuous manner,
  such assembly is an unlawful assembly.46
  Non-Categorical Use of Force: LAPD Manual Section 4/245.02 defines Non-Categorial Use of Force (NCUOF) as: an
  incident in which any on-duty or off-duty Department employee whose occupation as a Department employee is a
  factor, uses physical force or a control device to:
      • Compel a person to comply with the employee's direction;
      • Defend themselves;
      • Defend others;
      • Effect an arrest or detention;
      • Prevent escape; or,
      • Overcome resistance.
  The following incidents are not reportable NCUOF incidents:
      • Any incident investigated by Force Investigations Division (Department Manual Section 3/794.10);
      • The use of a C-grip, firm grip, or joint lock which does not result in an injury or complained of injury to the
           subject;
      • The use of a joint lock walk-down or body weight to overcome a subject's passive resistance which does
           not result in an injury or complained of injury to the subject;
      • In a crowd control situation, a use of force report is not required when officer(s) become involved in an
           incident where force is used to push, move, or strike individuals who exhibit unlawful or hostile behavior
           and who do not respond to verbal directions by the police. This applies only to officers working in
           organized squad and platoon sized units directly involved in a crowd control mission. Additionally, should
           force be utilized under these circumstances, officers shall notify their immediate supervisor of the use of
           force once the tactical situation has been resolved. The supervisor shall report the action on the incident
           command system (ICS), Form 214(Activity Log), or as directed by the incident commander. When a
           suspect has been taken into custody, the booking number, or Division of Records (DR) number of the
           related report shall be cross-referenced on the incident command system form; and,




  44 Los Angeles Police Department Use of Force Policy - Revised (Los Angeles Police Department, March 2017).
  45 California Penal Code Section 404 (2016) - California Codes, accessed December 19, 2020,
  https://california.public.law/codes/ca_penal_code_section_407.
  46 California Penal Code Section 409 (2016) - California Codes, accessed December 19, 2020,

  https://california.public.law/codes/ca_penal_code_section_407.
       89
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 97 of 222 Page ID #:842

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


         •    The discharge, including tactical discharge, of a projectile weapon (e.g., beanbag shotgun, 37mm or 40mm
              projectile launcher or compressor air projectile system), electronic control device (Taser), or any chemical
              dispenser that does not make contact with an individual or their clothing is not a reportable use of force. 47




  47   Manual of the Los Angeles Police Department, Section 4/245.02.
         90
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 98 of 222 Page ID #:843

          AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                        Appendix 10: Incident Command System Structures

  Single Incident




  Multiple Incidents




  Description of incident command system positions:

  Area Command: In some instances, there are several incidents occurring simultaneously in the same
  general area and often of the same general kind (e.g., multiple structure fires, multiple wildland fires,
  collapsed buildings, medical events, civil disturbances, planned everts, earthquake, etc.). Typically, these
  kinds of incidents compete for the same resources.”48 In these instances, an area command is



  48   Managing Large Scale Incidents - Area Command, ICS 420-1.3, 1.
         91
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 99 of 222 Page ID #:844

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


  established. The area command places a hybrid of an incident command system organization over
  several incident command system organizations handling similar incidents.

  Incident Commander: The person who has overall responsibility and authority over the incident. The
  incident commander is supposed to provide a “commander’s intent” with missions and directives to
  achieve an overall mission to bring an incident to a conclusion.

  Logistics Section: (Logs Chief) provides personnel, equipment and support for the command center.
  They handle the coordination of all services involved in the response, from locating rescue equipment to
  coordinating the response for volunteer organizations.49

  Finance Section: Responsible for accounting for funds used during the response and recovery aspect of
  the disaster. They monitor costs related to the incident and provide accounting analyses.50

  Operations Section: (Ops Chief) handles tactical operations, coordinates the command objectives, and
  organizes and directs all resources to the disaster site.

  Planning Section: (Planning Chief) provides the necessary information to the command center to
  develop the action plan that will accomplish the objectives. They also collect and evaluate information
  as it is made available.

  Sectoring (Divisions): In disbursed incidents, (such as wide-spread civil unrest) the geographic territory
  around the incident may be divided into smaller areas that are then place under control of subordinate
  leadership with resources. This ensures that resources are maintained and not over-deployed to other
  areas or taken away from those divisions.

  Staging: Key components of comprehensive resource management are logistics and staging. The
  logistics chief is supposed to arrange for resources, including personnel to respond to the event.
  staging is typically under the command of the operations section chief. At staging, resources, such as
  police officers, respond to an area with the intention of being re-deployed to the incident. The “staging
  manager” is supposed to receive, organize, track and account for those resources while in the staging
  area. In law enforcement, the staging manager is responsible for reconfiguring those resources into pre-
  determined tactical packages such as mobile field force platoons (if not already done) and then dispatch
  the resources per the directions of the incident commander.




  49   Overview: The Incident Command System.
  50   Overview: The Incident Command System.
         92
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 100 of 222 Page ID #:845

        AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                      Appendix 11: LAPD and FEMA National Concepts of Emergency Management

   The LAPD Emergency Operations Guide states the following: “The 21st Century emergency-preparedness
   strategies, i.e., all-hazards, special events and criminal terrorist incidents include regional response,
   mutual aid, and specialized command expertise. No longer can the planning and command of high
   consequence events be limited to rank or position within the organization. Today’s complex events need
   to be managed by highly trained specialists. An incident management team is a team of specialists
   familiar with all aspects of emergency management. They are experienced leaders, decision makers and
   strategic thinkers, self-actualized and willing to develop themselves into a cohesive team focused on
   managing large, complex, high consequence incidents. Incident management teams are intended to
   address all-hazards incidents, i.e., earthquakes, fires, evacuations and other man-made or natural
   disasters; special events including marches, rallies, and public assemblages; crowd management
   strategies, mobile field force resources, and sophisticated crime scenes. Furthermore, incident
   management teams must be agile enough to integrate into regional, allied agencies.”51

   The LAPD emergency management doctrine follows that of the federal government. The Federal
   Emergency Management Agency (FEMA) identifies the four phases of disaster management as
   preparedness, response, recovery, and
   mitigation. The preparedness phase is
   defined by the Department of
   Homeland Security (DHS) and FEMA:
   Emergency Management Preparedness
   is the continuous cycle of planning,
   organizing, training, equipping,
   exercising, evaluating, and taking
   corrective action in an effort to ensure
   effective coordination during incident
   response.” Preparedness guidelines
   “promotes a common understanding of
   the fundamentals of risk-informed
   planning and decision making to help p
   lanners examine a hazard or threat and produce integrated, coordinated, and synchronized plans.”52



   Figure 4: Phases of Disaster Management




   51LAPD Emergency Operations Guide.
   52FEMA: Developing and Maintaining Emergency Operations Plans: Comprehensive Preparedness Guide (CPG) 1010, version
   2.0 (November 2020).
        93
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 101 of 222 Page ID #:846

           AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                         Appendix 12: LAPD Less Lethal Tools




                                40mm Launcher, Deploying the 40mm eXact iMpact Sponge Round

        The 40mm launcher has a rifled barrel and is equipped with a holographical sighting system that uses a single foam
        projectile. According to the manufacturer, the projectile weighs 0.96 oz (27 g) and travels at 325 feet per second
        (99mps). The round is 1.6 in (40mm) in diameter and 2.60 inches (6.6 cm) long. The minimum safe range for the eXact
        iMpact round is five feet (1.5m) and the maximum effective range is 131 feet (40 m). The round is intended for direct
        impact (target specific) application.53 LAPD policy on the 40mm is documented in a directive which states that less-lethal
        force options are only permissible when an officer reasonably believes that a suspect or subject is violently resisting
        arrest or poses an immediate threat of violence or physical harm. 54 The 40mm shall not be used to target the head, neck,
        face, eyes, or spine unless lethal force is authorized. The 40mm launcher may be used in crowd control situations against
        a single subject/suspect as a target-specific less-lethal option. 55 Because the 40 mm round is target specific, it cannot be
        used to disperse a crowd.




                                     37 mm Launcher, Deploying the 37mm Foam Baton Round

         The foam baton round consists of five foam rubber projectiles that are discharged at once. The 37 mm launcher has a
         smooth bore barrel with standard iron sights. According to the manufacturer, “…each foam rubber projectile should be
         used as a pain compliance round for crowd control. It is most suitable in close to medium ranges of fire, approximately
         15 to 30 feet. Beyond 30 feet, the lightweight foam batons may move off target and lose most of their impact energy.
         The round is intended to be fired at a target, however, may be skip fired at the direction of the operator. 56 The LAPD
         uses the 37mm weapon as a non-target impact weapon. LAPD
         policy states in part, “the 37mm foam rubber baton round is a
         non-target specific round used for crowd control. With the
         approval of the incident commander, the 37 mm foam rubber
         baton may be used as a crowd control tool when a dispersal
         order has been issued and/or immediate action is necessary, to
         stop violence, to ensure public safety, and restore order. 57
         Officers deploying the 37 mm launcher are limited to firing a “foam baton” round by skipping the round off of the
         ground in front of the intended targets to disperse the crowds.




   53 40mm EXact IMpact Sponge Round Spec Shee” (Defense Technologies, December 30, 2020), www.defense-technologies.com.
   54 USE OF FORCE - TACTICS DIRECTIVE: 40mm LESS-LETHAL LAUNCHER, 1.
   55 USE OF FORCE - TACTICS DIRECTIVE: 40mm LESS-LETHAL LAUNCHER, 2.

   56
      37mm Foam Baton Black Powder Round Spec Sheet (Defense Technologies, December 30, 2020), www.defense-technologies.com.
   57 USE OF FORCE - TACTICS DIRECTIVE No. 11.1 CROWD MANAGEMENT, INTERVENTION, AND CONTROL (Los Angeles Police Department,

   October 2020), 5, http://lapd-lapd-lapd-assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.

          94
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 102 of 222 Page ID #:847

           AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                              Beanbag Shotgun, Deploying the Beanbag Super-Sock Round

   The beanbag shotgun is a Remington 870 shotgun which has been configured with a green slide handle
   and stock, rifled barrel, and side saddle ammunition holder. The color green is used to signify that the
   shotgun is for the beanbag super-sock round which is a 12-gauge cartridge containing a shot-filled
   fabric bag. These rounds are designed to be non-penetrating, and upon striking a target distribute
   energy over a broad surface area.” According to LAPD policy the beanbag shotgun may be used in
   crowd control situations against a single subject/suspect as a target-specific less-lethal option. 58

   The beanbag shotgun is also a standard less lethal tool used during patrol operations. Most officers on
   the Department have been certified during the academy in the use of the beanbag shotgun trained for
   use in patrol functions.




                             Hornets Nest Sting Grenades, Deploying .60 Caliber Rubber Balls

   The Hornets Nest Sting Grenade (sometimes referred to as a “stinger” round) is a “rubber ball
   diversionary device that produces approximately 130 decibels at five feet and emits 1-2 million
   candelas. In addition to the light and sound, the Hornets Nest Sting Grenade is designed to disperse
   approximately 25, .60 caliber, rubber balls in a 360-degree pattern.”59

   The Department did not provide documentation relative to the deployment approval of the Hornets
   Nest Sting Grenade Round. However, the Department did provide information that stated that only
   the Special Weapons and Tactics Team possesses this less lethal tool and is authorized to deploy it.
   There appears to be some confusion in the Department as to who may authorize the deployment of
   this less lethal tool in crowd control situations. The Review Team located lesson plans which indicated a
   person of the rank of commander or higher may authorize its usage.




   58
        USE OF FORCE - TACTICS DIRECTIVE No. 6.3 BEANBAG SHOTGU” (Los Angeles Police Department, July 2018).
   59   Hornets Nest Sting Grenade, .60 Cal. Rubber Balls, Produce Code ALSG10160 (ALS, December 30, 2020), www.lesslethal.com.
          95
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 103 of 222 Page ID #:848

           AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                         Appendix 13: History of Training 1992-2020

                                         History of Development and Training60
                                 Mobile Field Force and Crowd Control/Management
                 Prepared by Training Group July 2007 for the May Day 2007 Examination Report.
1992              Metropolitan Division developed a 16-hour mobile field force course and began delivery to LAPD
                  personnel after working with the Miami Police Department who were responding to Miami riots
                  from both 1988 and 1989. The training consisted of conventional crowd control tactics; counter
                  ambush tactics; lessons learned from 1992; mass arrest procedures; mobile field force concept;
                  personnel and vehicle assignment; use of force; and exercises in arrest and control, chemical
                  agents, citizen rescue, gang convoy stops, mobile tactics, patrolling hostile areas, and squad
                  formations.
1993              6,500 Department personnel and 1,000 personnel from outside agencies (California Highway
                  Patrol, Los Angeles County Sheriff’s Department) had completed the course.
1993              The State of California adopted the mobile field force concept and codified it into the 1993
                  California Police Officer's Standards in Training (POST) Crowd Management and Crowd Control
                  Guidelines.
1995              The Department introduced a new situational use of force continuum to officers that labeled
                  categories of individual behaviors as the following: cooperative, no response to commands,
                  uncooperative, aggressive/combative and life threatening and established it as LAPD policy.
                  Various force options available to officers to control a situation were listed and correlate to
                  behavioral categories. At that time, the Department published a Use of Force Handbook and
                  trained all sworn employees to the use of force continuum. It was immediately added to the
                  Recruit Basic Course, Supervisor, Watch Commander, and Command Development schools. The
                  subject of use of force was added to roll call training and provided on a regular basis.
1996              The Department issued a training bulletin entitled “Use of Force-Baton Part II Crowd
                  Management and Control”. This bulletin became the document cited in training to describe the
                  amount of force an officer is able to use during crowd control incidents.
1998              The mobile field force and crowd control course was added to the Recruit Basic Academy
                  Course.
2001              The in-service mobile field force lesson plan was updated during a routine review and at that
                  time the use of force section in the mobile field force lesson plan included a very brief section on
                  use of force that stated that " there is no exception to the use of force policy during crowd
                  control situations other than the reporting requirements." There was no further information
                  documented in the lesson plan regarding details of the use of force policy or the appropriate
                  application of baton strikes during crowd control events. There is no ability to now prove if any
                  additional information was provided in the course regarding use of force, except through
                  discussions with individuals who were students or instructors of the course. Additionally, the
                  section of the course that pertained to the use of the baton during crowd control situations
                  focused totally on technical skills. Therefore, from 2001 forward, the class discussion
                  surrounding use of force at crowd control situations and the behaviors that allow for the use of
                  the baton during crowd control incidents is complicated. In 2001, the settlement requirement in
                  the Crespo v City of Los Angeles lawsuit to train officers on issues involving the media was added



   60   LAPD Report to the Board of Police Commissioners: An Examination of May Day 2007, Appendix 2, pgs.87-89.


          96
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 104 of 222 Page ID #:849

         AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                 to the lesson plans. However, the detail in the lesson plans is insufficient to clarify what
                 specifically, was taught to the students in these areas.
2003             Use of force was one of several topics covered in the in-service training program that all in-
                 service sworn employees attended. In 2003 Metropolitan Division updated the mobile field
                 force course and created a four, eight and ten-hour version for delivery on an "as needed"
                 basis. At the request of the Office of Operations, Metropolitan Division modified the
                 mobile field force training into a five-hour course that was combined with a five-hour
                 course on immediate action and rapid deployment for a ten-hour training day. Combining
                 the two courses was done to help with the growing concern over crime suppression and
                 deployment demands. At this time, the focus of the training continued to be technical skill
                 development due to the reduction in time allotted. When the lesson plan was modified to
                 five hours, the use of force section and the media section were removed from the lesson
                 plan. Metropolitan Division instructors voiced concerns about the inadequate time now
                 allotted for the two vastly different subject matters. However, the training proceeded. It
                 was also incorporated into the Supervisory Development School in 2003. The lesson plan
                 did not cover three critical areas: use of force, when the use of the baton is warranted
                 during crowd control situations, and, policy related to the media at crowd management
                 incidents. The lesson plans clearly focus on techniques rather than policy.
2004             Amid rising concern over crime suppression and field deployment needs, much of the "non-
                 required" training was scaled back at the request of Office of Operations. The chief of police
                 supported the reduction of "non-required" training to allow for a strong focus on Consent
                 Decree training compliance and crime suppression. Mobile field force training for in-service
                 officers was not mandated by the Department or State and, therefore, was not a priority and
                 was among the many training courses that were scaled back.
2005             The Office of Operations director halted the Basic Metro Course and scaled back Metropolitan
                 Division’s regularly scheduled monthly training from two days per month to one due to a
                 growing concern over crime suppression. The cut back of training allowed for Metropolitan
                 Division to be deployed in crime suppression details and assist other commands throughout the
                 City. The Chief of Police approved the recommendation to scale back training with the
                 understanding that the subject should be revisited periodically. By 2005, the information
                 regarding the media policy was added back into the lesson plan during the annual update. Few
                 officers or supervisors attended training conducted with this lesson plan.
2006             As the Department continued to struggle with more officers retiring than new hires coming into
                 the Academy, mobile field force training was sidelined altogether. The Metropolitan Division
                 Basic course remained shut down.
                   Miscellaneous Training Information MacArthur Park After Action Report 2007
• To date (July 2007) every sworn employee in the Department had received training on the use of force policy
  on more than one occasion and had been trained on the techniques and appropriate use of the baton as it
  pertains to use of force policy.
• Traditionally, Metropolitan Division platoons were allowed two training days every four weeks - one firearms
  and one tactics. Since 2004, Metropolitan Division platoons were generally allowed to conduct one tactics
  training day and one firearms training day every four weeks, January through May, and only one training day,
  June through December. On several occasions the training day(s) were cancelled as a result of special
  assignments and/or pre-planned events. A review of the tactics training day topics generally focused on
  dignitary protection duties and other tactics not related to crowd control events.



        97
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 105 of 222 Page ID #:850

           AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


                            History of Training Post 2007 May Day Report
           Information based on documents provided by the LAPD for purposes of this report.
                                             January 2021

2007-           Crowd Management/Crowd Control, 10-hours. Department-wide in which areas trained
   2009         together with their commanding officers. Groups of over 150 personnel at a time would train
                thus being able to replicate actual field scenarios with large numbers of demonstrators. Over
                9,500 personnel were trained. Incident command system and crowd management training
                occurred in the command staff quarterly training.

2009-           Multiple Assault-Counter Terrorism Action Capabilities, 10-hours. Department-wide in which
   2012         large numbers of bureau personnel would train at one time thus being able to replicate actual
                field scenarios. All supervisors and command staff were required to attend. Over 9,100
                personnel were trained. Incident command system and crowd management training occurred in
                the command staff quarterly training each year.

2013-           Some crowd management training was conducted through e-learning for line personnel.
   2014         Incident command system and crowd management training occurred in the command staff
                quarterly training each year. Additionally, a program was introduced to address concerns over
                succession planning for command staff called Conversations in 21st Century Policing. These were
                seminars offered to all command level personnel and lieutenants in which panels discussed
                topics such as crowd management/facilitations, building community relationships, etc. This
                program appears to have been discontinued in 2015 without any documentation as to why.

2015-           Training Bureau planned a Department-wide rollout of mobile field force/crowd management
   2016         training. However, when this plan discussed with executive staff the training was tabled per the
                Office of Operations assistant chief and the Chief of Police to address deployment needs and the
                rising concern over issues surrounding use of force, de-escalation, and crime trends.

2017-           Training Bureau again raised the issue of conducting Department-wide mobile field force/crowd
   2018         control training with executive staff. At that time, a decision was made to take the eight-hour
                and 10-hour courses approved by the State and the Department and condense it into a four-
                hour block to accommodate other training needs. Over 9,200 personnel were trained.

2019-           Training Bureau again raised the issue of conducting Department-wide mobile field force/crowd
    2020        control training with executive staff with no decision to plan for a Department-wide rollout in
                2019. In 2020 the Covid-19 pandemic had engulfed the deployment needs of the Department
                and created restrictions on training. Therefore, most training was tabled.




       98
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 106 of 222 Page ID #:851

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE



IX. Bibliography
   37mm Foam Baton Black Powder Round Spec Sheet. Defense Technologies, December 30, 2020.
            www.defense-technologies.com.
   40mm EXact IMpact Sponge Round Spec Sheet. Defense Technologies, December 30, 2020.
            www.defense-technologies.com.
   Acohido, Byron. “Microsoft Engages Cybergang That Stole $500 Million, June 6, 2013.
            http://www.usatoday.com/story/cybertruth/2013/06/06/hackers-microsoft-fbi-citadel-botnet-
            500-million-robbery/2396693/.
   Ahluwalia, Muninder K, and Laura Pellettiere. Sikh Men Post-9/11: Misidentification, Discrimination, and
            Coping. Asian American Journal of Psychology 1, no. 4 (2010): 303–14.
            https://doi.org/10.1037/a0022156.
   Active Shooter Incident and Resulting Airport Disruption. Los Angeles World Airports, March 18, 2014.
   CA Codes (Pen:830-832.17), 2014. http://www.leginfo.ca.gov/cgi-
            bin/displaycode?section=pen&group=00001-01000&file=830-832.17.
   CA Codes (Pen:833-851.90), 2014. http://www.leginfo.ca.gov/cgi-
            bin/displaycode?section=pen&group=00001-01000&file=830-832.17.
   California Penal Code Section 404 (2016) - California Codes. Accessed December 19, 2020.
            https://california.public.law/codes/ca_penal_code_section_407.
   California Penal Code Section 409 (2016) - California Codes. Accessed December 19, 2020.
            https://california.public.law/codes/ca_penal_code_section_407.
   California Penal Code Section 409.5 - California Attorney Resources - California Laws. Accessed October
            1, 2020. https://law.onecle.com/california/penal/407.html.
   Core Values of the LAPD - Los Angeles Police Department. Accessed December 21, 2020.
            http://www.lapdonline.org/inside_the_lapd/content_basic_view/845.
   Crowd Management. Alexandria, Va: International Association of Chiefs of Police, April 2019.
            https://www.theiacp.org/sites/default/files/2020-08/Crowd%20Management%20FULL%20-
            %2008062020.pdf.
   Deorle v. Rutherford, No. 99–17188 (United States Court of Appeals, Ninth Circuit March 26, 2001).
   Emergency Operations Guide. Los Angeles Police Department, 2009.
   Employment and History of the Bay Area Rapid Transit District Police Department, 2014.
            http://www.bart.gov/about/police/employment.
   EMSI. History of ICS. Accessed December 19, 2020. http://www.emsics.com/history-of-ics/.
   Hornets Nest Sting Grenade, .60 Cal. Rubber Balls, Produce Code ALSG10160. ALS, December 30, 2020.
            www.lesslethal.com.
   Heal, Sid. Concepts of Nonlethal Force: Understanding Force from Shouting to Shooting. Brooklyn:
            Lantern Publishing & Media, 2020.
   Hornets Nest Sting Grenade, .60 Cal. Rubber Balls, Produce Code ALSG10160. ALS, December 30, 2020.
            www.lesslethal.com.




      99
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 107 of 222 Page ID #:852

       AN INDEPENDENT EXAMINATION OF THE LOS ANGELES POLICE DEPARTMENT 2020 PROTEST RESPONSE


   ICS Organizational Structure and Elements. Federal Emergency Management Administration, March
           2018.
           https://training.fema.gov/emiweb/is/icsresource/assets/ics%20organizational%20structure%20
           and%20elements.pdf.
   Lesson Plan: Integrated Communications, De-Escalation and Crowd Control Expanded Course Outline.
           Los Angeles Police Department, October 16, 2018.
   Los Angeles Police Department Use of Force Policy - Revised. Los Angeles Police Department, March
           2017.
   Managing Large Scale Incidents - Area Command, ICS 420-1.3, January 2020.
           https://firescope.caloes.ca.gov/ICS%20Documents/ICS%20420-1.3.pdf.
   Manual of the Los Angeles Police Department. Los Angeles Police Department, Fall 2020.
           http://lapdonline.org/lapd_manual/volume_3.htm#794.10.
   Mitroff, Ian I, and Ralph H. Kilmann. The Psychodynamics of Enlightened Leadership: Cping with Chaos,
           2020.
   OVERVIEW OF LESS-LETHAL FORCE TOOLS AND DEPLOYMENT. Inspector General, Los Angeles Board of
           Police Commissioners, February 22, 2017.
   Overview: The Incident Command System. Accessed December 15, 2020.
           https://www.nationalservice.gov/sites/default/files/olc/moodle/ds_online_orientation/viewf26
           5.html?id=3139&chapterid=908.
   American Legal Publishing Corporation. SEC. 103.111. PARADES AND ASSEMBLIES. Accessed December
           22, 2020. https://codelibrary.amlegal.com/codes/los_angeles/latest/lamc/0-0-0-192090.
   Supervisor’s Field Operations Guide. Los Angeles Police Department, n.d.
   The Mission Statement of the LAPD - Los Angeles Police Department. Accessed December 21, 2020.
           http://www.lapdonline.org/inside_the_lapd/content_basic_view/844.
   TRAINING BULLETIN: COMMAND AND CONTROL. Los Angeles Police Department, July 2018. http://lapd-
           lapd-lapd-assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.
   USE OF FORCE - TACTICS DIRECTIVE: 40mm LESS-LETHAL LAUNCHER. Los Angeles Police Department,
           July 2018. http://lapd-lapd-lapd-assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.
   USE OF FORCE - TACTICS DIRECTIVE: BEANBAG SHOTGUN. Los Angeles Police Department, July 2018.
           http://lapd-lapd-lapd-assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.
   USE OF FORCE - TACTICS DIRECTIVE No. 6.3 BEANBAG SHOTGUN. Los Angeles Police Department, July
           2018.
   USE OF FORCE - TACTICS DIRECTIVE No. 11.1 CROWD MANAGEMENT, INTERVENTION, AND CONTROL.
           Los Angeles Police Department, October 2020. http://lapd-lapd-lapd-
           assets.lapdonline.org/assets/pdf/tac-dir11-crowd-mgmt.pdf.




      100
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 108 of 222 Page ID #:853




                             EXHIBIT 2
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 109 of 222 Page ID #:854




 A CRISIS
 OF TRUST
 A National Police Foundation Report
 to the Los Angeles Board of Police Commissioners on
 the Los Angeles Police Department Response to
 First Amendment Assemblies and Protests Occurring
 May 27 – June 7, 2020
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 110 of 222 Page ID #:855



Disclaimer
The analyses, findings, and recommendations                                   authors, contributors, or the LAPF, LAPD, or LABOPC.
contained herein are those of the National Police                             Rather, the references are illustrations to supplement
Foundation (NPF) assessment team and do not                                   discussion of the issues.
necessarily represent the official position or policies
of the Los Angeles Police Foundation (LAPF), the Los                          The Internet references cited in this publication are
Angeles Police Department (LAPD), or the Los Angeles                          valid as of the date of publication. Given that URLs
Board of Police Commissioners (LABOPC). References                            and websites are in constant flux, neither the authors,
to specific agencies, companies, products, or services                        the NPF, the LAPF, LAPD, or LABOPC can vouch for
should not be considered an endorsement by the                                their current validity.



Statement of Independence
As a nonpartisan and non-member organization, the NPF strives to remain independent in all of its after-action
reviews. The NPF has maintained independence throughout this review and assessment of the LAPD’s response
to the SAFE LA First Amendment assemblies and protests in the summer of 2020. As stated in its agreement
with the Los Angeles Police Foundation and the LAPD:




                        As the report is independent (and not funded by                  or claim of wrongdoing, but to identify lessons
                        the Commission), the findings and conclusions                    learned and best practices that may be used to
                        of the report shall be those of the NPF. The                     improve future responses of the LAPD or other
                        NPF is not aware of any actual, potential                        law enforcement agencies across the U.S.
                        or perceived conflicts of interests related
                        to this agreement or the project. Should we                      The NPF team will independently assess LAPD’s
                        become aware of such an actual, potential or                     response to mass demonstrations, protests,
                        perceived conflict of interest, we will notify                   and First Amendment assemblies that occurred
                        the Commission of such as well as the project’s                  between May 27, 2020 and June 7, 2020, from
                        funder, the Los Angeles Police Foundation.                       a variety of perspectives that includes LAPD
                                                                                         personnel, community-based organizations,
                        The NPF, to the fullest extent possible, will base               elected officials, the local business community,
                        its findings and conclusions on the data and                     LAPD staff involved in command and control
                        records provided by the LAPD or other reliable                   operations, as well as additional stakeholders.”1
                        information. Our purpose is not to find fault or
                        place blame or to investigate any allegation



While the NPF assessment team has engaged with the LABOPC and LAPD throughout the review, at no point did
either body influence the outcomes or findings of the report. Additionally, the NPF assessment team did not discuss
any of the specific findings or recommendations or otherwise collaborate with any NPF contributors or partners.



Suggested Citation
National Police Foundation. (2021). A Crisis of Trust: A National Police Foundation Report to the Los Angeles
Board of Police Commissioners on the Los Angeles Police Department Response to First Amendment
Assemblies and Protests Occurring May 27 – June 7, 2020. National Police Foundation.

1
    National Police Foundation. (2020, August 11). Award Letter to Los Angeles Board of Police Commissioners.
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 111 of 222 Page ID #:856
 National Police Foundation - A Crisis of Truth




Acknowledgements
Having conducted a critical review of LAPD’s response to the unrest following the Rodney King use of force
incident, the National Police Foundation was asked by the Los Angeles Board of Police Commissioners (LABOPC)
to conduct an independent after-action review of the Los Angeles Police Department’s response to First
Amendment assemblies and protests in Los Angeles during the period May 27– June 7, 2020. The Los Angeles
Police Foundation provided funding to support the review.

Los Angeles Police Department (LAPD) Chief Moore, his command staff, and the LAPD Office of Constitutional
Policing and Policy (OCPP) provided access to LAPD materials and resources, contact information for LAPD
personnel and community stakeholders, and information related to the department’s response to the SAFE LA
First Amendment assemblies and protests.

LAPD personnel, family members of LAPD personnel, City elected officials, and community members participated
in interviews, focus groups, and open listening sessions. Their experiences, feedback, and recommendations were
invaluable.

This review demonstrates the commitment of the LABOPC and the LAPD to reimagining policing in the City of Los
Angeles, to addressing challenges in community-police interactions, and protecting First Amendment assemblies
and protests. In requesting this review, the LABOPC and the LAPD recognize that to advance and improve policing
in the City of Los Angeles, they must engage in rigorous internal and external processes to identify areas of
strength and areas for improvement in their response to First Amendment assemblies and protests.




                                                                                                         i
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 112 of 222 Page ID #:857
National Police Foundation - A Crisis of Truth




About the National Police Foundation
Established in 1970 through a grant from the Ford                     has conducted seminal research in police behavior,
Foundation, the National Police Foundation (NPF)                      policy, and procedure, and continues leading efforts
is the oldest nationally known 501(c)(3) nonprofit,                   in new evidence-based practices and innovations to
nonpartisan, and non-membership-driven organization                   law enforcement.
dedicated to improving American policing. Born out
of widespread tensions that had reached their peak                    To accomplish its mission—Advancing Policing
following the Civil Rights Movement that resulted                     Through Innovation and Science—NPF works closely
in public protests, riots, and other civil disruptions                with public safety and criminal justice agencies across
nationwide, NPF was a mechanism for a reasoned                        the country and around the world. One area of focus
approach through application of scientific principles                 has been to increase institutional and community
and understanding of police procedure to examine                      learning through independent, comprehensive after-
and improve policing nationwide. Independent                          action reviews of critical incidents such as mass
of political encumbrances, NPF operated with                          violence, officer involved shootings, and mass
independence and objectivity in a time when political                 demonstrations. Over the last decade, the NPF has
influences continued to be strong and gripping.                       completed dozens of these reviews, committing to an
                                                                      honest, balanced, informed approached to evaluation,
Through time, NPF’s growing portfolio of scientific                   and to providing this information to stakeholders
research and experiments remains the catalyst                         nationwide in its library of after-action reviews. The
for significant changes in policing, informing                        NPF continues to add to this library in an effort to
scholars and practitioners alike, and serves as a                     share lessons that contribute to the advancement of
model for the systematic examination of real-world                    policing nationwide.
challenges. Over the course of the last 50 years, NPF




NPF Staff 2
•      Frank Straub, PhD, Director, Center for Mass                   •   Christine Johnson, Project Associate, NPF
       Violence Response Studies, NPF                                 •   Yukun Yang, Research Data Scientist, NPF
•      Jennifer Zeunik, Director, Local Programs, NPF
•      Travis Taniguchi, PhD, Director, Research, NPF
•      Ben Gorban, Senior Project Associate, NPF
•      Katherine Hoogesteyn, PhD, Research
       Associate, NPF




2
    NPF staff biographies and headshots can be found in Appendix D.


         ii
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 113 of 222 Page ID #:858
 National Police Foundation - A Crisis of Truth




National Police Foundation Assessment
Team Members
Subject Matter Experts




        Reverend Jeffrey                           Chief (retired) Robert                           Commissioner
            Brown                                         C. White                               (retired) Charles H.
                                                                                                  “Chuck” Ramsey
Reverend Brown is a nationally recognized     With almost 50 years of experience,          Commissioner Ramsey has been at the
leader and expert in coalition-building,      Chief White has experience in almost         forefront of developing innovative policing
gangs, youth, and urban violence reduction.   every area of policing. He has led both      strategies and leading organizational
He has over 20 years of experience of         the Denver Police Department and the         change for the past 35 years. He brings
gang mediation and intervention and           Louisville Metropolitan Police Departments   over 50 years of knowledge, experience and
developing dialogues in police/community      over his career. He began his career with    service in advancing the law enforcement
relations in the United States and around     the Metropolitan Washington DC Police        field. He has led three major police
the world. His work builds on the idea that   Department in 1972.                          departments, including the Chicago Police
while community policing is an effective                                                   Department ( -1997), the Metropolitan
policing tool, in many urban areas, the                                                    Washington DC Police Department
relations between the urban, often minority                                                (1998-2007), and the Philadelphia Police
community and law enforcement is poor,                                                     Department (2008 – 2016). Following this
which inhibits effective policing and                                                      tenure, Ramsey was tapped by President
prevents the community from getting the                                                    Obama to lead the President’s Task Force
quality of life it deserves. Rev. Brown’s                                                  on 21st Century Policing. His work in police
experience has led to his successful                                                       organizational change and reform continues
work nationally in cities like Boston,                                                     under his company, 21CP.
Massachusetts; Camden, New Jersey; and
Salinas, California to help build a strong
community component into any public
safety crime reduction strategy. He is one
of the co-founders of the Boston Ten Point
Coalition, a faith-based group that was an
integral part of the “Boston Miracle”— a
process where the city experienced a 79%
decline in violent crime in the 90s—and
spawned countless urban collaborative
efforts in subsequent years that followed
the Boston Ceasefire model.



                                                                                                                               iii
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 114 of 222 Page ID #:859




              TABLE OF
              CONTENTS
              ACKNOWLEDGEMENTS                                         i
              ABOUT THE NATIONAL POLICE FOUNDATION                     ii
                  NATIONAL POLICE FOUNDATION ASSESSMENT TEAM MEMBERS   iii
              EXECUTIVE SUMMARY                                        5
                  THE NATIONAL CONTEXT                                 5
                  PROTESTS IN LOS ANGELES                              5
                  COMMUNITY PERCEPTIONS OF THE LAPD RESPONSE           6
                  SUMMARY STATEMENT OF FINDINGS                        7
              AFTER ACTION REVIEW PURPOSE AND SCOPE                    9
                  PURPOSE, SCOPE, AND APPROACH                         9
                  ACCESS TO DATA, INFORMATION AND PERSPECTIVES         9
                  CHALLENGES AND LIMITATIONS OF THIS REVIEW            10
              NATIONAL AND LOCAL CONTEXT                               14
                  NATIONAL CONTEXT                                     14
                  THE “NEW” PROTEST ENVIRONMENT                        15
                  LOCAL CONTEXT                                        17
              GENERAL SUMMARY OF EVENTS                                22
              CHAPTER ONE: LAPD PROVISIONS AND TRAINING RELEVANT TO    24
              FIRST AMENDMENT ASSEMBLIES AND PROTESTS
                  USE OF FORCE                                         24
                  LESS-LETHAL WEAPONS                                  25
                  CROWD CONTROL INCIDENT DOCUMENTATION AND REVIEW      27
                  BODY-WORN CAMERAS                                    28
                  CROWD DISPERSAL AND DISPERSAL ORDERS                 29
                  MASS ARRESTS                                         29
                  TRAINING                                             31
                  CHAPTER ONE FINDINGS AND RECOMMENDATIONS             33
              CHAPTER TWO: LEADERSHIP AND INCIDENT COMMAND             36
                  CITY LEADERSHIP AND INCIDENT COMMAND                 36
                  LAPD INCIDENT COMMAND                                38
                  STAFFING AND RESOURCE ALLOCATION                     41
                  MUTUAL AID                                           45
                  CHAPTER TWO FINDINGS AND RECOMMENDATIONS             47
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 115 of 222 Page ID #:860




                CHAPTER THREE: PUBLIC COMMUNICATION AND SOCIAL MEDIA     51
                     PUBLIC COMMUNICATION                                51
                     SOCIAL MEDIA DURING CRITICAL INCIDENTS              53
                     TRANSPARENCY                                        54
                     SOCIAL MEDIA FOR INFORMATION-GATHERING              57
                     CHAPTER THREE FINDINGS AND RECOMMENDATIONS          59
                CHAPTER FOUR: OFFICER WELLNESS AND MORALE                60
                     POLICING CIVIL UNREST AND TRAUMA DURING COVID-19    60
                     OUTCOMES OF TRAUMA                                  61
                     IMPACT OF TRAUMATIZED OFFICERS                      62
                     THE LAPD RESPONSE TO EMPLOYEE HEALTH AND WELLNESS   63
                     CHAPTER FOUR FINDINGS AND RECOMMENDATIONS           65
                CHAPTER FIVE: COMMUNITY ENGAGEMENT AND PERSPECTIVE       67
                     PUBLIC SAFETY IN COMMUNITIES OF COLOR               67
                     LAPD RELATIONSHIP WITH THE COMMUNITY                68
                     RELATIONSHIPS DURING THE SAFE LA FIRST AMENDMENT    69
                     ASSEMBLIES AND PROTESTS
                     CHAPTER FIVE FINDINGS AND RECOMMENDATIONS           71
                CONCLUSION: MOVING FORWARD                               72
                APPENDIX A: ALL FINDINGS AND RECOMMENDATIONS             73
                APPENDIX B: DETAILED METHODOLOGY                         84
                    INTERVIEWS AND FOCUS GROUPS                          84
                     LAPD AND CITY OF LA RESOURCES MATERIAL REVIEW AND   85
                     DATA ANALYSES
                     OPEN SOURCE NEWS AND SOCIAL MEDIA REVIEW            93
                     NATIONAL RESOURCE REVIEW                            93
                APPENDIX C: TIMELINE OF EVENTS                           94
                    THE FIRST THREE DAYS: WEDNESDAY, MAY 27 - FRIDAY,    94
                    MAY 29, 2020
                    SATURDAY, MAY 30 - MONDAY, JUNE 1, 2020              97
                     TUESDAY, JUNE 2 - SUNDAY, JUNE 7, 2020              102
                APPENDIX D: NPF STAFF MEMBERS                            108
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 116 of 222 Page ID #:861
National Police Foundation - A Crisis of Truth




Executive Summary
The National Context
The past year, 2020, was by many measures an unprecedented year. The COVID-19 pandemic, political
discourse and rising tensions amid ideological divisions, public frustration and anxiety, and a growing intensity
and spotlight on racial justice took center stage in communities across the United States. Then, the May 25,
2020, death of George Floyd3 ignited protests and civil unrest. The protests spanned across communities large
and small and engaged a broad spectrum of people across racial and ethnic divides4. Similar protests in cities
and communities – large and small, urban and suburban, East and West—across the United States voiced
mistrust and frustration regarding police interactions within communities of color as well as the growing
tension, not just within those communities, but in all communities. Protests were amplified and tensions
heightened as the issues became a part of the national political debate.


                                                                                            Protests in Los Angeles
                                                                                            The City of Los Angeles (LA) and the Los Angeles
                                                                                            Police Department (LAPD) has had experience with
                                                                                            First Amendment events, protests and riots over
                                                                                            several decades. In 1992, the Rodney King riots in the
                                                                                            LAPD’s South Bureau provided lessons regarding the
                                                                                            importance of police-community relations, training,
                                                                                            crowd control, and the need for de-escalation in
                                                                                            tense crowd situations5. To some extent, because of
                                                                                            the work LAPD has done to engage the community
                                                                                            since 1992, and because the death of Mr. Floyd did
                                                                                            not happen in LA, members of the LAPD command
                                                                                            staff and City elected officials indicated to the NPF
                                                                                            assessment team that they didn’t expect the protests
                                                                                            to erupt in violence.

                                                                                            In fact, the LAPD and elected officials believed that
                                                                                            they had developed and implemented an effective
                                                                                            strategy to facilitate and protect First Amendment
                                                                                            assemblies and protests, often in collaboration with
                                                                                            activists in the LA community. Therefore, officials
                                                                                            were surprised by the intensity and scope of the
                                                                                            unrest, and while they were prepared for large First
                                                                                            Amendment assemblies, they did not anticipate—or
                                                                                            prepare for—the violence that erupted.


3
  The Hennepin County Medical Examiner’s Office Autopsy Report diagnosed the death as a homicide caused by “cardiopulmonary arrest complicating law enforcement
subdual, restraint, and neck compression.” See: Hennepin County. (2020, May 26). https://www.scribd.com/document/464472105/Autopsy-2020-3700-Floyd#fullscreen&from_
embed. Derek Michael Chauvin has been charged with Second Degree Murder – Unintentional – While Committing A Felony, Third Degree Murder – Perpetrating Eminently
Dangerous Act and Evincing Depraved Mind, and Second Degree Manslaughter – Culpable Negligence Creating Unreasonable Risk. See: State of Minnesota v. Derek Michael
Chauvin. (2020, June 3). US District Court, Fourth Judicial District.
https://mncourts.gov/mncourtsgov/media/High-Profile-Cases/27-CR-20-12646/AmendedComplaint06032020.pdf
4
  Fisher, Dana R. (2020, July 8). “The diversity of the recent Black Lives Matter protests is a good sign for racial equity.” The Brookings Institution. https://www.brookings.edu/
blog/how-we-rise/2020/07/08/the-diversity-of-the-recent-black-lives-matter-protests-is-a-good-sign-for-racial-equity/
5
  Webster, William H. and Hubert Williams. (1992, October 21). The City in Crisis: A Report by the Special Advisor to the Board of Police Commissioners on the Civil Disorder in
Los Angeles. https://www.policefoundation.org/publication/the-city-in-crisis/


        5
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 117 of 222 Page ID #:862
     National Police Foundation - A Crisis of Truth




Community Perceptions of the LAPD Response
Some community members detailed accounts of police aggression during the SAFE LA First Amendment
assemblies and protests, including using “chemicals” and rubber bullets (see Less-Lethal Weapons
beginning on page 25 of this report), hitting protesters with batons, and kettling (see Mass Arrests
beginning on page 29 of this report) to effect mass arrests as a method of crowd control. One community
member suggested that the LAPD response, “was no surprise to me although it was shocking and I will
never forget this incredibly scarring event in my life.”6 Others, however, perceived that while the department
is generally proactive in responding to crime and safety issues particularly in the downtown area, LAPD
did not do enough to stop the looting and destruction of local businesses during some of the events–which
may have suggested to some that a higher level of tolerance may exist and that violence and destruction
of property would be tolerated. Finally, the National Police Foundation (NPF) assessment team heard from
some community members who referenced positive interactions with the LAPD during the protests. These
community members reported that LAPD personnel responded and “did the best that they could” given
chaotic and fluid situations7. They acknowledged the violence being directed at officers that worked the line
and described officers being yelled at and having frozen water bottles, rocks, and other items thrown at them8.
These community members believed that the aggressive tactics used by LAPD were in reaction to aggressive
tactics used by protesters that may have been trying to incite a violent response9.

LAPD members involved in the response described to the NPF assessment team a department with some of the
most highly-skilled, highly-trained members in the country. At the same time, they noted that at the beginning
of the protests—specifically on May 28, 29, and 30—the department was unable to coordinate, mobilize and
disperse the crowds, or effectively stop the destruction. After the third day, LAPD members described being
better resourced and deployed within a strategy that allowed community members to exercise their First
Amendment rights safely and peacefully.

Families of LAPD members expressed that these events have taken a significant toll on LAPD members and
their families. LAPD members and their families are exhausted; they and their families feel isolated; they are
demoralized by the lack of support from public, City, and department leadership; and, are frustrated by their
perceived inability to do the job they are trained to do. They described missed or ignored opportunities that the
City and the department had to counter destructive narratives, and to tell the department’s story about the work
they do every day to protect the city.




 6
   NPF assessment team Community Listening session. February 4, 2021. By policy, LAPD does not deploy projectile chemical munitions, but officers are issued individual OC
   spray canisters.
 7
   Ibid.
 8
   NPF assessment team interview with Business Improvement District representative. January 25, 2021.
 9
   See footnote 6.


                                                                                                                                                                    6
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 118 of 222 Page ID #:863
National Police Foundation - A Crisis of Truth




Summary Statement of Findings
Through its review of the LAPD response to the SAFE LA First Amendment assemblies and protests that
occurred between May 27 and June 7, 2020, the NPF assessment team makes 22 findings, each of which are
discussed in greater detail within the report:



LAPD Provisions and Training Relevant                   critical infrastructure and major intersections and
to First Amendment Assemblies                           thoroughfares.
and Protests
                                                        Finding 1.7: While LAPD has clear policies around
Finding 1.1: Following the violent Rodney King          use of force, crowd management, and other relevant
protests in South LA in 1992, the LAPD made             pieces of responding to First Amendment assemblies
significant changes to their protocols in response      and protests, they do not have one policy directing
to civil unrest, setting a national model for law       response specifically to large-scale, fluid, city-wide
enforcement policy and training.                        civil unrest that turns violent or contains violence.

Finding 1.2: LAPD, like many police departments         Leadership and Incident Command
across the country had well-developed crowd
management policies and practices that had proven       Finding 2.1: The nature of the SAFE LA First
successful during previous events. Those policies and   Amendment assemblies and protests that occurred in
practices were inadequate to handle the disparate       Los Angeles between May 27 and June 7, 2020 were
groups, or to identify leaders amongst the protesters   ones that neither LAPD, nor other jurisdictions across
and address the level of violence.                      the nation, have previously experienced nor expected.

Finding 1.3: Although it aligned with LAPD’s use of     Finding 2.2: The City of Los Angeles lacked
force provisions and procedures, documentation of       a well-coordinated city-wide political, policy,
uses of force during protests and demonstrations—       communications, and law enforcement response
including the deployment of less lethal munitions—      mission to the SAFE LA First Amendment assemblies
was inconsistent by LAPD members.                       and protests that occurred between May 27 and June
                                                        7, 2020.
Finding 1.4: Some LAPD personnel had not
been provided contemporary training on crowd            Finding 2.3: Communication within LAPD—
management, mobile field force, supervision, de-        particularly in the first few days—was inconsistent
escalation, or the use of less-lethal instruments       between the Chief, his command staff, bureau
prior to the First Amendment assemblies and             commanders and field supervisors, and line officers.
demonstrations from May 27 through June 7, 2020.        This created significant challenges regarding: (a)
                                                        identifying a cogent operating philosophy; (b)
Finding 1.5: During the initial days of the protest,    determining operations during individual shifts,
the number of disparate groups, the pace at which       including when shifts started and ended; and, (c)
the protests accelerated, and the level of violence     establishing coordination and consistency between
precluded the highly trained and experienced LAPD       shifts.
bike unit from successfully completing its mission.
                                                        Finding 2.4: The issuing and cancellation of Tactical
Finding 1.6: The National Guard was mobilized,          Alerts contributed to confusion and frustration
responded to the City, and were used to protect         amongst supervisors and officers.

     7
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 119 of 222 Page ID #:864
 National Police Foundation - A Crisis of Truth




Finding 2.5: LAPD did not effectively leverage
intelligence and information city-wide—including
publicly-available social media—that may have            Finding 4.3: LAPD, elected officials and the
enhanced situational awareness of officers and           LA community should recognize that research
their ability to rapidly assess multiple venues and      indicates that crowd management and other critical
deploy resources.                                        incidents have a significant negative impact on law
                                                         enforcement personnel, their significant others,
Finding 2.6: LAPD should develop, implement,             and children.
and review MOUs with the LASD and other law
enforcement agencies to support and clearly              Finding 4.4: COVID-19, the deaths of nine
define roles, responsibilities, and protocols to First   members of the Department, deaths and serious
Amendment assemblies and protests.                       illness among loved ones, and the fear of infecting
                                                         family members placed untold stress on the LAPD,
Public Communication and                                 and exacerbated the stress and trauma associated
Social Media                                             with crowd management during the SAFE LA First
                                                         Amendment assemblies and protests.
Finding 3.1: Although a virtual JIC was
established, the review process impacted the             Finding 4.5: Officer morale has been described
ability of LAPD to post timely messages to its           almost universally as ‘at an all-time low’. In
social media accounts.                                   addition to being the “target” of the protests,
                                                         frustration with LAPD leadership and inconsistent
Finding 3.2: The LAPD decision to not fully              messaging, and statements and decisions made
leverage social media to share information               by elected officials during and after the protests
and respond to false accusations allowed                 have been perceived as a lack of support for the
demonstrators to control the narrative and               department.
overwhelm LAPD on the information front.
                                                         Community Engagement and
Officer Wellness and Morale                              Perspective

Finding 4.1: For more than 50 years, LAPD                Finding 5.1: LAPD has a history of professional
has endeavored to assist its personnel through           policing, positive engagement, and strong
Behavioral Science Services and aligned groups.          relationships with business owners and Business
In many ways, LAPD should be recognized for its          Improvement District (BID) organizations, faith- and
innovative programs and leadership in the law            community-based institutions and organizations,
enforcement profession regarding physical and            and the Los Angeles community, including
mental wellness.                                         activists. They were able to leverage those
                                                         relationships during responses to the SAFE LA First
Finding 4.2: The research is clear that law              Amendment assemblies and protests.
enforcement personnel are exposed to significant
traumatic events during the course of their careers.     Finding 5.2: Despite ongoing efforts to
This exposure increases the likelihood of negative       improve relationships, the history of LAPD is
physical and mental health impacts that extend           also punctuated with tensions between the
beyond an officer’s law enforcement career.              community and the department (as well as


                                                                                                         8
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 120 of 222 Page ID #:865
National Police Foundation - A Crisis of Truth




After Action Review Purpose and Scope
Purpose, Scope, and Approach
In August 2020, at the request of the Los Angeles Board of Police Commissioners (LABOPC)—and with funding
provided by the Los Angeles Police Foundation—the National Police Foundation (NPF) was engaged to conduct
an independent after-action review (AAR), assessment, and analysis of the actions of the Los Angeles Police
Department (LAPD) in response to First Amendment assemblies and protests in the City of Los Angeles (LA)
from May 27 through June 7, 2020.

The purpose of this NPF AAR is to assist the LABOPC and the LAPD to improve the Department’s preparation
and response to future similar events. Putting resources toward this type of review while only occasionally
undertaken by Cities or city stakeholders demonstrates the willingness of the LABOPC and the LAPD to consider
reimagining policing in the City of Los Angeles, to addressing challenges in community-police interactions,
and to protecting First Amendment assemblies and protests. In requesting this review, the LABOPC and the
LAPD recognize that to advance and improve policing in the City of Los Angeles, they must engage in rigorous
internal and external processes to identify areas of strength and areas for improvement in their response to
First Amendment assemblies and protests. The LA community also deserves City and LAPD leadership who will
commit to follow through on necessary changes to improve future responses to First Amendment assemblies
and protests, as well as the delivery of police services in LA.

It should be noted that this AAR is not part of or associated with any other investigation–criminal, civil, internal,
or other. The sole purpose of this review is to provide an independent assessment of the LAPD response to the
SAFE LA First Amendment assemblies and protests to promote LAPD’s study and improvement of the systems,
processes, and strategies executed by their members.

In order to conduct this AAR, the NPF assessment team—comprised of subject matter experts in law
enforcement, police-community relations, response to First Amendment assemblies and protests, policy
analysis, police data analysis, and research—developed and implemented a process that involved multiple
methods of information gathering, collection, and analysis. The NPF assessment team gathered feedback,
information, and data through:

                            1.   interviews, focus groups, and anonymous feedback;
                            2.   LAPD and City of LA resources and data;
                            3.   open-source news and social media review; and,
                            4.   national academic and public safety resources.10

The NPF assessment team used the totality of the information gathered to identify the findings and
recommendations included herein.

Access to Data, Information and Perspectives
LAPD provided access to materials and data requested by the NPF assessment team for this review. LAPD
provided directives, operational manuals, internal memoranda and special orders, and notices; academy and
in-service training curricula/expanded course outlines and lesson plans, guides, training records, and




10
     For more information, see Appendix B: Detailed Methodology.


           9
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 121 of 222 Page ID #:866
     National Police Foundation - A Crisis of Truth




training bulletins; Incident Action Plans, Event Action Plans, and chronology logs; Incident Command System
forms; communications logs; arrest, crime, calls for service, booking, property damage, and socio-economic
data; officer wellness plans and injury data; and, more as requested by the NPF assessment team. Additionally,
LAPD provided the NPF assessment team with approximately two terabytes of videos, images, and radio
channel recordings. LAPD also provided access to 147,921 body-worn camera videos and images.

The NPF assessment team also received data, information, and multimedia directly from business
representatives and community members.


Challenges and Limitations of this Review
COVID-19
Due to the COVID-19 pandemic, the NPF assessment team was unable to conduct in-person site visits in LA—
historically, an important part of the NPF AAR process. The NPF assessment team normally conducts several
site visits throughout the review period in an effort to host in-person interviews and focus groups; to gain
situational awareness and perspective of the local community; to understand distances/proximities; to get a
better feel for department and city culture; and, to better envision potential challenges related to crowd control
and responding officers establishing on-scene command.

The site visits are integral to NPF’s approach to conducting AARs, especially in engaging with community
members. The NPF assessment team conducted virtual interviews, focus groups, and community listening
sessions, but was unable to visit local coffee shops, eateries, and community gathering locations to conduct
spontaneous field interviews and establish the comradery and environmental awareness necessary for the
team to be able to ask important questions, hear honest answers, and have tough conversations. The NPF
assessment team was able to hold four, 60-minute virtual open listening sessions for community members: two
on February 4, 2021 and two on February 17, 2021. A total of 128 community members attended these sessions.
In an effort to expand the options for those who wanted to provide input, the team created a webpage—
www.policefoundation.org/lapdreview—with an anonymous comment box and an email address to schedule
individual interviews or focus groups, provided a phone number for LAPD personnel and LA community
members to provide feedback, and disseminated information about the listening sessions and ways to provide
feedback through the LABOPC and on the NPF social media accounts.11

COVID-19, which has also been implicated as one of the reasons for the number, and visceral nature, of the
protests in the first place, also prevented the NPF assessment team from traveling to LA during the review.
It prevented the team from being on-site and generally presented a hurdle to the expansive collection of
information through both scheduled formal methodologies and organic approaches that are inherent in the NPF
AAR data collection and analysis process.

Coinciding Investigations, Reviews, Inquiries & Assessments,
and Limited Participation
Due to simultaneous ongoing litigation, internal affairs investigations, and other AARs regarding the
same assemblies and protests, some information was not provided to the NPF assessment team. The NPF




11
     For more information, see Appendix B: Detailed Methodology.


                                                                                                             10
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 122 of 222 Page ID #:867
National Police Foundation - A Crisis of Truth




litigation or internal affairs investigations, in an effort to protect the legitimacy and integrity of those investigations.
At the same time as this AAR was underway at least two other similar reviews were also underway. First, a team
of former LAPD members led by Gerald Chaleff was commissioned by the City Council to review LAPD’s response
to SAFE LA First Amendment assemblies and protests12. Also, through interviews and focus groups, the NPF
assessment team was told that the LAPD OCPP was also conducting an internal AAR. The NPF assessment team
was not provided access to either AAR13 before its final draft was written.

Despite efforts to work with LAPD and the Los Angeles Police Protective League (LAPPL)—the union that represents
LAPD officers below the rank of lieutenant—to encourage participation in this review, many LAPD personnel who
responded to SAFE LA First Amendment assemblies and protests did not speak with the NPF assessment team.
The NPF assessment team scheduled four 90-minute virtual focus groups/listening sessions for LAPD officers; four
90-minute virtual listening sessions for LAPD sergeants; and, one with the Los Angeles Police Protective League
Board (LAPPL) to provide opportunities for them to provide input on their experiences during the response to
the SAFE LA First Amendment assemblies and protests. The NPF assessment team also provided several means
through which LAPD members could reach out to schedule interviews or focus groups or to provide written input
anonymously. Four LAPPL Board members, four sergeants and one officer participated. In addition, a number of
high-ranking LAPD personnel who played important roles in the agency’s response have since retired, and were
not interviewed by the NPF assessment team because the LAPD determined that it was not able to provide contact
information for these individuals. The NPF assessment team also conducted a series of focus groups and individual
interviews with family members of LAPD personnel.

City of Los Angeles elected officials, while having engaged their own review of the LAPD response to the protests
and demonstrations, were invited to participate in this review as well. However, less than half of those invited,
participated in interviews with the NPF assessment team.

The NPF assessment team engaged, to the best of their ability, Los Angeles business owners and representatives,
community and faith leaders, and individual community members by providing opportunities for them to participate
in interviews and voice their concerns. The NPF assessment team scheduled virtual interviews, focus groups, and
open listening sessions with LA community members throughout the process. The input and feedback of those who
participated is referenced in this report.

While those LAPD personnel, elected officials, and community members who did participate provided a variety of
insights and perspectives into areas for the NPF assessment team to focus on, made recommendations, and offered
suggestions to enhance police-community relations and the response to First Amendment assemblies and protests,
the NPF assessment team was surprised at the unusually low number of individuals willing to participate.




12
   Chaleff, Gerald. (2021, March 10). An Independent Examination Of The Los Angeles Police Department 2020 Protest Response.
https://clkrep.lacity.org/onlinedocs/2020/20-0729_rpt_CLA_03-11-21.pdf
13
   Los Angeles Police Department. (2021). SAFE LA After Action Report DRAFT. Provided to the NPF assessment team by LAPD electronically on March 17, 2021.


       11
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 123 of 222 Page ID #:868
     National Police Foundation - A Crisis of Truth




However, a number of factors may have contributed to this.
                           1. A general lack of trust exists around policing in LA. Many community members
                              don’t trust the police and there are politics both within the City of LA and within
                              LAPD that preclude some in the City and LAPD from participating.
                           2. Due to COVID-19, the NPF assessment team was not able to be on-site in LA
                              and at LAPD to conduct informal interviews and discussions, to better publicize
                              scheduled ones or to encourage individuals to participate. The team had limited
                              reach working remotely.
                           3. Having three different reviews of the same incident(s) going on at the same time can
                              cause fatigue from community members, LAPD members, and other stakeholders
                              in answering similar questions repeatedly. This ‘multiple review’ approach can also
                              detract from one focused and thorough investigation that provides access to all the
                              information and a robust variety of perspectives while also contributing to the ‘us
                              against them’ politics that continues to plague public safety.

Multiple Stakeholders
While the scope of this assessment was limited to LAPD’s response to the SAFE LA First Amendment
assemblies and protests, multiple stakeholder groups have a role to play in understanding the responses and
improvement going forward.

Under the City Charter, the LABOPC serves as the head of the LAPD, setting overall policy or policy direction
and goals, while the Chief of Police manages and implements the LABOPC’s directives. In 1992, the LABOPC
commissioned The City in Crisis: A Report by the Special Advisor to the Board of Police Commissioners on the
Civil Disorder in Los Angeles, in response to the LAPD handling of the riots instigated by the “not guilty” verdict
in the trial involving four LAPD officers for their involvement in the arrest and beating of Rodney King.14

Chief Moore, his command staff, and the LAPD Office of Constitutional Policing and Policy (OCPP) were in the
midst of an ongoing process of reviewing LAPD policies, procedures, and training relative to the ways in which
the department engages in crowd control and crowd management during First Amendment assemblies, mass
demonstrations, protests, and civil unrest when the AAR request was made15. Chief Moore, his command staff, and
the leadership of the OCPP are interested in receiving recommendations that would assist them in those ongoing
efforts to enhance the programs and operations of the department, as well as police-community relations.

Elected officials also play a key role in the response to First Amendment assemblies and protests. Regardless
of their involvement in tactical and operational decisions, their leadership, coordination, and public messaging,
have both explicit and implicit impacts on the overall response. It is increasingly important that the mayor, city
councilmembers, and other city officials understand their roles and responsibilities and the impacts their actions and
statements have.




14
     See footnote 5.
15
     Los Angeles Police Department. (2020, August 30). Memorandum of Agreement Between the Los Angeles Police Department and the Police Foundation.


                                                                                                                                                      12
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 124 of 222 Page ID #:869
National Police Foundation - A Crisis of Truth




Communities across the country, including LA, are working to address complex issues of race in the United
States, including disparities in the criminal justice system, reimagining policing, reducing use of force, and
other long-standing and unaddressed socio-economic and political challenges that have impacts on policing
and police-community relations. Community organizations and members with a variety of perspectives can
play an integral role in helping to identify opportunities to make meaningful enhancements and in working with
police and elected officials to create holistic strategies regarding First Amendment assemblies and protests.

Likewise, each of these stakeholders—LABOPC, LAPD, elected officials, and the community—has a role
in identifying steps necessary to engage in dialogue, healing, and moving LA forward. City government,
LABOPC, LAPD, and the community must commit to rebuilding and restoring trust together through honesty,
transparency, accountability, engagement, and a shared definition of public safety. It is also critical that the City
of LA, LAPD, and community members join in developing and training for a city-wide response that supports
the expression of individual First Amendment rights and prevents disorder from persisting and intensifying.

LA and the LAPD have served as innovative city and police agency models in many ways. LA, LAPD,
and Angelenos now have a unique opportunity develop a new model for law enforcement agencies and
communities nationwide to resolve the crisis of trust and enhance police and community response to First
Amendment assemblies and protests.




     13
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 125 of 222 Page ID #:870
 National Police Foundation - A Crisis of Truth




National and Local Context
National Context
On May 25, 2020, George Floyd, a 46-year-old African                         police attest that police reform must be radical, as
American man, died after being handcuffed and                                conventional methods of reform have been insufficient
pinned to the ground by Derek Chauvin, a Minneapolis                         to bring about needed changes to policing.
Police Department (MPD) officer who knelt on Mr.
Floyd’s neck for more than seven minutes.16 Three                            At the same time, the percent of positive COVID-19
other MPD officers were also charged in the incident.                        tests and the number of fatalities were continuing
The death of Mr. Floyd was recorded on video by                              to increase across the nation.17 Specifically in Los
witnesses, and subsequently shared extensively                               Angeles (LA), Mayor Eric Garcetti had issued a series
on social and news media. His death galvanized                               of local public health emergencies and guidelines that
nationwide outrage spurring First Amendment                                  limited or cancelled public and private gatherings,
assemblies and protests for racial justice across cities                     business operations, and established penalties for
in the US, and across the globe. The public reaction                         failure to comply.18 19 20 As a result, industries that are
to the death of Mr. Floyd was fueled by a history of                         particularly important to the Los Angeles economy—
high-profile cases involving the deaths of African                           including entertainment, travel, shopping, and
Americans at the hands of police officers—including                          dining—began unprecedented levels of furloughs and
Oscar Grant in 2010, Michael Brown and Eric Garner in                        layoffs.21 People were feeling restricted, angry, fearful,
2014, Keith Lamont Scott in 2016, and Breonna Taylor                         anxious, and frustrated, which created the impetus
and Tony McDade in 2020—and against the backdrop                             and opportunity for many people to express those
of ongoing distrust between the African American                             feelings through First Amendment assemblies and
community in particular, and minority groups in                              protests that went on for days and nights.
general, and the police.
                                                                             Anger regarding the death of Mr. Floyd, ongoing calls
The death of Mr. Floyd also intensified demands for                          for police reform, erosion of police legitimacy, and
police reform across the nation. As thousands took to                        the uncertainties surrounding the COVID-19 pandemic
the streets to protest, they called for renewed attention                    fueled the flames of an already-divisive political
to long-standing criticisms and concerns regarding                           environment. Increasingly, traditional and social media
police practice—including complaints about racism                            was used to make and spread accusations, question
and disparate use of force against communities of                            opposing views, and pit groups against one another.
color, the militarization of police forces, and the lack                     Across the nation, communities were challenged to
of accountability for abuses of police power. Perhaps                        reconsider issues that burned below the surface as First
the most controversial demand has been the call to                           Amendment assemblies became protests and riots.
“defund the police.” Proponents of defunding the




16
   State of Minnesota v. Derek Michael Chauvin. (2020, June 3). US District Court, Fourth Judicial District.
https://mncourts.gov/mncourtsgov/media/High-Profile-Cases/27-CR-20-12646/AmendedComplaint06032020.pdf
17
   US Centers for Disease Control and Prevention. (2020, June). COVIDView Week 22, ending May 30, 2020.
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/pdf/covidview-06-05-2020.pdf
18
   Eric Garcetti. (2020, March 4). Declaration of Local Emergency. City of Los Angeles.
http://clkrep.lacity.org/onlinedocs/2020/20-0291_reso_03-04-2020.pdf
19
   Eric Garcetti. (2020, March 12). COVID-19 City Guidelines. City of Los Angeles.
https://www.lamayor.org/sites/g/files/wph446/f/article/files/Mayor%20Memo%20-COVID-19%20LA%20City%20Guidelines.pdf
20
   Eric Garcetti. (2020, March 19). Public Order Under City of Los Angeles Emergency Authority. City of Los Angeles. https://www.lamayor.org/sites/g/
files/wph446/f/page/file/20200527%20Mayor%20Public%20Order%20SAFER%20AT%20HOME%20ORDER%202020.03.19%20(REV%202020.05.27).pdf
21
   Borden, Taylor, A. Akhtar, J. Hadden, & D. Bose. (2020, October 8). “The coronavirus outbreak has triggered unprecedented mass layoffs and
furloughs. Here are the major companies that have announced they are downsizing their workforces.” Business Insider.
https://www.businessinsider.com/coronavirus-layoffs-furloughs-hospitality-service-travel-unemployment-2020#on-october-1-united-airlines-
furloughed-13000-people-the-company-had-previously-said-16370-jobs-would-be-impacted-by-cuts-7


                                                                                                                                               14
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 126 of 222 Page ID #:871
National Police Foundation - A Crisis of Truth




The “New” Protest Environment
As First Amendment assemblies and protests                                    and increasing proactivity toward negotiation
have evolved, so has the police response to them.                             objectives.27
Historically, protests were met by escalated force
that focused on crowd control. Clear examples of                              More recently, protesters have again altered tactics
the escalated force style come from the response to                           with another key factor: the extensive use of social
civil rights protests in the 1960s.22 During the 1980s,                       media platforms such as Twitter, Facebook, Snapchat,
however, a shift toward a negotiated management                               and Instagram. Protesters increasingly leverage
approach was adopted. This approach prioritized the                           social media to gain support for their movement, to
First Amendment right of the community to peaceably                           share logistics information, distribute mobilization
assemble and encouraged the police to work with                               plans, and track police movements. The use of
protesters before demonstrations to limit conflict. 23                        social media has added a significant challenge to
                                                                              crowd management strategies utilized by police, as
Protesters began to adjust tactics again in the                               crowds have become more organized, more versatile,
late 1990s, by overwhelming law enforcement                                   more nimble and fluid, and more strategic–with
with large numbers and spontaneous and violent                                movements28 planned around countering police
demonstrations, exemplified by the 1999 World Trade                           tactics, instead of the other way around.29
Organization (WTO) protests in Seattle.24 The Seattle
Police Department (SPD) did not anticipate the size of                        Another recent tactical evolution by protesters has
the demonstration or the level of violence perpetrated                        been to disregard applying for and receiving permits.
by agitators. Therefore, the SPD responded by                                 Many jurisdictions require organizers to complete
reverting back to escalated force tactics. Following the                      a permit application for marches or parades that
SPD response to the WTO, some police departments                              require blocking traffic or street closures, large rallies
sought to adopt protest and crowd management                                  requiring the use of sound amplifying devices, or
approaches that were flexible and would account                               events with a planned attendance above a certain
for the changing nature of protests. Some police                              number.30 While the intent of the permit process is to
officials felt that pure negotiation management was                           provide police and public officials sufficient notice to
too “soft,” but wanted options that were less coercive                        plan and prepare accordingly, recent protest groups
than previous escalated force tactics.25 This led to                          have chosen to leverage the element of surprise.
the approach that is most-often employed today—                               When the Occupy movement spread across the
which is the identification and strategic extraction of                       nation in 2011, local groups organized entirely on
individuals inciting or engaging in acts of violence26                        social media and staged demonstrations, protests,



22
   McPhail, Clark, David Schweingruber, and John McCarthy. (1998). “Policing protest in the United States: 1960-1995.” Policing protest: The control of
mass demonstrations in western democracies 6: 49-69.
23
   Ibid.
24
   Bryant, Kenneth. “Policing communities of color: An historical examination of social control and protest management strategies.” In Political
Authority, Social Control and Public Policy. Emerald Publishing Limited, 2019.
25
   Ibid.
26
   Noakes, John, and Patrick F. Gillham. “Aspects of the ‘New Penology’in the police response to major political protests in the United States, 1999–
2000.” The policing of transnational protest (2006): 97-116.
27
   Wahlström, Mattias. (2011). The making of protest and protest policing: Negotiation, knowledge, space, and narrative. Department of Sociology;
Sociologiska institutionen.
28
   Earl, Jennifer, Heather McKee Hurwitz, Analicia Mejia Mesinas, Margaret Tolan, and Ashley Arlotti. (2013). “This protest will be tweeted: Twitter and
protest policing during the Pittsburgh G20.” Information, communication & society 16, no. 4. 459-478.
29
   Jost, John T., Pablo Barbera, Richard Bonneau, Melanie Langer, Megan Metzger, Jonathan Nagler, Joanna Sterling, and Joshua A. Tucker. (2018,
February 13). “How Social Media Facilitates Political Protest: Information, Motivation, and Social Networks.” Political Psychology 39, no. S1. 85-118.
https://onlinelibrary.wiley.com/doi/full/10.1111/pops.12478
30
   American Civil Liberties Union. (2021). Know Your Rights: Protesters’ Rights. https://www.aclu.org/know-your-rights/protesters-rights/


      15
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 127 of 222 Page ID #:872
 National Police Foundation - A Crisis of Truth




and occupations of government buildings with                               and in some cases fatal—incidents between
no prior warning.31 Similarly, protests in Portland,                       demonstrators and counter-demonstrators in
Oregon, in 2017 and 2018 were impacted by the                              Charlottesville, Virginia; Kalamazoo, Michigan;
long-standing practice by the city of overlooking                          and, Washington, DC, police departments must
the need for permits to protest. The community                             be prepared for the worst, and in doing so, use
described the permitting process—run by Parks                              strategies and tactics that support public safety by
and Recreation Department—as complicated and                               quickly responding to acts of violence.
cumbersome, but understood that it provided
Portland Police Bureau with valuable preparation                           Without community dialogue and explanation
information if used. 32                                                    regarding the strategies, tactics, and equipment
                                                                           used by law enforcement to respond to violence
It must be noted that while shifts in protest                              and to disperse crowds, police actions are often
strategies have occurred, there is considerable                            interpreted as unnecessary, overly-aggressive, and
heterogeneity in the manner by which police                                demonstrating a predisposition to the “warrior”
agencies respond.33 The trend toward the                                   mentality.36 In chaotic situations, the police can
militarization of the police response to protests has                      perceive the entire group as a single entity, rather
implications for how the police balance the use of                         than as individual persons.37 In instances when
escalated force and negotiation management.34                              individuals in a large group attempt to instigate
Police generally perceive and respond to First                             police officers into using force against them, the
Amendment assemblies and protests from the                                 response more often than not, is directed at the
vantage points of regulation, management, and                              entire group who are seen as aiding and abetting
control as a means to avoid violence and maintain                          the violent individuals. Without adequate time to
public order. From the police perspective, their                           plan, prepare, and deploy the most well-trained
primary role and responsibility is to ensure safety                        personnel and appropriate resources to facilitate
and security of persons and property. Particularly                         spontaneous events, officers tend to rely on the
in terms of protecting persons—protesters,                                 tactics they are most-regularly trained in to quickly
media, bystanders, and officers—police also have                           regain and maintain control.38
to be prepared for scenarios in which counter-
demonstrators or others intent on causing harm
use the large crowd to blend in before perpetrating
their attacks.35 As is exemplified by violent—




31
   Maguire, Edward R. and Megan Oakley. (2020, January). Policing Protests: Lessons from the Occupy Movement, Ferguson & Beyond: A Guide for
Police. Harry Frank Guggenheim Foundation.
https://static1.squarespace.com/static/5b293370ec4eb7e463c960e6/t/601d60d2a7f98e73c3dbee05/1612538076086/Policing+Protests.pdf
32
   National Police Foundation. (2020). Preparing for and Responding to Mass Demonstrations and Counter- Demonstrations in Portland, Oregon: A
Review of the Portland Police Bureau’s Response to Demonstrations on June 4, 2017, August 4, 2018, and August 17, 2019. Arlington, VA: National
Police Foundation. https://www.portland.gov/sites/default/files/2021/portland-police-independent-review-final-report.pdf
33
   See footnote 31.
34
   Ibid.
35
   Ibid.
36
   Ibid.
37
   Ibid.
38
   Ibid.

                                                                                                                                          16
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 128 of 222 Page ID #:873
National Police Foundation - A Crisis of Truth




Local Context

Rodney King – 1992
On April 29, 1992 the City of Los Angeles began to                       the disorganization that ensued in response to the
experience one of its most disruptive civil unrest                       unrest was determined to be unsurprising. The LAPD
episodes in history. On that day, four Los Angeles                       also suffered from a lack of leadership, with the Chief
Police Department (LAPD) officers were acquitted                         of Police at that time being unable to provide officers
for the beating of Rodney King, an African American                      with meaningful direction and failure to mobilize and
man who was brutally beaten by officers after leading                    deploy resources quickly.40 The LAPD acted on the
them on a high-speed chase a year before. Once the                       findings and recommendations found in the AAR
non-guilty verdicts of the involved police officers were                 and implemented changes to its culture, training,
made public, residents of South LA erupted in protests                   provisions, and community relationships.
that turned into five days of violent riots, massive
looting, destruction of property, and arson, that                        Adding to the urgency for change was the 1991
culminated with 6,000 arrests and the death of more                      Christopher Commission report on the department’s
than 60 individuals.39                                                   use of force practices.41The Commission found
                                                                         that there was a significant number of officers who
In 1992, an AAR assessed the City’s and the LAPD’s                       persistently ignored departmental guidelines on use
response to the unrest and highlighted the overall lack                  of force, frequently employing excessive force against
of preparedness of both parties. Given the insufficient                  the community. The report also highlighted pervasive
communication between government and police                              improper attitudes and practices of misconduct and
leaders and inadequate training for such situations,                     overt racism among some officers.42


May Day – 2007
Another significant clash between LA protesters                          formed a skirmish line and, without a dispersal order,
and the LAPD occurred on May 1, 2007, when                               began moving the crowd. As they moved the crowd,
approximately 6,000-7,000 protesters marched to                          officers struck some protesters with batons and struck
MacArthur Park in support of immigration rights.                         some media crew members as well. The department
The protests were peaceful for most of the day,                          deployed a total of 146 less-lethal munitions and
however, as a group of between 200-300 protesters                        struck persons with batons more than 100 times. As a
took a side route on their way to the park, a team of                    result, 246 individuals claimed injury, and 18 officers
LAPD motorcycle officers attempted to re-direct the                      were treated for various abrasions and contusions.
crowd. At this point, tension started to escalate as                     The LAPD also faced multiple lawsuits for excessive
a sergeant was grabbed by three individuals who                          use of force which they settled with nearly $13 million
attempted to pull him off his motorcycle.43 Later, a                     in 2009.44
group of approximately 30 individuals began to throw
projectiles at the police, including wooden sticks, ice,                 The LAPD, under the command of Chief William
gravel, and pieces of cement. In response, officers                      “Bill” Bratton, later published an assessment of the

39
   See footnote 5.
40
   Ibid.
41
   Christopher, Warren, ed. (1991). Report of the independent commission on the Los Angeles Police Department. Diane Publishing.
42
   Ibid.
43
   Los Angeles Police Department. (2007) “An Examination of May Day 2007: Report to the Board of Commissioners.” https://www.policefoundation.
org/wp-content/uploads/2021/01/An-Examination-of-May-Day-2007-Los-Angeles-Police-Department-Report-to-the-Board-of-Police-Commissioners.pdf
44
   Ibid.


     17
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 129 of 222 Page ID #:874
 National Police Foundation - A Crisis of Truth




department’s response to the protests.45 In their                           understanding how their decisions might affect the
report, LAPD described several problems related to                          final outcome.”46
planning, tactics, command and control, situational
awareness, training, and individual responsibility.                         Following the report’s release, the LAPD put forth
However, as the report noted, the larger issue                              a plan of improvement, including annual revisions
was the lack of intervention from command staff                             of their crowd management and control and
members. The report noted “the failing leadership,                          use of less-lethal force policies. They instituted
breakdown in supervision, and breakdown in                                  regular Mobile Field Force trainings and engaged
personal discipline, caused those without full                              in the re-assessment of protocols for planned and
situational awareness to take action without                                unplanned events.47


Crowd Management Reforms and Community Policing in LAPD
When Chief Bratton took over as Chief of Police                             policing. In a post he wrote reflecting on his first year
in 2002, the LAPD was facing the challenge of                               as Chief, Beck wrote: “I believe one of the keys to a
reforming its practices and culture. The year prior,                        successful police organization is making myself easily
the department entered a consent decree to settle                           accessible to the public in a way that genuinely opens
a lawsuit brought by the US Department of Justice                           honest communications, particularly with people
due to a pattern of police misconduct. According to a                       who have disagreements with the LAPD.”50 Among
report published by the Harvard Kennedy School of                           Chief Beck’s community policing initiatives was the
Government, Chief Bratton was instrumental in the                           Community Safety Partnership (CSP). The CSP’s
implementation of the consent decree measures.48                            officers were not judged by “arrest numbers but by
Chief Bratton was widely praised for his ability                            how effectively they strengthened and stabilized each
to introduce community-policing to the LAPD’s                               of the housing projects; kept crime and violence low
philosophy, and strengthening the ties between the                          through gaining the community’s trust, partnership,
department and LA residents. One way he achieved                            and support; and worked with the projects’ kids and
this was by showing transparency–for example,                               families to keep the kids out of jail.”51
after the 2007 May Day incident, Bratton publicly
denounced the LAPD’s behavior, demoting one                                 Following Chief Beck’s retirement in 2018, Michel R.
commander and forcing another into retirement.                              Moore was appointed Chief of Police. Chief Moore
He later commissioned the report that outlined the                          had risen through the ranks and assignments of LAPD,
failures of the department’s response.49 Bratton                            serving as an officer, detective, sergeant, lieutenant,
believed that community policing had to be developed                        commander, deputy chief, and assistant chief, prior to
by field captains to fit their specific divisions and                       being Chief. During his LAPD tenure, Chief Moore has
neighborhoods’ needs.                                                       overseen training, the department’s command center,
                                                                            and operations; was Chair of the Use of Force Review
When Bratton retired in 2009, Charlie Beck was                              Board; and, directed the LAPD CompStat process,
appointed the new Chief of Police. Chief Beck had                           among other notable accomplishments. Throughout
worked alongside Chief Bratton for years, sharing                           his career, Chief Moore has promoted community
Bratton’s views on the importance of community                              policing, partnership-oriented strategies involving
45
   Ibid.
46
   Ibid.
47
   Ibid.
48
   Stone, Christopher, Todd S. Foglesong, and Christine M. Cole. (2009). Policing Los Angeles under a consent degree: The dynamics of change at the
LAPD. Cambridge, MA: Program in Criminal Justice Policy and Management, Harvard Kennedy School.
49
   Domanick, Joe. (2015, September) “What Bill Bratton Has Taught American Police” Time Magazine.
50
   Beck, Charlie. “Reflections on My First Year as Chief of Police” Official Site of the Los Angeles Police Department.
https://www.lapdonline.org/home/content_basic_view/46571
51
   Domanick, Joe. (2015). Blue: The LAPD and the Battle to Redeem American Policing. New York: Simon and Schuster.

                                                                                                                                            18
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 130 of 222 Page ID #:875
National Police Foundation - A Crisis of Truth




community stakeholders and various members of                               the Watts Bear football team, and generally
the criminal justice system, and professionalism                            engage with the community on and off duty.53
and diversity.52 Nowhere is the commitment to                               The results of such community policing efforts
community partnerships more apparent than in the                            have been compelling. A University of California,
formalization of the Community Safety Bureau.                               Los Angeles (UCLA) study found that the CSP
                                                                            program was responsible for approximately 221
Some notable efforts to strengthen the fragile                              fewer violent crimes over a six-year period (2012-
relationship between the communities in South                               2017). These include approximately seven fewer
LA and LAPD have emerged, particularly in Watts,                            homicides, 93 fewer aggravated assaults and
a neighborhood that has a long history of dealing                           122 fewer robberies.54 Moreover, there is open
with gang violence. In 2006, the LAPD developed                             dialogue between the community and the police,
the Watts Gang Task Force, in an attempt to reduce                          something that seemed impossible a decade ago
the rates of violence through a community-based                             in Watts.55 The program has now expanded to 10
policing philosophy. Since 2011, Watts has also                             sites across LA. Watts is just one neighborhood of
been part of the Community Safety Partnership,                              South LA, which does not necessarily represent
a program developed by the LAPD, the Housing                                all the communities of color across the City of
Authority and the city’s office of Gang Reduction                           LA. Nonetheless, the efforts that the LAPD has
and Youth Development. Through the program,                                 invested in Watts is an example of how historically
30 specially assigned officers invest efforts in                            contentious relationships can become amicable
community relationships and building trust.                                 and productive.
Officers play basketball with residents, coach

                                                  In 2020, the Community Safety Partnership (CSP) was formalized as the
                                                  Community Safety Bureau, headed by Deputy Chief Emada Tingirides.

                                                  CSP’s goal is to reduce the amount of violence and gang influence
                                                  across LA through developing strong partnerships with the
                                                  community. The new bureau works on institutionalizing the CSP
                                                  model across all aspects of the LAPD.

                                                  CSP officers dedicate at least five years to a single neighborhood
                                                  where they invest partner with the community to co-create
                                                  strategies and programs that address the specific needs of the

     Community                                    community. The CPS emphasizes that officer’s productivity is no
                                                  longer defined by stops, citations, and arrests. Rather through the
     Safety                                       community’s engagement and feelings of overall safety
     Partnership                                  and security.



52
   Los Angeles Police Department. Michel R. Moore. https://www.lapdonline.org/lapd_command_staff/comm_bio_view/7646
53
   Siegler, Kirk. (2013, July 25). “After Years of Violence, L.A.’s Watts Sees Crime Subside” NPR.
https://www.npr.org/sections/codeswitch/2013/07/25/205198028/Once-Crime-Ridden-South-L-A-s-Watts-Sees-Violence-Drop
54
   Leap, Jorja, Brantingham, Jeffrey, and Bonis Susana. (2020, March). “Evaluation Of The LAPD Community Safety Partnership” Final report.
http://lapdpolicecom.lacity.org/051220/CSP%20Evaluation%20Report_2020_FINAL.pdf
55
   Rice, Constance, and Susan K. Lee. (2015). “Relationship-based policing achieving safety in Watts.” Washington, DC: Advancement Project.


      19
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 131 of 222 Page ID #:876
 National Police Foundation - A Crisis of Truth




It is worth noting that the CSP program, now                                police, who believe that investing additional
developed into the Community Safety Bureau, has                             funds into police-driven programs is not the right
been commended by civil rights advocates and                                approach.57 As the Community Safety Bureau gains
City councilmembers.56 However, some community                              its footing in LA’s post George Floyd landscape, it
members remain hesitant and skeptical,                                      remains to be seen how their efforts progress city-
particularly those proponents of defunding the                              wide community-police relationships.


LAPD Relationships with Communities of Color
The relationship between the LAPD and the                                   (including calls for service, stops by police, arrests)
communities of color they serve has been tumultuous,                        and community listening sessions that showed over-
particularly in South LA where tension between the                          policing taking place in communities of color. People
African American community and the police has been                          in communities of color across all LA County were
pervasive throughout the neighborhood’s history.                            stopped at higher rates by the police than other
Most exemplary is that South LA, previously known                           groups, and Black community members were stopped
as South Central, was the epicenter of the 1965 Watts                       and arrested three times as often as their white and
Uprising and the 1992 Rodney King riots.                                    Latino counterparts. Moreover, participants in listening
                                                                            sessions voiced the damaging psychological effects of
In 2019, the University of Southern California                              racial profiling, and their disappointment at the lack of
(USC) Price Center for Social Innovation released                           investments in community programs, education and
a report detailing findings from public safety data                         health services, particularly in South LA. 58

Public Perception of LAPD
The LAPD underwent significant changes at the turn                          LAPD officers they encountered treated them, as well
of the century when, in 2000, the US Department                             as their friends and family, with respect. However, it
of Justice announced that it had collected enough                           must be noted that among Black and African American
evidence to pursue litigation against the City of LA                        respondents, 10% reported that almost no LAPD
over a pattern of police misconduct. Consequently, the                      officers treat them with respect, and the figure was
city government entered a consent decree committing                         even higher for the small number of residents who
to reform under the supervision of the Federal Court.                       identify as something other than Hispanic, White,
                                                                            Black, or Asian. As the authors of the report stated,
According to a report produced by the Harvard                               this 10% figure might not cause too much concern,
Kennedy School of Government, from 2005 to 2009,                            but it is twice the rate for Hispanics and it fits a
the LAPD was successful in garnering substantially                          general pattern, suggesting that in a portion of African
greater ratings of approval, which were consistent                          American communities, relations with the LAPD
across ethnic and racial groups. LA community                               remained tense.59
members reported on their personal experiences
with LAPD officers as well. The general pattern of
responses was positive, with majorities of every
racial and ethnic group reporting that most of the


56
   Denkmann, Libby. (2020, July 28). “The LAPD Is Doubling Down on A Community Policing Program. Why Some Activists Are Opposed.” LAist.
https://laist.com/2020/07/28/lapd-communication-safety-partnership-expands-reaction.php
57
   Ibid.
58
   USC Price. “NDSC Criminal Justice Data Initiative Year 1 Wrap Report.”
https://socialinnovation.usc.edu/wp-content/uploads/2020/10/Price-Criminal-Justice_Final_October-6-1.pdf
59
   Stone, Christopher, Todd S. Foglesong, and Christine M. Cole. (2009). Policing Los Angeles under a consent decree: The dynamics of change at the
LAPD. Cambridge, MA: Program in Criminal Justice Policy and Management, Harvard Kennedy School.


                                                                                                                                             20
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 132 of 222 Page ID #:877
National Police Foundation - A Crisis of Truth




report on bias police training, which also included                       In the wake of the SAFE LA First Amendment
results from a community survey.60 They found that                        assemblies and protests, StudyLA and Loyola
across the city, nearly three-quarters of residents                       Marymount University conducted a survey of attitudes
strongly or somewhat approved of the job the LAPD                         and opinions of city residents towards the LAPD.
was doing. The confidence ratings were considerably                       According to the survey results, approximately 88.2%
lower among the African American and Black                                of residents support community policing; more
community, of which just 48% reported viewing LAPD                        than 60% of residents believe LAPD is “serving and
officers as honest and trustworthy. This is compared                      protecting my neighborhood” and “serving and
to 74% of white residents, 71% of Latinos and 68% of                      protecting people like me;” and, more than 50% of
Asians. Moreover, community members of various                            residents believe they can trust LAPD to do what
backgrounds expressed concern about whether the                           is right. The survey results also demonstrated that
LAPD treats people equally. Only about half of all                        approximately 47.5% of residents believed LAPD use
respondents agreed that officers treat people of all                      too much force in their treatment of protesters, while
races and ethnicities fairly. 61                                          40.5% believed it was an appropriate amount.62




60
   Los Angeles Police Department. (2016, November 15). Report of the Los Angeles Police Department on the Prevention and Elimination of Biased
Policing. http://www.lapdpolicecom.lacity.org/111516/BPC_16-0391.pdf
61
   Ibid.
62
   Guerra, Fernando J. and Brianne Gilbert. (2020) Police and Community Relations Survey. Thomas and Dorothy Leavey Center for the Study of Los
Angeles.


      21
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 133 of 222 Page ID #:878
 National Police Foundation - A Crisis of Truth




General Summary of Events
The SAFE LA First Amendment assemblies and protests following the death of George Floyd began in Los
Angeles on May 27, 2020 and continued for almost two weeks. Through interviews, focus groups, and listening
sessions, the NPF assessment team identified three distinct phases of the time period from May 27 through
June 7, 2020:
                • Wednesday, May 27 through Friday, May 29—which were primarily characterized
                    by various small groups of protesters outmaneuvering LAPD members and
                    causing destruction mostly downtown;
                • Saturday, May 30 through Monday, June 1—which involved large-scale
                    gatherings that devolved into destruction and violence, increased tensions,
                    and clashes between LAPD and protesters; and,
                • Tuesday, June 2 through Sunday, June 7—which centered on peacefully
                    engaging in First Amendment assemblies and LAPD and the community
                    coming together.63

From May 27 through June 7, 2020, LAPD arrested thousands of people (see Table 1 below) and impounded
hundreds of vehicles. Documented damage was recorded for 142 police vehicles—at a total cost of
approximately $836,589.00 for labor and parts—and additional damage to LAPD facilities brought the total cost
to approximately one million dollars.64 Additionally, more than 100 businesses were vandalized and looted, city
buses and property were sprayed with graffiti and lit on fire, and other destruction totaled millions of dollars,
leading at least one business representative who attended an NPF assessment team community listening
session to question whether downtown LA would ever truly recover. 65


                           Table 1: SAFE LA First Amendment Assemblies and
                           Protests Arrests and Total Arrests

                           Date                         SAFE LA Arrests66                 Total Arrests in LA67

                           May 27, 2020                 No available data                 193
                           May 28, 2020                 3                                 194
                           May 29, 2020                 264                               493
                           May 30, 2020                 855                               1,002
                           May 31, 2020                 719                               932
                           June 1, 2020                 1,378                             1,743
                           June 2, 2020                 969                               1,130
                           June 3, 2020                 55                                175
                           June 4, 2020                 20                                124
                           June 5, 2020                 3                                 94
                           June 6, 2020                 8                                 107
                           June 7, 2020                 1                                 107


63
   See Appendix C: Timeline of Events for a timeline of daily occurrences.
64
   Los Angeles Police Department. (2020, August 11). Project 20-064, After-Action Expenditures. Provided to NPF assessment team by LAPD
electronically on March 19, 2021.
65
   NPF assessment team Community Listening session. February 4, 2021.
66
   Los Angeles Police Department. (2021). SAFE LA After Action Report DRAFT. Provided to the NPF assessment team by LAPD electronically on March
17, 2021.
67
   Total Arrests equals the number of SAFE LA Arrests plus the number of arrests according to the City of Los Angeles Open Data website. City of Los
Angeles. (2021). Los Angeles Open Data. https://data.lacity.org/


                                                                                                                                            22
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 134 of 222 Page ID #:879
National Police Foundation - A Crisis of Truth




Following the SAFE LA First Amendment assemblies and protests, at least seven LAPD officers were reassigned
to “non-field duties” and more than 50 complaints alleging misconduct, violations of LAPD policies, and
excessive force were filed.68 The National Lawyers Guild—on behalf of Black Lives Matter of Los Angeles and
the Los Angeles Community Action Network Civil—also filed a class action lawsuit against the City, LAPD,
and Chief Moore alleging excessive use of force and violations of First, Fourth, and 14th Amendment rights.
Individual protesters have also filed their own civil suits against LAPD.69




68
  Wamsley, Laurel. (2020, June 11). “LA Police Reassigns 7 Officers As It Investigates Complaints Of Excessive Force.” KPBS.
https://www.kpbs.org/news/2020/jun/11/los-angeles-pd-reassigns-7-officers-as-it/
69
  National Lawyers Guild. (2020, June 21). First Amended Complaint: Class Action; Injunctive Relief and Damages. US District Court Central District of
California–Western Division. https://nlg-la.org/wp-content/uploads/sites/5/2020/06/AMENDED-COMPLAINT-ECF.pdf


      23
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 135 of 222 Page ID #:880
 National Police Foundation - A Crisis of Truth




Chapter One: LAPD Provisions and Training
Relevant to First Amendment Assemblies
and Protests
The US Constitution, the California Constitution, and the Los Angeles Police Department (LAPD) all provide for
the rights of free speech and assembly. While providing the right to free speech (Article I, Section 2) and the
right to assemble (Article I, Section 3), the California Penal Code and the LAPD also acknowledge that there are
instances in which certain assemblies are not protected by the First Amendment.

According to California Penal Code Section 407, “Whenever two or more persons assemble together to do an
unlawful act, or to do a lawful act in a violent, boisterous or tumultuous manner, such assembly is an unlawful
assembly.”70 Likewise, according to LAPD, “When a preplanned or spontaneous lawful assembly deteriorates
to the point where there is a potential for unlawful activity or threat of violence, the Department has a duty to
stop this behavior.”71 Law enforcement is provided the authority to take necessary actions to mitigate unlawful
activity, as long as the actions follow department provisions, procedures, and training.


Use of Force
In multiple locations throughout its Manual, LAPD addresses use of force. In providing for officers to use force,
LAPD Provision 1/115 Management Principles, reminds that “The police should use physical force to the extent
necessary to secure observance of the law or to restore order…and police should use only the reasonable
amount of physical force which is necessary on any particular occasion for achieving a police objective.”72 The
Preamble to Use of Force also establishes that the guiding principle in using force is “reverence for human life,”
and acknowledges that “the use of force by members of law enforcement is a matter of critical concern both
to the public and the law enforcement community.”73 Additionally, according to Provision 1/556.10 Policy on
the Use of Force, “It is the policy of this Department that, whenever practicable, officers shall use techniques
and tools consistent with department de-escalation training to reduce the intensity of any encounter with a
suspect and enable an officer to have additional options to mitigate the need to use a higher level of force while
maintaining control of the situation.”74 The Provision continues to identify factors used to determine “objective
reasonableness,” which include, “the feasibility of using de-escalation tactics,” “the potential for injury to
citizens, officers or subjects,” and, “the environmental factors and/or other exigent circumstances” amongst
other things.75

Provision 4/245.05 differentiates the uses of force between Categorical Use of Force (CUOF) and Non-Categorical
Use of Force (NCUOF) and explains the reporting requirements of each. An NCUOF is defined as, “an incident in
which any on-duty or off-duty Department employee whose occupation as a Department employee is a factor,
uses physical force or a control device to: compel a person to comply with the employee’s direction; defend
themselves; defend others; effect an arrest or detention; prevent escape; or, overcome resistance.” Under
traditional circumstances, the only NCUOF incidents that are not required to be reported are those already

70 State of California. (1969). State of California Penal Code, Section 407. https://leginfo.legislature.ca.gov/faces/codes_displaySection.
xhtml?lawCode=PEN&sectionNum=407#:~:text=Whenever%20two%20or%20more%20persons,(Amended%20by%20Stats
71 City of Los Angeles. (2009). Los Angeles Police Department Emergency Operations Guide, Volume 5: Guidelines for Crowd Management and Crowd
Control. Provided to NPF assessment team by LAPD electronically on August 31, 2020.
72 Los Angeles Police Department. (2020). 2020 3rd Quarter Manual: Los Angeles Police Department. https://www.lapdonline.org/lapd_manual/
73 Ibid.
74 Ibid.
75 Ibid.


                                                                                                                                     24
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 136 of 222 Page ID #:881
National Police Foundation - A Crisis of Truth




being investigated by the LAPD Force Investigation Division (FID); the use of certain grips that do not result in
injury or complaints of injury to the subject; and, uses of body weight that do not result in injury or complaints
of injury to the subject.76

As it relates to crowd control situations, LAPD acknowledges that officers “may have to utilize force to move
crowd members who do not respond to verbal directions, control violent individuals, or to effect an arrest.”
However, all use of force policies, including prioritizing de-escalation and using only the objectively reasonable
level of force and only as a last resort if verbalization is unsuccessful in gaining compliance, pertain regardless
of the situation.77

Regardless of the situation, LAPD recommends that when feasible, officers provide verbal warning prior to
using any level of force to control an individual. The verbal warning should include a command and warning of
potential consequences of the use of force if compliance is not achieved.

Less-Lethal Weapons
Batons: All sworn LAPD personnel are issued a                               Additionally, the provision or non-provision of a
baton. When necessary, if verbalization appears to                          use of force warning must be documented on the
be ineffective or an officer has a reasonable belief                        NCUOF report. The Use of Force Summary heading
that a particular situation may escalate to a physical                      must include the name of the officer that gave the
confrontation, they may draw their baton as a show                          warning and, where appropriate, an explanation and
of force. Officers are also allowed to use their baton                      appropriate justification for not using the warning.82
when a suspect poses an immediate threat to their
safety.78 Specifically during crowd control situations,                     As it relates to crowd control, though, LAPD
officers are authorized to use their batons to push                         Provision 4/245.05 states that, “a use of force report
individuals, “who do not respond to verbal commands                         is not required when officer(s) become involved in an
and encroach upon officers on a skirmish line or who                        incident where force is used to push, move, or strike
intentionally delay departure while officers attempt to                     individuals who exhibit unlawful or hostile behavior
disperse the crowd, whether or not a lawful dispersal                       and who do not respond to verbal directions by the
order has been issued.”79 Officers may also use                             police.”83 This Provision applies to officers working
their batons as an impact device in a crowd control                         in organized squad and platoon sized units directly
situation when the crowd, or an individual in the                           involved in crowd control situations, but does not
crowd, is threatening or violent in nature.80                               cover situations when an officer “becomes involved
                                                                            in an isolated incident with an individual during
Under traditional circumstances, the use of a baton                         a crowd control situation, which goes beyond the
is a reportable NCUOF when it is used to strike a                           mission of the skirmish line,” in which case an
suspect, and photographs of all visible and noted                           NCUOF report is required.84
injuries are required to be taken by a supervisor.81


76
   Ibid.
77
   Los Angeles Police Department. (2011, June). Directive No. 11: Use of Force – Tactics Directive, Crowd Management, Intervention, and Control.
Provided to NPF assessment team by LAPD electronically on August 31, 2020.
78
   Los Angeles Police Department. (2018, August). Directive No. 8.2: Use of Force – Tactics Directive Baton. Provided to NPF assessment team by LAPD
electronically on August 31, 2020.
79
   See footnote 77.
80
   See footnote 78.
81
   Ibid.
82
   Ibid.
83
   See footnote 72.
84
   See footnote 78.


      25
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 137 of 222 Page ID #:882
 National Police Foundation - A Crisis of Truth




OC Spray and Chemical Agents85: All sworn                                  during the SAFE LA First Amendment assemblies
LAPD personnel are issued an oleoresin capsaicin                           and protests, and the NPF assessment team found
(OC) spray canister.86 OC spray may only be                                no official records that chemical munitions or
considered as a use of force option when a suspect                         agents were deployed by LAPD personnel.
poses an immediate threat to the safety of an
officer or others. Unlike a baton, an OC spray                             Non-Chemical Munitions: LAPD Metropolitan
canister may not be drawn merely as a show                                 Division personnel and other personnel who
of force, because its deployment is considered                             complete specific trainings may deploy 37mm
an “Intermediate Force Option.” OC spray may                               non-target specific dispersal rounds, and the
be deployed in crowd control situations to                                 Super-Sock round from a beanbag shotgun as a
control a specific suspect or when approved by a                           target-specific munition. The beanbag shotgun
commander or above on a larger crowd.87 Similar                            should be deployed at a range of approximately
to using a baton, when feasible, officers should                           five to 45 feet and must only be used with sock
issue a verbal warning that includes a command                             round ammunition. The sock round is a 12-gauge
and warning of potential consequences of the use                           cartridge that contained a shot-filled fabric bag
of force prior to deploying OC spray. In individual                        designed to be non-penetrating and distribute
circumstances, the deployment of OC spray is a                             energy over a broad surface area upon strike. The
reportable NCUOF when the spray makes contact                              round should be primarily aimed at the navel area
with the suspect’s clothing or skin. When it is                            or belt line, but may also target an individual’s
deployed but does not make such contact, officers                          arms, hands, or legs.91
are still required to document the circumstances on
an Employee Report.88 Additionally, the provision                          Additionally, only personnel who have completed
or non-provision of a use of force warning must                            specialized training and are 40mm Launcher
be documented on the NCUOF report. The Use of                              Certified may check out or deploy the 40mm
Force Summary heading must include the name                                sponge round and may only do so as a target-
of the officer that gave the warning and, where                            specific munition.92 The 40mm may only be
appropriate, an explanation and appropriate                                used in crowd control situations against a single
justification for not using the warning.89                                 suspect, also known as a target-specific less-
                                                                           lethal option. The 40mm round is a “point-of-aim,
As it relates to crowd control situations, there                           point-of-impact, direct fire round…designed to
is an added note in Provision 4/245.05 that the                            be non-penetrating, and upon striking a target,
use of chemical agents must be approved by a                               distribute energy over a broad surface area.” The
commander or above.90 It is important to note                              round should be primarily aimed at the navel area
that projectile chemical agents were not approved                          or belt line, but may also target an individual’s

85
   It is possible that community members who witnessed the deployment of OC spray may be referring to that when discussing “chemical munitions”
or “chemical agents” being used by LAPD. It is important to note that projectile chemical agents were not approved during the SAFE LA First
Amendment assemblies and protests, and the NPF assessment team found no official records that chemical munitions or agents were deployed by
LAPD personnel.
86
   Los Angeles Police Department. (2018, July). Directive No. 5.2: Use of Force – Tactics Directive Oleoresin Capsicum. Provided to NPF assessment
team by LAPD electronically on August 31, 2020.
87
   Ibid.
88
   Ibid.
89
   Ibid.
90
   See footnote 72.
91
   Los Angeles Police Department. (2018, July). Directive No. 6.3: Use of Force – Tactics Directive, 40mm Less-Lethal Launcher. Provided to NPF
assessment team by LAPD electronically on August 31, 2020.
92
   Los Angeles Police Department. (2018, October 16). Los Angeles Police Department Integrating Communications, De-Escalation and Crowd Control
Expanded Course Outline. Provided to NPF assessment team by LAPD electronically

                                                                                                                                          26
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 138 of 222 Page ID #:883
National Police Foundation - A Crisis of Truth




arms, hands, or legs.93 Similar to the other less-                         a use of force warning must be documented on
lethal weapons, when feasible, officers should                             the NCUOF report. The Use of Force Summary
issue a verbal warning that includes a command                             heading must include the name of the officer
and warning of potential consequences of the use                           that gave the warning and, where appropriate,
of force prior to deploying a projectile launcher.                         an explanation and appropriate justification for
The 40mm should be deployed at a range of                                  not using the warning.96 However, as it relates to
approximately five to 110 feet.94                                          crowd control situations, Provision 4/245.05 notes,
                                                                           “The discharge, including tactical discharge, of a
Under routine circumstances, the use of a beanbag                          projectile weapon (e.g., beanbag shotgun, 37 mm
shotgun for any reason other than an approved                              or 40mm projectile launcher or Compressor Air
training exercise is considered a reportable                               Projectile System), electronic control devise (Taser),
NCUOF, unless the round does not strike a                                  or any chemical dispenser that does not make
person, in which case the Employee’s Report                                contact with an individual or their clothing is not a
must be completed to document the incident.95                              reportable use of force.”97
Additionally, the provision or non-provision of


Crowd Control Incident Documentation and Review
While Provision 4/245.05 provides leniency                                 markers to be used to document specific incidents.
regarding individual documentation of NCUOF                                Additionally, there is no process to ensure or check
incidents in response to crowd control situations,                         that individual videos correspond to applicable
it does state that “officers shall notify their                            names, badge numbers, and locations when
immediate supervisor of the use of force once the                          they are uploaded to the BWC storage site. While
tactical situation has been resolved.” The Provision                       each BWC is assigned a serial number, the NPF
further requires that the supervisor, “shall report                        assessment team did not find that the LAPD has
the action on the Incident Command System (ICS),                           a way to easily search for all videos associated
Form 214 (Activity Log), or as directed by the                             with a particular BWC serial number, and there
incident commander.”98 The Provision does not                              is no way to ensure that a particular BWC serial
provide requirements regarding the specificity of                          number was associated with a particular officer
the information that must be documented in each                            during a particular time period. LAPD personnel
NCUOF under their supervision.                                             acknowledged the difficulties in identifying all
                                                                           video evidence related to a single incident caused
Likewise, Provision 3/579.15 provides significant                          by officers “using incident numbers, Division of
leniency regarding the level of information                                Records numbers, and other qualitative descriptors
required to accompany use of body-worn cameras                             to identify incidents” and established the
(BWCs).99 LAPD does not require the geographic                             requirement to, “only use the full 12-digit incident
location of each BWC to be enabled or for clips or                         number in the ‘ID’ field” and the event type to

93
   See footnote 91.
94
   Ibid.
95
   Ibid.
96
   Ibid.
97
   See footnote 72.
98
   Ibid.
99
   Ibid.
100
    Los Angeles Police Department. (2018, March 12). NOTICE – Requirement to Identify Body Worn Video Recordings – Reminder and Clarification.
Provided to NPF assessment team by LAPD electronically on February 16, 2021.


      27
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 139 of 222 Page ID #:884
 National Police Foundation - A Crisis of Truth




Body-Worn Cameras
On April 28, 2015, the LA Board of Police                                 relevant recordings from other potential BWCs,
Commissioners approved LAPD use of BWCs,                                  prior to being interviewed by investigators.103
in part, to promote accountability and provide
additional information regarding certain contacts                         Provision 3/579.15 also identifies responsibilities
with members of the public. At the beginning of                           for supervisors assigned to units with BWC-
2020, LAPD reiterated the importance of building                          equipped officers and Watch Commanders.
community trust through transparency and made                             Immediately following a CUOF situation,
more cameras available to officers working                                supervisors are required to take possession of the
uniformed, public-facing assignments.101                                  officer’s BWC, ensure the recording has stopped,
                                                                          power off the device, and maintain custody of the
Provision 3/579.15 identifies the policies related to                     device until it is transferred to FID. Supervisors are
BWCs and identifies a number of situations when                           also responsible for reviewing relevant recordings
officers are required to activate their BWCs, which                       prior to submitting any administrative reports,
includes uses of force and crowd management                               including NCUOF investigations. Supervisors
and control involving enforcement or investigative                        and Watch Commanders are also responsible
contacts. To the extent possible, officers are                            for ensuring that officers are following all BWC
required to activate their BWC prior to initiating                        policies, procedures, and trainings.104
the activity that necessitates recording and are
required to continue recording until the activity has                     In addition to Provision 3/579.15, a notice
ended. Provision 3/579.15 also requires officers to                       disseminated from the LAPD Office of
upload all of their recordings to the department’s                        Constitutional Policing and Policy directs all
secure storage site and identify the event type and                       officers to have their cameras, “powered on (in
other information that best describes the content of                      buffer mode) and ready to activate at all times
each video they record. Officers are also required                        when deployed to the field.” 105
to document any portion of an incident on all
administrative and investigative reports.102

As it relates to uses of force, Provision 3/579.15
includes separate procedures for officers reviewing
BWC footage in CUOF incidents, while NCUOF
incidents follow the standard procedure detailed
above. In CUOF incidents, officers are prohibited
from reviewing their BWC footage until authorized
by the assigned FID investigator. Once authorized,
the officer may view their recording, as well as


101
    Los Angeles Police Department. (2020, January 30). NOTICE – Body Worn Video Kit Accountability and Availability. Provided to NPF assessment
team by LAPD electronically on February 16, 2021.
102
    See footnote 72.
103
    Ibid.
104
    Ibid.
105
    Los Angeles Police Department. (2018, December 20). NOTICE – Powering Off Body-Worn Camera Devices While in Department Facilities. Provided
to NPF assessment team by LAPD electronically on February 16, 2021.


                                                                                                                                        28
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 140 of 222 Page ID #:885
National Police Foundation - A Crisis of Truth




Crowd Dispersal and Dispersal Orders
Provision 1/548 acknowledges, “When the City is confronted with a situation which may escalate
into a riot, the Department must establish control of the situation by reacting quickly and committing
sufficient resources to control the situation.”106 Similarly, LAPD Directive No. 11 explains that, “when
group behavior appears to be unlawful, aggressive, or otherwise uncontrollable, it is reasonable for
the assembly to be declared unlawful.”107 The Directive suggests that the dispersal order make clear
that the crowd is expected to leave the area immediately and include a warning that force, which could
result in serious injury, and/or arrest. It continues that the dispersal order, “must be given in a manner
reasonably believed to be heard and understood by the intended audience,” and recommends repeating
the dispersal order multiple times from various locations.108

While there is no specific Provision regarding documentation of dispersal orders, Directive 11 does
include, “Regardless of the delivery method, the name of the individual giving the dispersal order and
the date and time each order was given should be documented.”109 Likewise, although an example
dispersal order is provided in the Directive, and was provided in some of the Event Action Plans
developed during the SAFE LA First Amendment assemblies and protests, there is no requirement to
communicate the exact language in the sample. LAPD also recommends that when dispersal orders are
issued: they should be given using an amplified loudspeaker system; if feasible, an officer should be sent
to the far side of the crowd to record the dispersal order; and, if possible, provide a reasonable amount of
time to disperse and a clear route to do so.110


Mass Arrests
California Penal Code includes multiple sections related to individuals who choose to disregard dispersal
orders. Section 409 establishes, “Every person remaining present at the place of any riot, rout, or
unlawful assembly, after the same has been lawfully warned to disperse, except public officers and
persons assisting them in attempting to disperse the same, is guilty of a misdemeanor.”111 Similarly,
Section 416(a) establishes, “If two or more persons assemble for the purpose of disturbing the public
peace, or committing any unlawful act, and do not disperse on being desired or commanded so to do by
a public officer, the persons so offending are severally guilty of a misdemeanor.”112 These two sections
provide the foundation for LAPD to effect arrests to regain control in situations where First Amendment
assemblies and protests have devolved into criminal events.




106
    See footnote 72.
107
    See footnote 77.
108
    Ibid.
109
    Ibid.
110
    See footnote 71.
111
    State of California. (1872). State of California Penal Code, Section 409.
https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?lawCode=PEN&sectionNum=409.
112
    State of California. (1989). State of California Penal Code, Section 416.
https://leginfo.legislature.ca.gov/faces/codes_displaySection.xhtml?lawCode=PEN&sectionNum=416.


      29
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 141 of 222 Page ID #:886
 National Police Foundation - A Crisis of Truth




LAPD does not have a provision that clearly defines the use of mass arrests. In fact, in its Unlawful
Assembly Checklist, LAPD provides a list of recommended penal, vehicle, and municipal codes that can
be cited as possible charges—and evidentiary recommendations—when effecting mass arrests.113 Some
LAPD personnel indicated to the NPF assessment team that mass arrests were an effective strategy in
regaining control of riotous situations during the SAFE LA First Amendment assemblies and protests.114



                                                 The Metropolitan (DC) Police Department’s standard operating
                                                 procedure (SOP), Handling First Amendment Assemblies and Mass
                                                 Demonstrations, states “the Department will make reasonable
                                                 efforts to employ non-arrest methods of crowd management as the
                                                 primary means of maintaining order.” The SOP also establishes,
                                                 “If the issuing official recommends that high volume arrests be
                                                 commenced, the incident commander shall satisfy himself or
   Limiting                                      herself that probable cause exists for the arrest of each person to
   Mass Arrests                                  be arrested.”

   during First                                  Source: Metropolitan Police Department. (2016, December 13).
   Amendment                                     SOP-16-01 (Handling First Amendment Assemblies and Mass
   Assemblies                                    Demonstrations). https://go.mpdconline.com/GO/SOP_16_01.pdf



National policing best practices assert that when possible, law enforcement organizations should
avoid mass detentions and arrests in favor of more differentiated, targeted responses.115 Conducting
differentiated responses by focusing arrests on individuals who are engaging in violence allows police
to continue to facilitate the peaceful and lawful activities of other protesters exercising their First
Amendment rights.116 However, to enter into an uncooperative and violent crowd to engage and arrest
agitators requires sufficient personnel and targeted strategy to form arrest teams that can move through
a crowd, make an arrest(s) and extract arrestees; this is far easier said than done. If the number of
properly trained and equipped officers available is insufficient to accomplish such a tactical objective,
the officers risk being trapped in the crowd which could lead to a much more serious crisis and to higher
uses of force, injuries, and arrests.




113
    Los Angeles Police Department (2017, October 27). Unlawful Assembly Checklist – Updated. Provided to NPF assessment team by LAPD
electronically on August 31, 2020.
114
    NPF assessment team interviews with LAPD personnel. January 11, 2021 through February 10, 2021.
115
    Policing Project at NYU School of Law. (2020, October). Policing Protests to Protect Constitutional Rights and Public Safety.
https://static1.squarespace.com/static/58a33e881b631bc60d4f8b31/t/5f9af5fe6b0e0f0c265ffdb8/1603991043508/
POLICING+PROTESTS+TO+PROTECT+CONSTITUTIONAL+RIGHTS+AND+PUBLIC+SAFETY+10-29.pdf
116
    Maguire, E.R. (2016, July). New directions in protest policing. St. Louis University public law review, 35: 67-108.

                                                                                                                                       30
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 142 of 222 Page ID #:887
National Police Foundation - A Crisis of Truth




Training
Basic Training: The California Commission on Peace Officer Standards and Training (POST) mandates
all officers in the state to complete a minimum mandatory curriculum of 664 hours and includes scenario
demonstrations and tests. The 664 hours are divided into 41 topics, including communication, skills for
law enforcement, and patrol techniques. Topics pertinent to responding to First Amendment assemblies
and protests, include Handling Disputes/Crowd Control.117 However, it was not until October 2020 that a
POST course specifically included the National Incident Management System (NIMS)/Incident Command
System (ICS).118

Training Specific to Protests and Demonstrations: In addition to the California POST requirements
and the traditional LAPD academy and in-service requirements, LAPD provides multiple training courses
specifically related to various components of First Amendment assemblies and protests. Each year
since 2007, all LAPD recruits have been provided crowd control training in the academy.119 This Crowd
Management and Control for Patrol training course, provides, “the policy, procedures, and laws related
to public assemblies, crowd management and control and practice the ‘Mobile Field Force concept.’”120
In 2010, a basic Multiple Assault Counter-Terrorism Action Capabilities (MACTAC) course was added
to the academy to teach recruits about immediate deployment of teams or squads and how to rescue
innocent civilians.121 In addition to these two specific courses, multiple courses in the academy integrate
the concepts of de-escalation, communication, and appropriate levels of use of force.

In Service Training: In terms of in-service training, LAPD began providing approximately 10 hours
of training on 21st Century Crowd management in 2007. The following year, LAPD also conducted a
separate eight-hour day on 21st Century Crowd Management in-service training for command staff.
In-service Incident Management Training was also delivered beginning in 2008, including eight hours
for command staff. In 2009, the MACTAC Basic course was also introduced in in-service training and
provided to the entire department. In 2010 and 2011, an in-service e-learning Crowd Management Update
course was required of all sworn LAPD personnel. In 2012 and 2013, the in-service training was adjusted
and in addition to the MACTAC Basic, a four-hour CMD Staff Crowd Management course and a four-hour
Occupy LA Overview were added.

Beginning in 2014, the in-service training was adjusted again due to deployment issues and a mandatory
department-wide focus on “Preservation of Life.” Command staff were provided two additional
sessions on crowd management and control with department experts and community advocates in
a “Conversations in 21st Century Policing” training and a four-hour “Ferguson Overview & Lessons
Learned in Crowd Management & Control Debrief.” In 2016 and 2017, LAPD priorities and in-service



117
    California Commission on Peace Officer Standards and Training. (2020, October 30). Regular Basic Course. State of California.
https://post.ca.gov/regular-basic-course
118
    Ibid.
119
    Los Angeles Police Department. (2020). LAPD Training Overview, Tactics Related to Mobile Field Force Crowd Management & Control. Provided to
NPF assessment team by LAPD electronically on August 31, 2020.
120
    Los Angeles Police Department. (2011, April 12). Crowd Management and Control for Patrol Expanded Course Outline. Provided to NPF assessment
team by LAPD electronically on August 31, 2020.
121
    Los Angeles Police Department. (2019, November). Session 2–Multi-Assault Counter Terrorism Action Capabilities.


     31
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 143 of 222 Page ID #:888
 National Police Foundation - A Crisis of Truth




were redirected to support mandatory training on the new Use of Force policy, less lethal overview, and
introduction of the 40mm less-lethal launcher. In each year since 2018, in-service training has included a
course entitled “Integrating Communication, De-Escalation, and Crowd Control.”122

Additionally, LAPD offers a 40-hour Watch Commander School to ensure that potential watch
commanders understand the purpose of their roles and functions in the notification process, identify
functions of the process, and identify common errors to avoid. Furthermore, LAPD provides specialized
units opportunities to train and to select the topics they train on. The Metropolitan Division is provided
one day per month to train on tactical responses to different scenarios, including First Amendment
assemblies and protests.




122
    Los Angeles Police Department. (2020). LAPD Training Overview, Tactics Related to Mobile Field Force Crowd Management & Control. Provided to
NPF assessment team by LAPD electronically on August 31, 2020.

                                                                                                                                          32
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 144 of 222 Page ID #:889
National Police Foundation - A Crisis of Truth




Chapter One Findings and Recommendations
Finding 1.1: Following the violent Rodney King protests in South LA in 1992, the LAPD made
significant changes to their protocols in response to civil unrest, setting a national model for law
enforcement policy and training.

Finding 1.2: LAPD, like many police departments across the country had well-developed crowd
management policies and practices that had proven successful during previous events. Those
policies and practices were inadequate to handle the disparate groups, or to identify leaders
amongst the protesters and address the level of violence.

                      Recommendation 1.2.1: LAPD should synthesize the relevant provisions spread
                      throughout the current Department and clearly establish guidelines for the
                      coordination, facilitation, and management of First Amendment assemblies and
                      protests. This single provision should include relevant components of responding to
                      planned and spontaneous events, managing such events, identifying and quickly obtaining
                      additional staffing and resources, determining and declaring an unlawful assembly, crowd
                      management and control, public information and communications, and use of force and less
                      lethal documentation. Other large agencies, including the San Diego Police Department, have
                      recently published similar synthesized policies.123

                      Recommendation 1.2.2: LAPD should review national and international best
                      practices regarding the impact of police actions on First Amendment assembly and
                      protest participants.124

                      Recommendation 1.2.3: LAPD should consider developing special unit(s) to establish
                      contact with activists and demonstrators before, during, and after protests. As a
                      consequence of the failure of the police to control riots during the EU Summit in Gothenburg,
                      Sweden (2001), the police developed a new special tactic for crowd management. The
                      aim of the tactic is to achieve de-escalation. “Dialogue officers” were trained and deployed
                      to establish contact with demonstrators before, during and after protests and to link the
                      organizers of the events and police commanders. Similar units have been developed and
                      deployed in response to civil unrest in England.125 Similar units were deployed in Portland
                      during protests and counter-protests in 2019. Following the 2016, civil unrest in Charlotte, North
                      Carolina, the Charlotte-Mecklenburg Police Department and community created the Community
                      Conversation Team to deescalate and engage protesters.




123
    San Diego Police Department. (2021, February 17). First Amendment Activity Facilitation and Management.
https://ca-times.brightspotcdn.com/04/ac/754ed3ba44529a8b7b9cf47368a8/sdpd-protest-policy.pdf
124
    See footnote 115.
125
    Holgersson, S. and Knutsson, J., (2011). Dialogue policing – a means for less crowd violence? Crime Prevention Studies, 26, 191-216. Gorringe,
Hugo, Clifford Scott, and Michael Rosie. (2012). Dialogue Police, Decision Making, and the Management of Public Order During Protest Crowd Events.
Journal of Investigative Psychology and Offender Profiling. 9.10.1002/jip.1359. Waddington, D. (2017). Police Liaison Approaches to Managing Political
Protest: A Critical Analysis of a Prominent UK Example. In: Bayer, P., Karlovic, R., Akhgar, B., Marakaria, G. (eds) Community Policing – A European
Perspective. Advanced Sciences and Technologies for Security Applications. Springer, Cham. https://doi.org/10.1007/978-3-319-53396-4_7.


      33
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 145 of 222 Page ID #:890
 National Police Foundation - A Crisis of Truth




Finding 1.3: Although it aligned with LAPD’s use of force provisions and procedures,
documentation of uses of force during protests and demonstrations—including the deployment of
less lethal munitions—was inconsistent by LAPD members.

                      Recommendation 1.3.1: LAPD should establish a clear policy, process, and
                      documentation requirement for requesting and receiving less lethal munitions,
                      particularly during the response to First Amendment assemblies and protests.
                      Senior level command staff and first-line supervisors made similar observations to the NPF
                      assessment team that nobody was responsible for maintaining awareness of less lethal
                      munitions.126 Multiple LAPD personnel relayed to the NPF assessment team that officers
                      would “fill their trunks” with less lethal munitions without any documentation of where they
                      were being used, in what scenarios, and who deployed them.127 This was exacerbated by
                      breakdowns in command and communication but has a significant impact on transparency
                      and accountability.

Finding 1.4: Some LAPD personnel had not been provided contemporary training on crowd
management, mobile field force, supervision, de-escalation, or the use of less-lethal instruments
prior to the First Amendment assemblies and demonstrations from May 27 through June 7, 2020.
Many of the LAPD training bulletins, courses, and directives related to crowd management and control were
outdated. For example, the Mobile Field Force Training Bulletin was last updated in August 2006128 ; the Use of
Force – Tactics Directive on Crowd Management, Intervention, and Control was last updated in June 2011129; the
Use of Force – Tactics Directive on Tactical De-Escalation Techniques was last updated in October 2016130; the
Crowd Management and Control for Management was last updated in June 2007131; and, the similar course for
patrol was last updated in November 2012.132

                      Recommendation 1.4.1: LAPD should continue to serve as a national model for
                      law enforcement by developing strategies, tactics, and Mobile Field Force teams
                      to more effectively respond to these types of First Amendment assemblies and
                      protests, which are becoming more frequent in the City and nationwide.

Finding 1.5: During the initial days of the protest, the number of disparate groups, the pace
at which the protests accelerated, and the level of violence precluded the highly trained and
experienced LAPD bike unit from successfully completing its mission. As the SAFE LA First
Amendment assemblies and protests continued, the bike units were used to facilitate organized movements
and rolling traffic stops.




126
    NPF assessment team interviews with LAPD personnel. December 7, 2020 through March 3, 2021.
127
    Ibid.
128
    Los Angeles Police Department. “Training Bulletin: Mobile Field Force Concept – Part II Mobile Tactics.” August 2006. Provided to NPF assessment
team electronically on August 31, 2020.
129
    Los Angeles Police Department. “Los Angeles Police Department Use of Force – Tactics Directive No. 16 Tactical De-Escalation Techniques.” October
2016. Provided to NPF assessment team electronically on August 31, 2020.
130
    See footnote 77.
131
    Los Angeles Police Department. (2007, June 15). “Los Angeles Police Department Crowd Management and Control for Management Expanded
Course Outline.” Provided to NPF assessment team electronically on August 31, 2020.
132
    Ibid.


                                                                                                                                             34
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 146 of 222 Page ID #:891
National Police Foundation - A Crisis of Truth




Finding 1.6: The National Guard was mobilized, responded to the City, and were used to protect
critical infrastructure and major intersections and thoroughfares. The presence of the National Guard
freed LAPD personnel for assignments related to crowd management and control.

                          Recommendation 1.6.1: Elected officials and LAPD leadership should weigh the risk
                          and benefits of requesting National Guard assets sooner in future First Amendment
                          assemblies and protests to support police operations, protect critical infrastructure,
                          and provide a neutral presence.

                          Recommendation 1.6.2: The City should develop and widely distribute a well-
                          coordinated message about the deployment of the National Guard, prior to,
                          during and following their deployment in an effort to avoid them being seen as an
                          occupying force. Messaging should include why the decision was made to request them,
                          where they may be seen in the city, what their assignments may be and when they will be able
                          to leave.

Finding 1.7: While LAPD has clear policies around use of force, crowd management, and other
relevant pieces of responding to First Amendment assemblies and protests, they do not have one
policy directing response specifically to large-scale, fluid, city-wide civil unrest that turns violent
or contains violence.

                          Recommendation 1.7.1: LAPD should consider developing an overarching ‘response
                          to fluid dynamic protests and civil unrest’ policy that provides for the nuances of
                          this type of event, incorporates critical thinking skills and offers decision making
                          models to guide at what points uses of force and relevant tools are permitted to be
                          used by LAPD officers.133




133
      See footnote 115.


         35
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 147 of 222 Page ID #:892
 National Police Foundation - A Crisis of Truth




Chapter Two: Leadership and
Incident Command
The City of Los Angeles (LA) and the Los Angeles Police Department (LAPD) are recognized as leaders in
managing First Amendment assemblies, protests, and demonstrations and have provided training and guidance
to police departments nationally and internationally.

However, following the death of George Floyd, LA and the nation saw unprecedented protests, violence, and
destruction. City and law enforcement leaders in LA failed to recognize the extent to which members of the
LA community shared the concerns, anger, and pain of communities across the nation. They also failed to
recognize the extent to which those participating in the protests in the LA community would participate in acts
of violence directed at private property, government facilities, members of the public, and law enforcement–
which was also true of elected officials and law enforcement leaders across the country.

City Leadership and Incident Command
LA is a Mayor-Council-Commission form of government in which the Mayor, City Attorney, and Controller are
elected by the residents of the city at large every four years and the City Council consists of 15 members who
are elected by the residents of their geographic districts.134 The city government type is considered a “strong
mayor,” in which the mayor is the chief executive officer and centralizes executive power; appoints and removes
the heads of city agencies, chief administrative officers of certain departments, and members of the boards of
commissioners identified in the city charter; prepares and submits an annual budget to the council; establishes
procedures, policies, and executive orders necessary to effectively manage and supervise all responsibilities to
which they are entrusted; prepares an annual budget for the City Council; and, represents the City.135 Meanwhile,
the City Council is solely responsible for passing ordinances of municipal concern and legislation.136 As a
“strong mayor” form of government, the mayor is the primary official leading the city government’s response.
Therefore, the Mayor’s Office has a considerable amount of influence in the overall tenor and mission of the
response to emergencies in the city, including those managed by LAPD.

In LA, the response to large scale security events are coordinated from the City of Los Angeles Emergency
Operations Center (EOC). The EOC is, “the focal point for coordination of the City’s emergency planning,
training, response, and recovery efforts” for all hazards and disasters that require involvement by multiple
City departments.137 The operational department that manages the EOC and conducts the day-to-day tasks is
the Emergency Operations Organization (EOO), which was created by ordinance in 1980, at the time making
Los Angeles the only local government to have an EOO. The EOO is supervised by the Emergency Operations
Board (EOB), “during all periods of emergency preparation, response and recovery,” and is comprised of,
“the general managers of the Police, Fire, Airports, Building and Safety, the City Administrative Officer (CAO),
Emergency Management, General Services, Harbor, Information Technology Agency, Personnel, Recreation
and Parks, Transportation and Water and Power Department, a Public Works Commissioner and the Chief
Legislative Analyst (CLA).”139



134
    City of Los Angeles. (2021). Form of Government. https://www.lacity.org/government/popular-information/form-government
135
    City of Los Angeles. https://codelibrary.amlegal.com/codes/los_angeles/latest/laac/0-0-0-568
136
    City of Los Angeles. https://codelibrary.amlegal.com/codes/los_angeles/latest/laac/0-0-0-630
137
    City of Los Angeles. (2021). Emergency Operations Center. https://emergency.lacity.org/eoc.
138
    City of Los Angeles. (2021). Emergency Operations Organization. https://emergency.lacity.org/eoo.
139
    City of Los Angeles. (2021). Emergency Operations Board. https://emergency.lacity.org/emergency-operations-board


                                                                                                                             36
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 148 of 222 Page ID #:893
National Police Foundation - A Crisis of Truth




The EOB is permanently chaired by the LAPD Chief of Police and the Fire Department chief is the vice-chair.140
There is also an Emergency Management Committee, which includes different representatives from the same
agencies as well as other relevant City stakeholders.141

Figure 1: Los Angeles Emergency Incident Command Structure


                                                   •    Emergency Operations Center (EOC)

             EOC
                                                   •    Location of citywide coordination for all hazards
                                                   •    Arranged according to NIMS/ICS (Management, Operations,
                                                        Planning, Logistics, and Finance and Administration section)




                                                   •    Emergency Operations Organization (EOO)
             EOO                                   •    Operational department that manages day-to-day tasks of EOC




                                                   •    Emergency Operations Board (EOB)
                                                   •    Supervises EOO during ememergencies
              EOB                                  •    Permanently chaired by LAPD chief and vice-chaired by
                                                        LAFD chief



Within this multi-level structure, personnel and representatives from the relevant City agencies are required
to complete the Incident Command System (ICS) courses associated with their roles and responsibilities. At
the highest level, the representatives of City agencies and City elected officials that are in the EOC for major
events, complete regular ICS trainings and have worked together to coordinate the citywide response to
regular incidents.142 In addition to the ICS requirements for public safety personnel, the Mayor’s public safety
staff are required to complete ICS IS 100—Introduction to the ICS, IS 200 – ICS for Single Resources and Initial
Action Incidents, IS 700 – An Introduction to [the National Incident Management System] NIMS, IS 800 –
National Response Framework an Introduction, and IS 907 – Active Shooter: What You Can Do, as well as a City
Emergency Operations Center 101 and 201 course administered by the City Emergency Management Division.143

The City-wide EOC was initially activated on March 16, 2020 at Level 1—the highest level of activation—to
support the coordination of information and resources related to the COVID-19 pandemic, and remained active
throughout 2020 and into 2021.144 Personnel from multiple City agencies—including elected City officials and


140
    Ibid.
141
    City of Los Angeles. (2021). Emergency Management Committee. https://emergency.lacity.org/emc
142
    NPF assessment team interview with City of Los Angeles elected official. February 11, 2021.
143
    Ibid.
144
    City of Los Angeles. (2020, July 7). Emergency Operations Board. Minutes.
https://ens.lacity.org/epd/eobminutes/epdeobminutes211143507_07072020.pdf.


      37
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 149 of 222 Page ID #:894
 National Police Foundation - A Crisis of Truth




LAPD command staff—were present in the EOC and were effectively leveraging the NIMS structure to
address the COVID-19 pandemic. City officials had also established a virtual joint information center (JIC)
and were well-rehearsed in coordinating public messaging related to the COVID-19 pandemic.145

When the SAFE LA First Amendment assemblies and protests began on the evening of May 27, 2020,
personnel from City agencies—including elected City officials and LAPD command staff—were already in
the EOC and operating under the NIMS/ICS framework.

As the protests intensified, a separate incident command post was established by the LAPD and many
of the agencies represented in the EOC provided additional representatives to staff this new command
post. Within the new command post, a representative from Mayor Garcetti’s office was regularly present
and the Office of the CAO was in regular contact with LAPD to ensure proper documentation and
management of budget allocations related to their response.


LAPD Incident Command
The LAPD Manual establishes the department’s                                  Commander; maintain chronological logs, situation
command structure, particularly during emergency                              maps, and situation reports; and, complete necessary
situations. Provision 3/108.20 identifies the Office of the                   reports regarding the incident and a final report for
Chief of Police as the primary Department Command                             submission to the Chief.”146
Post, except when the Office of the Chief of Police is
closed, in which case the Department Command Post is                          In addition to the primary command post, Provision
the Department Operations Center (DOC).                                       3/108.40 Field Command Post allows for the
                                                                              establishment of a Field Command Post by a field
Provision 3/108.60 further describes that the DOC                             commander, for the purposes of: direction operations
is activated as a temporary division during major                             in the field during emergency incidents; collecting
or serious unusual occurrences to: coordinate the                             information pertinent to the incident and relaying it
Department’s emergency control activities; collect and                        to the DOC; requesting personnel, equipment and
disseminate information from the Field Command                                supplies from the DOC; and, requesting assistance
Post(s); determine the needs for, and provide,                                from other agencies through the DOC.147
personnel, equipment, and supplies to the Field




145
    NPF assessment team interview with City of Los Angeles elected official. February 11, 2021.
146
    See footnote 72.
147
    Ibid.


                                                                                                                              38
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 150 of 222 Page ID #:895
National Police Foundation - A Crisis of Truth




Figure 2: LAPD Incident Command Structure




                 EOC
                                                      •    Emergency Operations Center (EOC)
                                                      •    Citywide Incident Command Post




                                                      •    LAPD Department Operations Center (DOC)

                DOC
                                                      •    Coordinated emergency control, collected and disseminated
                                                           information, coordinated staffing and resource, completed
                                                           department-wide reports.




                                                      •    LAPD Operations - Central Bureau (OCB)

                 OCB
                                                      •    Served as primary incident command post initially. Continued
                                                           to serve as the lead bureau command post and location of the
                                                           Incident Commander




                                                      •    LAPD Field Command Posts (FCP)

                 FCP
                                                      •    Directed operations in each of the bureaus, collected information
                                                           directly from the field, requests resources/staffing and other
                                                           assistance through DOC.



On May 27, the LAPD established a separate incident command post from the City’s EOC, in its Operations
Central Bureau (OCB) at Los Angeles Fire Department Station 4, approximately four blocks southeast of City
Hall, to monitor the SAFE LA First Amendment assemblies and protests and designated an incident commander
(IC). This command post was established by the DOC, as identified in Provision 3/108.60. The following night,
the command post moved to the courtyard of LAPD Headquarters, across the street from City Hall. On May 29,
the DOC re-established the primary command post in a large parking lot approximately two blocks away from
the original location. This parking lot is a common location used by the City and LAPD to station command
posts for planned events that occur downtown because of its spaciousness and proximity to City Hall and LAPD
Headquarters.148 The command post remained in the large parking lot for the duration of the SAFE LA First
Amendment assemblies and protests.149




148
      NPF assessment team interview with LAPD Commander, January 11, 2021 and City of Los Angeles elected official, February 11, 2021.
149
      Los Angeles Police Department. (2020). AAR Chrono Time Log. Provided to NPF assessment team by LAPD electronically on October 28, 2020.


         39
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 151 of 222 Page ID #:896
 National Police Foundation - A Crisis of Truth




Although the command post was established with an IC, the rest of the traditional NIMS support
structure was not immediately established as the number of protesters quickly swelled in the early
hours of the SAFE LA First Amendment assemblies and protests on May 27.150 The lack of a fully staffed
command post with the technology to facilitate complicated information sharing, analysis, mobilization
and communication between various components within LAPD, including between the IC and Deputy IC,
negatively impacted the LAPD response.

Additionally, without clearly identified leaders of the Planning, Logistics, and Finance Administration Sections,
internal coordination and communication were challenged. Without these sections, the IC and Deputy IC did
not have access to the full breadth of LAPD resources, which hampered the department’s ability to deploy
mobile field forces (MFFs) with recent training and high levels of tactical understanding, and to gain control in
certain instances. The extent of the protests and the level of violence associated with them overwhelmed the
LAPD and led to resources being deployed without clear missions or assignments.151

Likewise, members of the LAPD command staff and City elected officials were in and out of the OCB
command post at various times, which added to the confusion regarding decision-making authorities,
roles, and responsibilities. Some LAPD personnel suggested that when members of the LAPD executive
staff engaged in field operations, it caused a level of confusion.152 However, the NPF assessment team did
not hear during interviews that members of the command staff directly influenced decisions made by the
IC and Deputy IC in the command post or in the field.

In addition to the command post in OCB, on May 28, the Forward Operating Platforms (FOPs) that had
been established in Operations West Bureau (OWB) and Operations Valley Bureau (OVB) to coordinate
local responses to the COVID-19 pandemic transitioned their focus to the SAFE LA First Amendment
assemblies and demonstrations. Operations South Bureau (OSB) established its FOP on May 28.153 Each
FOP served as the single area for resources to be assigned and tactics to be coordinated for events
occurring in that bureau and were staffed with bureau command personnel.154

The LAPD response to the SAFE LA First Amendment assemblies and protests was primarily coordinated
out of the OCB command post, including having all LAPD personnel and resources in a single staging
area, with the assistance of the OWB, OVB, and OSB FOPs until May 30—as opposed to a fully-functional
EOC with field-based command posts. By May 30, it became apparent that the challenges of the SAFE
LA First Amendment assemblies and protests—including the number of geographic areas within the City
that were involved; the number of simultaneous events and the number of protesters at each; the fluid
movements of the crowds; the impacts and influence of social media; and the level of violence, property
destruction, and looting—posed challenges to the LAPD’s well-practiced standard operating procedures
and crowd management and control strategies. As some LAPD personnel indicated to the NPF
assessment team, initiating citywide operations from a single command post and a single staging area



150
    Ibid.
151
    Ibid.
152
    NPF assessment team focus group with LAPD personnel. February 26, 2021.
153
    See footnote 149.
154
    Ibid.

                                                                                                          40
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 152 of 222 Page ID #:897
National Police Foundation - A Crisis of Truth




created logistical problems as LAPD personnel were required to drive from their bureau across the city, to
form a mobile field force (MFF), which was then deployed to the bureau from which they had just come.155

Recognizing the challenges associated with responding to the citywide and constantly evolving
nature of the SAFE LA First Amendment assemblies and protests from a single command center,
LAPD’s leadership shifted to a more decentralized system in which the FOPs were afforded additional
autonomy. Bureau commanders and their staff were given greater latitude in determining the breadth
of, and managing, their response consistent with geographic opportunities and challenges. Some
bureau commanders understood and more-fully adhered to the NIMS structure, also inviting relevant
stakeholders from their area into the command post. One of the bureau command posts leveraged
security personnel from the local Business Improvement Districts (BIDs) in the Logistics Section, to
gather and share real-time information.156 In other cases, bureau commanders further decentralized
the decision-making, passing it to captains and those personnel in direct contact with protesters.
Additionally, some bureaus, Operations West and Operations South, were able to optimize community
relationships to reduce levels of violence as well as to facilitate peaceful First Amendment assemblies
and protests.

While the decision to decentralize alleviated the majority of the command challenges, some logistical
challenges remained. Although the DOC remained the primary command post, communication between
the FOPs and the DOC (and vice versa), clearly understanding who was in charge and the overall mission
of the response, and logistical challenges continued regarding LAPD’s citywide response to the SAFE LA
First Amendment assemblies and protests.




Staffing and Resource Allocation
Despite having internal information and intelligence personnel, participating in local and regional fusion
centers, and collecting information from local BIDs and other police-community partnerships, the City of LA
and LAPD command staff were slow to recognize and effectively react to the large and varied SAFE LA First
Amendment assemblies and protests.




155
      NPF assessment team interview with LAPD Commander. February 4, 2021.
156
      NPF assessment team interview with Business Improvement District members. January 25, 2021.


         41
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 153 of 222 Page ID #:898
 National Police Foundation - A Crisis of Truth




Lost Opportunities: Initiating the Tactical Alert

                                           Tactical Alert: The preliminary stage of the Department
                                           Mobilization Plan. A Tactical Alert is an announcement of the
                                           anticipated redistribution of on-duty officers to achieve personnel
                                           levels necessary for controlling an emergency.

                                           Tactical Alert, Modified: Provides the Director of Emergency
                                           Operations, Incident Commander or Communications Division
                                           watch commander a method of holding over watches without the
                                           disruption of “routine” police duties.

                                           Mobilization: The principal Department plan to marshal
                                           personnel resources for control of a Major Unusual Occurrence.
                                           The preliminary stage of a Mobilization is a Tactical Alert. A
                                           Mobilization includes the immediate implementation of 12-hour A
                                           and B watches, the deferment of days off, and the recalling of off-
                                           duty officers.

      LAPD Terms                           Source: Email from LAPD sergeant to NPF assessment team. March
      Defined                              24, 2021.


May 27, 2020
Beginning at approximately 3:00pm on May 27, nearly 100 protesters started to march downtown in the
area around City Hall. As the group of protesters began to grow, the IC requested five supervisors and 50
officers to respond to the staging area. Shortly after, however, a new request was broadcast to send an
MFF of 42 LAPD personnel instead. As the number of protesters continued to grow, protesters separated
into different groups and marched in different directions. An LAPD Aerial Unit was launched to provide
situational awareness, but the number of LAPD personnel assigned downtown were quickly outnumbered.
In an attempt to get more officers on scene, a modified tactical alert was declared for OCB only. The alert
was canceled later that evening.157 California Highway Patrol (CHP) officers responded when a group of
demonstrators marched towards, and onto, the 110 Freeway. The LAPD officers and CHP officers were
outnumbered and the decision was made to address problematic locations individually and then transition
resources to the next area of concern. This continued into the early morning hours of May 28.




157
      See footnote 149.

                                                                                                            42
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 154 of 222 Page ID #:899
National Police Foundation - A Crisis of Truth




May 28, 2020
Again, in the early evening on May 28, small groups of protesters began to march in the downtown area.
The number of OCB personnel available in the area was consistent with regular operational staffing
levels. As vandalism started to occur and a group of demonstrators again marched in the direction of the
110 Freeway, it became apparent that the Bicycle Unit and plainclothes officers that had been deployed to
monitor the crowd were not enough. Officers also witnessed individuals gathering rocks and bottles and
vandalizing businesses as they marched downtown.

At approximately 8:00pm, a tactical alert was declared for OCB only, but was modified by a declaration
of a Citywide Tactical Alert approximately 55 minutes later.158 The Citywide Tactical Alert was intended to
fully mobilize LAPD personnel and resources to help respond to the various groups of demonstrators in
the downtown area, including one large group that was marching towards the 110 Freeway. Once again,
an LAPD Air Unit was launched to provide situational awareness as a large group of demonstrators
congregated downtown, outnumbering available LAPD personnel. The group eventually dispersed and
less than three hours after the Citywide Tactical Alert was declared, it was cancelled.159

May 29, 2020
Based on the occurrences of the previous two days, early in the afternoon on May 29, OCB and OWB
requested additional resources to help manage potential crowd movement, but the request was denied
by the command post. Shortly thereafter, another Citywide Tactical Alert was declared, this time by an
LAPD Assistant Chief. While waiting for the additional resources and personnel, the Air Unit was once
again deployed to provide overhead situational awareness. The Air Unit advised that demonstrators
were moving too fast to set blocking forces to contain them in some cases, and in others, bicycle officers
continued to attempt to follow groups of approximately 100 protesters. After the protesters attempted to
surround motorcycle officers assisting with traffic control and plainclothes officers in the crowd advised
that protesters were spray-painting a bus stop, tensions escalated. Additional requests were made for
multiple MFFs, and LAPD and CHP personnel made attempts to establish blocking forces to prevent
protesters from getting onto the 110 Freeway again.

Despite the Citywide Tactical Alert being declared hours earlier, by the early evening, LAPD personnel
downtown were once again severely outnumbered, and requests for additional MFF units were denied
because there were none available. The MFF units attempting to respond were delayed from arriving
downtown because of gridlocked traffic and ended up responding to requests for additional units to
control the group of protesters that had gathered on the 110 Freeway. Large groups of protesters also
formed in other areas across the City, breaking windows and destroying police vehicles they passed and
further overwhelming LAPD personnel. Despite the widespread looting, rioting, and chaos, the Citywide
Tactical Alert was canceled in the morning hours of May 30.




158
      Ibid.
159
      Ibid.


          43
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 155 of 222 Page ID #:900
 National Police Foundation - A Crisis of Truth




May 30 – June 5, 2020
Another Citywide Tactical Alert was declared just before noon on May 30. This Citywide Tactical Alert
remained in place until June 5 for all A- and B-watch units who were not actively assigned to SAFE LA
First Amendment assemblies and protests.160 This Citywide Tactical Alert resulted in a full mobilization of
LAPD personnel and resources. All sworn personnel were reassigned to 12-hour shifts (A and B-watch),
an IC was assigned to each of the two watches, and the Communications Division was instructed to
encourage all callers for non-emergency situations to file reports online or at their local station. While
the Citywide Tactical Alert provided consistency across the LAPD in terms of shifts and staff availability,
a lack of consistent communication between the ICs of A and B Watch continued, which contributed to
inconsistencies in mission, resource availability, and deployment.

Resource Deployment and Mobilization
Even when the Citywide Tactical Alert was implemented and LAPD was fully mobilized, the agency faced
challenges in the deployment of resources and personnel. According to LAPD, the MFF concept was
developed to supplement conventional resources for restoring conditions to normal as soon as possible
during any unusual occurrence or civil disturbance. The MFFs are designed to combine elements of
flexibility, rapid deployment, and mobility to effectively control and disperse disorderly groups. The
minimum operating component for an MFF is 12 LAPD personnel, a squad leader and 11 officers, along
with three vehicles; however, the ideal deployment is 15 personnel, a squad leader and 14 officers, along
with four vehicles.161 During the response to the SAFE LA First Amendment assemblies and protests,
MFFs were organized based on who was available and did not always include the same team members
from one day to the next, and some officers were sent to bureaus in which they had not worked before,
did not know their supervisors or local community members.

Coordination regarding which of the geographic FOPs would receive additional staff and resources
was primarily informed by the command staff of the FOPs. Decisions at the incident command post
were largely made based on information gathered by officers and captains from divisions within each
of the four FOPs. Within the FOPs, personnel and resource requests were made based on different
sources of information, in some cases including social media. Some division personnel were able to
independently search social media or leverage relationships with local business security personnel and
private companies to stay abreast of First Amendment assemblies and protests that were being planned
in their geographical area of operation. Other divisions and bureaus, though, were outmaneuvered and
underprepared at least in part because of the lack of coordinated information gathering from social media
and other intelligence sources at either the FOP or the command post.

The challenges associated with individual officer, MFF, and specialized assignments; clear definitions
of allowable tactics and strategies; agency-wide alerts; and, a clearly communicated overall mission of
the response negatively impacted the ability of LAPD to effectively and efficiently respond to the more
chaotic situations that occurred during the SAFE LA First Amendment assemblies and protests.




160
      Ibid.
161
      Los Angeles Police Department. (2006, August). Training Bulletin: Mobile Field Force Concept – Part II Mobile Tactics.


                                                                                                                               44
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 156 of 222 Page ID #:901
National Police Foundation - A Crisis of Truth




Mutual Aid
Local Agencies
As the nature and primary locations of the SAFE LA First Amendment assemblies and protests ebbed and
flowed, LAPD both received and provided mutual aid. For the entirety of the May 27 through June 7 timeframe,
LAPD received mutual aid from LASD. While LASD did not participate in any tactical formations or frontline
engagements with LAPD, they did effect a number of arrests, primarily for persons violating nightly county
curfews. LASD also provided regular aid in processing the hundreds of persons arrested by LAPD. The two
agencies frequently work together, respond to similar events, and have had a mutual aid operational plan
agreement since 2013.162 Although there are no formalized memoranda of understanding or agreements
between LAPD and LASD specifically regarding operations during First Amendment assemblies and protests,
the mutual aid operational plan agreement does state, “The responsible local official in whose jurisdiction an
incident has occurred requiring mutual aid, unless otherwise provided, shall remain in charge at such incident
including the direction of such personnel and equipment provided him through the operation of such mutual
aid operations plan.”163

Additionally, on the night of May 30, 43 officers from Santa Barbara and 62 from Ventura County arrived in Los
Angeles to provide additional assistance to OWB.164 The following afternoon, two LAPD MFFs were deployed to
Santa Monica to provide mutual aid to the Santa Monica Police Department.165

National Guard
Ultimately, after initial concern about the impact the presence of the National Guard would have, during the
late night hours of May 30, the LAPD agreed that the Mayor should contact the governor to officially request
National Guard personnel. The decision was made to request 2,000 personnel for the City of Los Angeles and
an additional 2,000 National Guard personnel for the County of Los Angeles.166 A retired member of LAPD’s
command staff with previous experience in coordinating with the National Guard regarding natural disasters
was engaged to serve as a liaison between the National Guard and the LAPD during their deployment.

The National Guard personnel arrived early in the morning on May 31. As they drove through the City, National
Guard units heard active security sirens from buildings and observed people looting stores. The National Guard
contacted LAPD personnel to respond to those locations. From there, the National Guard units deployed in the
Central and West Bureaus were directed to report to the staging location for LAPD personnel.167 Later on May
31, approximately 100 National Guard troops were deployed to Santa Monica to assist with First Amendment
assemblies and protests there. Throughout the City of Los Angeles, National Guard personnel were assigned
to conduct high-visibility security to deter looting and protect critical infrastructure and locations. For example,
National Guard personnel were deployed to shopping centers including Sherman Oaks Galleria, Fashion Center,
and malls in Topanga and Northridge.168 Using National Guard personnel in these capacities freed up LAPD
personnel to respond to the frontline needs of the SAFE LA First Amendment assemblies and demonstrations.


162
    Los Angeles Police Department. (2013). Mutual Aid Operational Plan Agreement 2013. Provided to NPF assessment team by LAPD electronically on
March 19, 2021.
163
    Ibid.
164
    See footnote 149. LAPD also explained that after Mayor Garcetti declared a state of local emergency and requested mutual aid, the California Office
of Emergency Services (CalOES) tracked all mutual aid resources provided to the LAPD. CalOES tracked a total of 144 law enforcement personnel that
were requested and responded.
165
    Ibid.
166
    NPF assessment team interview with City elected official. February 11, 2021.
167
    See footnote 149.
168
    Ibid.


      45
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 157 of 222 Page ID #:902
 National Police Foundation - A Crisis of Truth




Early in the morning on June 2, the decision was made in the DOC to demobilize the National Guard. However,
a few minutes later, 30 National Guard personnel were directed to deploy to a shopping mall, and later the
same day other National Guard personnel were deployed to Pershing Square, City Hall, and popular street
corners in the Hollywood area. National Guard personnel maintained their presence in Los Angeles and staged
at the Los Angeles Convention Center until June 5, when an LAPD Captain advised that the National Guard
would not be deployed.169 After two more days of peaceful First Amendment assemblies, the National Guard
fully demobilized and left the City on June 7.170




169
      Ibid.
170
      Email from City of Los Angeles Executive Officer to NPF assessment team. February 17, 2021.


                                                                                                      46
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 158 of 222 Page ID #:903
National Police Foundation - A Crisis of Truth




Chapter Two Findings and Recommendations
Finding 2.1: The nature of the SAFE LA First Amendment assemblies and protests that occurred in
Los Angeles between May 27 and June 7, 2020 were ones that neither LAPD, nor other jurisdictions
across the nation, have previously experienced nor expected. While LAPD has years of experience with
responding to large First Amendment assemblies, mass demonstrations, and civil disturbances in the past—
some of which have involved violence and destruction—the SAFE LA First Amendment assemblies and protests
occurred during a unique and unprecedented time in the nation. Local and national political tensions, frustrations
and uncertainty caused by COVID-19, and the continued national narrative decrying police, contributed to a
visceral response by many demonstrators locally and nationwide—including some intent on violence.

Particularly in LA, the SAFE LA First Amendment assemblies and protests were unique in that multiple
assemblies occurred at the same time in locations across the city (locations not previously impacted by civil
disturbances). They involved both spontaneous and planned events, demonstrators used both social media
and messaging applications and were planned and coordinated. Demonstrators used more advanced logistics
and tactics to counteract known police response strategies, and they required more police and city resources
than protests in the past. The simultaneous needs for specialized personnel and resources across the City to
address these more contemporary tactics caused confusion and strained an LAPD system that was accustomed
to responding to First Amendment assemblies and protests that occur at a single time and location. In some
cases, people intent on causing violence and destruction took advantage of the spanned geographic space and
time SAFE LA First Amendment assemblies and protests to wreak havoc.

                  Recommendation 2.1.1: City and LAPD leaders should continue to build strong
                  working relationships and prioritize planning, preparation, management, and
                  training for First Amendment assembly and protest response. First Amendment
                  assemblies and protests have occurred in Los Angeles since the Rodney King protests in 1992
                  and—given that LA is the second most populous city in the United States—will likely continue
                  to take place. The LAPD and the City of Los Angeles should continue to review the totality of
                  the 2020 protests and demonstrations and the impact on the city and the department in an
                  effort learn from, plan and prepare for future incidents and to identify strategies and systems
                  that worked in allowing freedom of expression while also protecting the public.

                  Recommendation 2.1.2: The City of Los Angeles and the LAPD should continue to
                  review lessons learned from other large-scale First Amendment assemblies, mass
                  demonstrations, and civil disturbances across the country and abroad to improve
                  citywide and police department planning, preparedness, and response to similar
                  events so as to incorporate best and promising practices. The City of Los Angeles
                  and LAPD have been leaders in the field in responding to First Amendment assemblies and
                  protests. However, when the peaceful assemblies devolved into chaotic and riotous events,
                  LA and LAPD were not able to quickly adapt and respond. LA and LAPD should collect and
                  analyze data available around civil disturbances, including damage incurred, injuries, use of
                  force, arrest and impound, economic impact and other data collected during civil disturbances
                  to identify systems, situations and variables that can assist in preventing and/or mitigating
                  violence and destruction.




    47
    47
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 159 of 222 Page ID #:904
 National Police Foundation - A Crisis of Truth




                     Recommendation 2.1.3: The LAPD should have commanders who were directly
                     involved in responding to the SAFE LA First Amendment assemblies and protests
                     write an after-action report (AAR) that includes input from line level officers and
                     up. These AARs—particularly the recommendations—should be synthesized and presented to
                     the LAPD operations and training command staff.171 Where possible, promising practices and
                     lessons learned should be incorporated into policy, training, and protocol.

 Finding 2.2: The City of Los Angeles lacked a well-coordinated city-wide political, policy,
 communications, and law enforcement response mission to the SAFE LA First Amendment
 assemblies and protests that occurred between May 27 and June 7, 2020. The City of Los Angeles’
 Emergency Operations Center (EOC) was activated and staffed prior to May 27, 2020, to coordinate the City’s
 COVID-19 response. The EOC was under-utilized for decision-making and strategy implementation in response
 to the SAFE LA First Amendment assemblies and protests.

                     Recommendation 2.2.1: City officials, councilmembers, relevant City agencies,
                     and LAPD leadership should ensure that a city-wide plan, consistent with the
                     National Incident Management System (NIMS), is used to manage First Amendment
                     assemblies and protests, and that all City agencies understand, and participate in,
                     the development and implementation of the plan. While the City of Los Angeles has used
                     NIMS effectively to respond to natural disasters, the response to the SAFE LA First Amendment
                     assemblies and protests did not effectively leverage all components of NIMS—including
                     establishing a single incident command system (ICS), fully utilizing the EOC, communicating
                     and coordinating messaging through a Joint Information Center, and sharing information
                     and resources across agencies. Planning and training for responses to pre-planned and
                     spontaneous First Amendment assemblies and protests should include elected and appointed
                     officials, law enforcement, other public safety agencies, other relevant government agencies,
                     and relevant non-government and private sector organizations as appropriate.

                     Recommendation 2.2.2: The City of Los Angeles should establish one citywide
                     incident management team (IMT)172 to lead its response to future large-scale First
                     Amendment assemblies and incidents that involve a multi-agency, multi-jurisdiction
                     response. Beginning in 2009, LAPD established three internal IMTs—defined as, “a team of
                     specialists familiar with all aspects of emergency management. They are experienced leaders,
                     decision makers and strategic thinkers, self-actualized and willing to develop themselves into
                     a cohesive team focused on managing large, complex, high consequence incidents.” The
                     Citywide IMT should include operational public safety personnel (particularly from the LAPD
                     IMTs), as well as representatives from the mayor’s staff—and other elected and City officials—
                     to ensure collaboration, coordination, and unity of command. The Citywide IMT should also
                     train regularly through tabletop and full-scale exercises.




171
    National Police Foundation. 2020. How to Conduct an After Action Review. Washington, DC: Office of Community Oriented Policing Services.
https://www.policefoundation.org/wp-content/uploads/2020/02/How-to-Conduct-an-AAR.pdf
172
    Also referred to as the Multi-agency Coordination Group (MAC). Online at: training.fema.gov – “Unit 5: NIMS Coordination: MAC and Joint
Information System.


                                                                                                                                           48
                                                                                                                                           48
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 160 of 222 Page ID #:905
National Police Foundation - A Crisis of Truth




                      Recommendation 2.2.3: All City of Los Angeles elected officials, and personnel from
                      each of the relevant City offices and agencies, should complete the appropriate
                      level of ICS training if they have not already done so, and take regular refresher
                      courses. A US Department of Justice report advises, “Incident management organizations
                      and personnel at all levels of government and within the private sector and nongovernmental
                      organizations must be appropriately trained to improve all-hazards incident management
                      capability...Training involves standard courses on incident command and management,
                      incident management structure, operational coordination processes and systems—together
                      with courses focused on discipline and agency-specific subject matter expertise—helps ensure
                      that personnel at all jurisdictional levels and across disciplines can function effectively together
                      during an incident.”173

                      Recommendation 2.2.4: The City of Los Angeles and LAPD should conduct joint
                      regularly-scheduled First Amendment assemblies, protest, mass violence, and other
                      critical incident tabletop and full-scale exercises. While some LA elected officials and
                      LAPD personnel identified the frequency with which they coordinate in response to natural
                      disasters including earthquakes and fires, they also indicated that there are not enough
                      exercises on other events.

Finding 2.3: Communication within LAPD—particularly in the first few days—was inconsistent
between the Chief, his command staff, bureau commanders and field supervisors, and line
officers. This created significant challenges regarding: (a) identifying a cogent operating
philosophy; (b) determining operations during individual shifts, including when shifts started and
ended; and, (c) establishing coordination and consistency between shifts. Senior level command
staff and first-line supervisors made similar observations that there was confusion regarding who the Incident
Commander was at times, which command post was responsible for final decisions, and what the overall
LAPD strategy and mission was. This impacted every component of the LAPD response to the SAFE LA First
Amendment assemblies and protests.

                      Recommendation 2.3.1: LAPD should establish a planning team that includes
                      command staff, training, equipment, communications, logistics, and intelligence
                      to ensure plans receive the necessary attention to detail in these areas. Identifying
                      personnel to focus on specific areas of the plan is valuable to ensure that there is full
                      understanding of the resources, systems, and needs and to ensure the viability of the plan.

                      Recommendation 2.3.2: LAPD should update and enhance its Emergency Operations
                      Guide: Volume 5 to address all components of First Amendment Assemblies and
                      Mass Demonstrations, as opposed to focusing on crowd management and crowd
                      control.174 The updated Guide should include: scalable strategies for, and immediate
                      steps to take when, responding to spontaneous First Amendment assemblies and mass
                      demonstrations; roles, responsibilities, and specific assignments for all ranks and positions as
                      they relate to NIMS; processes for establishing and staffing a Joint Information Center (JIC)
                      that includes relevant City stakeholders and agency representatives; and, coordinating with


173
    Bureau of Justice Assistance. “Mutual Aid: Multijurisdictional Partnerships for Meeting Regional Threats.” NCJ160113. 2005. Washington, D.C.: U.S.
Department of Justice. https://www.ncjrs.gov/pdffiles1/bja/210679.pdf (accessed December 11, 2017).
174
    See footnote 71.

      49
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 161 of 222 Page ID #:906
 National Police Foundation - A Crisis of Truth




                  geographic command centers. The LAPD should consult with community members and
                  organizers, civil rights attorneys, internal experts, national-level experts, and academic
                  experts in policing.

                  Recommendation 2.3.3: LAPD should practice establishment of ICS in different
                  scenarios and should develop lists of personnel with the appropriate training
                  and capacities to fill the necessary leadership positions in each section. One
                  of the challenges LAPD faced initially was the incomplete establishment of a command
                  system that fully implemented NIMS/ICS. The lack of some of these positions—including
                  Planning, Intelligence/Investigations, and Logistics—contributed to the initial lack of
                  coordination in the response to the SAFE LA First Amendment assemblies and protests.

 Finding 2.4: The issuing and cancellation of Tactical Alerts contributed to confusion and
 frustration amongst supervisors and officers.

                  Recommendation 2.4.1: LAPD should establish clear processes for identifying
                  and deploying appropriate personnel to planned and spontaneous critical
                  incidents, including First Amendment assemblies and protests.

 Finding 2.5: LAPD did not effectively leverage intelligence and information city-wide—including
 publicly-available social media—that may have enhanced situational awareness of officers and
 their ability to rapidly assess multiple venues and deploy resources. LAPD did not fully leverage and
 communicate throughout the department open sources of intelligence and social media to account for the size,
 evolution, and adaptability of the SAFE LA First Amendment assemblies and protests. While the LAPD Special
 Events Permit Unit (SEPU), received permit requests for some of the SAFE LA First Amendment assemblies
 and protests, many more spontaneous demonstrations did not allow for the development of Event Action
 Plans (EAPs) or Incident Command System (ICS) plans. While many LAPD commands gathered intelligence
 on significant First Amendment assemblies and protests—including possibly disruptive groups—it was not
 compiled, deconflicted, or leveraged across the LAPD to strategically deploy resources.

                  Recommendation 2.5.1: LAPD should work with the community to consider
                  collaborative approaches and technology solutions and strategies that will
                  enhance situational awareness and improve community and officer safety.

                  Recommendation 2.5.2: LAPD should develop a process to ensure that
                  intelligence and information gathered to improve public safety is appropriately
                  incorporated in the command structure. This information should be shared promptly
                  and consistently with the Incident Commander as well as relevant department and bureau
                  command posts and should be factored into planning and preparedness.

 Finding 2.6: LAPD should develop, implement, and review MOUs with the LASD and other
 law enforcement agencies to support and clearly define roles, responsibilities, and protocols
 to First Amendment assemblies and protests.




                                                                                                        50
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 162 of 222 Page ID #:907
National Police Foundation - A Crisis of Truth




Chapter Three: Public Communication
and Social Media
Traditional media and social media communication played significant roles and provided multiple strategic
advantages to the protesters throughout the SAFE LA First Amendment assemblies and protests.

From the early stages, protesters used social media to voice their frustrations, to garner support and to control
the narrative around First Amendment assemblies. They mired the Los Angeles Police Department (LAPD)
Public Communications Group (PCG) and command staff in a cycle of constant response, placing them in a
reactive position versus proactively disseminating accurate and timely information, dispelling rumors, and
correcting false statements. Social media drove the perception that the death of George Floyd was just the
latest case of an officer-involved fatality of an unarmed African American in LA and around the world. Protesters
quickly called for justice by posting and sharing videos and images of the death of Mr. Floyd and planning
protests throughout the city. As the SAFE LA First Amendment assemblies and protests continued, protesters
continued to leverage social media to frame their actions as entirely peaceful, while depicting the LAPD
response to the crowds as heavy-handed and unnecessarily violent, particularly after LAPD officers deployed
less-lethal weapons or used force.

Many of the First Amendment assemblies and protests in LA and across the country, were organized,
coordinated, and communicated entirely through social media. Looters intent on causing destruction and
intentionally overwhelming and “outmaneuvering” the traditional responses of the LAPD also effectively
leveraged social media to arrange meeting locations and strategic posts throughout the city and to coordinate
next steps. Most importantly, the strategic use of social media by protesters afforded them the opportunity to
control the narrative, and therefore the protests from the beginning.

Public Communication
A fundamental principle of crisis and civil disturbance management is that an effective response requires
communication, collaboration, and partnerships among elected officials, public safety leaders, other
government agencies, and at times private sector and community organizations. By its nature, the SAFE LA First
Amendment assemblies and protests were a series of rapidly evolving and dynamic events, often co-occurring
in various locations throughout the city. As is often the case in the response to dynamic events, consistent and
coordinated communication from the City of Los Angeles to the public was difficult.




     51
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 163 of 222 Page ID #:908
 National Police Foundation - A Crisis of Truth




                                               Public communication and social media messaging during First
                                               Amendment assemblies and protests is imperative. Oftentimes,
                                               however, agencies can be unsure of what to communicate and how
                                               to message. Helpful questions to answer include:
                                               •       What is protected First Amendment conduct?
                                               •       What is a peaceful protest versus an unlawful protest?
                                               •       When does a peaceful protest become a threat to public
      Public                                           safety personnel and the public and when does it become a
      Messaging                                        riot?
      during First                             •       What protest behavior, even when unlawful, warrant use of
                                                       force to generate compliance?
      Amendment                                •       What is the balance between lawful First Amendment
      Assemblies                                       expression and the rights of others (motorists, residents,
      and Protests                                     business owners and patrons, etc.)?


Despite dealing with the COVID-19 pandemic, the City of Los Angeles coordinated public messaging
through a virtual joint information center (JIC). The virtual JIC included representatives from the Mayor’s
Office, LAPD and other public safety agencies, and other relevant city agencies.

The LAPD PCG includes sworn and civilian personnel, and at the time of the SAFE LA First Amendment
assemblies and protests, was led by a former member of the media. The PCG serves as the liaison
between the LAPD and all major media outlets; facilitates the dissemination of news releases; staffs the
City Emergency Operations Center Public Information Officer position and the similar position at LAPD
incident command posts; and conducts internal media relations trainings for sergeants, detectives, and
watch commanders. The PCG also oversees the LAPD website and manages the overall social media
strategy—including the Headquarters accounts and the accounts of 21 field divisions. The overall goal of
the PCG is “to ensure that open lines of communication are maintained at all times with all segments of
the greater Los Angeles community.”175

In addition to coordinating public messaging, it is important that city elected and appointed officials
understand the communications principles described in the National Incident Management System
(NIMS) and Incident Command System (ICS). As the Federal Emergency Management Agency’s guidance
on NIMS affirms, “Elected and appointed officials are key players in incident management...Effective
communication between...incident personnel and policy-level officials fosters trust and helps ensure that
all leaders have the information they need to make informed decisions.”176

NIMS and ICS should guide city officials in predetermining and coordinating roles and responsibilities
and statements so that, in the event of an incident, all stakeholders—including elected officials— are
prepared to help resolve critical incidents.

  Los Angeles Police Department. (2020). Public Communications Group. https://www.lapdonline.org/inside_the_lapd/content_basic_view/2022.
175

 Federal Emergency Management Agency. (2017, October). National Incident Management System. United States Department of Homeland Security.
176

Washington, DC. https://www.fema.gov/media-librarydata/1508151197225-ced8c60378c3936adb92c1a3ee6f6564/FINAL_NIMS_2017.pdf


                                                                                                                                   52
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 164 of 222 Page ID #:909
National Police Foundation - A Crisis of Truth




Social Media During Critical Incidents
In critical incidents, law enforcement and government officials face a delicate balance between informing
the public about what has occurred and ensuring the integrity of the response and any potential investigations.
Frequently in these situations, they are more risk-averse, focused on accuracy of information and protecting potential
evidence–even if that means “no comment”–than on quickly posting and sharing the most updated information.

While social media was ubiquitous for the demonstrators, and afforded them the opportunity to firmly grasp
the attention and the narrative of the news media, and social media audience, the LAPD was almost entirely
silent until it was too late. A PCG member advised that LAPD was not quick enough to use social media and
share more than basic information and traditional messaging.177 Others were hesitant to post anything on the
LAPD Headquarters social media accounts unless it was approved up the internal chain-of-command all the way
to the Chief; shared and approved by a representative from the Mayor’s Office; and, then sent back down with
any edits or revisions–a process that, in a fast moving and dynamic protest environment, can take more time to
complete than it does for the next protest
to begin.178

Despite the looting and general chaos, on May 27, LAPD posted a single message on Facebook, Twitter, and
Instagram. The message acknowledged the anger and pain of protesters, asked that protests be held in a safe
and legal manner, and that the department would always facilitate freedom of speech.179 The following day,
LAPD posted a YouTube video of Chief Moore recognizing the frustration of community members, the fragile
nature of police-community relations, and concerns regarding excessive use of force.180 The LAPD Twitter
account was only used to share the video of Chief Moore and to retweet a message from Mayor Garcetti. Again
though, as looting and chaos occurred in the downtown area, LAPD social media was not used to communicate
with the community.

As the SAFE LA First Amendment assemblies and protests continued on May 29, the first social media post
related to the events was not posted until approximately 11:00pm. At that point, LAPD used its Facebook,
Twitter, and Instagram accounts to encourage people to avoid the downtown area because of the ongoing
protests. LAPD also used its primary Twitter account to retweet a message from Chief Moore’s Twitter account,
stating that the department would facilitate spontaneous and planned protests, but would take enforcement
actions on anyone who endangers protesters, officers, or the public.181

In the early morning on May 30, the primary LAPD social media accounts were used to disseminate the
message that an unlawful assembly had been declared throughout the downtown area, due to repeated acts
of violence and property damage. Later in the afternoon, the department also posted information about the
numbers of arrests and officer injuries, as well as a general statement that several police vehicles and numerous
downtown businesses were vandalized, looted, and damaged on its primary social media accounts.182




177
    NPF assessment team focus group with LAPD sergeants. February 11, 2021.
178
    NPF assessment team focus group with LAPD sergeants. February 11, 2021.
179
    Los Angeles Police Department. (2020, May 27). https://www.instagram.com/p/CAtxyBHhHQv/
180
    Los Angeles Police Department. (2020, May 28). https://www.youtube.com/watch?v=_0MUGF5xw48&t=2s
181
    Los Angeles Police Department. (2020, May 29). https://twitter.com/LAPDChiefMoore/status/1266476381547819008
182
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266804085245661185


      53
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 165 of 222 Page ID #:910
  National Police Foundation - A Crisis of Truth




As the protests in the area of Pan Pacific Regional Park devolved into chaos and large-scale destruction,
LAPD leveraged its primary social media accounts to encourage people to stay away from the area
because of the large amount of protesters and police presence.183 Approximately eight minutes later,
LAPD disseminated that a curfew had been applied to the downtown area between 8:00pm and 5:30am,
noting that violators would be subject to arrest.184 LAPD also used only its Twitter account to disseminate
the declaration of an unlawful assembly in the mid-Wilshire area later that night.185 When the decision
was made to apply the original curfew to the entire city, LAPD used its three primary social media
accounts to disseminate the update.186

On May 31, LAPD only used its three primary social media accounts to inform followers about the hours
of the curfew. Otherwise, the department leveraged Twitter as its primary social media channel to share
information. LAPD tweeted information about the deployment of the National Guard and a series of
messages regarding the numbers of arrests and officer injuries, as well as a general statement that
several police vehicles and numerous businesses were vandalized, looted, and damaged.187 The Twitter
account was also used to retweet a joint press conference of Mayor Garcetti, Chief Moore, and the chief
of the Los Angeles Fire Department.188

As the SAFE LA First Amendment assemblies and demonstrations continued, LAPD continued to
leverage social media to post reminders regarding the curfews, images and videos of peaceful
assemblies and interactions between officers and protesters, and statements encouraging interaction
between LAPD and community members.

Transparency
During the SAFE LA First Amendment assemblies and protests, the only time LAPD used social media to
acknowledge an individual incident involving an officer was on June 1. On May 31, protesters captured video
of an incident which appeared to show an altercation between an LAPD vehicle and a group of protesters.
In a single tweet, LAPD stated, “We are aware of video circulating on social media of an LAPD patrol vehicle
involved in a traffic collision with a pedestrian, during one of several spontaneous protests occurring
throughout the city. A traffic report was taken, and the incident is under investigation.”189 By that time, the
videos had been widely shared on social media and became the focus of numerous media articles.




182
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266804085245661185
183
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266866430751805440
184
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266868463030530051
185
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266911752349863936
186
    Los Angeles Police Department. (2020, May 30). https://twitter.com/LAPDHQ/status/1266922943965089792
187
    Los Angeles Police Department. (2020, May 30). https://twitter.com/lapdhq
188
    Los Angeles Police Department. (2020, May 30). https://twitter.com/lapdhq
189
    Los Angeles Police Department. (2020, June 1). https://twitter.com/LAPDHQ/status/1267309149504720896


                                                                                                           54
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 166 of 222 Page ID #:911
National Police Foundation - A Crisis of Truth




In addition to social media, LAPD only used its website once during the May 27 through June 7, 2020 time
period to issue a news release regarding a categorical use of force from the SAFE LA First Amendment
assemblies and protests. The news release from June 2, provides a summary of the incident that
occurred on May 30.190 A link to a YouTube video of a Critical Incident Community Briefing, in which the
department provides video footage from several angles and a more-detailed explanation of the May 30
incident, was posted on July 14, 2020.191 LAPD posted a similar Critical Incident Community Briefing video
recapping a police-protestor encounter on May 30 on July 31, 2020.192 The only other news release and
Critical Incident Community briefing related to the SAFE LA First Amendment assemblies and protests
was posted on the LAPD website in early December 2020.193

The time period between the incidents and when the information was posted allowed protesters to
shape the narrative about LAPD uses of force and question LAPD’s transparency about the nature of
many of the incidents. On June 5, 2020, the National Lawyers Guild filed a federal class action lawsuit
documenting multiple instances of alleged LAPD uses of force.194 The complaint was amended on
June 21, 2020, to include additional descriptions and images of alleged LAPD uses of forces against
protesters.195 Media articles also documented the number of complaints filed alleging excessive force
and LAPD officers assigned to other roles.196 While LAPD provided general information about the number
of overall complaint investigations and those specifically related to allegations of excessive use of
force,197 no additional information was provided publicly and the use of force page on the LAPD website
only covers officer-involved shootings and critical incidents.198




190
    Los Angeles Police Department. (2020, June 2). Officer-Involved-Shooting in Central Division NRF022-20bm. https://lapdonline.org/newsroom/news_view/66595
191
    Los Angeles Police Department. (2020, July 14). Central Area OIS 5/30/2020 (NRF022-20). https://www.youtube.com/watch?v=xY7J-g_izn8&feature=youtu.be
192
    Los Angeles Police Department. (2020, July 31). Wilshire Area CUOF 5/30/2020 (NRF028-20). https://www.youtube.com/watch?v=7fL5S0Po4rA&feature=youtu.be
193
    Los Angeles Police Department. (2020, December 4). Law Enforcement Related Injury (LERI) NRF029-20dm. https://www.lapdonline.org/newsroom/news_view/67078
194
    National Lawyers Guild. (2020, June 21). First Amended Complaint: Class Action; Injunctive Relief and Damages. US District Court Central District of California–Western
Division. https://nlg-la.org/wp-content/uploads/sites/5/2020/06/BLACK-LIVES-MATTER-COMPLAINT-ECF-FILED.pdf
195
    Ibid.
196
    Leonard, Eric. (2020, June 18). “LAPD Officers Removed From Field While Protest Complaints Are Investigated.” NBC Los Angeles.
https://www.nbclosangeles.com/investigations/lapd-protest-arrests-police-officers-george-floyd/2382322/
197
    Ibid.
198
    Los Angeles Police Department. (2021). “2021 Officer Involved Shooting (O.I.S.) and Critical Incidents.” https://www.lapdonline.org/use_of_force


       55
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 167 of 222 Page ID #:912
 National Police Foundation - A Crisis of Truth




                                           The Kansas City Police Department (KCPD) in Missouri, leveraged
                                           traditional and social media and the department’s website to
                                           share information about the First Amendment assemblies and
                                           demonstrations that were occurring, beginning on May 27, 2020.
                                           KCPD posted the department’s policy on First Amendment
                                           assemblies and protests and shared messages of KCPD officers
                                           expressing their commitment to supporting community members’
                                           First Amendment rights. A new webpage was also created to
                                           answer questions from the public and linked to the KCPD’s
                                           Response to Resistance policy—which explains department training
                                           in relevant areas including de-escalation, mental health awareness,
                                           bias, stress management, and tactical communication—and the
                                           department’s full list of policies. KCPD also used its Media Unit as
                                           the central repository for feedback regarding the protest response
                                           and to coordinate messaging. KCPD public information officers
                                           (PIOs) also responded to protest areas to create designated media
                                           staging areas and provided hourly updates to the media. At the
                                           same time as PIOs were on scene, other KCPD public relations staff
                                           posted similar information on social media remotely, and a public
                                           relations specialist went to the city’s Emergency Operations Center
                                           to monitor and post to social media. As the First Amendment
                                           assemblies and protests evolved, so too did the messaging from

  Promising                                the KCPD Media Unit, and the unit and department continue
                                           to monitor the perceptions of the community and adapt their
  Use of                                   messages accordingly.
  Social Media
  During First                             Source: Boyd, Sarah and Jake Becchina. (20201, March 3). “No
                                           More Rocks and Bottles: Lessons Learned in Crisis Communication.”
  Amendment                                Police Chief Online.
  Assemblies                               https://www.policechiefmagazine.org/no-more-rocks-and-bottles/




                                                                                                           56
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 168 of 222 Page ID #:913
National Police Foundation - A Crisis of Truth




Social Media for Information-Gathering
In addition to the benefits of leveraging social media to share information and updates, law enforcement
and government officials can use social media platforms to observe—or listen to—social media posts and
multimedia to gather additional situational awareness or intelligence from scenes of civil disturbances.
Beginning on May 30, the LAPD Major Crimes Division began monitoring open source information
to provide situational awareness of similar projected planned and unplanned gatherings that may
devolve into looting and riots.199 Each day, relevant information about potential local events—including
flyers posted on social media, tweets of locations to meet, and posts of march route—and similar First
Amendment assemblies and protests in other cities was shared with the appropriate bureau command
posts. Where possible, additional information that could be gleaned from the social media posts was also
included.200 By that point, the veracity and fluidity of the protests had diminished significantly and many
of the posts did not account for the looting and rioting that occurred each night.




199
      Los Angeles Police Department. (2020, May 30). Contact Information for MCD ICC. Provided to the NPF team by LAPD electronically on March 19, 2021.
200
      Los Angeles Police Department. (2020). ICC Updates Multimedia. Provided to the NPF team by LAPD electronically on November 10, 2020.


          57
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 169 of 222 Page ID #:914
 National Police Foundation - A Crisis of Truth




                                           During the 2011 Stanley Cup finals, the Vancouver Police
                                           Department (VPD) used a social media dashboard to create streams
                                           and searches that could be followed to respond to questions
                                           being asked by people who had gathered outside of the arena in
                                           Vancouver to watch the games being played in Boston and to gain
                                           situational awareness. As riots ensued in Vancouver, the ability
                                           to observe the social media posts being generated was useful in
                                           determining how to respond. In addition, the department could see
                                           hundreds of supportive tweets and emails, which they ultimately
                                           used to help generate tips and identifications of some of the rioters
                                           and looters.

                                           Likewise, public information officers at the University of North
                                           Carolina–Charlotte, Orlando Police Department, and San Bernardino
                                           County Sheriff’s Department all reported that monitoring social
                                           media during and immediately following an incident was a major
                                           lesson learned from their experiences responding to mass violence
                                           incidents. Although different scenarios, monitoring social media can
                                           ensure that false narratives and information are identified, dispelled,
                                           and countered with factual information quickly. Additionally, social
                                           media can be used to gain situational awareness about spontaneous
                                           gatherings or group movements that may require a public safety
                                           response. These tasks can be assigned internally to personnel with
                                           appropriate technical skills to conduct social media analysis and
                                           intelligence gathering or potentially delegated out to mutual aid
                                           agencies with similar expertise.
   Using Social
                                           Source: Centers for Disease Control and Prevention. (2014,
   Media During                            August). Crisis Emergency Risk Communication. Atlanta, GA: US
   Critical                                Department of Health and Human Services.
   Incidents                               https://emergency.cdc.gov/cerc/resources/pdf/cerc_2014edition.pdf




                                                                                                              58
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 170 of 222 Page ID #:915
National Police Foundation - A Crisis of Truth




Chapter Three Findings and Recommendations
Finding 3.1: Although a virtual JIC was established, the review process impacted the ability of
LAPD to post timely messages to its social media accounts.

                  Recommendation 3.1.1: The City of Los Angeles should establish a unified narrative
                  and public messaging strategy around first amendment assemblies (before, during,
                  and after) that informs the public about City leadership’s position on supporting
                  free speech during First Amendment assemblies, but clearly defines consequences
                  for those responsible for committing violence or destruction during such
                  assemblies.

                  Recommendation 3.1.2: The City of LA and LAPD should develop policies and
                  procedures that use social media to “push” information to the community and
                  quickly disseminate accurate information in response to rumors, misinformation,
                  and false accusations.

Finding 3.2: The LAPD decision to not fully leverage social media to share information and respond
to false accusations allowed demonstrators to control the narrative and overwhelm LAPD on the
information front.

                  Recommendation 3.2.1: LAPD should create a clear and detailed media strategy to
                  guide the department’s use of traditional news media and social media, particularly
                  during critical incidents.

                  Recommendation 3.2.2: LAPD should consider leveraging new and emerging
                  technologies including reverse-text alert systems—and continue leveraging social
                  media—to disseminate dispersal warnings and curfew notices.




     59
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 171 of 222 Page ID #:916
  National Police Foundation - A Crisis of Truth




Chapter Four: Officer Wellness and Morale
As the City of Los Angeles and the Los Angeles Police Department (LAPD) move forward from the public
protests that followed the death of George Floyd, the LAPD and police departments across the country must
define a new “normal” for policing. In doing so, the LAPD should acknowledge the grief and pain experienced
by individual officers assigned to the First Amendment assemblies and protests, their families, the department,
and the community. With the focus on reform and moving forward, the City and the LAPD should take the time
to acknowledge individual, group trauma and community trauma.

To implement and sustain the changes the community is demanding, the City of LA and the LAPD must address
community trauma as well as the trauma experienced by its members. Unresolved trauma becomes the
mechanism by which “history repeats itself.”201


Policing Civil Unrest and Trauma during COVID-19
Perhaps the most unique feature of police work is the experience of critical incidents, which are distinguished from
more common routine emergencies (that can also be very severe) by significant elements of novelty. The novelty may
result from threats that have never been encountered before; from a more familiar event occurring at an unprecedented
level; or from a confluence of forces, which, although not new, in combination pose unique challenges.202

In Los Angeles, the First Amendment assemblies and protests that followed the death of George Floyd were
marked by novelty—intense levels of violence, divisive politics, multiple voices amongst the protesters, and
calls for defunding or eliminating the LAPD. Even more troubling, and unique to the current wave of civil unrest,
have been the tactics employed by extremists and violent actors targeting law enforcement. These tactics have
included physical targeting of officers, patrol vehicles, personal residences, and property, as well as virtual
targeting through posting personal information online and cyber threats.203

The challenges of policing First Amendment assemblies and protests, have been further exacerbated by the
COVID-19 pandemic—which, in itself, is an ongoing pervasive stressor and traumatic event. LAPD officers
have continued to work and respond to calls for service increasing the risk of exposure and concerns that their
family members could be exposed to the virus. Social distancing policies have resulted in numerous changes
and alterations in protocols including requirements to wear personal protective equipment (PPE), altered patrol
routines, changed shift schedules, and work hours. In some cases, the protests in LA have led to outbreaks or
rapid escalation of COVID-19 infections in the LAPD.




201
    Fromm, M. Gerard (ed). (2012). Lost in Transmission: Studies of Trauma Across Generations. New York: Routledge. p. 183.
202
    Howitt, Arnold M. and Herman B. Leonard. (2009). Managing Crises: Responses to Large-Scale Emergencies. Washington, D.C.: CQ Press. pgs. 5-6.
203
    See footnote 115.


                                                                                                                                                    60
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 172 of 222 Page ID #:917
National Police Foundation - A Crisis of Truth




Outcomes of Trauma
Heightened exposure to threat and trauma places first responders at increased risk for a wide range of negative
outcomes, including post-traumatic stress disorder (PTSD).204 For example, following the September 11th
terrorist attack, the prevalence of PTSD ranged from 6.3% to 22% in firefighters, from 6.5% to 14.1% in EMT’s,
and from 2.5% to 9.8% in police officers.205 While many LAPD officers experience symptoms and behavior
problems that fall short of full diagnostic criteria for PTSD, they may have subthreshold PTSD along with many
debilitating symptoms. Such post-trauma adjustment problems include (but are not limited to) acute stress
reactions, domestic and other forms of violence, depression, suicidal ideation, and death by suicide.206

A study regarding the effects of the 1992 Los Angeles civil unrest among members of the Los Angeles Police
Department found that of the 141 police officers who participated in the research, 17% of the officers were experiencing
stress symptomatology. Findings further indicated that the officers were twice as likely to use avoidance coping
strategies than their counterparts without symptomatology. Furthermore, the officers used a broader variety of coping
strategies than their counterparts. Overall, the results indicated the presence of PTSD symptomatology among the
police officers assigned to the riot areas in Los Angeles. The majority of the police officers either directly or indirectly
expressed difficulty performing the job because of associated stressful conditions.207

In a study of police officers assigned to the VI Reparto Mobile, an Italian specialized police unit exclusively
deployed for riot and crowd control during the 2001 G8-Summit in Genoa, the research team found that
although the officers had a good capability to withstand operational stress and to keep balance, a considerable
number of officers suffered from excessive levels of stress due to a disparity between work demands and
control capability, as well as disparity between effort and reward. Some officers suffered from excessive levels
of stress leading to higher short-term absence.208

A study of the mental health effects for law enforcement and community members exposed to violence during
the Ferguson protests found that 14.3% of law enforcement officers exceeded the clinical cutoffs for a likely
PTSD diagnosis. The researchers opined that the high incidence of law enforcement personnel exceeding the
PTSD cutoff and the depression cutoff (32.6%) as well as high rates of clinically significant anger (22.7%) had
implications for healing in a similarly traumatized community—“It is difficult to imagine how a community can
heal, live, and work together harmoniously when one out of four members (in both community and police) is
suffering from PTSD symptoms and/or clinically elevated levels of anger and one out of three is suffering from
clinical levels of depression.”209

An area that has received minimal research attention is the impact of the socio-political environment on the
level of stress experienced by police officers. Police officers indicated that socio-political stress was attributed
to the following: (a) national news makes it appear that all communities distrust their local departments, despite
the fact that their departments maintained good relationships with the communities they serve;

204
    Violanti, J. M., Charles, L. E., McCanlies, E., Hartley, T. A., Baughman, P., Andrew, M. E., Fekedulegn, D., Ma, C. C., Mnatsakanova, A., & Burchfiel, C. M. (2017). Police stressors
and health: a state-of-the-art review. Policing (Bradford, England), 40(4), 642–656. https://doi.org/10.1108/PIJPSM-06-2016-0097
205
    Wilson, L.C. (2015). “A systematic review of probable post-traumatic stress disorder in forst responders following man-made mass violence.” Psychiatry Research.
206
    Arble, Eamonn Patrick and Arntez, Bengt B. (2020). “Evidence-Based Practices to Enhance First Responder Well-Being and Performance” in Bowers, Clint A.; Deborah C.
Beidel and Madeline R. Marks (2020). Mental Health Intervention and Treatment of First Responders and Emergency Workers. Hershey, PA: IGI Global, p. 206.
207
    Harvey-Lintz, Terri and Romeria Tidwell. (1997). “Effects of the 1992 Los Angeles Civil Unrest: Post Traumatic Stress Disorder Symptomatology among Law Enforcement
Officers.” The Social Science Journal, Volume 34, Number 2, pgs. 171-183.
208
    Garbarino, S.; N. Magnavita; C. Chiorri; D. Brisinda; G. Cuomo; A. Venuti; and, R. Fenici, (2012, May 12). “Evaluation of Operational Stress in Riot and Crowd Control Police
Units: A Global Challenge for Prevention and Management of Police Task-Related Stress.” Journal of Police Criminal Psychology.
209
    Galovski, Tara E., Zoe D. Peterson, Marin C. Beagley, David R. Stasshofer, Philp Held, and Thomas D. Fletcher. (2016, August). “Exposure to Violence During Ferguson
Protests: Mental Health Effects for Law Enforcement and Community Members.” Journal of Traumatic Stress, 29, 283-292. https://onlinelibrary.wiley.com/doi/full/10.1002/


       61
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 173 of 222 Page ID #:918
  National Police Foundation - A Crisis of Truth




(b) “over scrutiny” by the media set up impossibly high standards, leading officers to second guess
their enforcement actions—causing hesitation and reluctance to follow use of force guidelines that may
expose them to injury; (c) the 24-hour news cycle and cable news channels exacerbate the negative
perception of officers leading them to feel defensive and unappreciated; and, (d) community members
recording interactions and sharing them creates a heightened stressful atmosphere causing officers
to be concerned about how they will appear on film that can be edited unfavorably.210 Additionally,
social media provides a troubling opportunity for persons to post unverified, hateful, and derogatory
messaging in a growing milieu of chat rooms, search engines, and other venues that can be damaging to
individual officers and their departments in both the short- and long-term.


Impact of Traumatized Officers
Although police officers are generally thought to be more resilient and are exposed to threatening and
potentially traumatic events at a higher frequency than other professions, police officers who maintain
negative or traumatic information in long-term memory are vulnerable to mental illness, unstable
emotional and behavioral responses, interpersonal problems, and impaired social relationships.

According to the National Alliance on Mental Illness (NAMI), many police officers struggle with alcohol
abuse, depression, suicidal thoughts, posttraumatic stress disorder and other challenges over the course
of their careers. Here are some concerning facts from NAMI’s website:

                          •    The suicide rate for police officers is four times higher than the rate for firefighters.
                          •    In the smallest departments, the suicide rate for officers increases to almost four
                               times the national average.
                          •    More police officers die by suicide then in the line of duty. In 2017, there were an
                               estimated 140 law enforcement suicides.
                          •    Compared to the general population, law enforcement reports much higher rates of
                               depression, PTSD, burnout and other anxiety related mental health conditions.211

 According to Blue H.E.L.P.,212 a non-profit organization that tracks police officer suicide data, at least
 228 police officers died by suicide in 2019. In the aftermath of the Capitol attack, two police officers, one
 a Capitol Police officer and the other a Metropolitan Police Department officer, took their own lives.213
 Researchers have found that police officers tend to either not seek mental health treatment, try to fix their
 own mental health problem, or will not be forthcoming in treatment regarding internalized thoughts of
 psychological distress.214




210
    Saunders, Jessica, Virginia Kotzias, and Rajeev Ramchand. (2018, December 12). “Contemporary Police Stress: The Impact of the Evolving Socio-Political Context.”
Criminology, Criminal Justice, Law & Society. https//:scholasticahq.com/criminology-criminal justice-law-society/
211
    National Alliance on Mental Illness. https://nami.org/
212
    Shannon, Joel. (2020, January 2). “At least 228 police officers died by suicide in 2019, Blue H.E.L.P. says. That’s more than were killed in the line of duty.” USA Today.
https://www.usatoday.com/story/news/nation/2020/01/02/blue-help-228-police-suicides-2019-highest-total/2799876001/
213
    Emma, Caitlin and Sarah Ferris. (2021, January 27). “Second police officer died by suicide following Capitol attack.” Politico.
https://www.politico.com/news/2021/01/27/second-officer-suicide-following-capitol-riot-463123
214
    Mahbubani, Rhea and Kelly Mclaughlin. (2020, June 14). “Police officers stigmatize seeking help for mental-health issues. It could be damaging for the communities they’re
supposed to serve and protect.” Insider. https://www.insider.com/police-officers-stress-mental-health-stigma-impacting-public-2020-6


                                                                                                                                                                      62
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 174 of 222 Page ID #:919
National Police Foundation - A Crisis of Truth




The LAPD Response to Employee Health and Wellness
Fifty-two years ago, the LAPD established Behavioral Science Services (BSS) which is responsible for planning,
developing, implementing and administering the Department’s psychological services program. BSS, originally
staffed by one psychologist has grown to 15-full-time professional and trained psychologists who specialize in
law enforcement-related situations and crises.

Psychologists are assigned to one or more of LAPD’s divisions, and pre-COVID 19, attended roll calls,
participated in ride-a-longs, and provided training and health education. Since COVID-19, psychological services
are provided via telehealth, with limited in-person visits. Telehealth has increased participation overall, by
reducing the need for personnel to commute downtown for services and increasing anonymity. Services are
provided at no cost and there is no cap on the length of participation for employees or their significant other.

BSS provides individual and couples counseling to all Department personnel and their spouses. In addition
to counseling, BSS psychologists also provide training for Department personnel on topics such as stress
management, suicide prevention, and anger management. BSS conducts debriefings and defusings for
Department personnel involved in traumatic incidents. Additionally, a psychologist responds with the Special
Weapons and Tactics Team to assist in hostage negotiation and barricaded subject situations.215

LAPD personnel are connected to BSS psychologists through self-referrals, as a result of their involvement in
a critical incident (e.g. an officer involved shooting) or a direct referral by a supervisor for an assignment most
often related to a workplace conflict or suicidal ideology.

BSS supports the efforts of the Department’s 320-person peer support team, which was established in 1986,
and is composed of members from all ranks and assignments. Approximately 75% of the peer support team are
drawn from the sworn ranks and 25% from civilian personnel, primarily 911 operators. There are five specialized
cadres within the peer support program–officer-involved shooting, caregivers, retirees, substance abuse, and
veteran-to-veteran.

The BSS works closely with the LAPD Wives Association providing counseling, education and support to the
wives of LAPD officers. Additionally, BSS assists other support groups within the department.

In addition to BSS, the League entered into a contract with the Holman Group to provide counseling services to
officers who seek assistance outside of BSS. Officers, their significant other and children can participate in up to ten
(10) free sessions and additional sessions at a reduced rate. The service is paid through officer membership dues.

During the protests, BSS provided services to officers through telehealth and saw a significant increases in self-
referrals (approximately 50%).216 In the aftermath of the protests, psychologists attended roll calls and meetings
and asked attendees to share thoughts and feelings regarding the protests, City and department leadership,




215
    Los Angeles Police Department. (2021). Behavioral Science Services. https://www.lapdonline.org/inside_the_lapd/content_basic_view/6497
216
    NPF assessment team interview with LAPD BSS employee. March 8, 2021
217
    Los Angeles Police Department. (2020, June 19). “Heard From the Field Post-2020 Protests.” Submitted by BSS to the LAPD Chief of Police. Provided to NPF assessment team
by LAPD electronically on March 8, 2021.


       63
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 175 of 222 Page ID #:920
  National Police Foundation - A Crisis of Truth




community perception, individual physical and mental health, and the future of policing in LA. The
statements were summarized in “Heard from the Field Post-2020 Protests,” a document prepared by
Behavioral Science Services and submitted to the Chief of Police.217

“Heard from the Field,” documents the level of trauma, exhaustion, isolation, disappointment, anger,
hopelessness and frustration experienced by LAPD personnel regarding their assignments during the
protests, and regarding community perception, political and department leadership. Similar observations
were made by the LAPD Wives Association during interviews conducted by the National Police Foundation
(NPF) assessment team and in a survey taken by the Los Angeles Police Protective League and published
in the Thin Blue Line (2020).218 The “Heard from the Field” document provided nine (9) recommendations
to the Chief and the Department’s command staff on “immediate response options” and nine (9)
recommendations regarding opportunities to “tap into and rebuild the resiliency of the workforce.”




218
      Los Angeles Police Protective League. (2020, November). “Your Voice Matters.” Provided to NPF assessment team by LAPPL electronically on February 3, 2021.


                                                                                                                                                                   64
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 176 of 222 Page ID #:921
National Police Foundation - A Crisis of Truth




Chapter Four Findings and Recommendations
Finding 4.1: For more than 50 years, LAPD has endeavored to assist its personnel through
Behavioral Science Services and aligned groups. In many ways, LAPD should be recognized for
its innovative programs and leadership in the law enforcement profession regarding physical and
mental wellness.

Finding 4.2: The research is clear that law enforcement personnel are exposed to significant traumatic
events during the course of their careers. This exposure increases the likelihood of negative physical
and mental health impacts that extend beyond an officer’s law enforcement career.

                  Recommendation 4.2.1: LAPD should continue to support the capacity of Behavioral
                  Science Services, the Peer Support Team, and other aligned groups to assist
                  Department personnel and their families address trauma, build resiliency and
                  support physical and mental health.

 Finding 4.3: LAPD, elected officials and the LA community should recognize that research
 indicates that crowd management and other critical incidents have a significant negative impact
 on law enforcement personnel, their significant others, and children. This not only impacts officers’
 ability to positively engage with the community, a cornerstone of community policing, but also contributes to
 the cycle of community trauma.

                  Recommendation 4.3.1: LAPD should consider deploying BSS psychologists to the
                  DOC, and COVID-19 permitting, to divisions to conduct defusings and debriefings
                  during extended crowd management periods as well as continue employee and
                  family outreach and engagement activities to mitigate trauma and to connect
                  officers to services in real time. This and other wellness resources for officers on extended
                  deployment should be coordinated by a Mental Health Incident Commander that reports to the
                  Safety Officer within the Incident Command Structure. The MHIC should manage all mental
                  health-related tasks, especially during First Amendment assemblies and protests, while the
                  Safety Officer focuses on traditional components of physical safety.

 Finding 4.4: COVID-19, the deaths of nine members of the Department, deaths and serious illness
 among loved ones, and the fear of infecting family members placed untold stress on the LAPD,
 and exacerbated the stress and trauma associated with crowd management during the SAFE LA
 First Amendment assemblies and protests.

                  Recommendation 4.4.1: Recognizing the impact of COVID-19; extended shifts
                  and cancelled days; violence directed at officers; threats to their families; highly
                  charged rhetoric; and loss of public trust and confidence–LAPD leadership, in
                  particular, as well as elected officials and the LA community should recognize the
                  importance of supporting officers and their families during this challenging period.




     65
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 177 of 222 Page ID #:922
 National Police Foundation - A Crisis of Truth




 Finding 4.5: Officer morale has been described almost universally as ‘at an all-time low’. In
 addition to being the “target” of the protests, frustration with LAPD leadership and inconsistent
 messaging, and statements and decisions made by elected officials during and after the protests
 have been perceived as a lack of support for the department. There were significant resignations and
 retirements in 2020 and early 2021, with some of the individuals citing the combination of the SAFE LA First
 Amendment assemblies and protests, the COVID-19 pandemic, and anti-police rhetoric as their reasons.

 In May 2015, the President’s Task Force on 21st Century Policing (2015) observed:



                                               The wellness and safety of law enforcement officers is critical
                                               not only to themselves, their colleagues, and their agencies but
                                               also to public safety. An officer whose capabilities, judgement,
                                               and behaviors are adversely affected by poor physical or
                                               psychological health not only may be of little use to the
                                               community he or she serves but also may be a danger to the
                                               community and to other officers.”219

                                               Hurt people can hurt people.”220


 As the City of Los Angeles, elected officials, and the LAPD work to reimagine policing, strengthen the
 Department’s community policing programs, and repair fractured community relations, there must be collective
 action and a concerted effort to address trauma in the Department and the community it serves.




219
    President’s Task Force on 21st Century Policing. 2015. Final Report of the President’s Task Force on 21st Century Policing. Washington, DC: Office of
Community Oriented Policing Services. https://cops.usdoj.gov/pdf/taskforce/taskforce_finalreport.pdf
220
    Ibid.


                                                                                                                                                 66
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 178 of 222 Page ID #:923
National Police Foundation - A Crisis of Truth




Chapter Five: Community Engagement
and Perspective
The City of Los Angeles (LA) is comprised of a demographically and socioeconomically diverse composition
of persons. According to US Census estimates, there are almost 4 million people in the City of Los Angeles:
approximately 52.1% “White alone,” 48.5% “Hispanic or Latino,” 28.5% “White alone, not Hispanic or Latino,”
11.6% “Asian alone,” 8.9% “Black or African American alone,” 3.8% “Two or More Races,” 0.7% “American Indian
and Alaska Native alone,” and 0.2% “Native Hawaiian and Other Pacific Islander alone.”221 This mix of cultures
and people makes LA a vibrant and diverse city, and it provides a diverse mix of perspectives regarding the
SAFE LA First Amendment assemblies and protests.


Public Safety in Communities of Color
For many people who live in socially and economically disadvantaged neighborhoods, poverty, a lack of
opportunity, disrupted families, violence, and feelings of hopelessness define the narrative of everyday life.222

Over the past 40 years, some police departments, challenged by surges in violent crime and calls for quick and
decisive actions by the public and elected officials, relied on aggressive enforcement narratives and strategies
to fight the “wars” on crime and drugs. The strong emphasis on fighting crime and the dramatic increases
in incarceration tore a hole in the social fabric of many neighborhoods. Communities of color in particular,
suffered from aggressive and indiscriminate tactics that failed to bring peace and stability to neighborhoods.
Although the tactics were intended to reduce crime and keep residents safe, their use disenfranchised many
of the residents they were meant to protect. Those residents viewed the tactics as intrusive, oppressive,
misguided, and race-based. Amongst many community members, particularly in those neighborhoods that
needed police services the most, the heavy-handed tactics have reduced police credibility and legitimacy.223

Wesley Lowery, author of “They Can’t Kill Us All” wrote:



                                                       In hundreds of interviews, residents of the North Country
                                                       [Ferguson] suburbs told me heartbreaking stories of arbitrary
                                                       traffic stops and aggressive street stops and pat downs,
                                                       emergency calls ignored by the police, and the enduring
                                                       perception that the deaths of black and brown men are neither
                                                       fully investigated nor solved – especially at the hands of police
                                                       officers.”224

In 2017, former Los Angeles Police Department (LAPD) Chief Charlie Beck echoed these concerns in an opinion
piece that appeared in the Los Angeles Times: “unfortunately, when we declare war, several things happen. We
cause collateral damage, which erodes whatever moral high ground led to the declaration.



221
    US Census Bureau. (2021). “Quick Facts: Los Angeles city, California”
https://www.census.gov/quickfacts/fact/table/losangelescitycalifornia,losangelescountycalifornia,CA/PST045219#qf-headnote-a
222
    Straub, Frank. (2021). “Rewriting the Narrative: A Path Forward for Policing.” In: Dangerous Narratives: Warfare, Strategy, Statecraft. Maan, Ajit (ed) Washington, D.C.:
Narrative Strategies Ink, p.138-139.
223
    Ibid.
224
    Lowery, Wesley. (2016). They Can’t Kill Us All: Ferguson, Baltimore, and a New Era in America’s Racial Justice Movement. New York: Little, Brown and Company.


       67
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 179 of 222 Page ID #:924
 National Police Foundation - A Crisis of Truth




Our ‘opponents’–now unified–possess their own moral mandate for counterattacks. This is what we [LAPD] did
when we declared war on our own communities during the 1980s and 1990s.”

The “war narratives” that were advanced during the past forty years have proven remarkably durable. In fact,
few observers of American policing would disagree with the statement that police-minority relations remain
stressed, nor would they disagree that they represent the embers that burned just below the surface in LA and
many American communities that accelerated protests following the death of George Floyd.

LAPD Relationships with the Community
The relationship between the LAPD and the LA                                  emphasized developing and promoting an array of
community has substantially improved because of the                           internal personnel, resulting in a command staff that is
work of LAPD leadership who have sought to change                             demographically diverse and predominately from the
the “warrior” culture, in which many officers saw                             southern California region.
themselves as soldiers and minority communities as
war zones.226 In its place, these chiefs morphed the                          LAPD has focused on improving relationships with the
culture to one that prioritized a community policing                          community by enhancing transparency. LAPD posts
approach that focused on fostering and maintaining                            its entire Department Manual, news updates and press
positive relationships with community members and                             releases, and reports from during and after its consent
local business owners, assigning the same officers to                         decree on its website. LAPD was also one of the first
the same communities, and working collaboratively                             large agencies to deploy body-worn cameras and use
with Community-Police Advisory Boards (CPABs) and                             the footage from these cameras as part of the Critical
Business Improvement Districts (BIDs) to address                              Incident Community Briefing videos that provide
hyperlocal issues. Many of the community members                              context and preliminary investigation findings around
interviewed by the NPF assessment team discussed                              specific use of force incidents.229 LAPD also posts
their relationships with LAPD in a positive way,                              details and summaries of certain use of force and all
describing efforts to engage with the community                               officer-involved-shooting cases on its website.230
through programs like the Senior Lead Officer
Program as helpful, and in some cases, “a lifeline.”227                       This commitment to culture, diversity, and
                                                                              transparency has led some in the community, while
In conjunction with changing the culture, LAPD also                           skeptical of the LAPD, to meet and work with “good
recognized the importance of enhancing diversity                              officers”–ones they identify as having helped make
and increasing transparency to improving police-                              their communities safer. Some community members—
community relations. During the 1992 civil unrest,                            particularly those in high-crime neighborhoods—
more than 60% of the department was White;                                    even indicated that they would like to see more
however, today LAPD is significantly more diverse and                         police in their neighborhoods, more foot patrols,
is only approximately 30% White.228 Additionally, LAPD                        more presence, and generally more engagement by




225
    (2017, April 28). “Twenty five years later, how did the riots transform L.A.? And has the city changed enough.” Los Angeles Times.
https://www.latimes.com/opinion/la-oe-los-angeles-riots-voices-updates-20170427-htmlstory.html
226
    Lovett, I. (2020). 1992 Los Angeles Riots: How the George Floyd Protests Are Different. The Wall Street Journal.
https://www.wsj.com/articles/how-george-floyd-protests-in-los-angeles-differ-from-1992-riots-11591263005
227
    NPF assessment team interview with business representative. January 22, 2021.
228
    Ibid.
229
    Ibid.
230
    See footnote 197.

                                                                                                                                         68
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 180 of 222 Page ID #:925
National Police Foundation - A Crisis of Truth




the LAPD.331 These community members, while                                             Regardless of the views expressed, the
supportive of movements that call for police                                            overwhelming majority of community members
accountability and reduction in uses of force, also                                     the NPF assessment team talked to and heard
believe that the police are necessary to keeping the                                    comments from discussed the fact that they want
city safe.                                                                              equitable and fair policing from LAPD, abhor police
                                                                                        misconduct, and do not want to see it tolerated—in
Nonetheless, some community members talked                                              LA or elsewhere.234 At the same time, they do not
about longstanding racial tension between the                                           want violence and destruction in their city, but
LAPD and segments of the community, particularly                                        want to see their city thrive and believe the police
people of color. These community members                                                are necessary to keep it safe.233
described years of police misconduct, particularly
against diverse communities, and suggested that
these issues continue today and fear that the LAPD
is reverting back to heavy-handed methods.232

Relationships During the SAFE LA First Amendment
Assemblies and Protests
Some community members though, detailed                                                 made allegations of racism within LAPD, even
accounts of police aggression during the SAFE                                           highlighting articles about gangs within LA law
LA First Amendment assemblies and protests,                                             enforcement.237
including using “chemicals” and rubber bullets,
hitting protesters with batons, and ‘kettling’—                                         During the SAFE LA First Amendment assemblies
encircling and confining large groups of protesters,                                    and protests, LAPD was able to leverage
without distinguishing between those who were                                           some community relationships to assist in
peaceful and those who were inciting violence, to                                       communication, monitoring, and providing a
effect mass arrests as a method of crowd control.235                                    visible security presence. During interviews with
Some community members voiced concern                                                   the NPF assessment team, BID representatives
that the recent trend of LAPD responses to First                                        reported seeing a heavy LAPD presence in
Amendment assemblies and protests–dating back                                           the downtown area, were included in some of
to the Democratic National Convention in Los                                            the bureau command posts, and appreciated
Angeles in 2000 and a subsequent demonstration                                          the ongoing direct contact with district
on October 22, 2000—demonstrate a “pattern                                              commanders. CPAB members interviewed by
of constitutional violations and threatened                                             the NPF assessment team also referenced the
future actions.”236 Other community members                                             positive interactions with the LAPD and noted

231
    NPF assessment team interview with community member. February 5, 2021.
232
    Ibid.
233
    NPF assessment team Community Listening session. February 4, 2021.
234
    NPF assessment team interview with community member. January 21, 2021.
235
    NPF assessment team Community Listening session. February 4, 2021. By policy, LAPD does not deploy projectile chemical munitions, but officers are issued individual OC
spray canisters.
236
    National Lawyers Guild. (2020, June 21). First Amended Complaint: Class Action; Injunctive Relief and Damages. US District Court Central District of California–Western
Division. https://nlg-la.org/wp-content/uploads/sites/5/2020/06/AMENDED-COMPLAINT-ECF.pdf
237
    NPF assessment team interview with community member. February 2, 2021. Community member followed up with an email to NPF assessment team on February 6, 2021
including links to the following articles: CBSLA Staff. (2021, January 13). “LA Sheriff’s Department Has Several Secret Deputy Gangs, Report Finds.” CBS Los Angeles.
https://losangeles.cbslocal.com/2021/01/13/la-sheriffs-department-has-several-secret-deputy-gangs-report-finds/ and Rector, Kevin. (2021, February 13). “LAPD investigating
report of George Floyd photo circulating with caption ‘You take my breath away’.” Los Angeles Times.
https://www.latimes.com/california/story/2021-02-13/lapd-employee-posts-photo-of-george-floyd-with-caption-you-take-my-breath-away


       69
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 181 of 222 Page ID #:926
 National Police Foundation - A Crisis of Truth




that district commanders and captains regularly                              responding to crime and safety issues particularly
reached out to provide community and business                                in the downtown area, they LAPD did not do
representatives with information to help them                                enough to stop the looting and destruction of local
prepare for possible activities in their areas. BID                          businesses during some of the events. The BID
and CPAB representatives said that their LAPD                                representative also suggested that LAPD is “afraid
personnel respond every time they called and                                 to mess up—due to pressure generally around
“did the best that they could” given the chaotic                             policing and in particular around enforcement
and fluid situations. These representatives also                             action of the homeless in LA—so instead they
acknowledged the violence being directed at                                  do nothing to intervene in crime, even crimes in
LAPD officers that worked the line and described                             progress.”238 The sentiment that LAPD was hesitant
officers being yelled at and having items thrown                             to take actions that could be misperceived as
at them. These community members believed that                               heavy-handed or violent was echoed by other BID
oftentimes, aggressive tactics used by LAPD were                             representatives and community members along
in reaction to aggressive tactics used by protesters                         with the perception that the message that ended
trying to incite a violent response.                                         up being sent was that crime will be tolerated in
                                                                             the city and LAPD will do nothing.239
At the same time, BID representatives perceived
that while the department is generally proactive in


                                                    In 2016, following demonstrations instigated by an officer-involved
                                                    shooting in Charlotte, North Carolina, community members and
                                                    the Charlotte-Mecklenburg Police Department (CMPD) collaborated
                                                    to develop the Constructive Conversation Team (CCT) training.
                                                    CCT training combines classroom instruction and scenario-based
                                                    exercises and focuses on enhancing interactions between CMPD
                                                    personnel and community members. Scenarios include bringing
                                                    in members of the Charlotte advocacy community to engage in the
                                                    same behaviors they are likely to use during a First Amendment
                                                    assembly or protest and CMPD trainees are required to de-escalate
                                                    the situation using only communication. The program has been
                                                    so successful that some media reports in the Charlotte area
                                                    highlighted the positives during the First Amendment assemblies
      Constructive                                  and protests following the death of George Floyd.

      Conversation                                  Source: Hicks, Caroline. (2020, June 1). “A look at CMPD
      Team (CCT)                                    policing from 2016 to 2020 protests.” WBTV. https://www.wbtv.
      Training                                      com/2020/06/01/look-cmpd-policing-protests/




238
      NPF assessment team interview with business representative. January 25, 2021.
239
      Ibid.


                                                                                                                          70
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 182 of 222 Page ID #:927
National Police Foundation - A Crisis of Truth




Chapter Five: Findings and Recommendations
Finding 5.1: LAPD has a history of professional policing, positive engagement, and strong
relationships with business owners and Business Improvement District (BID) organizations, faith-
and community-based institutions and organizations, and the Los Angeles community, including
activists. They were able to leverage those relationships during responses to the SAFE LA First
Amendment assemblies and protests.

                          Recommendation 5.1.1: LAPD should continue to identify opportunities to engage
                          community members—particularly those community members and leaders likely to
                          organize and participate in First Amendment assemblies and mass demonstrations—
                          in the preparation and training process.240

                          Recommendation 5.1.2: LAPD should continue to invest in community policing
                          efforts including engaging one-on-one or in small groups to build relations and
                          obtain feedback from communities in each bureau. Community members interviewed
                          told the NPF assessment team that the Community-Police Advisory Boards (C-PABs) and BID
                          meetings are important opportunities for them to meet and engage with their local police
                          officers and supervisors, as well as identify and discuss local issues, concerns, and strategies.
                          Particularly around the SAFE LA First Amendment assemblies and protests, these meetings
                          were helpful in sharing information about potential demonstrations and routes.

                          Recommendation 5.1.3: LAPD should continue to engage C-PABs, BID meetings, and
                          other community engagement opportunities to provide the community a voice and
                          meaningful involvement in how its police department operates—including strategic
                          hiring and promotions, training, policy development, and other activities to improve
                          community-police relations.

Finding 5.2: Despite ongoing efforts to improve relationships, the history of LAPD is also
punctuated with tensions between the community and the department (as well as narratives
highlighting tensions between various communities and the police around the nation). These
tensions and narratives continue to inform perceptions of the police in Los Angeles.

                          Recommendation 5.2.1: LAPD training programs on community-police interactions,
                          implicit bias, and building and maintaining trust should continue and build on
                          lessons learned during recent First Amendment assemblies and protests.

                          Recommendation 5.2.2: Each LAPD bureau should continue to identify opportunities
                          to engage community members—particularly those community members and
                          leaders likely to organize and participate in First Amendment assemblies and
                          protests in their area—in the preparation and training process. These opportunities
                          have helped officers and community members in other jurisdictions develop mutual
                          understanding and conduct full-scale training exercises with those likely to demonstrate.



240
      See footnote 115.


         71
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 183 of 222 Page ID #:928
  National Police Foundation - A Crisis of Truth




Conclusion: Moving Forward
Traumatic events are defined as a single incident or series of incidents that cause high levels of stress and are
marked by a sense of horror, serious injury, or the threat of serious injury and affect survivors, first responders,
and friends and relatives of those who were involved.241 Accounts from Los Angeles Police Department (LAPD)
personnel at all levels, City of Los Angeles (LA) elected officials, and community and business representatives
of the SAFE LA First Amendment assemblies and protests that occurred between May 27 and June 7, 2020
expressed these elements.

LAPD has worked hard to build and maintain relationships with all segments of the Los Angeles community
and personnel at all ranks continue to work to ease tensions, rebuild and repair relationships, and identify
opportunities to enhance transparency and accountability. This work should continue. Likewise, community
members must continue to be empowered through Community-Police Advisory Boards, Business Improvement
Districts, and other formal and informal opportunities to develop and implement meaningful opportunities to
work collaboratively with LAPD and elected officials toward public safety. It is also incumbent upon elected
officials to facilitate meaningful opportunities to host and facilitate open, honest, and productive conversations
to work toward understanding and addressing issues and to support LAPD and the community as they come
together and implement some of the recommendations provided in this AAR.

The City of LA and the LAPD’s commitment to the continual advancement of fair and just policing should
continue. During peaceful SAFE LA protests and demonstrations, strong and motivated partnerships between
law enforcement, community members, and elected officials were instrumental in ensuring that violence,
destruction and chaos did not occur in the aftermath of the death of George Floyd.

No individual stakeholder has the ability to solve all the past and present challenges around racial justice and
policing in LA or elsewhere. However, the participation of representatives from all parties in this exemplifies
their commitment to wanting to ensure the City remains the “Creative Capital of the World,” by creating a city-
wide strategy that balances First Amendment assemblies and protests with community safety.242




241
   US Centers for Disease Control and Prevention. Coping with a Traumatic Event. https://www.cdc.gov/masstrauma/factsheets/public/coping.pdf
242
   Nusca, Andrew. (2009, November 19). “Is Los Angeles really the creative capital of the world? Report says yes.” ZDNet.
https://www.zdnet.com/article/is-los-angeles-really-the-creative-capital-of-the-world-report-says-yes/


                                                                                                                                               72
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 184 of 222 Page ID #:929
National Police Foundation - A Crisis of Truth




Appendix A: All Findings and
Recommendations
 Finding 1.1: Following the violent Rodney King protests in South LA in 1992, the LAPD made
 significant changes to their protocols in response to civil unrest, setting a national model for law
 enforcement policy and training.

 Finding 1.2: LAPD, like many police departments across the country had well-developed crowd
 management policies and practices that had proven successful during previous events. Those
 policies and practices were inadequate to handle the disparate groups, or to identify leaders
 amongst the protesters and address the level of violence.

                      Recommendation 1.2.1: LAPD should synthesize the relevant provisions spread
                      throughout the current Department and clearly establish guidelines for the
                      coordination, facilitation, and management of First Amendment assemblies and
                      protests. This single provision should include relevant components of responding to
                      planned and spontaneous events, managing such events, identifying and quickly obtaining
                      additional staffing and resources, determining and declaring an unlawful assembly, crowd
                      management and control, public information and communications, and use of force and less
                      lethal documentation. Other large agencies, including the San Diego Police Department, have
                      recently published similar synthesized policies.243

                      Recommendation 1.2.2: LAPD should review national and international best
                      practices regarding the impact of police actions on First Amendment assembly and
                      protest participants.244

                      Recommendation 1.2.3: LAPD should consider developing special unit(s) to establish
                      contact with activists and demonstrators before, during, and after protests. As a
                      consequence of the failure of the police to control riots during the EU Summit in Gothenburg,
                      Sweden (2001), the police developed a new special tactic for crowd management. The
                      aim of the tactic is to achieve de-escalation. “Dialogue officers” were trained and deployed
                      to establish contact with demonstrators before, during and after protests and to link the
                      organizers of the events and police commanders. Similar units have been developed and
                      deployed in response to civil unrest in England.245 Similar units were deployed in Portland
                      during protests and counter-protests in 2019. Following the 2016, civil unrest in Charlotte, North
                      Carolina, the Charlotte-Mecklenburg Police Department and community created the Community
                      Conversation Team to deescalate and engage protesters.




243
    San Diego Police Department. (2021, February 17). First Amendment Activity Facilitation and Management.
https://ca-times.brightspotcdn.com/04/ac/754ed3ba44529a8b7b9cf47368a8/sdpd-protest-policy.pdf
244
    Policing Project at NYU School of Law. (2020, October). Policing Protests to Protect Constitutional Rights and Public Safety.
https://static1.squarespace.com/static/58a33e881b631bc60d4f8b31/t/5f9af5fe6b0e0f0c265ffdb8/1603991043508/
POLICING+PROTESTS+TO+PROTECT+CONSTITUTIONAL+RIGHTS+AND+PUBLIC+SAFETY+10-29.pdf
245
    Holgersson, S. and Knutsson, J., (2011). Dialogue policing – a means for less crowd violence? Crime Prevention Studies, 26, 191-216. Gorringe,
Hugo, Clifford Scott, and Michael Rosie. (2012). Dialogue Police, Decision Making, and the Management of Public Order During Protest Crowd Events.
Journal of Investigative Psychology and Offender Profiling. 9.10.1002/jip.1359. Waddington, D. (2017). Police Liaison Approaches to Managing Political
Protest: A Critical Analysis of a Prominent UK Example. In: Bayer, P., Karlovic, R., Akhgar, B., Marakaria, G. (eds) Community Policing – A European
Perspective. Advanced Sciences and Technologies for Security Applications. Springer, Cham. https://doi.org/10.1007/978-3-319-53396-4_7.


      73
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 185 of 222 Page ID #:930
 National Police Foundation - A Crisis of Truth




 Finding 1.3: Although it aligned with LAPD’s use of force provisions and procedures,
 documentation of uses of force during protests and demonstrations—including the deployment of
 less lethal munitions—was inconsistent by LAPD members.

                      Recommendation 1.3.1: LAPD should establish a clear policy, process, and
                      documentation requirement for requesting and receiving less lethal munitions,
                      particularly during the response to First Amendment assemblies and protests.
                      Senior level command staff and first-line supervisors made similar observations to the NPF
                      assessment team that nobody was responsible for maintaining awareness of less lethal
                      munitions.246 Multiple LAPD personnel relayed to the NPF assessment team that officers
                      would “fill their trunks” with less lethal munitions without any documentation of where they
                      were being used, in what scenarios, and who deployed them.247 This was exacerbated by
                      breakdowns in command and communication but has a significant impact on transparency
                      and accountability.

 Finding 1.4: Some LAPD personnel had not been provided contemporary training on crowd
 management, mobile field force, supervision, de-escalation, or the use of less-lethal instruments
 prior to the First Amendment assemblies and demonstrations from May 27 through June 7, 2020.
 Many of the LAPD training bulletins, courses, and directives related to crowd management and control were
 outdated. For example, the Mobile Field Force Training Bulletin was last updated in August 2006248 ; the Use of
 Force – Tactics Directive on Crowd Management, Intervention, and Control was last updated in June 2011249; the
 Use of Force – Tactics Directive on Tactical De-Escalation Techniques was last updated in October 2016250; the
 Crowd Management and Control for Management was last updated in June 2007251; and, the similar course for
 patrol was last updated in November 2012.252

                      Recommendation 1.4.1: LAPD should continue to serve as a national model for
                      law enforcement by developing strategies, tactics, and Mobile Field Force teams
                      to more effectively respond to these types of First Amendment assemblies and
                      protests, which are becoming more frequent in the City and nationwide.

 Finding 1.5: During the initial days of the protest, the number of disparate groups, the pace
 at which the protests accelerated, and the level of violence precluded the highly trained and
 experienced LAPD bike unit from successfully completing its mission. As the SAFE LA First
 Amendment assemblies and protests continued, the bike units were used to facilitate organized movements
 and rolling traffic stops.




246
    NPF assessment team interviews with LAPD personnel. December 7, 2020 through March 3, 2021.
247
    Ibid.
248
    Los Angeles Police Department. “Training Bulletin: Mobile Field Force Concept – Part II Mobile Tactics.” August 2006. Provided to NPF assessment
team electronically on August 31, 2020.
249
    Los Angeles Police Department. “Los Angeles Police Department Use of Force – Tactics Directive No. 16 Tactical De-Escalation Techniques.” October
2016. Provided to NPF assessment team electronically on August 31, 2020.
250
    See footnote 77.
251
    Los Angeles Police Department. (2007, June 15). “Los Angeles Police Department Crowd Management and Control for Management Expanded
Course Outline.” Provided to NPF assessment team electronically on August 31, 2020.
252
    Ibid.


                                                                                                                                             74
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 186 of 222 Page ID #:931
National Police Foundation - A Crisis of Truth




 Finding 1.6: The National Guard was mobilized, responded to the City, and were used to protect
 critical infrastructure and major intersections and thoroughfares. The presence of the National Guard
 freed LAPD personnel for assignments related to crowd management and control.

                          Recommendation 1.6.1: Elected officials and LAPD leadership should weigh the risk
                          and benefits of requesting National Guard assets sooner in future First Amendment
                          assemblies and protests to support police operations, protect critical infrastructure,
                          and provide a neutral presence.

                          Recommendation 1.6.2: The City should develop and widely distribute a well-
                          coordinated message about the deployment of the National Guard, prior to,
                          during and following their deployment in an effort to avoid them being seen as an
                          occupying force. Messaging should include why the decision was made to request them,
                          where they may be seen in the city, what their assignments may be and when they will be able
                          to leave.

 Finding 1.7: While LAPD has clear policies around use of force, crowd management, and other
 relevant pieces of responding to First Amendment assemblies and protests, they do not have one
 policy directing response specifically to large-scale, fluid, city-wide civil unrest that turns violent
 or contains violence.

                          Recommendation 1.7.1: LAPD should consider developing an overarching ‘response
                          to fluid dynamic protests and civil unrest’ policy that provides for the nuances of
                          this type of event, incorporates critical thinking skills and offers decision making
                          models to guide at what points uses of force and relevant tools are permitted to be
                          used by LAPD officers.253




253
      See footnote 115.


         75
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 187 of 222 Page ID #:932
 National Police Foundation - A Crisis of Truth




Finding 2.1: The nature of the SAFE LA First Amendment assemblies and protests that occurred in
Los Angeles between May 27 and June 7, 2020 were ones that neither LAPD, nor other jurisdictions
across the nation, have previously experienced nor expected. While LAPD has years of experience with
responding to large First Amendment assemblies, mass demonstrations, and civil disturbances in the past—
some of which have involved violence and destruction—the SAFE LA First Amendment assemblies and protests
occurred during a unique and unprecedented time in the nation. Local and national political tensions, frustrations
and uncertainty caused by COVID-19, and the continued national narrative decrying police, contributed to a
visceral response by many demonstrators locally and nationwide—including some intent on violence.

Particularly in LA, the SAFE LA First Amendment assemblies and protests were unique in that multiple
assemblies occurred at the same time in locations across the city (locations not previously impacted by civil
disturbances). They involved both spontaneous and planned events, demonstrators used both social media
and messaging applications and were planned and coordinated. Demonstrators used more advanced logistics
and tactics to counteract known police response strategies, and they required more police and city resources
than protests in the past. The simultaneous needs for specialized personnel and resources across the City to
address these more contemporary tactics caused confusion and strained an LAPD system that was accustomed
to responding to First Amendment assemblies and protests that occur at a single time and location. In some
cases, people intent on causing violence and destruction took advantage of the spanned geographic space and
time SAFE LA First Amendment assemblies and protests to wreak havoc.

                  Recommendation 2.1.1: City and LAPD leaders should continue to build strong
                  working relationships and prioritize planning, preparation, management, and
                  training for First Amendment assembly and protest response. First Amendment
                  assemblies and protests have occurred in Los Angeles since the Rodney King protests in 1992
                  and—given that LA is the second most populous city in the United States—will likely continue
                  to take place. The LAPD and the City of Los Angeles should continue to review the totality of
                  the 2020 protests and demonstrations and the impact on the city and the department in an
                  effort learn from, plan and prepare for future incidents and to identify strategies and systems
                  that worked in allowing freedom of expression while also protecting the public.

                  Recommendation 2.1.2: The City of Los Angeles and the LAPD should continue to
                  review lessons learned from other large-scale First Amendment assemblies, mass
                  demonstrations, and civil disturbances across the country and abroad to improve
                  citywide and police department planning, preparedness, and response to similar
                  events so as to incorporate best and promising practices. The City of Los Angeles
                  and LAPD have been leaders in the field in responding to First Amendment assemblies and
                  protests. However, when the peaceful assemblies devolved into chaotic and riotous events,
                  LA and LAPD were not able to quickly adapt and respond. LA and LAPD should collect and
                  analyze data available around civil disturbances, including damage incurred, injuries, use of
                  force, arrest and impound, economic impact and other data collected during civil disturbances
                  to identify systems, situations and variables that can assist in preventing and/or mitigating
                  violence and destruction.




                                                                                                            76
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 188 of 222 Page ID #:933
National Police Foundation - A Crisis of Truth




                     Recommendation 2.1.3: The LAPD should have commanders who were directly
                     involved in responding to the SAFE LA First Amendment assemblies and protests
                     write an after-action report (AAR) that includes input from line level officers and
                     up. These AARs—particularly the recommendations—should be synthesized and presented to
                     the LAPD operations and training command staff.254 Where possible, promising practices and
                     lessons learned should be incorporated into policy, training, and protocol.

 Finding 2.2: The City of Los Angeles lacked a well-coordinated city-wide political, policy,
 communications, and law enforcement response mission to the SAFE LA First Amendment
 assemblies and protests that occurred between May 27 and June 7, 2020. The City of Los Angeles’
 Emergency Operations Center (EOC) was activated and staffed prior to May 27, 2020, to coordinate the City’s
 COVID-19 response. The EOC was under-utilized for decision-making and strategy implementation in response
 to the SAFE LA First Amendment assemblies and protests.

                     Recommendation 2.2.1: City officials, councilmembers, relevant City agencies,
                     and LAPD leadership should ensure that a city-wide plan, consistent with the
                     National Incident Management System (NIMS), is used to manage First Amendment
                     assemblies and protests, and that all City agencies understand, and participate in,
                     the development and implementation of the plan. While the City of Los Angeles has used
                     NIMS effectively to respond to natural disasters, the response to the SAFE LA First Amendment
                     assemblies and protests did not effectively leverage all components of NIMS—including
                     establishing a single incident command system (ICS), fully utilizing the EOC, communicating
                     and coordinating messaging through a Joint Information Center, and sharing information
                     and resources across agencies. Planning and training for responses to pre-planned and
                     spontaneous First Amendment assemblies and protests should include elected and appointed
                     officials, law enforcement, other public safety agencies, other relevant government agencies,
                     and relevant non-government and private sector organizations as appropriate.

                     Recommendation 2.2.2: The City of Los Angeles should establish one citywide
                     incident management team (IMT)255 to lead its response to future large-scale First
                     Amendment assemblies and incidents that involve a multi-agency, multi-jurisdiction
                     response. Beginning in 2009, LAPD established three internal IMTs—defined as, “a team of
                     specialists familiar with all aspects of emergency management. They are experienced leaders,
                     decision makers and strategic thinkers, self-actualized and willing to develop themselves into
                     a cohesive team focused on managing large, complex, high consequence incidents.” The
                     Citywide IMT should include operational public safety personnel (particularly from the LAPD
                     IMTs), as well as representatives from the mayor’s staff—and other elected and City officials—
                     to ensure collaboration, coordination, and unity of command. The Citywide IMT should also
                     train regularly through tabletop and full-scale exercises.




254
   National Police Foundation. 2020. How to Conduct an After Action Review. Washington, DC: Office of Community Oriented Policing Services.
https://www.policefoundation.org/wp-content/uploads/2020/02/How-to-Conduct-an-AAR.pdf
255
   Also referred to as the Multi-agency Coordination Group (MAC). Online at: training.fema.gov – “Unit 5: NIMS Coordination: MAC and Joint
Information System.


      77
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 189 of 222 Page ID #:934
  National Police Foundation - A Crisis of Truth




                       Recommendation 2.2.3: All City of Los Angeles elected officials, and personnel from
                       each of the relevant City offices and agencies, should complete the appropriate
                       level of ICS training if they have not already done so, and take regular refresher
                       courses. A US Department of Justice report advises, “Incident management organizations
                       and personnel at all levels of government and within the private sector and nongovernmental
                       organizations must be appropriately trained to improve all-hazards incident management
                       capability...Training involves standard courses on incident command and management,
                       incident management structure, operational coordination processes and systems—together
                       with courses focused on discipline and agency-specific subject matter expertise—helps ensure
                       that personnel at all jurisdictional levels and across disciplines can function effectively together
                       during an incident.”256

                       Recommendation 2.2.4: The City of Los Angeles and LAPD should conduct joint
                       regularly-scheduled First Amendment assemblies, protest, mass violence, and other
                       critical incident tabletop and full-scale exercises. While some LA elected officials and
                       LAPD personnel identified the frequency with which they coordinate in response to natural
                       disasters including earthquakes and fires, they also indicated that there are not enough
                       exercises on other events.

 Finding 2.3: Communication within LAPD—particularly in the first few days—was inconsistent
 between the Chief, his command staff, bureau commanders and field supervisors, and line
 officers. This created significant challenges regarding: (a) identifying a cogent operating
 philosophy; (b) determining operations during individual shifts, including when shifts started and
 ended; and, (c) establishing coordination and consistency between shifts. Senior level command
 staff and first-line supervisors made similar observations that there was confusion regarding who the Incident
 Commander was at times, which command post was responsible for final decisions, and what the overall
 LAPD strategy and mission was. This impacted every component of the LAPD response to the SAFE LA First
 Amendment assemblies and protests.

                       Recommendation 2.3.1: LAPD should establish a planning team that includes
                       command staff, training, equipment, communications, logistics, and intelligence
                       to ensure plans receive the necessary attention to detail in these areas. Identifying
                       personnel to focus on specific areas of the plan is valuable to ensure that there is full
                       understanding of the resources, systems, and needs and to ensure the viability of the plan.

                       Recommendation 2.3.2: LAPD should update and enhance its Emergency Operations
                       Guide: Volume 5 to address all components of First Amendment Assemblies and
                       Mass Demonstrations, as opposed to focusing on crowd management and crowd
                       control.257 The updated Guide should include: scalable strategies for, and immediate
                       steps to take when, responding to spontaneous First Amendment assemblies and mass
                       demonstrations; roles, responsibilities, and specific assignments for all ranks and positions as
                       they relate to NIMS; processes for establishing and staffing a Joint Information Center (JIC)
                       that includes relevant City stakeholders and agency representatives; and, coordinating with

 256
     Bureau of Justice Assistance. “Mutual Aid: Multijurisdictional Partnerships for Meeting Regional Threats.” NCJ160113. 2005. Washington, D.C.: U.S.
 Department of Justice. https://www.ncjrs.gov/pdffiles1/bja/210679.pdf
 (accessed December 11, 2017).
 257
     See footnote 71.


                                                                                                                                               78
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 190 of 222 Page ID #:935
National Police Foundation - A Crisis of Truth




                  geographic command centers. The LAPD should consult with community members and
                  organizers, civil rights attorneys, internal experts, national-level experts, and academic
                  experts in policing.

                  Recommendation 2.3.3: LAPD should practice establishment of ICS in different
                  scenarios and should develop lists of personnel with the appropriate training
                  and capacities to fill the necessary leadership positions in each section. One
                  of the challenges LAPD faced initially was the incomplete establishment of a command
                  system that fully implemented NIMS/ICS. The lack of some of these positions—including
                  Planning, Intelligence/Investigations, and Logistics—contributed to the initial lack of
                  coordination in the response to the SAFE LA First Amendment assemblies and protests.

 Finding 2.4: The issuing and cancellation of Tactical Alerts contributed to confusion and
 frustration amongst supervisors and officers.

                  Recommendation 2.4.1: LAPD should establish clear processes for identifying
                  and deploying appropriate personnel to planned and spontaneous critical
                  incidents, including First Amendment assemblies and protests.

 Finding 2.5: LAPD did not effectively leverage intelligence and information city-wide—including
 publicly-available social media—that may have enhanced situational awareness of officers and
 their ability to rapidly assess multiple venues and deploy resources. LAPD did not fully leverage and
 communicate throughout the department open sources of intelligence and social media to account for the size,
 evolution, and adaptability of the SAFE LA First Amendment assemblies and protests. While the LAPD Special
 Events Permit Unit (SEPU), received permit requests for some of the SAFE LA First Amendment assemblies
 and protests, many more spontaneous demonstrations did not allow for the development of Event Action
 Plans (EAPs) or Incident Command System (ICS) plans. While many LAPD commands gathered intelligence
 on significant First Amendment assemblies and protests—including possibly disruptive groups—it was not
 compiled, deconflicted, or leveraged across the LAPD to strategically deploy resources.

                  Recommendation 2.5.1: LAPD should work with the community to consider
                  collaborative approaches and technology solutions and strategies that will
                  enhance situational awareness and improve community and officer safety.

                  Recommendation 2.5.2: LAPD should develop a process to ensure that
                  intelligence and information gathered to improve public safety is appropriately
                  incorporated in the command structure. This information should be shared promptly
                  and consistently with the Incident Commander as well as relevant department and bureau
                  command posts and should be factored into planning and preparedness.

 Finding 2.6: LAPD should develop, implement, and review MOUs with the LASD and other
 law enforcement agencies to support and clearly define roles, responsibilities, and protocols
 to First Amendment assemblies and protests.




     79
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 191 of 222 Page ID #:936
 National Police Foundation - A Crisis of Truth




 Finding 3.1: Although a virtual JIC was established, the review process impacted the ability of
 LAPD to post timely messages to its social media accounts.

                  Recommendation 3.1.1: The City of Los Angeles should establish a unified narrative
                  and public messaging strategy around first amendment assemblies (before, during,
                  and after) that informs the public about City leadership’s position on supporting
                  free speech during First Amendment assemblies, but clearly defines consequences
                  for those responsible for committing violence or destruction during such
                  assemblies.

                  Recommendation 3.1.2: The City of LA and LAPD should develop policies and
                  procedures that use social media to “push” information to the community and
                  quickly disseminate accurate information in response to rumors, misinformation,
                  and false accusations.

 Finding 3.2: The LAPD decision to not fully leverage social media to share information and respond
 to false accusations allowed demonstrators to control the narrative and overwhelm LAPD on the
 information front.

                  Recommendation 3.2.1: LAPD should create a clear and detailed media strategy to
                  guide the department’s use of traditional news media and social media, particularly
                  during critical incidents.

                  Recommendation 3.2.2: LAPD should consider leveraging new and emerging
                  technologies including reverse-text alert systems—and continue leveraging social
                  media—to disseminate dispersal warnings and curfew notices.




                                                                                                80
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 192 of 222 Page ID #:937
National Police Foundation - A Crisis of Truth




Finding 4.1: For more than 50 years, LAPD has endeavored to assist its personnel through
Behavioral Science Services and aligned groups. In many ways, LAPD should be recognized for
its innovative programs and leadership in the law enforcement profession regarding physical and
mental wellness.

Finding 4.2: The research is clear that law enforcement personnel are exposed to significant traumatic
events during the course of their careers. This exposure increases the likelihood of negative physical
and mental health impacts that extend beyond an officer’s law enforcement career.

                  Recommendation 4.2.1: LAPD should continue to support the capacity of Behavioral
                  Science Services, the Peer Support Team, and other aligned groups to assist
                  Department personnel and their families address trauma, build resiliency and
                  support physical and mental health.

 Finding 4.3: LAPD, elected officials and the LA community should recognize that research
 indicates that crowd management and other critical incidents have a significant negative impact
 on law enforcement personnel, their significant others, and children. This not only impacts officers’
 ability to positively engage with the community, a cornerstone of community policing, but also contributes to
 the cycle of community trauma.

                  Recommendation 4.3.1: LAPD should consider deploying BSS psychologists to the
                  DOC, and COVID-19 permitting, to divisions to conduct defusings and debriefings
                  during extended crowd management periods as well as continue employee and
                  family outreach and engagement activities to mitigate trauma and to connect
                  officers to services in real time. This and other wellness resources for officers on extended
                  deployment should be coordinated by a Mental Health Incident Commander that reports to the
                  Safety Officer within the Incident Command Structure. The MHIC should manage all mental
                  health-related tasks, especially during First Amendment assemblies and protests, while the
                  Safety Officer focuses on traditional components of physical safety.

 Finding 4.4: COVID-19, the deaths of nine members of the Department, deaths and serious illness
 among loved ones, and the fear of infecting family members placed untold stress on the LAPD,
 and exacerbated the stress and trauma associated with crowd management during the SAFE LA
 First Amendment assemblies and protests.

                  Recommendation 4.4.1: Recognizing the impact of COVID-19; extended shifts
                  and cancelled days; violence directed at officers; threats to their families; highly
                  charged rhetoric; and loss of public trust and confidence–LAPD leadership, in
                  particular, as well as elected officials and the LA community should recognize the
                  importance of supporting officers and their families during this challenging period.




     81
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 193 of 222 Page ID #:938
 National Police Foundation - A Crisis of Truth




 Finding 4.5: Officer morale has been described almost universally as ‘at an all-time low’. In
 addition to being the “target” of the protests, frustration with LAPD leadership and inconsistent
 messaging, and statements and decisions made by elected officials during and after the protests
 have been perceived as a lack of support for the department. There were significant resignations and
 retirements in 2020 and early 2021, with some of the individuals citing the combination of the SAFE LA First
 Amendment assemblies and protests, the COVID-19 pandemic, and anti-police rhetoric as their reasons.

 In May 2015, the President’s Task Force on 21st Century Policing (2015) observed:



                                               The wellness and safety of law enforcement officers is critical
                                               not only to themselves, their colleagues, and their agencies but
                                               also to public safety. An officer whose capabilities, judgement,
                                               and behaviors are adversely affected by poor physical or
                                               psychological health not only may be of little use to the
                                               community he or she serves but also may be a danger to the
                                               community and to other officers.”258

                                               Hurt people can hurt people.”259


 As the City of Los Angeles, elected officials, and the LAPD work to reimagine policing, strengthen the
 Department’s community policing programs, and repair fractured community relations, there must be collective
 action and a concerted effort to address trauma in the Department and the community it serves.




258
    President’s Task Force on 21st Century Policing. 2015. Final Report of the President’s Task Force on 21st Century Policing. Washington, DC: Office of
Community Oriented Policing Services. https://cops.usdoj.gov/pdf/taskforce/taskforce_finalreport.pdf
259
    Ibid.


                                                                                                                                                 82
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 194 of 222 Page ID #:939
National Police Foundation - A Crisis of Truth




Finding 5.1: LAPD has a history of professional policing, positive engagement, and strong
relationships with business owners and Business Improvement District (BID) organizations, faith-
and community-based institutions and organizations, and the Los Angeles community, including
activists. They were able to leverage those relationships during responses to the SAFE LA First
Amendment assemblies and protests.

                          Recommendation 5.1.1: LAPD should continue to identify opportunities to engage
                          community members—particularly those community members and leaders likely to
                          organize and participate in First Amendment assemblies and mass demonstrations—
                          in the preparation and training process.260

                          Recommendation 5.1.2: LAPD should continue to invest in community policing
                          efforts including engaging one-on-one or in small groups to build relations and
                          obtain feedback from communities in each bureau. Community members interviewed
                          told the NPF assessment team that the Community-Police Advisory Boards (C-PABs) and BID
                          meetings are important opportunities for them to meet and engage with their local police
                          officers and supervisors, as well as identify and discuss local issues, concerns, and strategies.
                          Particularly around the SAFE LA First Amendment assemblies and protests, these meetings
                          were helpful in sharing information about potential demonstrations and routes.

                          Recommendation 5.1.3: LAPD should continue to engage C-PABs, BID meetings, and
                          other community engagement opportunities to provide the community a voice and
                          meaningful involvement in how its police department operates—including strategic
                          hiring and promotions, training, policy development, and other activities to improve
                          community-police relations.

Finding 5.2: Despite ongoing efforts to improve relationships, the history of LAPD is also
punctuated with tensions between the community and the department (as well as narratives
highlighting tensions between various communities and the police around the nation). These
tensions and narratives continue to inform perceptions of the police in Los Angeles.

                          Recommendation 5.2.1: LAPD training programs on community-police interactions,
                          implicit bias, and building and maintaining trust should continue and build on
                          lessons learned during recent First Amendment assemblies and protests.

                          Recommendation 5.2.2: Each LAPD bureau should continue to identify opportunities
                          to engage community members—particularly those community members and
                          leaders likely to organize and participate in First Amendment assemblies and
                          protests in their area—in the preparation and training process. These opportunities
                          have helped officers and community members in other jurisdictions develop mutual
                          understanding and conduct full-scale training exercises with those likely to demonstrate.




260
      See footnote 115.


         83
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 195 of 222 Page ID #:940
 National Police Foundation - A Crisis of Truth




Appendix B: Detailed Methodology
At the request of the Los Angeles Board of Police Commissioners, the National Police Foundation (NPF)
created an assessment team to conduct an independent after-action review (AAR) of the Los Angeles Police
Department (LAPD) response to the SAFE LA First Amendment assemblies and protests that occurred from May
27 through June 7, 2020. The NPF assessment team, comprising subject matter experts in law enforcement,
police-community relations, response to First Amendment assemblies and protests, policy analysis, police data
analysis, and research, developed a comprehensive mixed methodology to thoroughly review and assess the
LAPD and City of Los Angeles (LA) response to the First Amendment assemblies and protests that followed the
death of George Floyd on May 25, 2020.

The AAR involved multiple means of information gathering, collection, and analysis: (1) interviews, focus
groups, listening sessions, and anonymous feedback; (2) LAPD and City of LA resource material review and data
analyses; (3) open source news and social media review; and, (4) national resource review. The NPF assessment
team used the totality of the information gathered to identify key areas to develop a series of findings and
recommendations for LA, LAPD, and the community.


Interviews and Focus Groups
While the NPF assessment team normally conducts site visits to be able to host in-person interviews and
focus groups; to gain situational awareness and perspective of the locales, distances/proximities, and potential
challenges related to crowd control and responding officers establishing on-scene command; and, to engage
community members individually and through community listening sessions, due to the COVID-19 pandemic,
the NPF assessment team was unable to conduct any site visits. However, virtual interviews were conducted
with more than 45 individuals, including the following:

                  •    Representatives from the Mayor’s Office and Executive Staff;
                  •    City Councilmembers;
                  •    LAPD Chief of Police and command staff;
                  •    LAPD Public Information personnel;
                  •    Los Angeles Police Protective League (LAPPL) board members;
                  •    Los Angeles business representatives;
                  •    Los Angeles religious and community leaders; and,
                  •    Los Angeles community members.

In addition to individual interviews, the NPF assessment team scheduled four 90-minute virtual focus groups/
listening sessions for LAPD officers; four 90-minute virtual listening sessions for LAPD sergeants; and, one with
the LAPPL board to provide opportunities for them to provide input on their experiences during the response
to the SAFE LA First Amendment assemblies and protests. The NPF assessment team also provided several
means through which LAPD members could reach out to schedule interviews or focus groups or to provide
written input anonymously. Four LAPPL Board members, four sergeants, and one officer participated. The NPF
assessment team also conducted a series of focus groups and individual interviews with family members of
LAPD personnel.

The NPF assessment team also held four 60-minute virtual open listening sessions for community members: two
on February 4, 2021 and two on February 17, 2021. A total of 128 community members attended these sessions.




                                                                                                           84
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 196 of 222 Page ID #:941
National Police Foundation - A Crisis of Truth




LAPD and City of LA Resources Material Review
and Data Analyses
The NPF assessment team collected and reviewed relevant LAPD policies, procedures, training curricula,
chronology logs, data, and other materials provided by LAPD. Each resource was reviewed to better understand
LAPD’s response to First Amendment assemblies and protests. Materials reviewed included the following:

                          •     LAPD Directives, operational manuals, internal memoranda and special orders,
                                and notices;
                          •     LAPD academy and in-service training curricula/expanded course outlines and
                                lesson plans, guides, training records, and Training Bulletins;
                          •     Incident Action Plans, Event Action Plans, and chronology logs;
                          •     Incident Command System (ICS) forms;
                          •     LAPD social media content;
                          •     Communications logs;
                          •     Arrest, crime, calls for service, booking, property damage, and socio-economic
                                data; and,
                          •     Officer wellness plans and injury data.

Additionally, LAPD provided the NPF assessment team with approximately two terabytes of videos, images, and
radio channel recordings. LAPD also provided access to 147,921 videos and images from body-worn cameras.

Data Sources and Analyses
The NPF assessment team also analyzed a series of data to identify hotspots of First Amendment assembly and
protest activity from May 27 through June 7, 2020. Five datasets were used to identify these hotspots. Table 1
summarizes the volume, date range, and source of each dataset used in the identification process.

Table 1 Summary of the Datasets
Dataset                                   Description                                                       Source

Arrest Data                               This dataset reflects 2,298 arrest incidents in Los Angeles       Los Angeles City Open
                                          from May 27, 2020 through June 10, 2020.                          Data Portal261

Crime Data                                This dataset reflects 8,324 reported incidents of crime in
                                          Los Angeles from May 27, 2020 through June 10, 2020.

Calls for Service Data                    This dataset reflects 47,236 calls for service incidents in Los   Los Angeles Police
                                          Angeles from May 27, 2020 through June 10, 2020.                  Department

Vehicle Impound Data                      This dataset reflects 1,562 incidents of vehicle impound in
                                          Los Angeles from May 27, 2020 through June 5, 2020.

Property Damage Data                      This dataset reflects 124 reported incidents of property
                                          damage in Los Angeles from May 31, 2020 through June
                                          18, 2020.

 261
       City of Los Angeles. (2021). Los Angeles Open Data. https://data.lacity.org/


          85
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 197 of 222 Page ID #:942
 National Police Foundation - A Crisis of Truth




The identification of protest hotspot activity was done through visual and spatial analytics that identified
temporal and spatial clusters within the five datasets. The NPF assessment team spatially referenced all
datasets and created tools to combine the data for both spatial, temporal, and spatio-temporal analyses.

Data Preprocessing
The five datasets were preprocessed to ensure the quality and completeness of the data. The first step was
to spatially reference events via geocoding. Arrest and crime datasets were received with spatial coordinates
provided by the LAPD; the vehicle impound and property damage datasets were not provided with spatial
information necessitating geocoding by project staff. To address this issue, the geocoder Nominatim262 was
used to match address information with spatial data found in OpenStreetMap. Ultimately, the NPF assessment
team was able to geocode 1,024 vehicle impounds and 98 reports of property damage.

In the calls for service dataset, the NPF assessment team dropped records where “Code” was equal to 6 as
these calls for service were outside the LAPD service area. In the end, 29,674 records were retained in the calls
for service dataset.

Data Visualization
After data cleaning, a secure Internet application was developed to allow the NPF assessment team to view
mapping incidents and interactive visualizations.263 This application supports the following functions that assist
the team to identify hotspots.

Visualizing Density Heatmaps
Density heat maps are a simple and effective way to find the spatial concentration of incidents. To create
density heat maps, the NPF assessment team first aggregated all incidents by the geographical coordinates
and counted incidents per location. The longitude and latitude were used as the input for x- and y-axis, and
the count determined the magnitude of each data point. Six density heatmaps were created in the Internet
application. Each of the five data sources was used to create separate density heatmaps; the sixth map was
a composite of all datasets. Each map supported user interaction. Users could zoom in on the map to see the
street names. Also, hovering the datapoints would show the tooltips containing the geographical coordinates
and the number of reported incidents.




262
      Github. Nominatim API. https://nominatim.org/release-docs/develop/api/Overview/
263
      Plotly. (2021). Dash. https://plotly.com/dash/


                                                                                                               86
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 198 of 222 Page ID #:943
National Police Foundation - A Crisis of Truth




Figure 1 Density Heatmap of All Data Points




Figure 1 (above) shows an example of the density heatmap the NPF assessment team rendered in the Internet
application. It shows the density of all incidents in Los Angeles on May 27, 2020. It is intuitive to observe the
incidents were clustered in the downtown area, southern LA, and the northwestern area.

Hierarchical Density-Based Spatial Clustering of Applications with Noise
Hierarchical Density-Based Spatial Clustering of Applications with Noise (HDBSCAN) is a robust and efficient
clustering algorithm that was implemented to automate the process of finding clusters.264 It estimates the
density of a region that has data input, finds regions with high density, and combines the data in selected
regions to form a hierarchy.




 264
    Campello, R. J. G. B., Moulavi, D., & Sander, J. (2013). Density-Based Clustering Based on Hierarchical Density Estimates. In J. Pei, V. S. Tseng, L.
 Cao, H. Motoda, & G. Xu (Eds.), Advances in Knowledge Discovery and Data Mining (pp. 160–172). Springer.
 https://doi.org/10.1007/978-3-642-37456-2_14


       87
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 199 of 222 Page ID #:944
 National Police Foundation - A Crisis of Truth




Two important parameters were configured to identify clusters: (1) the minimum cluster size and (2) the
minimum sample size. The larger the values of these parameters, the more conservative and generic the
clustering results. To get more granular clusters, the NPF assessment team set the minimum cluster size as
10 and the minimum sample size as 1. After obtaining the cluster assignments of each data point, the NPF
assessment team calculated the convex hull of each cluster, which is the smallest convex polygon enclosing all
of the data points in that specific cluster.

In the end, the clustering results of HDBSCAN were color-coded and each was overlaid with its convex hull.
Figure 2 (below) shows an example of HDBSCAN visualization. Using this approach, the spatial clusters of
incidents were foregrounded. The interactivity of the visualization supported users to filter specific clusters on
the map for scrutiny. Overall, this section supplemented the heatmap created above, translating the density into
concrete polygons for cluster identification.

Figure 2 Example of HDBSCAN Results




                                                                                                           88
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 200 of 222 Page ID #:945
National Police Foundation - A Crisis of Truth




Human-intelligence based map annotations
Despite automating the clustering procedure using HDBSCAN, the NPF assessment team also incorporated
cross-platform human annotations. The annotations were later exported into a shapefile that loaded into the
map and overlaid with the density heatmap.

Temporal Filtering
The NPF assessment team designed time filters to add temporal constraints to the datasets. Instead of grouping
the dataset by date, the NPF assessment team provided a more flexible way to filter out the time that recognizes
the temporal pattern of the incidents: filtering datasets by date and hours with a fixed length of time windows.
Three kinds of time filters were presented to the users for customization:

                        •    Date select box (Date, May 27, 2020 through June 18, 2020)
                        •    Hour select slider (Numeric, 0 to 23)
                        •    Time window check box (Numeric, 4 or 8 or 12)

The input value of time window X was added and subtracted to the selected date and time, creating the time
range that encompasses X hours before and after the selected date and time. Using this filter, the data across
different dates were aggregated together for analysis and automatically updated the abovementioned maps.

Filtering datasets by Arrest and Crime Type
The NPF assessment team was also allowed to filter the type of arrest and crime information. This filter was
used as a way to dismiss some records that were unlikely to be associated with the SAFE LA First Amendment
assemblies and protests.

Social Media Data Integration
The NPF assessment team harvested social media posts on Twitter as an additional source of information for
the hotspot identification. Social media, especially Twitter, has been regarded as the most prominent platform
for posting information about protests and activism.265 266 Incorporating social media data expanded the NPF
assessment team’s data sources and helped to verify hotspots identified in the previous datasets. The NPF
assessment team started with developing a comprehensive query to search for relevant tweets. The search
query has four parts:

                        •    (Protest) AND
                        •    (Police brutality OR Police OR Force OR Assault) AND
                        •    (LAPD) OR
                        •    (BLM OR George Floyd OR Racism)




 265
     Bonilla, Y., & Rosa, J. (2015). #Ferguson: Digital protest, hashtag ethnography, and the racial politics of social media in the United States. American
 Ethnologist, 42(1), 4–17. https://doi.org/10.1111/amet.12112
 266
     Trottier, D., & Fuchs, C. (2014). Social media, politics and the state: Protests, revolutions, riots, crime and policing in the age of Facebook, Twitter and
 YouTube. Routledge.


       89
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 201 of 222 Page ID #:946
 National Police Foundation - A Crisis of Truth




A total of 71,048 tweets were retrieved using Twitter’s official with a selected time range of May 17, 2020
through June 20, 2020. The NPF assessment team approach to analyzing social media mainly focused on text
and pictures, which are the most common communication methods on social media about the protests.267 268 269
The analyses results were rendered in two Internet applications compiled using the Streamlit framework.270

LAPD Tweet Text Explorer
This application supported exploratory text analysis of the collection of tweet data. In this application, users
were able to customize the dataset and review specific groups of tweets to gather information about the SAFE
LA First Amendment assemblies and protests. This application had a number of components. First, it allowed
the NPF assessment team to visualize daily trends such as the number of tweets by day and time. Second, the
Explorer assisted the NPF assessment team with understanding keywords through the creation of word clouds.
Two metrics were calculated to determine important keywords among the tweets, namely the term frequency
and the term frequency-inversed document frequency. Users can choose one of the ranking metrics to generate
word clouds. Additionally, the NPF assessment team provided customizations that allowed filtering out selected
words and selecting the number of terms to show in the word cloud. Figure 3 (below) is an example of the
word cloud generated in the Internet application. It shows the important words that were central to the online
discussion around the SAFE LA First Amendment assemblies and protests.




                                          Figure 3 Important Terms Word Cloud




267
    Bosch, T., & Mutsvairo, B. (2017). Pictures, protests and politics: Mapping Twitter images during South Africa’s fees must fall campaign. African
Journalism Studies, 38(2), 71–89.
268
    Grossman, L. (2009). Iran protests: Twitter, the medium of the movement. Time Magazine, 17.
Gupta, A., Dollár, P., & Girshick, R. (2019). LVIS: A Dataset for Large Vocabulary Instance Segmentation. ArXiv:1908.03195 [Cs].
http://arxiv.org/abs/1908.03195
269
    Wetzstein, I. (2017). The visual discourse of protest movements on Twitter: The case of Hong Kong 2014. Media and Communication, 5(4), 26–36.
270
    Streamlit Inc. (2021). Streamlit. https://www.streamlit.io/


                                                                                                                                                90
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 202 of 222 Page ID #:947
National Police Foundation - A Crisis of Truth




Third, the Explorer assisted the NPF assessment team with visualizing important hashtags in a word cloud.
Hashtags are quintessential to online communication on Twitter. They are especially important to protests and
activism as a way of building online community.271 272 Tracking important hashtags helps find key individuals
and groups and identifies key protest places. The Explorer application rendered the word cloud with the most
important hashtags using all the tweets or using tweets from a specific date. This function helped the NPF
assessment team understand trends of hashtag usage and aided in finding any emerging protests and their
relevant information.

Beyond aggregating information about tweets, the Explorer also supported the filtering of specific tweets by
hashtags and time. This manual process allowed NPF assessment team members to scrutinize specific tweets’
texts for further investigation.

LAPD Tweet Image Explorer
The image explorer was designed to analyze images embedded in tweets using Facebook’s AI Research’s
computer vision framework, Detectron.273 Two mask computer neural network (CNN) image segmentation
models were applied to 10,133 images derived from 71,048 tweets.274 The first model was the Common
Objects in Context (COCO) dataset275 while the second was the Large Vocabulary Instance Segmentation (LVIS)
dataset.276 The results of object detection were then visualized in the Internet application.

Similar to the LAPD Tweet Text Explorer, the NPF assessment team visualized the daily trends of the number
of images in the tweets as a bar chart to help users understand volume in trends of posting pictures. Going a
step further, the Image Explorer allowed for visualizing objects detected in the images and the changes in object
presence over time. Three versions of every image could be presented in the application: the original one in the
tweet and the image highlighted with detected objects with both COCO and LVIS-trained models.

Figure 4 (below) demonstrates how identified objects are depicted in Image Explorer. In this example, the
detected objects include people and a backpack. Every detected object is shadowed and masked by a box
indicating the type of object and the confidence of the detection. Also, the aggregated value showing the
general trends of objects with time were visualized in a line chart. These functions provided an automatic way to
analyze and summarize the key information from the tweets.




 271
     Cumberbatch, P., & Trujillo-Pagán, N. (2016). Hashtag activism and why# BlackLivesMatter in (and to) the classroom. Radical Teacher, 106.
 272
     Segerberg, A., & Bennett, W. L. (2011). Social media and the organization of collective action: Using Twitter to explore the ecologies of two climate
 change protests. The Communication Review, 14(3), 197–215.
 273
     https://github.com/facebookresearch/detectron
 274
     He, K., Gkioxari, G., Dollár, P., & Girshick, R. (2018). Mask R-CNN. ArXiv:1703.06870 [Cs]. http://arxiv.org/abs/1703.06870
 275
     Lin, T.-Y., Maire, M., Belongie, S., Bourdev, L., Girshick, R., Hays, J., Perona, P., Ramanan, D., Zitnick, C. L., & Dollár, P. (2015). Microsoft COCO: Com-
 mon Objects in Context. ArXiv:1405.0312 [Cs]. http://arxiv.org/abs/1405.0312
 276
     Gupta, A., Dollár, P., & Girshick, R. (2019). LVIS: A Dataset for Large Vocabulary Instance Segmentation. ArXiv:1908.03195 [Cs].
 http://arxiv.org/abs/1908.03195


       91
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 203 of 222 Page ID #:948
 National Police Foundation - A Crisis of Truth




               Figure 4 Example of Object Detection Result




Image Explorer ranked images by their influence (retweet count and favorite count) relative to other tweets. The
most viral and influential images were shown first to enumerate the pool of images for examination by the NPF
assessment team. A scatter plot with retweet count (as x-axis) and favorite count (as y-axis) was plotted in the
application. A slider bar was designed for users to view the images in the order based on the influence.

Further filtering of the dataset by keywords, objects, and time was also possible in Image Explorer. The NPF
assessment team designed several functions that allowed for filtering out only the most important images.
A text input box was also implemented that allowed the NPF assessment team to only display tweets that
contained desired keywords. Also, users could select the images to explore based on the detected objects.
Since the images about protests usually are of similar elements, (e.g., helmet, backpack, banner, flag, and street
sign) filters reduce the pool of images to help identify the most relevant content.




                                                                                                            92
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 204 of 222 Page ID #:949
National Police Foundation - A Crisis of Truth




Open Source News and Social Media Review
The NPF assessment team reviewed hundreds of news media articles and videos, as well as social media
posts and footage from the SAFE LA First Amendment assemblies and protests. In addition to using
social media posts to assist in the identification of hotspots of activity, as described above, social media
posts were used to provide additional perspective on the LAPD response to protesters and to identify
potential areas of policy review for the NPF assessment team.


National Resource Review
In addition to the information collected from the City of LA and LAPD, and to ground the AAR in national
standards, model policies, and promising practices, the NPF assessment team researched and reviewed
scholarship on First Amendment assemblies and protests with an emphasis on de-escalation procedures.
The NPF assessment team also reviewed and analyzed relevant AARs from national incidents including
other First Amendment assemblies and protests that occurred during the same time period. The NPF
assessment team also reviewed information such as the National Incident Management System,
Incident Command System, and other relevant topics published by researchers from academia and from
organizations including the following:

                  •    US Department of Justice;
                  •    US Department of Homeland Security;
                  •    Federal Emergency Management Agency;
                  •    International Association of Chiefs of Police;
                  •    Police Executive Research Forum; and,
                  •    National Police Foundation.




     93
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 205 of 222 Page ID #:950
 National Police Foundation - A Crisis of Truth




Appendix C: Timeline of Events
The First Three Days: Wednesday, May 27 – Friday,
May 29, 2020
Wednesday, May 27, 2020
Approximately 100 individuals gathered and began to march in the streets around City Hall at around 4:00pm.277
After a largely peaceful protest, at approximately 6:00pm, a group broke off and hundreds of protesters
marched through the streets downtown, towards, and onto, the 101 Freeway, temporarily blocking motorists.278
The protesters spent approximately 30 minutes on the Freeway, before they were ushered back into the
downtown area and continued to march near North Alameda Street and East Aliso Street.279 At one point,
protesters burned an upside-down American flag and used graffiti to vandalize LAPD Headquarters.280




277
    See footnote 149.
278
    Ormseth, Matthew, et al. (2020, May 27). “Protesters, Law Enforcement Clash in Downtown L.A. during Protest over George Floyd’s Death.” Los
Angeles Times. www.latimes.com/california/story/2020-05-27/protesters-block-the-101-freeway.
279
    City News Service. (2020, May 27). “Black Lives Matter Protest in LA Temporarily Closes 101 Freeway, 1 Injured.” Los Angeles Daily News.
www.dailynews.com/2020/05/27/black-lives-matter-protest-in-la-temporarily-closes-101-freeway-1-injured/
280
    See footnote 149.


                                                                                                                                           94
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 206 of 222 Page ID #:951
National Police Foundation - A Crisis of Truth




Thursday, May 28, 2020
At approximately 5:00pm, a group of close to 70 protesters once again gathered downtown, this time in front
of LAPD headquarters. At approximately 7:20pm, several protesters clashed with officers as they attempted
to move their police cruisers; during these skirmishes, protesters vandalized several cruisers.281 Meanwhile,
another group of protesters gathered and started to march away from LAPD Headquarters and moved
downtown. Along the way, plainclothes LAPD officers reported several instances of vandalism.282 Based on
those reports, when the group of protesters reached the intersection of South Grand Avenue and West Second
Street, LAPD issued a dispersal order.283




  See footnote 149.
281

  Ibid.
282

  Valdez, Jonah, and Elizabeth Chou. (2020, May 28). “Protesters Return to Streets Thursday Night in Los Angeles over Killing of George Floyd.” Los
283

Angeles Daily News. www.dailynews.com/2020/05/28/protesters-return-to-streets-thursday-night-in-los-angeles-over-killing-of-george-floyd/


      95
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 207 of 222 Page ID #:952
 National Police Foundation - A Crisis of Truth




Protesters separated and headed in several different directions.284 More LAPD resources arrived and dispersal
orders continued.285 Despite more LAPD resources arriving downtown, the groups of protesters continued to
evade officers and sprung up in several areas of the downtown area of the city, including another attempt to
access the Freeway.286 There were also multiple reports of attempted, and successful, break-ins and looting at
businesses across the downtown area, as well as vandalism or police vehicles.287

Friday, May 29, 2020
On Friday, May 29, community members reported several small groups of protesters blocking intersections
throughout the city. By approximately 5:00pm, a group of protesters which had gathered in front of City Hall and
began to march peacefully, with LAPD facilitating the group’s movements by blocking traffic along the way.288
LAPD officers were also assigned as protection for the Los Angeles Fire Department (LAFD), as they responded
to fire and medical incidents within the crowd.289 It was reported that as LAFD responded to extinguish a fire, a
bystander seized the fire hose and threw it into the nearby flames.290

By approximately 7:00pm, the main crowd spanned approximately 2.5 city blocks, before dividing into three
groups: one moved toward the 110 Freeway again, one group moved to South Hope and West Seventh Streets,
and the last moved toward South Grand Avenue and West Seventh Street.291 At approximately 8:00pm, the
group was able to gain access to the 110 Freeway again.292 While LAPD attempted to clear the Freeway, other
protesters threw projectiles such as “eggs, rocks, glass bottles, road stanchions, broken concrete, and electric
scooters” at the officers from an overpass.293 Other reports indicate protesters threw bottles of urine and fecal
matter.294 Others state that officers were hit with projectiles such as rocks, bottles, and trash cans.295 Even after
LAPD declared an unlawful assembly, at approximately 9:30pm,296 the tone of the evening only seemed to
devolve further, as individuals looted and burglarized businesses, set trash cans and debris on fire, vandalized
police vehicles, continued to block intersections throughout the city, and engaged with officers.297 Later in the
evening, there were reports of demonstrators shining green lasers at LAPD’s air unit.298




284
    NPF assessment team interview with business representative. January 25, 2021
285
    See footnote 149.
286
    Ibid
287
    Ibid.
288
    Ibid.
289
    Ibid.
290
    Valdez, Jonah, and Hunter Lee. (2020, May 29). “Stores Looted, Dozens Arrested in Aftermath of Los Angeles Protest.” Los Angeles Daily News.
www.dailynews.com/2020/05/29/protesters-march-again-friday-night-in-los-angeles-amid-growing-anger-nationwide-over-george-floyds-death/#:~:tex-
t=Businesses%20were%20looted%2C%20police%20vehicles,George%20Floyd%20in%20Minneapolis%20Monday
291
    CBS Los Angeles. (2020, May 29). “LAPD Declares Unlawful Assembly As Protesters, Police Clash Downtown; Looting Reported.” CBS Los Angeles.
https://losangeles.cbslocal.com/2020/05/29/los-angeles-george-floyd-protests-day-3/
292
    Ibid.
293
    See footnote 149.
294
    See footnote 291.
295
    See footnote 149.
296
    See footnote 291.
297
    Vives, Ruben, et al. (2020, May 29). “Looting, Vandalism across Downtown L.A. as Protesters, Police Clash.” Los Angeles Times.
www.latimes.com/california/story/2020-05-29/protesters-outraged-over-george-floyd-death-shut-down-101-freeway-in-san-jose
298
    See footnote 149.


                                                                                                                                        96
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 208 of 222 Page ID #:953
National Police Foundation - A Crisis of Truth




Saturday, May 30 – Monday, June 1, 2020
Saturday, May 30, 2020
Within the first hour of May 30, LAPD officers in two separate locations reported shots fired by protesters.299
Looting and burglaries continued to be an issue, specifically in the jewelry district.300 Demonstrators continued
to throw various projectiles at officers, set off fireworks in the streets, and set trash cans on fire.301

Another demonstration—whose organizers had received a permit—was scheduled to meet at noon and march
to the jail facilities and LAPD Headquarters downtown.302 Yet another demonstration, hosted by the Coalition
for Community Control Over the Police, was scheduled for 1:00pm to begin at LAPD’s Southeast Station.303
Finally, May 30 would be a “National Day of Protest” in the City of Los Angeles, calling for protesters to arrive at
Mariachi Plaza at 3:00pm.304

299
    See footnote 149.
300
    Ibid.
301
    Ibid.
302
    City News Service. (2020, May 30). “Officers Attacked, Businesses Looted in Downtown Demonstrations.” Spectrum News.
https://spectrumnews1.com/ca/la-west/public-safety/2020/05/30/officers-attacked--businesses-looted-in-downtown-demonstrations
303
    Ibid.
304
    Ibid.


      97
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 209 of 222 Page ID #:954
 National Police Foundation - A Crisis of Truth




Pan Pacific Regional Park
There were several protests scheduled for the afternoon of May 30. One protest—for which a permit was
received—was scheduled by Black Lives Matter Los Angeles and BLD PWR, to be held at Pan Pacific Regional Park,
beginning at noon. At noon, approximately 500 people were in attendance in Pan Pacific Regional Park. LAPD’s air
unit estimated the group to number 1,500, and by approximately 1:00pm, an estimated 2,500 were in attendance.

At approximately 2:00pm, protesters started to move toward Beverly Hills. At that point, the tone of
demonstration, which had begun peacefully, shifted as protesters began to clash with officers. There were
also reports of projectiles being thrown at officers. At approximately 6:00pm the Los Angeles County Sheriff’s
Department (LASD) arrived on the scene at Pan Pacific Park to provide additional resources and assistance. At
7:00pm, LAPD declared unlawful assembly for the Mid-Wilshire area, and all persons on the street were ordered
to disperse. At approximately 8:00pm, LAPD Rescue Task Forces and LAFD responded to four “major fires” in
LAPD’s West Bureau.




Sources: City News Service. (2020, May 30). “Officers Attacked, Businesses Looted in Downtown
Demonstrations.” Spectrum News. https://spectrumnews1.com/ca/la-west/public-safety/2020/05/30/officers-
attacked--businesses-looted-in-downtown-demonstrations
LAist Staff. (2020, May 30). “Anger Over Historic Police Brutality Boils Over In Los Angeles In Saturday’s George
Floyd Protests.” LAist. https://laist.com/2020/05/30/los-angeles-george-floyd-protests-day-four.php.
Los Angeles Police Department. (2020). AAR Chrono Time Log. Provided to NPF assessment team by LAPD
electronically on October 28, 2020.




                                                                                                           98
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 210 of 222 Page ID #:955
National Police Foundation - A Crisis of Truth




Simultaneously, in Mariachi Plaza, about 100 protesters had gathered. This group soon grew to approximately
200 people and began their march to the LAPD’s Southeast Station.305 As the march continued, protesters
blocked traffic, police cars were set on fire and vandalized, and officers deployed less lethal munitions to
attempt to gain control of the crowd.306 By approximately 5:50pm, the group of protesters from Mariachi Plaza
had grown to approximately 500 people, and again gained access to the 101 Freeway, where they began
vandalizing police vehicles.307

At approximately 3:45pm, Mayor Eric Garcetti announced that a curfew would be in place for downtown Los
Angeles on Saturday night, from 8:00pm to 5:30am, to allow for the clean-up of the remaining damage from the
previous night’s events.308 Shortly thereafter, West Hollywood and Beverly Hills followed suit, instituting curfews
of their own.309 By 6:30pm, Mayor Garcetti extended the curfew to the entire city of Los Angeles. By 8:45pm, the
following cities instituted curfews as well: Culver City, Pasadena, and Santa Monica.310

Despite the curfew, at approximately 9:45pm, there were reports of protesters setting off explosive devices in
downtown Los Angeles. Additionally, more than 100 mutual aid officers were deployed from Santa Barbara and
Ventura County to provide assistance to LAPD.311 Later in the evening, the looting and assaults on officers that
had plagued the previous night resumed, prompting Governor Gavin Newsom to declare a state of emergency
and Mayor Garcetti to request assistance from the California National Guard.312

Sunday, May 31, 2020
The California National Guard arrived early on Sunday morning to provide assistance to the resources who
were already present at the protests.313 In the early morning hours, LAPD’s Central Bureau requested multiple
jail transports, as well as bomb squad assistance.314 From approximately 12:30am to 6:30am, several reports of
looting occurred at various locations throughout the Central Bureau area.315 Later in the morning, LAPD reported
multiple pallets of rocks and cinderblocks appeared to be staged in different sites by individuals intent on
continuing the looting and break-ins.316

At approximately noon, LAPD’s West Bureau reported that a group of roughly 300 protesters was on its way to a
Councilmember’s place of residence and several officers were deployed to provide security services.317 By 2:30pm
a group of 200 protesters was moving into the West Bureau from the neighboring City of Santa Monica.318




305
    See footnote 149.
306
    LAist Staff. (2020, May 30). “Anger Over Historic Police Brutality Boils Over In Los Angeles In Saturday’s George Floyd Protests.” LAist.
https://laist.com/2020/05/30/los-angeles-george-floyd-protests-day-four.php.
307
    See footnote 149.
308
    See footnote 302.
309
    Ibid.
310
    Ibid.
311
    See footnote 149.
312
    See footnote 306.
313
    See footnote 149.
314
    Ibid.
315
    Ibid.
316
    Ibid.
317
    Ibid.
318
    Ibid.


      99
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 211 of 222 Page ID #:956
 National Police Foundation - A Crisis of Truth




At 2:00pm, LAPD was aware of and monitoring a group of approximately 50 protesters at Pershing
Square.319 At approximately 5:00pm, protesters made their way from Pershing Square to City Hall, where
a number of National Guardsmen and LAPD officers were stationed.320 During the protest, several police
vehicles were vandalized and set on fire.321 By approximately 6:30pm, protesters were said to have grown
more aggressive, decreasing the distance between themselves and the Guardsmen.322 At approximately
7:30pm, LAPD began its attempts to disperse the demonstrators at City Hall.

On May 31, a countywide curfew was instituted from 6:00pm to 5:30am; but, within the city, the curfew
did not begin until 8:00pm.323 Again, despite the curfew, the evening unfolded in a manner similar
to those before it; there were reports of demonstrators wielding baseball bats, breaking windows,
attempting to gain access to shops, looting, fires, groups vandalizing vehicles, and general unrest.324

Monday, June 1, 2020
The early morning hours of June 1 were marred with more burglaries, looting, and unrest.325

Multiple protests were scheduled to occur on June 1 in various locations throughout Los Angeles,
including Beverly Hills, Brentwood, Santa Monica, Hollywood, and West Hollywood.326 The
announcements of these protests caused concern amongst residents and business owners, due to the
damage incurred in previous protests in other areas in the city.327 In the early afternoon, several marches
were held in Hollywood. There were also demonstrations in downtown Los Angeles and Westwood.328
In the Westwood section of the city, a peaceful protest involving approximately 1,000 people occurred
outside the Federal Building.329 At approximately 4:00pm, a faction of this group gained access to the 405
Freeway and blocked motorists from passing through. Officers issued dispersal orders for this crowd.330




319
    City News Service. (2020, May 31). “Another Day and Night of Unrest Mars SoCal Protests.” NBC Los Angeles, NBC Southern California.
https://www.nbclosangeles.com/news/local/demonstrations-continue-across-socal-as-curfews-expanded/2371795/
320
    Ibid.
321
    Ibid.
322
    Ibid.
323
    Ibid.
324
    See footnote 149.
325
    Ibid.
326
    Scott, Henry (Hank) E. (2020, June 24). “One Demonstration Cancelled, Others Scheduled In and Near West Hollywood.” WEHOville.
https://www.wehoville.com/2020/06/01/one-demonstration-cancelled-others-scheduled-in-and-near-west-hollywood/
327
    Ibid.
328
    Singgih, Pierce. (2020, June 2). “George Floyd Protest Begins Anew Monday Afternoon in Downtown LA.” Daily News.
https://www.dailynews.com/2020/06/01/george-floyd-protest-begins-anew-monday-afternoon-in-downtown-la/
329
    LAist Staff. (2020, June 1). “Protests In LA Day 6: Floyd’s Memory ‘Deserves A Better Los Angeles... A Better World’.” LAist.
https://laist.com/2020/06/01/protests_in_los_angeles_latest_monday_june_1_2020.php
330
    Ibid.


                                                                                                                                          100
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 212 of 222 Page ID #:957
National Police Foundation - A Crisis of Truth




Van Nuys Boulevard
At approximately 3:00pm in Van Nuys, LAPD declared unlawful assembly and ordered the crowds to disperse.
At that time, the group was made up of several hundred protesters. Looting commenced once more in Van
Nuys at approximately 4:00pm. As these and other protests were underway in Hollywood and Van Nuys,
officers concentrated their efforts to uphold the 6:00pm Los Angeles County curfew. LAPD reportedly deployed
less lethal munitions into the crowds of looters. There were also reports of fires being set at a strip mall.




Sources: LAist Staff. (2020, June 1). “Protests In LA Day 6: Floyd’s Memory ‘Deserves A Better Los Angeles... A
Better World’.” LAist. https://laist.com/2020/06/01/protests_in_los_angeles_latest_monday_june_1_2020.php
Singgih, Pierce. (2020, June 2). “George Floyd Protest Begins Anew Monday Afternoon in Downtown LA.”
Daily News. https://www.dailynews.com/2020/06/01/george-floyd-protest-begins-anew-monday-afternoon-in-
downtown-la/

Also, in the afternoon, an LAPD commander took a knee with demonstrators after pleading with them to
peacefully protest and to spare businesses from any looting activity.331 A similar scene occurred in front of LAPD
Headquarters, where several officers knelt with protesters in a display of solidarity.332




331
   Singgih, Pierce. (2020, June 2). “George Floyd Protest Begins Anew Monday Afternoon in Downtown LA.” Daily News.
https://www.dailynews.com/2020/06/01/george-floyd-protest-begins-anew-monday-afternoon-in-downtown-la/
332
   Lloyd, Jonathan. (2020, June 2). “LAPD Officers Join Protesters in Taking a Knee Outside Police Headquarters.” NBC Los Angeles.
https://www.nbclosangeles.com/news/local/los-angeles-police-protest-knee-lapd-george-floyd/2373032/


      101
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 213 of 222 Page ID #:958
 National Police Foundation - A Crisis of Truth




Tuesday, June 2 – Sunday, June 7, 2020
Tuesday, June 2, 2020
Following the preceding 72 hours, which would prove to be the most tumultuous period during the SAFE LA
First Amendment assemblies and protests, June 2 began with a series of peaceful events.333 At approximately
6:00am, roughly 150 demonstrators began their march in the Venice area of Los Angeles.334 This march
remained peaceful as no related disturbances were reported by local residents or business owners.335
Downtown LA was also the site of two more demonstrations, one of which was held in front of LAPD
Headquarters, in the mid-morning hours.336 LAPD’s air unit estimated one group to be roughly 2,000 people.337
A group of approximately 200 people moved through Beverly Hills close to noon; at roughly the same time,
two separate marches were held in Hollywood, one of which made its way into West Hollywood.338 All of these
protests and marches remained peaceful.339

The tenor of peacefulness continued to permeate through the day. In a display of solidarity similar to those
witnessed on Monday, officers took a knee with protesters outside of LAPD Headquarters at approximately
10:30am at a rally in honor of Mr. Floyd.340 Additionally, protesters were seen interacting with National
Guardsmen in Hollywood, and Mayor Garcetti was seen taking a knee with protesters in Windsor Square.341




333
    CNS News. (2020, June 2). “Close to 600 People Arrested in Hollywood During George Floyd Protests.” KNX 1070 News Radio.
https://www.radio.com/knx1070/articles/cns-news/single-day-record-arrests-in-hollywood-during-protests
334
    Ibid.
335
    Ibid.
336
    Ibid.
337
    See footnote 149.
338
    Staff Report. (2020, June 3). “Live Updates (June 2, 2020): LA County Declares Curfew for Third Straight Night.” NBC Los Angeles.
https://www.nbclosangeles.com/news/local/protests-george-floyd-los-angeles-curfew-downtown-la-venice/2373095/
339
    Ibid.
340
    Ibid.
341
    Alpert Reyes, Emily, et al. (2020, June 3). “As ‘Defund LAPD’ Becomes a Rallying Cry, Garcetti Will Seek Cuts up to $150 Million.” Los Angeles Times.
https://www.latimes.com/california/story/2020-06-03/lapd-budget-unrest-garcetti


                                                                                                                                               102
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 214 of 222 Page ID #:959
National Police Foundation - A Crisis of Truth




Mayor Garcetti also indicated that it was his direction to minimize LAPD’s officers’ use of less lethal munitions.
In a press conference, Mayor Garcetti stated “I think that we’ve seen less of any of those tactics and I hope that
we can see the most minimal if not zero of those tactics… Those tactics will sometimes be out there, but it is my
direction to minimize those and if we can to not use those [tactics] at all especially if there’s peaceful protesters.”342

Despite the peace, another countywide curfew was issued, scheduled to run from 6:00pm to 6:00am.343

Wednesday, June 3, 2020
Although the majority of the previous day had been peaceful, throughout the early morning hours of June 3,
calls for service related to looting and vandalism were made by community members and business owners at
several locations in each of the four bureaus.344

Throughout the day, peaceful protests occurred in West Hollywood,345 Hollywood, and downtown Los
Angeles.346 At approximately 3:00pm, a group of protesters began marching toward Mayor Garcetti’s residence
in Windsor Square. Another group of demonstrators outside City Hall and the Hall of Justice grew from
approximately 3,000 to 8,000 people by 4:00pm, according to LAPD’s air unit.347

Cognizant that the peacefulness during the daytime hours would likely change again once it got dark, Los
Angeles County issued another curfew, which would be instituted from 9:00pm to 5:00am.348 The City of Los
Angeles announced its own curfew, this time matching the hours of the county.349

At approximately 8:00pm, LAPD reported that the crowd near City Hall grew hostile and had begun throwing
projectiles at officers.350 Over the next couple of hours, LAPD officers attempted to contain and detain the
protesters, who were now in violation of curfew.351 However, each time LAPD tried to encircle the crowd,
protesters would separate into smaller groups, change locations, and join with new groups, repeatedly evading
LAPD’s attempts at containment.352 By the end of the evening, roughly 100 peaceful protesters were arrested in
Grand Park by LASD for violating the county curfew.353

Additionally, on June 3, the Los Angeles Board of Police Commissioners posted a news release on the LAPD website
entitled “Demands for Law Enforcement Reform,” which detailed plans for “greater accountability, increased
transparency, and a strengthening of public trust,” to demonstrate that residents’ concerns had been heard.354




342
    Winton, Richard, et al. (2020, June 3). “LAPD Chief Michel Moore’s Comments on Looters Create Political Firestorm.” Los Angeles Times.
https://www.latimes.com/california/story/2020-06-03/lapd-chief-moores-comments-on-looters-create-political-firestorm-even-after-he-apologized
343
    See footnote 341.
344
    See footnote 149.
345
    NBC Southern California. (2020, June 3). “Live Updates (June 3, 2020): Protesters March in Downtown LA, West Hollywood, Orange County.” NBC
Los Angeles. https://www.nbclosangeles.com/news/local/southern-california-protests-marches-george-floyd-racism-justice-los-angeles-orange-coun-
ty/2373840/
346
    Ibid.
347
    Ibid.
348
    Ibid.
349
    Ibid.
350
    See footnote 149.
351
    Ibid.
352
    Ibid.
353
    See footnote 345.
354
    Los Angeles Board of Police Commissioners. (2020, June 3). “Demands for Law Enforcement Reform.”
https://www.lapdonline.org/police_commission/news_view/66600


      103
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 215 of 222 Page ID #:960
 National Police Foundation - A Crisis of Truth




Thursday, June 4, 2020
Although there were still some reports of looting in the early morning hours, June 4 saw a marked decrease
in protests, looting, and criminal activity.355 Even though a number of protests and marches occurred in each
of the four bureaus, June 4 unfolded without incident. Two separate protests, involving as many as 400 people
occurred in the Valley area; a series of five protests ranging from approximately 100 to 700 people356 took place
in the downtown area, including one at City Hall357 and one in Grand Park;358 a Peace March that began at
approximately noon and lasted about four hours concluded with no issues in South LA;359 and, two separate
peaceful protests—one involving a group of approximately 300 people at the Getty house and the other
involving approximately 500 people at the University of California, Los Angeles—took place in West LA.360

In only one instance, a protest of approximately 100 people grew contentious as business owners in the
area banded together to protect their businesses and had a heated exchange with protesters to which police
responded, but no further issues were reported.361

Based on the overarching peacefulness of the previous two days, Mayor Garcetti announced that there was no
further need for a citywide curfew to remain in effect.362

At approximately 7:00pm, in front of a group of protesters that had grown to approximately 800 people363
outside of LAPD Headquarters and City Hall, LAPD Chief Moore took a knee in solidarity with protesters.364
Chief Moore also used the time to address the crowd,365 which by approximately 8:00pm, had grown to
approximately 4,000 protesters and some vehicles. After Chief Moore’s comments, the number of protesters
slowly diminished.366 Although there were some reports of protesters throwing water bottles at officers, the
crowds remained mostly peaceful, and the night was largely uneventful.367




355
    See footnote 149.
356
    Ibid.
357
    Ibid.
358
    Ibid.
359
    Ibid.
360
    Ibid.
361
    Ibid.
362
    Ibid.
363
    Ibid.
364
    NBC Southern California. (2020, June 4). “Live Protest Updates (June 4, 2020): Several Communities Cancel Curfews.” NBC Los Angeles.
https://www.nbclosangeles.com/news/local/george-floyd-protests-memorial-los-angeles-california-curfew/2374713/
365
    Ibid.
366
    Ibid.
367
    See footnote 149.

      Page 104
                                                                                                                                           104
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 216 of 222 Page ID #:961
National Police Foundation - A Crisis of Truth




Friday, June 5, 2020
Although there were some reports of criminal activity in the early morning hours, the trend from the previous
day largely continued as violence, looting, and vandalism declined.368 Throughout the city, thousands of
protesters gathered at locations such as Los Angeles City Hall, LAPD Headquarters, West Hollywood, Beverly
Hills, and Hollywood. All these assemblies were peaceful.369 Three additional protests of approximately 300
people each proceeded without incident occurred also occurred in the Valley.370 A small protest formed in
the South Bureau where no issues were reported, and the West Bureau reported on six separate protests
throughout the bureau, to which no resources were assigned, as they had all remained peaceful.371

There were two incidents which caused some tumult, but were handled quickly.372 At approximately 3:24pm, a
protester sent a threatening text to 911, reportedly stating, “we are the peace rally we are going to kill you.”373
An individual in another protest sought out officers to say that someone in the crowd was in possession of
knives or a similar type weapon.374 Officers detained the individual in question at approximately 4:00pm.375

At approximately 4:00pm, a crowd of approximately 1,500 people gathered outside the Hall of Justice and
began peacefully marching around the downtown area.376

                                                  At approximately the same time, in anticipation of a candlelight
                                                  vigil being hosted by LAPD in honor of Mr. Floyd outside of
                                                  LAPD Headquarters, a crowd of approximately 2,000 people had
                                                  gathered. The vigil was held “in support of community solidarity,”
                                                  and in that spirit, the groups in attendance remained peaceful.
                                                  During the vigil, Chief Moore addressed the community, stating,
                                                  “in the days after that event, after that murder, after that tragedy,
                                                  after watching the horrific scene and hearing his pleas, and the lack
                                                  of compassion and humanity of just simply recognizing another
                                                  individual, tore at the very heart of what policing stands for…Tore
                                                  at the very essence of our duty to protect, to serve, to treat each
                                                  individual as just that.” Chief Moore spoke with some of the vigil’s
                                                  attendees following his remarks to the crowd.

                                                  Sources: KTLA Digital Staff and Mary Beth McDade. (2020, June 5).
                                                  “LAPD Holds Vigil with Religious Leaders amid Unrest over Death
                                                  of George Floyd.” KTLA. https://ktla.com/news/local-news/lapd-to-
      Community                                   hold-vigil-amid-unrest-over-death-of-george-floyd/
      Solidarity                                  Los Angeles Police Department. (2020). AAR Chrono Time Log.
      Vigil                                       Provided to NPF team by LAPD electronically on October 28, 2020.

368
     Ibid.
369
    City News Service, and Staff Report. (2020, June 6). “More than Three Dozen George Floyd-Inspired Protests Planned around Region Today.” Daily
News. https://www.dailynews.com/2020/06/06/more-than-three-dozen-george-floyd-inspired-protests-planned-around-region-today/
370
    See footnote 149.
371
    Ibid.
372
    Ibid.
373
    Ibid.
374
    Ibid.
375
     Ibid.
376
    Ibid.


      105
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 217 of 222 Page ID #:962
 National Police Foundation - A Crisis of Truth




Saturday, June 6, 2020
At least 17 protests were scheduled to take place throughout the city of Los Angeles on June 6.377 The protests
began as early as 8:00am and were scheduled to continue throughout the afternoon in various locations.378 The
groups ranged in size from approximately 100 in Hollywood,379 to as many as 8,000 in front of City Hall.380 As
the different groups marched, LAPD facilitated their movements, blocking traffic and temporarily closing roads
as necessary.381 More importantly, the protests occurred without any reports of violence, aggression, property
damage, or other incidents.382

Sunday, June 7, 2020
Downtown Los Angeles and Beverly Hills saw demonstrations of their own,383 and thousands of people
gathered in Compton to march as well.384 Likewise, at approximately 1:30pm, LAPD’s South Bureau reported
a caravan of vehicles moving through the area, towards City Hall.385 LAPD’s Central Bureau later reported the
caravan of vehicles moving past Union Station, and toward LAPD Headquarters and City Hall.386 The group of
vehicles numbered roughly 300-400 and made its way through the Central Bureau without incident and obeying
traffic laws.387 LAPD’s West Bureau reported on a crowd of around 4,000 people that had gathered in Hollywood;
by approximately 5:45pm, this crowd had more than tripled, and was now estimated to be 15,000 protesters.388
By 7:45pm, another large gathering of up to 15,000 people had formed in West Hollywood.389 Later in the
evening, demonstrators gathered for a candlelight vigil of their own on Hollywood Boulevard, and peacefully
dispersed afterward.390

In contrast to just one week prior, there were no reports of conflicts, vandalism and looting, rioting, or
aggression. Based on the increasing peacefulness and the decreasing conflicts, the California National Guard
was also entirely demobilized.391




377
    City News Service and Staff Report. (2020, June 6). “More than Three Dozen George Floyd-Inspired Protests Planned around Region Today.” Daily
News. https://www.dailynews.com/2020/06/06/more-than-three-dozen-george-floyd-inspired-protests-planned-around-region-today/
378
    Ibid.
379
    LAist Staff. (2020, June 6). “Saturday’s LA Protests: Here’s What Happened.” LAist.
https://laist.com/2020/06/06/live_updates_day_11_of_protests_in_la.php
380
    See footnote 149.
381
     Ibid.
382
    Ibid.
383
    Braslow, Samuel. (2020, June 8). “Black Lives Matter Estimates That as Many as 100,000 Protesters Gathered in Hollywood on Sunday.” Los Angeles
Magazine. https://www.lamag.com/citythinkblog/hollywood-protest-sunday/
384
    Pierce, Tony. (2020, June 6). “A Timeline of Events: How L.A. Protests for George Floyd Played Out.” Los Angeleno.
https://losangeleno.com/features/la-protests-timeline-george-floyd/
385
    See footnote 149.
386
    Ibid.
387
    Ibid.
388
    Ibid.
389
    Ibid.
390
    Ibid.
391
    Email from City of Los Angeles Executive Officer to NPF assessment team. February 17, 2021.


                                                                                                                                          106
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 218 of 222 Page ID #:963
National Police Foundation - A Crisis of Truth




Hollywood Demonstration
On June 7, the city saw its largest protest related to the death of Mr. Floyd. Estimates range from 20,000 people,
to 50,000, to as many as 100,000 people gathered in Hollywood to rally. The gathering was entirely peaceful.




Sources: Pierce, Tony. (2020, June 6). “A Timeline of Events: How L.A. Protests for George Floyd Played Out.”
Los Angeleno. https://losangeleno.com/features/la-protests-timeline-george-floyd/
Braslow, Samuel. (2020, June 8). “Black Lives Matter Estimates That as Many as 100,000 Protesters Gathered in
Hollywood on Sunday.” Los Angeles Magazine.
https://www.lamag.com/citythinkblog/hollywood-protest-sunday/




    107
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 219 of 222 Page ID #:964
 National Police Foundation - A Crisis of Truth




Appendix D: NPF Staff Members
                                        Is the Director of the National Police Foundation’s Center for Mass Violence Response
                                        Studies (CMVRS). Under his leadership, the NPF has conducted in-depth studies of targeted
                                        mass violence events in San Bernardino, Kalamazoo, Orlando, Parkland, and the University
                                        of North Carolina-Charlotte. He has also led reviews of the police response to civil unrest
                                        in several cities. It was under his leadership, that the NPF began including mental health
                                        practitioners on its review teams to ensure counseling services or referrals were available
                                        to responders, survivors and witnesses. Dr. Straub is the project manager for the national
                                        Averted School Violence project, a national database, funded by the US Department of Justice,
                                        Office of Community Oriented Policing Services. He has also led a DHS funded Countering
                                        Violent Extremism project in Boston, MA. Prior to joining the National Police Foundation,
                                        Dr. Straub served for more than 30-years in federal, state and local law enforcement. He led
                                        law enforcement/public safety agencies in New York, Indiana and the State of Washington.
                                        During his tenure in White Plains, New York he established the first police-mental health
                                        co-responder team in the state. In Spokane, he established the first cross system mental
      Frank Straub PhD                  health steering committee and ensured that all officers received a minimum of 40-hours crisis
  Director Center for Mass              intervention training. The SPD peer support team provided assistance to law enforcement
 Violence Response Studies              agencies in eastern Washington and western Idaho. Dr. Straub is a Non-Resident Fellow at West
                                        Point’s Center for Combatting Terrorism, an Adjunct Professor in Michigan State University’s
            NPF                         Department of Psychiatry; a Graduate Faculty Scholar, University of Central Florida’s
                                        Department of Psychology; and, a member of Yale University’s Department of Psychiatry and
                                        Law’s Working Group on Social Isolation and Extremism. Dr. Straub is a licensed masters-
                                        level psychologist in Michigan. He is serves as a clinician on the Calhoun County Sheriff’s
                                        Department’s Peer Support Team. In collaboration with UCF RESTORES research and treatment
                                        clinic he advises law enforcement agencies across the country on crisis intervention and peer
                                        support. Dr. Straub holds a B.A. in Psychology, a M.A. in Forensic Psychology, and a Ph.D.
                                        in Criminal Justice. He has authored articles and reports on school violence, critical incident
                                        response, community policing, and youth violence prevention. He speaks regularly at national
                                        and international conferences, has participated in numerous Congressional and White House
                                        briefings, and is a frequently invited commentator and analyst for national and international
                                        media outlets.




                                        Is the Director of Local Programs for the National Police Foundation, where she provides
                                        leadership and oversight for the organization, as well as project, financial and staff management.
                                        She has extensive experience in public administration, law enforcement organizations and
                                        practices, non-profit management, government grants and contracts and organizational
                                        leadership. She is responsible for PF’s portfolio of state and local programs, including critical
                                        incident and after-action reviews, organizational assessments and studies, strategic planning,
                                        management studies, training and technical assistance and other organizational change services.
                                        Throughout her career, Ms. Zeunik has worked closely with a variety of stakeholder organizations
                                        in policing program and policy areas. She works with federal, state and local executives, law
                                        enforcement and public safety command staff to leverage evidence-based strategies to address
                                        critical contemporary policing issues. Her goal is to advance the health, safety and performance
                                        of law enforcement officers and organizations and the communities they serve by providing
                                        evidence-based, data-supported resources and solutions.

      Jennifer Zeunik
  Director Local Programs
            NPF




                                                                                                                                 108
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 220 of 222 Page ID #:965
National Police Foundation - A Crisis of Truth




                                        Is Director of Research at the National Police Foundation. His research interests include
                                        program and policy evaluation, crime and place, and the spatial distribution of crime. Dr.
                                        Taniguchi has extensive experience conducting field-based experiments of police practices
                                        and has worked with many law enforcement agencies (LEAs) across the United States.
                                        He has led numerous large-scale surveys of law enforcement agencies including the 2016
                                        Law Enforcement Management and Administrative Statistics (LEMAS) Body-Worn Camera
                                        Supplement, 2016 LEMAS, 2018 Census of State and Local Law Enforcement Agencies, and
                                        2018 Census of Law Enforcement Training Academies. Before joining the National Police
                                        Foundation, Dr. Taniguchi worked as a research criminologist in the Policing Research Program
                                        in the Division for Applied Justice Research at RTI International. He has a bachelor’s degree in
                                        Criminology and Criminal Justice from Chaminade University of Honolulu and a master’s and
                                        PhD in Criminal Justice from Temple University.



    Travis Taniguchi PhD
   Director Research NPF


                                        Is a Senior Project Associate who works on incident reviews of public safety responses to
                                        mass violence/terrorism attacks and mass demonstrations, school security issues, operational
                                        assessments, and other law-enforcement related projects. He has over nine years of experience
                                        supporting national-scope law-enforcement related projects including the provision of technical
                                        assistance and policy analysis support on projects related to community policing and the role
                                        of social media in law enforcement, countering violent extremism, cyber crime, school security,
                                        and traffic safety. He has worked on projects with the U.S. Department of Homeland Security
                                        (DHS), the U.S. Department of Justice (DOJ), and the U.S. Department of Transportation (DOT),
                                        as well as state and local governments and law enforcement agencies.




       Ben Gorban
  Senior Project Associate
            NPF
                                        Joined the National Police Foundation as a Research Associate in January 2021. She holds
                                        a Ph.D. in Legal Psychology from Maastricht University (the Netherlands) and Portsmouth
                                        University (U.K) and a B.A in Psychology from Florida International University. Katherine has
                                        over seven years of research experience in areas related to investigative interviewing practices,
                                        including tactics for information elicitation and rapport-building. Her primary interest is on
                                        science-based policing and working alongside police practitioners on how to most effectively
                                        translate scientific findings into practice.




 Katherine Hoogesteyn PhD
  Research Associate NPF


    109
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 221 of 222 Page ID #:966
 National Police Foundation - A Crisis of Truth




                                        Is a Project Associate at the National Police Foundation, supporting the U.S. Department of
                                        Justice Bureau of Justice Assistance’s (BJA) Preventing Violence Against Law Enforcement
                                        and Ensuring Officer Resilience and Survivability (VALOR) Officer Safety and Wellness
                                        project, working on incident reviews of public safety responses to civil unrest, among other
                                        law enforcement-related areas. Christine has over five years of experience working in the
                                        criminal justice field, specifically related to implementing FISMA (Federal Information Security
                                        Modernization Act) compliant systems for information sharing purposes, project management
                                        for grant funded programs through BJS’s NCHIP (National Criminal History Improvement
                                        Program), enterprises, and privacy. Prior to joining the National Police Foundation, Christine
                                        served as the Strategic Analysis Specialist for the DC Criminal Justice Coordinating Council
                                        (CJCC), and as a Special Investigator for Keypoint Government Solutions.




      Christine Johnson
    Project Associate NPF


                                        Is a Research Data Scientist at the National Police Foundation. He has comprehensive
                                        knowledge in data science and extensive experience in computational social science, especially
                                        the research with social media data. He works closely with other staff within the NPF and
                                        helps identify data needs and opportunities, adopt the best practices for data collection and
                                        data wrangling, conduct rigid data analysis and render visually appealing data visualizations.
                                        His work tackles complex problems with innovative data approaches, enabling the NPF to
                                        undertake more sophisticated research and generate new learning and insights with new
                                        datasets and advanced analytical tools. Before his work at the NPF, he earned his M.S. in
                                        Information Science at UNC-Chapel Hill and worked as a social media data analyst at the Digital
                                        Innovation Lab.




        Yukun Yang
   Research Data Scientist
           NPF




                                                                                                                                 110
Case 2:20-cv-05027-CBM-AS Document 56 Filed 04/13/21 Page 222 of 222 Page ID #:967
